                     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 1 of 326


            1    GIBSON, DUNN & CRUTCHER LLP
                 JOSHUA S. LIPSHUTZ, SBN 242557
            2      jlipshutz@gibsondunn.com
                 555 Mission Street, Suite 3000
            3    San Francisco, CA 94105-0921
                 Telephone:    415.393.8200
            4    Facsimile:    415.393.8306
            5    JAMES FOGELMAN, SBN 161584
                   jfogelman@gibsondunn.com
            6    THEANE EVANGELIS, SBN 243570
                    tevangelis@gibsondunn.com
            7    MICHAEL HOLECEK, SBN 281034
                    mholecek@gibsondunn.com
            8    333 South Grand Avenue
                 Los Angeles, CA 90071-3197
            9    Telephone:    213.229.7000
                 Facsimile:    213.229.7520
          10
                 Attorneys for Respondent DOORDASH, INC.
          11

          12

          13
                                            UNITED STATES DISTRICT COURT
          14
                                         NORTHERN DISTRICT OF CALIFORNIA
          15
                                                    SAN FRANCISCO DIVISION
          16

          17
                 CHRISTINE BOYD, et al.,                         CASE NO.
          18
                                     Petitioners,                DECLARATION OF JOSHUA LIPSHUTZ IN
          19                                                     SUPPORT OF RESPONDENT DOORDASH,
                       v.                                        INC.’S NOTICE OF REMOVAL
          20
                 DOORDASH, INC.,                                 [Removal from Superior Court of California,
          21                                                     County of San Francisco, Case No. CPF-19-
                                     Respondent.                 516930]
          22

          23                                                     Action Filed: November 19, 2019
          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP

                   DECLARATION OF JOSHUA LIPSHUTZ IN SUPPORT OF RESPONDENT DOORDASH, INC.’S NOTICE OF REMOVAL
                      Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 2 of 326


            1           I, Joshua Lipshutz, certify and declare as follows:
            2           1.      I am an attorney admitted to practice law before this Court and all of the Courts of the
            3    State of California. I am a partner at the law firm of Gibson, Dunn & Crutcher LLP, counsel of record
            4    for Respondent DoorDash, Inc. (“DoorDash”) in the above-captioned action. I offer this declaration
            5    in support of DoorDash’s Notice of Removal of the instant action from the California Superior Court,
            6    City and County of San Francisco, to the United States District Court for the Northern District of
            7    California. I have personal knowledge of all the facts set forth in this declaration (unless otherwise
            8    noted), and, if called to testify, I could and would competently testify to them.
            9           1.      Attached hereto as Exhibit A is a true and correct copy of the Docket Sheet in Case No.
          10     CPF-19-516930.
          11            2.      Attached hereto as Exhibit B is a true and correct copy of the Summons served on
          12     DoorDash on November 19, 2019.
          13            3.      Attached hereto as Exhibit C is a true and correct copy of the Petition to Compel
          14     Arbitration, served on DoorDash on November 19, 2019.
          15            4.      Attached hereto as Exhibit D is a true and correct copy of the Civil Case Cover Sheet,
          16     filed by Petitioners in the Superior Court, City and County of San Francisco, on November 19, 2019.
          17            5.      Attached hereto as Exhibit E is a true and correct copy of the November 19, 2019 Proof
          18     of Service of Process of the Summons and Complaint of the above-captioned action.
          19            6.      Attached hereto as Exhibit F is a true and correct copy of the Ex Parte Motion for
          20     Temporary Restraining Order and Order to Show Cause, filed by Petitioners in the Superior Court, City
          21     and County of San Francisco, on November 19, 2019.
          22            7.      In accordance with 28 U.S.C. § 1446(a), Exhibits A through F include “all process,
          23     pleadings and orders served upon” the DoorDash in this action.
          24            8.      Attached hereto as Exhibit G is a true and correct copy of an arbitration demand filed
          25     with the American Arbitration Association (“AAA”) by Petitioner Felipe Rosas.
          26            9.      Attached hereto as Exhibit H is a true and correct copy of an arbitration demand filed
          27     with AAA by Petitioner Kaneisha Grim.
          28

Gibson, Dunn &
Crutcher LLP                                                        2
                   DECLARATION OF JOSHUA LIPSHUTZ IN SUPPORT OF RESPONDENT DOORDASH, INC.’S NOTICE OF REMOVAL
                       Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 3 of 326


            1           10.     Attached hereto as Exhibit I is a true and correct copy of an arbitration demand filed
            2    with AAA by Petitioner Irwin Allen.
            3

            4           I declare under penalty of perjury under the laws of the United States that the foregoing is true
            5    and correct, and that this declaration was executed on this 20th day of November, 2019, in Washington,
            6    DC.
            7

            8                                                                 /s/ Joshua Lipshutz
                                                                                 Joshua Lipshutz
            9

          10                                                  Attorney for Defendant DOORDASH, INC.

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP                                                       3
                   DECLARATION OF JOSHUA LIPSHUTZ IN SUPPORT OF RESPONDENT DOORDASH, INC.’S NOTICE OF REMOVAL
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 4 of 326




            EXHIBIT A
0012312304                                               5678Filed
                       Case 3:19-cv-07646-JCS Document 1-1   ÿ 11/20/19 Page 5 of 326
                                                                                                                                              aDQE@NEÿiA



                                                     5678ÿ8ÿ5 !04"0#4$3
                                            .8ÿ5/0&.-ÿ)12'ÿ3&ÿ'110'*&/4ÿ5
                         5678ÿ ÿ* ÿ-..1ÿ0-ÿ*0).0*.1ÿ5-..1ÿ.1ÿ516 -7ÿ*0).0*.1ÿ*8*0'9
                                                                :8 868ÿ2304;00;23ÿ("$ÿ6
                           0878ÿ ÿ* 7ÿ 687ÿ *8<7ÿ 568 6ÿ 6<8 7ÿ ' 8 7ÿ
                                        =>?@A?ÿCDE?FÿGH?ÿIJK?LIÿMDNOP?QEÿ>KQRAÿDQÿEHKAÿL?SÿT@U?ÿ@V?ÿW@>KMÿOQEK>ÿXFYZFYXÿ@Pÿ
       [\E?VÿEH@E]ÿT>?@A?ÿV?\V?AHÿ^DOVÿL?SÿSVDLA?V_ÿ̀S^ÿTV?AAKQUÿaDPP@QMÿbcÿ\DVÿd@N]ÿTV?AAKQUÿefÿ\DVÿgKQMDLAÿDVÿN>KNRKQUÿEH?ÿV?\V?AHÿSOEEDQÿDQÿ^DOVÿL?S
                                                                            SVDLA?Vhÿ

                                                             c?UKAE?VÿD\ÿ[NEKDQA
    & ÿjk ÿ8 87                                                                                                     &86
      n@E?         =VDN??MKQUA                                                                                                 nDNOP?QE      e??
     2304;00;04      '-57*0*.1ÿ1!ÿ*&/7-2ÿo-77-0ÿÿ&p 10.ÿ1!ÿ-..1ÿ.1ÿ516 -7ÿ*0).0*.1ÿ!7-'ÿ)2ÿ7*.!!
                     )12'4ÿ5/0&.-
     2304;00;04       -..1ÿ.1ÿ51!06ÿ*0).0*.1ÿ*8*0'ÿ!7-'ÿ)2ÿ-..1-0ÿ)12'4ÿ5/0&.-ÿ*&ÿ.1ÿ0-& 1'-.                                             r+"333
                     '110'*&/4ÿ5ÿ&p661&ÿ&&p-'4ÿqp'5*7ÿ51p57ÿ537ÿ5*&-ÿ513-0ÿ&/--.ÿ!7-'
    & ÿ0ÿÿ2ÿ ÿ2ÿ8 87                                                                                                        8l7 0 8m




7118677115678 56785 !04"0#4$3%&877 '$50$('##)0*+!0!23,)2-++)",!$)44*,3-5$"#(                                                   010
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 6 of 326




            EXHIBIT B
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 7 of 326
                          Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 8 of 326
                                                                                                                                SUM-200(A)
   SHORT TITLE: Christine Boyd, et al. v. DoorDash, Inc.                                         CASE NUMBER:




                                                            INSTRUCTIONS FOR USE
       This form may be used as an attachment to any summons if space does not permit the listing of all parties on the summons.
       If this attachment is used, insert the following statement in the plaintiff or defendant box on the summons: "Additional Parties
       Attachment form is attached."

   List additional parties (Check only one box. Use a separate page for each type of party.):

        X     Plaintiff             Defendant       Cross-Complainant             Cross-Defendant


   See Attachment A




                                                                                                                    Page    2      of       24
                                                                                                                                        Page 1 of 1
 Form Adopted for Mandatory Use
   Judicial Council of California               ADDITIONAL PARTIES ATTACHMENT
SUM-200(A) [Rev. January 1, 2007]                     Attachment to Summons
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 9 of 326



                            ATTACHMENT A

TREVON ABBASI; FERYAL ABBOODI; JENIN ABDELJABBAR; BASEM JAMAL
ABDELKHALEQ; TEVIN ABDESSIAN; STEPHEN ABDOU; BAKIR ABDULJABBAR;
MEDINA ABDULLAH; SAMUEL ABELS; SHARAREH ABHARI; YERZHAN ABILDIN;
ASHLEY ABNEY; TERRELL ABRAMS; SANDRA ABUNDIS; SIMON ACHVAN; LUIS
ACOSTA; ANGELA ADAMS; CHRISTOPHER ADAMS; THOMAS ADAMS; TONY
ADAMS; TREVON ADAMS; ADESOLA ADEOGUN; ERICSON ADINIG; ANDREW AFIA;
WILARD AGDEPPA; LANITA AGEE; EHDA AGHA MOHYALDIN; ROBERT AGOZINO;
AARON AGUILAR; AMBER AGUILAR; JOSE AGUILAR; JULIE AGUILAR; STEPHANIE
AGUILAR; SUSANA AGUILAR; LIZBETH AGUNDEZ; PATRICK AHERN; SHAHAB
AHMADPANAH; FILSUN AHMED; MEREDITH AIMONE; PAULINE AJAYI; AUJHANA
AKINS; DONNETTA AKINS; MAHMOOD AL GHAZAWI; OMER AL MASHAHEDAH;
ROMAN AL; LANA ALANIZ; MARIA ALARCON; OMAR ALAYA; MAGDI ALBARTY;
MUAYAD ALBAZIAN; VANICA ALBERT; ANDREW ALBRECHT; MAIA ALBRO;
ELISSA ALCALA; ALEXANDER ALCARAZ; STEVE ALCAZAR; CHRISTOPHER ALEJO;
NEHEMIAS ALEMAN; SAUL ALEMAN; JACOB ALESNA; CALONDRA ALEXANDER;
JENNIFER ALEXANDER; JOEL ALEXANDER; KAYLAH ALEXANDER; MARLA
ALEXANDER; RUDOLPH ALEXANDER; ROY ALFAJORA; ALEX ALFARAS; DENNY
ALFARO; ELIZABETH ALFARO; RAMON ALFARO; SHANNON ALFARO; AMANDA
ALFRED; JOSEPH ALFRESCO; SAM ALHADDADEN; DUAA ALHAJRI; MOHAMMED
ALIA; BERMUDEZ ALICIA; IRWIN ALLEN; MICHAEL ALLEN; MONIQUE ALLEN;
RENEE ALLEN; TIMEKA ALLEN; ALEXANDRIA ALLGOOD; MELISSA ALMARAZ;
YOUSEF ALMASRI; HAYDAR ALMAYALEE; ELIZABETH ALMENDAREZ; AMMAR
ALSHAWOSH; DIEGO ALTAMIRANO; MALCOLM ALUGAS; FRANCISCO
ALVARADO; VICTORIA ALVARADO; ADRIAN ALVAREZ; JEAN ALVAREZ; LILIA
ALVAREZ; MARISELA ALVAREZ; MILLY ALVAREZ; MICHAEL ALVARIZARES;
JUSTIN AMADOR; MARYAMAWEET AMARE; RICHARD AMARO; INGRID AMAYA;
NORA AMERICANO; RUDY AMESQUITA; AHSSANULLAH AMINYAR; JOSARA
AMMANN; RACHAEL AMOAH; FRANCISCO ANAYA; ISAAC ANAYA; ROMUALDO
ANAYA; ASHLEY ANDERSON; CASHLEY ANDERSON; CHARLES ANDERSON;
DAVID ANDERSON; DESIREE ANDERSON; FRANCIS ANDERSON; JOHN ANDERSON;
JONATHAN ANDERSON; JULIA ANDERSON; KAI ANDERSON; MICHAEL
ANDERSON; SHAWN ANDERSON; VICTORIA ANDERSON; YAMILB ANDERSON;
SHAYNA ANDERSON-SCHMIDT; SHAWNA ANDINO; JARED ANDRADE; KEVIN
ANDRADE; ROBERT ANDRADE; RAPHELLE ANDREWS; NADINE ANGUIANO;
RICARDO ANTILLON; MASOUD ANWARY; ANNETTE APODACA; ANTIMONY
APODACA; ARTHUR APPLING; JUSTIN AQUINO; EDGAR ARAMBULA; NICHOLAS
ARANDA; JERROLD ARANGORIN; JUAN ARAUJO; KAYLEE ARAUJO; PABLO
ARAUJO; MELISSA ARAYA; EVA ARCE; JAMES ARCE; ZAKARIA ARCHANE;
VINCENT ARCHIE; JAN COLEEN ARCINAS; KRISTI ARD; MELISSA ARELLANO; LUIS
ARENAS; ALICIA ARGUELLO; EDUARDO ARIAS; JAMES ARLOW; MANUEL
ARMENTA; ISAAC ARMSTRONG; JEANETTE ARMSTRONG; LINDA ARMSTRONG;
MICHAEL ARNETT; COREY ARNOLD; CALVIN AROMIN; DOMINIC ARREOLA;
DANIELA ARREY; ALFRED ARRINGTON; STEVEN ARTIGA; GEORGE ARTOPE;
MIGUEL ARVIZO; GLORIA ARZU; AKSEL ASADOURIAN; DEAN ASAMURA;

                                                                 Page 3 of 24
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 10 of 326



ARLETTE ASCENSO; BRIAN ASHE; BRIANNA ASHLEY; ROGER ASHTON; MICHAEL
ASIS; MUH DARYOSH ASLAMI; TIMOTHY ASLAN; OMAR ASSAF; STEVEN ASSEF;
TIMONA ASUEGA; DION ASUNCION; YORDAN ATANASOV; ROZA ATIKYAN;
ALFRED ATKINS; LEANDRE ATKINS; ALEX ATTRILL; NATALIE AUBELE; AIDAN
AUSTIN; RASHEETA AUSTIN; CHRISTINE AVELAR; MICAH AVERY; JESUS
AVEYTIA; MARISSA AVILA METZ; DAWN AVILA; JARON AVILA; MONICA AVILA;
EMANOEL AVRAHEM; NASSER AWAWDA; THEO AWDNG; WILLIAM AYDLETTE;
ALESSANDRO AYER; JERIZA AYSON; AMIR AZARI; MELISSA AZEVEDO; NAVID
AZIZI; PAUL AZZOLINA; MOHAMED BAAGHIL; DOMINIQUE BACA; BRIAN
BACHAR; CHAD BACHMAN; HARMONY BACON; KATHY BADER; CHRISTIAN
BAEZ; MAMIE BAGBY; LENA BAGWELL; JAVIER BAHAMONDE; EDON BAINVOLL;
LAWRENCE BAISDEN II; LAQUANN BAKER; MARVIN BAKER; MEDINA BAKER;
SCOTT BAKER; TOMMY BAKER; TRACY BAKER; GAGANDEEP BAL; KENNETH
BALANON; JESSE BALDAIN; ROSARIO BALDERAS; VICENTE BALINTON; JENNIFER
BALL; JORDAN BALL; CHRIS BALLARD; DAMEONN BALLARD; GLEN BALZA;
ARCHANA BANDARU; JELANI BANDELE; JULIAN BANDERAS; GWENDOLYN
BANKS; KAYLA BANKSTON; KATHARINE BANTIGUE; ROBERTO BAPTISTA;
CHRYSTLE BARAJAS; DANIEL BARBA MORALES; MARCOS BARBA; ALICIA
BARBEE; MICHAEL BARBER; MICHAELA BARBER; TANNER BARBER; CARLOS
BARBOSA; PETER BARD; JESSICA BARFIELD; SONIA BARILLAS; BRIANA BARNES;
KATELYNN BARNES; STEVE BARNES; CAMERON BARNETT; JAMES BARNETTE;
TRINI BARON; JESUS BARRAGAN; CASSANDRA BARRANCO; ENRIQUE BARRERA;
GABRIEL BARRERA; MONICA BARRERA; MONICA BARRERA; JA'MONTEYANNA
BARRETT; ARIANA BARRIOS; REBECCA BARRON; VANESSA KAY BARRON;
DONALD BARRY; JEFFREY BARTNEK; ISIAH BARTOLOME; TREVEON BASKIN;
MOHAN BASNET; EVERETT BASS; OTIS BASSETT; BROOKE BASTIAANS; JARED
BASTIAN; THALIA BATISTA; ARIUNSAIKHAN BATKHUYAG; RYAN BATORICK;
LAUREN BATTAGLIA; THOMAS BATTAGLIA; AMRIT BATTH; AJANAI BATTLE;
CRISTINA BAUTISA; CRISTIAN MERRY BAUTISTA; STEVEN BAVIN; DERRICK
BAXTER; KIMBERLY BAYARDO; VERTIS BAYNE; JASON BEADLE; JOHNNY BEARD;
CHRISTOPHER BEARDEN; PATRICIA BEARDSLEY; GARINER BEASLEY; JONATHAN
BEASLEY; REGINA BEASLEY; JENNA BEATON; RODRICK BEAVERS; LUANA
BEAVERS-DELOACH; KAREN BECCAR; JEREMIAH BECK; ZACKARY BECKER;
DANNY BEDFORD; TONY BEDI; BENJAMIN BEERS; LAURIE BEHREND; DAOUD
BEITUNI; MIKE BELARDES; ANNA BELIEL; BRIANNE BELL; HUNTER BELL; JARED
BELL; TANISHA BELL; VINESHIA BELL; YVONNE BELL; MOUAADH BELLAL;
CONNIE BELLMER; EMMANUEL BELLO; WENDY BELMONT; SABRINA
BELMONTEZ; MIGUEL BELTRAN; HATEM BEN MILED; SARAJANE BENASSI;
OLIVIA BENAVIDES; VAHAN BENDIAN; SIMONE BENECH; TASHALLA-LYNN
BENFORD; ANDREA BENNETT; DOMINIQUE BENNETT; ENDIRA BENNETT; JACOB
BENNETT; MARISSA BENNETT; MICHAEL BENNETT; SARA BENSON; ANDREI
BERG; JAMES BERG; MATTHEW BERG; ALAYNA BERGMAN; FLOR BERMUDEZ;
DESSA BERNABE; CHRISTIAN BERNARD; OSCAR DE JESUS BERNARDINO FLORES;
SCOTT BERNAVE; ISHA BERRY; MICHAEL BERRY; RICHARD BERRY; SAMANTHA
BERRY; VINCENT BERRY; RICHARD BERTHIL; JACK BESSIERE; SENECA BEVERLY;
OZONE BHAGUAN; MUHAMMAD BHUTTA; JAMEE BIADORA; ANGELA BIBBS;

                                                                 Page 4 of 24
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 11 of 326



MICHAEL BICKHAM; TANIA BIELECKI; LAUREN BIGORNIA; JONATHAN BIRD;
BOBBY BIRDI; ROBIN BIRDSONG VINCENT; JOSEPH BIRDSONG; JESSE BIRINGER;
BRETT BIRMINGHAM; ARRICK BISCHOFBERGER; CODY BISHOP; NICHELE
BISSETT; MIRHAD BJELEVAC; SAMANTHA BLACK; THERESA BLACK;
CHRISTANYA BLACKMAN; SANDRA BLACKMON; KERRY BLACKMORE; NICHOLE
BLACKWELL; STEPHEN BLAKE; SHAUWN BLAND; TROY BLANTON; JANETTE
BLEVINS; TANYA BLUE; TATIANA BLUFORD; EMMETT BLUNT; JASON BLYSTON;
NICHOLAS BOBER; JAKEH BODE; ALICIA BODWAY; RANDY BOEGLIN; NICHOLAS
BOESCH; RICHARD BOGOLUB; GENEVIEVE BOHAN; RONE BOLES; ROSZONNE
BOLTON; ALEXIA BOND; BARBARA BONDS; AUDREY BONGATO; CINTIA
BONIFACIO; CARMENA BOONE; MARCUS BOONE; ERIC BOOTHE; LASHAY
BOOZER; ALEJANDRO BOQUIREN; JASMYN BORDERS; SAMANTHA BORG; ROBERT
BORJAS; ALICIA BORREGO; CAMILLE BORROMEO; PAUL BOSLEY-PITTMAN;
DANIELLE BOSTIC; APRIL BOSWORTH; JOSH BOTELLO; CAMERON BOTHWELL;
MONET BOUNTHON; NADRA BOURDI; MONIKA BOWERS; SHAQUISHA BOWERS;
THEODORE BOWERS; CATHERINE BOYD; JONATHAN BOYD; ERIN BOYER;
AMANDA BOYETT; JOHN BOYLE; ROBERT BOYLE; BENJAMIN BRADFORD;
CARLOS BRADFORD; SAMANTHA BRADFORD; ANGELA BRADLEY; GARRETT
BRADLEY; STEVIE BRADLEY; THOMAS BRAGER; JA’SAWN BRAGG; WILLIAM
BRAJNIKOFF; REBEKAH BRANCH; YAQUII BRANCH; JONATHAN BRANNON;
COREY BRANTLEY; TAMEKIA BRANTLEY; JODI BRAUND; GEORGINA BRAVO;
JAYLEN BRENT; DESTINY BREWER; BRIAN BREWSTER; NAJA BRIDGEFORTH;
GREG BRIDGEWATER; TAWANA BRIDGEWATER; VICTOR BRIFFA; JUSTIN BRIGGS;
ANTHONY BRIGHT; DETRICK BRIGHT; MONIQUE BRIM; TANISHA BRINKLEY;
ROSA A BRIONES; MIYAKO BRISKER; GERARDO BRITO; RICARDO BRITO-
GONZALEZ; TRAVIS BRITTON; GAYLA BROOKINS; LATASHA BROOKS; OLIVIA
BROOKS; PARADICE BROOKS; SHERIA BROOKS; TESS BROWDER; HENRY BROWN
III; BARBARA BROWN; BRITANY BROWN; BRYSON BROWN; CHARLOTTE BROWN;
CHERELE BROWN; COLLEEN BROWN; DOMINIQUE BROWN; DONNASIA BROWN;
EARL BROWN; ELIJAH BROWN; HAROLD BROWN; HEATHER BROWN; JARRETT
BROWN; KENON BROWN; KIMBERLY BROWN; KRISTINA BROWN; LATOYA
BROWN; LAUREN BROWN; LORA BROWN; MARCELLES BROWN; MARGARET
BROWN; MARTEZ BROWN; MICHAEL BROWN; MONIQUE BROWN; NATALIE
BROWN; NIESHA BROWN; ROBYN BROWN; RODNEY BROWN; SABRINA BROWN;
STEVEN BROWN; TONISHA BROWN; AZIZA BRUMFIELD; KATIE BRUNIUS;
CARLTON BRUNNER; DUNCAN BRUNST; JULIA BRYAN; TERAN BRYAN-HOWELL;
JANNET BRYANT; KEVIN BRYANT; KIMBRIELLE BRYANT; LAQUISHA BRYANT;
LINDA BRYANT; ODEIRRE BRYANT; SHANTE BRYANT; GILBERTO BUENROSTRO;
EBONE BUGGS; MICHAEL BUI; VU BUI; ELMER BUNGAY; GURGEN BUNIATYAN;
MARISSA BURGESS; ALLISON BURKE; LAUREN BURKE; ANTHONY BURKS;
ANITRA BURMEN; BERNADETTE BURNIAS; CANDICE BURNS; MATTHEW BURNS;
TERRIA BURSEY; CODDIE BURTON; JALISA BURTON; ANNIE BUSHNELL; STEVEN
BUSTAMANTE; ARETTA BUTLER; MARLOW BUTLER; DAVION BYRD BYRD;
ROBERT BYRD; SHAWNA BYRD; CHRISTIAN CABANAYAN; AZEENITH CABANERO;
JEWEL CABIGAS; BRE CABIN; SAUL CABRAL; TOMAS CABRAL; ABIGALI
CABRERA; JORGE CACERES; CHLOE CALDASSO-SMITH; JOSE CALDERA;

                                                                 Page 5 of 24
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 12 of 326



ANTHONY CALDERON; EARLE CALDERON; MICHAEL CALDERON; JASMINE
CALDWELL; MIA CALDWELL; RICKY CALDWELL; ROCIO CALENDA; KENNETH
CALICDAN; TYLER CALLAHAN; KARINA CALLAHAND; CARDELL CALLOWAY;
JENNIFER CALTON; JOHN CALUCIN; DANICA CAMAGONG; SAMANTHA
CAMAIONI; DON CAMANAG; GABRIEL CAMBRON; REGINA CAMERON; ASHLEY
CAMILLUCCI; KEYLI CAMPBELL; KIEMARA CAMPBELL; CAROL CAMPO; ATHIANE
CAMPOS; CAROLINA CAMPOS; MELINA CAMPOS; ARTHUR CANALES; CASEY
CANALES; LAURA CANAS; OLIVER CANBAZOGLU; JC CANNEGIETER; KIERRA
CANNON; SEAN CANNON; CARLOS CANTON; FRANK CANTORAN; AMANDA
CANTRELL; KRISTY CANTRELL; MARK CAPACCIO; CHRIS CAPRON; LASHAY
CARADINE; GREG CARAMELLA; JOHN CARANDANG; PATRICK CARDEA; RYAN
CARDENAS; CHRISTOPHER CARDINELLI; AARON CARDOZA; VERONICA CARGILL;
JOSEPH CARINI; JESSICA CARMONA; MICHELLE CAROLAN; JIMMIE CARPENTER;
RON CARPENTER; RYAN CARPENTER; SAMANTHA CARPINTERO; VICTORIA
CARPIO; CAMERON CARR; CARRADINE CARR; JERRY CARR; LA QUESHA CARR;
ROXANNE CARR; VONDETRICK CARR; CYNTHIA CARRANZA; JONATHAN
CARRASCO; MATTHEW CARRELL; RYAN CARRETHERS; BRANDON CARRIER;
MICHAEL CARRIERI; SANDRA CARRIERI; LISA CARRILLO; JASMINE CARRION;
NANCY CARRION; TIMOTHY CARRIZALES; STEVEN CARROLL; RENE CARSON;
BRANDON CARTER; CRAIG CARTER; NATHANAEL CARTER; PAUL CARTER;
RONNIE CARTER; SHAWNICE CARTER; ANTHONY CARVER; ISABEL CASALES;
JANELL CASCIA; JUDY CASE; MARSHAL CASE; KYLE CASEY; ANDREW CASH;
ARIELLE CASILLAS; ADRIANA CASSELL; EMILY CASTANON; ALEXIS
CASTELLANOS; JUANCARLO CASTELLANOS; PETE CASTELLANOS; TERRENCE
CASTILLE; CARLOS CASTILLO; CAROLINE CASTILLO; LEON CASTILLO; SAMUEL
CASTILLO; MONTE CASTON; DANIEL CASTRO; ELYSE CASTRO; EVELYN CASTRO;
FERNANDO CASTRO; JORGE CASTRO; LINDA CASTRO; MARITZA CASTRO;
MONICE CASTRO; LALITA CASTRO-KINH; KELLIE CATENA; APRIL CAUDILLO;
ANGELA CAVINESS; JEAN CAYABYAB; REAGAN CECCARELLI; MIAJOY CEDENO;
JASON CELESTIAL; TAMIKA CENTERS; ADRIAN CERDA; LUCAS CESPEDES; LUIS
CHABLÉ; KIMBERLY CHADWICK; BRENDA CHAIREZ; EBONEE CHAMBERS; KALIA
CHAMBERS; PESACH CHANANIAH; ZACHARIAH CHANCE; GARY CHANDLER;
JASMINE CHANDRA; RONALD CHANDRA; LYNN CHANEY; DARWIN CHANG;
SHENG-YANG CHANG; ALLEN CHANNEL; SUSIE CHANPHENG; SERENA CHAPMAN;
ELIZABETH CHAPMAN-ARATA; CRYSTAL CHAPPEL; DRAKE CHAPUT; DANIELLE
CHARETTE; KAAJAL CHARITRA; NAOMI CHARLES; JALEN CHARLESON; SERGIO
CHAVEZ; TAMMI CHAVEZ; ANDY CHEA; ALISHA CHEESEBORO; JIN GUANG CHEN;
SHEILA CHENAULT; ALEXANDER CHERENKOV; JUDITH CHESSER; ALVIN
CHETTY; AARON CHEUNG; MOEUN CHHEANG; JASON CHIANG; ARINZE CHIDOM;
RAJAY CHILDS; SHEILA CHILDS; SRITEJA CHILLARIGE; CHIKEZIE CHIMA;
ALEXANDER CHIRISHYAN; JERMAINE CHISM; KRYSTAL CHITTY; RAYMOND CHO;
JOHN CHOE; LACHIA CHRISTIAN; SAMUEL CHRISTIAN; SAMANTHA
CHRISTIANSEN; SAIMAN CHU; AMINMORN CHUENGMANKONG; IKEM
CHUKWUDIFU; CAMERON CHUMBLEY; RICHARD CHUNG; LINDA CISCO; ARTURO
CISNEROS; RICARDO CISNEROS; BACONGO CISSE; TRISHA CLABORN; KIMBERLY
CLARK BURRELL; CONRAD CLARK; JOSHUA CLARK; MICHAEL CLARK; TANEIKA

                                                                 Page 6 of 24
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 13 of 326



CLARK; TERA CLARK; VIRGINIA CLARK; LESTER CLAROS; GIAN CLAUDIO; RICK
CLAYTON; JESSICA CLEMENTS; KAREN CLEMENTS; JOVITA CLEMONS;
JEANROBERT CLERVOIX; CHRISTOPHER CLEVELAND; ELLIOT CLEVELAND;
JENNIFER CLIFTON; MIKAELA COBB; CHRISTOPHER CODILLA; MARCIE COE;
DANNY COELLO; MARTIN COHEN; TANAE COLBERT; BREANNA COLEMAN;
DESTINY COLEMAN; KRISTINE COLEMAN; LAKESHA COLEMAN; ZACHARY
COLEMAN; ASHLEY COLGLAZIER; ANGELO COLLIER; AMBER COLLINS; SIMON
COLLINS; STEVE COLLINS; TANYA COLLINS; TINA COLLINS; CELIA COLON;
SANDRA COMBEE; CHRISTOPHER COMLY; MARVIN CONANT; ALEXIS
CONCANNON; CLIFFORD CONDELLO; KARRIANN CONLEY; TAYLOR CONLEY;
RYAN CONN; KODIAK CONRAD; MILES CONRAD; KRISHNA CONSTANCIO;
ALEJANDRO CONTRERAS; EDDIE CONTRERAS; JENNIFER CONTRERAS; JORGE
CONTRERAS; ROLANDO CONTRERAS; SHARON CONTRERAS; ALEX CONVERSE SR;
CHASE CONVERSE; DEMESHA CONWAY; JONATHAN CONWAY; MALIK CONWAY;
TAYLOR CONYERS; NICOLAS COOK LEON; JACQUEZ COOK; SANDY COOK;
FERNANDO COOK-MORALES; JON COOLEY; APPLE COOPER; KELLI COOPER;
MICHAEL COOPER; TRACY COOPER; MARTIN COPPA SR.; ANJELICA CORBETT;
RONISHA CORBIN; CASSIDY CORBOLINE; CHRIS CORDINGLEY; DANA CORDOVA;
JOHN CORDOVA; LORENA CORDOVA; VANESSA CORDOVA; CHERYL CORLL;
MAYRA CORONA; TINA CORONA; SALLY CORONADO; DANIEL CORPUZ; NICOLAS
CORRAL; EDMUNDO CORREA; TESSA CORREA; KEITH CORSI; MAYRA CORTES;
RAMIRO CORTEZ ROMAN; ELLIE CORTEZ; FEISAL CORTEZ; MICHAEL CORTEZ;
BIANCA CORTINAS; SHELIYA COSBY; STEPHANIE COSIO; MARK COSTELLO;
SHARI COSTON; ANDREA COTA; RAYMOND COTA; LARRY COTTON JR; ANGELA
COTTON; SANDRA COURTNEY-SIMS; LASHAE COUSIN; DOROTHY COUSINS;
EMMA COUVILLION; MARIO COX; TASHA COX; ALEXIS COZZI; DIIYMILEA
CRAFTON; IBOETE CRAIG; LISA CRAIN; FELICIA CRAPIA; OWEN CRAVER;
CABONIA CRAWFORD; LEKEITRA CRAWFORD; JAWARA CRICHTON; ANGELA
CRISWELL; DANIELLE CROCKER; CHELSEA CROIL; JAMES CROPPER; ERICKA
CROSBY; VANESSA CROTEAU; JASMINE CROUCH; DESAMONA CROWDER;
GRAYCE CROWDER; BRYNN CROWLEY; JASON CROWLEY; WESLEY CRUM;
MERCEDES CRUMBY; ANA CRUZ; DIXIE CRUZ; JORGE CRUZ; MARIA CRUZ;
JENNIFER CSISZAR; MANUEL CUENCA; MELANIE CUI; SHAYNE CUI; ASHLEE
CUMMINGS; AARON CUMPTON; MARIA CUNANAN; KAREEM CUNNINGHAM;
TERRA CUPP; BRANDON CUPPOLETTI; TINISHA CURLEY; DEJANA CURRY;
WILLIAM CURRY; LATANYA CURTIS; STEPHANIE CURTIS; JAMIE CZELUSNIAK;
JOSHUA CZUPOWSKI; KAREN DADALT; DILJOT DAISY; ALEXANDER DALE;
CAITLIN DALTON; JOIA DANAI; VICTOR DANDRADE; JOSEPH DANGLER; EBONY
DANIELS; EMMITT DANIELS; ERIKA DANIELS; KYESHA DANIELS; MICHALAY
DANIELS; LORI DANIELSON; DANIEL DAVIDSON; FELIPE ROSAS; CAROLYN
DAVIO; JOHNATHAN DAVIS II; JASON DAVIS JR; ADAM DAVIS; BRIELLE DAVIS;
CAMERON DAVIS; CHARDANEY DAVIS; CHARRICE DAVIS; CHRISTINE DAVIS;
CHRISTINE DAVIS; DANA DAVIS; DARREN DAVIS; DASIA DAVIS; DONYEA DAVIS;
GABRIELLA DAVIS; JESSE DAVIS; JONATHAN DAVIS; KARRI DAVIS; LAKIESHA
DAVIS; NATHANIEL DAVIS; RONNIE DAVIS; RYAN DAVIS; SHAUNDA DAVIS;
VALERIE DAVIS; VICTORIA DAVIS; TADEH DAVTIAN; GUADALUPE DE ALBA;

                                                                 Page 7 of 24
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 14 of 326



CILIA DE ARAÚJO; MELISSA DE CASTRO; ROBERT L DE FRANCE JR; MANUEL DE
GONZALO; LAVVED DARYLL DE GUZMAN; ROBERT DE LA CRUZ; MARCO DE LA
LUZ; MARLON DE LA TORRE; MAYBETH DE LA TORRE; FREDDIE DE LEON;
RICHARD DE LOS REYES; CHRISTINA DE PAZ; GREGORY DEAN; MATTHEW DEAN;
TANGIE DEBERRY; FARID DEBIT; NICHOLAS DEBRITO; GRETA DEDMON; SHARON
DEESE; JOSEPH DEGIROLAMO; IVAN DEJESUS JE; KAREN DEKRUIF; JAMES
CARTER DEL ROSARIO; CYNTHIA DELA CRUZ; RHYAN DELA CRUZ; MICHAEL
DELANEY; PETER DELATORRE; MY DELBRIDGE; JENNIFER DELEON; NICHOLAS
DELEON; MARIO DELGADO JR; CHRISTOPHER DELGADO; PAM DELGADO; PEDRO
DELGADO; EDELIZA DELOS SANTOS; ERIC DELRIO; KRISTINE DELROSARIO;
ELIZABETH DELUCIA ROGERS; BENJAMIN DEMERS; MANUEL DEMPSEY;
LIVINGSTON DENEGRE-VAUGHT; JIAHAO DENG; KYMBERLI DENNETT;
JACQUELINE DENTON; CYNTHIA DERITA; RYAN DESCHAINE; DANIEL DESMOND;
JAYANTH DEV; ANTHONY JAMES DEVIEW; CAMERON DEVORE; CHRISTINE
DEVORE; LISA DEWITT; ARA DEYLAN; ARIS DEYLAN; GURJOT SINGH DHALIWAL;
ANGI DIAMOND; ALVERA DIAS; ALEJANDRO DIAZ; ALFREDO DIAZ; ALYSSA DIAZ;
ELIANA DIAZ; JOANNE DIAZ; LUIS DIAZ; OLIVIA DIAZ; CASSIDY DICK; DYLAN
DICKERSON; JAMES DICKERSON; BREANNA DICKINSON; BRITTANY DICKINSON;
CHRISTOPHER DIEGO; KATIE DIETERLY; JABULANI DILL; DARBI DILLON; TAYLOR
DILLON; CHERIKA DILWORTH; DEVONTAY DIMERY; IRVIN DINA; SON DINH;
HALEY DIPALMA; KASCIMA DIRIENZO; WILLIAM DISKIN; ALEX DISTEFANO;
NICOLE DIXON; TIMOTHY DIXON; SAM DLUZAK; JASON DOAN; LESLEY DOAN;
DEREK DODGE; JENNIFER DOKEY; MICHELLE DOMINGUEZ; VERONICA
DOMINGUEZ; WILLIAM DONALDSON; CONSTANTINO DONDIEGO; GIAO DONG;
JOHN DORAN; JAMES DORANTES; DON DORIA; JULIE DORMIRE; SHAWN
DORMISHIAN; YVONNE DORSEY; AUBREY DOUGLAS; CHRIS DOUGLAS; KENNETH
DOUGLAS; TAEJANE DOWNS; PAUL DOXIE; SHAYLYNN DOXIE; JODI DRAEGER;
TAMMY DRAPER; NATASHA DREW; YURIY DROBENYUK; JOHNATHAN DUARTE;
RYAN DUCUSIN; DOMINIC DUFOUR; BRANDON DUNCAN; MASON DUNCAN;
KELLY DUNN; MICHAEL DUNN; KATARINE DUNNING; NGHIA NHAN DUONG;
DEMETRIUS DUPREE; MEGAN DURAN; STEPHANIE DURAN; HUNTER DURAND;
RYAN DURELL; SHAY DURISSEAU; KYLE DURNFORD; STEPHANN DURR; SHOBNI
DUTT; LAUREN EACH; SHANALL EADDY; JAJUAN EARL; CHRISTOPHER EARL-
ROCKEFELLER; LESLY EARNEST; JANICE EASON; SHANTELLE EASTER; RYAN
EATON; DESTINY ECHOLS; ALEX ECK; CASSANDRA EDILLORAN; SHERRY
EDLUND; VIOLET EDMUNDS; BRANDAN EDWARDS; CEDRIC EDWARDS;
MATTHEW EDWARDS; TAJA EDWARDS; VANESSA EDWARDS; IGOR EFIMOV;
TATIANA EFIMOVA; ETHAN EICH; DAVID EISENBART; ROBIN EISMAN; AKRAM
EISSA; LA’RHONDA ELAM; MISTY ELDER; BIANCA ELEAZAR; EMMANUEL
ELENDU; RAAFAT ELHENAWY; DEMETRIUS ELKINS; DESTINY ELLINGBERG;
LAKITA ELLIOTT; CHRISTIAN ELLIS; DERRICK ELLIS; JACOB ELLIS; KIMBERLY
ELLIS; AHMED ELMEHEY; AHMED ELSHARKAWY; HEATHER ELVIN; PAUL ELZIE;
JERELL ENCALADE; CASAUNDRA ENDRES; MICHELLE ENGEBRETSON;
SAMANTHA ENGLAND; VICTORIA ENGLAND; RANDY ENGLEKIRK; VERONICA
ERAZO; DAVID ERICKSON; LAWRENCE ERISPE; ANGELICA ESCAMILLA; AMANDA
ESCOBAR; GIOVANNI ESCOBAR; LORENA ESCOBAR; NANCY ESCOBAR; ROBERT

                                                                 Page 8 of 24
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 15 of 326



ESCOBAR; JESSICA ESCOBEDO; BIANCA ESCORCIO; MASOOMEH
ESHRAGHINOMANDAN; BESHOY ESKAROUS; MICAELA ESPARZA; RALPH
ESPARZA; ERIKA ESPERICUETA; JULIO ESPINO; ALINA ESPINOSA; FRANK
ESPINOZA; JOSEPHINA ESPINOZA; NEPTALY ESPINOZA; RODRIGO ESPINOZA;
LAUREN ESQUER; MAYRA ESQUIVEL; BOB ESTEFANI; JAVIER ESTRADA; JULISA
ESTRADA; LINDA ESTRADA; SELENA ESTRADA; MELE ETEAKI; SASHA ETHRIDGE;
BRANDI EUBANK; MICHAEL EUBANK; IRMA EUBANKS; HYOMI EUM; KAIRO
EVANS; KIMBERLY EVANS; MICHELLE EVANS; NICOLE EVANS; TIM EVANS;
THOMAS EVANSSAINE; JAMES EWING; SARAH EWING; MICHELLE FACIONES;
EMILY FAHEY; KARIEM FAHMY; ANTHONY FAIRBANKS; VANESSA FALCAO;
RICHARD FALCON; COLETON FALKE; LETICIA FALLA; JAMES FARAG; ZAKIYA
FARD; MAGDY FARID; STEPHANIE FARIN; DUSTAN FARR; FIONA FARRELL;
KHAMILLE FARRIS; ARVIN FARZANEGAN; KAVEH FATA; FARZAD FAZEL;
RACHEL FEDDEN; EVELLE FEJERAN; RHONDA FELIX; EDSON FERNANDES;
JOSEPH FERNANDES; CAMERON FERNANDEZ; DARIO FERNANDEZ; DEXTER
FERNANDEZ; FARO FERNANDEZ; GABRIEL FERNANDEZ; JENNIFER FERNANDEZ;
MIKE FERNANDEZ; TAISA FERNANDEZ; MARIA FERRER; JASSICA FETUU; AMBER
FIELDS; DONYAE FIELDS; LEATRICIA FIELDS; TOMICA FIELDS; TORRIN FIELDS;
CHRISTOPHER FIGUEROA; MAXIMO FILIPPINI; AUDRA FILLION-ALBERT; SILAS
FINCH; JOSEPH FINCHER; SHAWNA FINK; TIFFANY FINNEY; JESSICA FISHER;
WAKEEIA FITZGERALD; BRIANNA FLEMING; ATLEY FLENNER; CHERYL
FLETCHER ZARICH; NALANI FLINT; RUSSELL FLISK; ALEXIS FLORES; AMANDA
FLORES; BEN FLORES; EDGAR FLORES; EDGAR FLORES; GLORIA FLORES; JACOB
FLORES; LIUIS FLORES; MARISSA FLORES; MATTHEW FLORES; PAOLA FLORES;
RANDY FLORES; ROGER FLORES; SONYA FLORES; STEPHAN FLORES; SHEA
FLORESESPINDOLA; MAXIMUM FLOURNOY; LUDLOW FLOWER IV; ALISSA
FLOYD; JENISE FLOYD; RUDDIE FLOYD; JEREMY FODOR; MAIA FOELSCH; JACLYN
FOGLE; TUESDAY FOMAN; ADRIAN FONDA; BRITTNEY FONSECA; SHEILA
FONSECA; ANDREA FOPPIANO; CONNOR FORBES; ONTEIRO FORD; STEVEN FORD;
STAR FOREMAN; TINA FORTE; ANTOINE FOSTER; MIKE FOSTER; YOUSEF
FOTOVAT; AUGUST FOUCAULT; AMBER FOWLER; DEVYN FOWLER; ASHLEY
FRAME; SURINITY FRANCIS; YVONNA FRANCIS; RAMON FRANCO JR; GEDDY
FRANCO; JOSEPH FRANCO; CHRIS FRANKLIN; SHETARA FRANKLIN; JANAE
FRAZIER; TIERRA FRAZIER; RENEE FREDERICKSEN; ALICIA FREEMAN; SAMUEL
FREEMAN; RICKELLE FREENY; CALVIN FREER; RASHAD FRENCH; ALEXIS FRIAS;
KAITLYN FRITH; ALEC FROST; AMIR FROZANO; SHERYL FRY; ROBERT FRYE;
CHRISTINA FUCHS; JED FUCHS; BERNARDO FUENTES; MARK FUENTES; CLARISSA
FULLER; MICHAEL FULLER; ALLYSSIA FUNICELLIO; LASHANTA FURNACE; TYLER
FURUSHO; WADE FUSSNER; MARIANA G LEAL; SONIA G MCCORMACK; WALID
GAD; ARJUN GADKARI; BRIANNA GAETA; HECTOR GAGLIARDI; LISA GAILEY;
BRIANA GAINES; MICHAEL GAITHER; TROY GALA; JESSICA GALDAMEZ; KAITLIN
GALE; STEPHANIE GALICIA; ELIANA GALINDO; MELODY GALIZADEH; HAYLEY
GALLAGHER; SEAN MICHAEL GALLAGHER; RICHARD GALLARDO; SONIA
GALLEGOS; IRMA GALLO; BRYAN GALVAN; HEATHER GALVAN; MUNKHBOLD
GANBOLD; RENA GANT; ANTONIQUE GANTT; ALISA GARBER; ALEXANDER
GARCIA; ALONDRA GARCIA; AMADO GARCIA; CRISTINA GARCIA; DANIEL

                                                                 Page 9 of 24
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 16 of 326



GARCIA; EFRAIN GARCIA; GEORGE GARCIA; ISSAC GARCIA; JIMMY-EUGENE
GARCIA; JOHN GARCIA; JONATHAN GARCIA; LUIS GARCIA; MAKAELA GARCIA;
MARC GARCIA; MARCUS GARCIA; MELANIE GARCIA; MELODY GARCIA; NATALIA
GARCIA; ROCIO GARCIA; SAMUEL GARCIA; SAUL GARCIA; VASTI GARCIA;
VICTORIA GARCIA; YVONNE GARCIA; ZEIDA GARCIA; ALEX GARCIA-ROBLES;
CHRISTOPHER GARDNER; DAVID GARDNER; KIMBERLY GARNER JONES;
KASHINA GARNER; JENNIFER GARNICA; ERICK GARRETT; SAVANNAH GARY;
BRITTNEY GARZA; MITCHELL GASKEY; NICKOLAS GATES; ROBIN GATES;
NAILAH GATEWOOD; RONALD GATEWOOD; GINNY GAUCHER; CHIRANJIBI
GAUTAM; GILBERT GAW; MARCUS GAY; TANYA GAYLOR; KARI GAYLORD;
NATHAN GAYTAN; MARISSA GAZCON; ASGEDOM GEBRE; CALEB GEBREWOLD;
ALEX GEORGE; CHERELLE GERRALD; COLE GERSON; ALEXANDER GETTLIN;
GHIASS GHAUSS; SHAHIN GHAZIASKAR; HOSSEIN GHAZIPOUR; SAMILA
GHOMESHI; ASHLEY GIBBS; DONALD GIDDINGS; JULIAN GIGOLASANVANSAN;
RYAN GIGUERE; ALICIA GILBERT; KAILANI GILBUENA; OWEN GILCHRIST;
BRENDA GILES; DANIEL GIL-FERNANDEZ; ASHLYN GILKEY; KRISTY GILL;
MICHELLE GILL; MEGAN GILLETTE-MCCARTHY; GARY GILROY; PATRICIA
GIMLEN; LISA GIORDANELLI; TAYRON GIOVANI; JASMIN GIPOLAN; MIANI GIRON;
NICHOLAS GIZDICH; SAMANTHA GJERDE; VIVIANA GLAPA; CHARLOTTE GLASS;
JORGE GODINEZ; ALLAN GODOY; JESSICA GODOY; BENNETT GOERTZ; MARTIN
GOES; GREGORY GOFF; KEVIN GOLCHIN; ANDREW GOLDENBERG; SHEYLA
GOMEZ LESSIUR; ALMA GOMEZ MARQUEZ; CORNELIO GOMEZ; DANIEL GOMEZ;
DANIEL GOMEZ; DEIDRA GOMEZ; FEDERICO GOMEZ; GILBERTO GOMEZ;
MERCEDES GOMEZ; NICOLE GOMEZ; RAUL GOMEZ; VICTOR GOMEZ; SONYA
GONCHARENKO; SHAWN GONEZ; AARON GONZALES; GREGORIO GONZALES;
JESSICA GONZALES; JOE GONZALES; ROBERT GONZALES; ANDRES GONZALEZ;
BRYAN GONZALEZ; CESAR GONZALEZ; CHRISTIAN GONZALEZ; CYNTHIA
GONZALEZ; DAVID GONZALEZ; DELANNA GONZALEZ; DIANA GONZALEZ;
ENRIQUE GONZALEZ; FRANCISCO GONZALEZ; GERALD GONZALEZ; HECTOR
GONZALEZ; ISABEL GONZALEZ; ISRAEL GONZALEZ; JACOB GONZALEZ;
MARCELO GONZALEZ; MARIACRUZ GONZALEZ; MAURO GONZALEZ; MEGAN
GONZALEZ; MONSERRAT GONZALEZ; PAUL GONZALEZ; CAITLYN GONZALEZ-
SAINZ; NICOLE GOODAN; SHAHIN GOODARZI; CASEY GOODMAN; DENISE
GORDON; SABRINA GORDON; TIMOTHY GORDON; DANIEL GORMAN; MARIANNE
GORSICH; ELIZABETH GOSA; GUY GOTTLIEB; CONOR GOULART; JORDAN
GOVORKO; SEENA GOWA; NICK GRAFF; HAYLEE GRAHAM; LYLE GRAHAM; ERIK
GRANADOS; BILLY GRANDY; ANDREW GRANILLO; DEVIN GRANT; LANESHA
GRANT; ANTHONY GRAY; BOBBY GRAY; TYRONE GRAY; VANESSA GRAY;
XAUDIA GRAY; JUSTIN GRAZE; KIMBERLY GREANEY; BRANDON GRECO; TINA
GRECO; ADAM GREEN; DANTE GREEN; JAMES GREEN; AJA GREENE; ANDRE
GREENE; DANIELLE GREENE; LAYLA GREENE; YAVAUNNE GREENWOOD;
MELINA GREGORIO; AMANDEEP GREWAL; GULAL GREWAL; LATASHA GRIDER;
LANORA GRIFFIN; KANEISHA GRIM; JASMINE GRISBY; WILLIAM GRISWOLD;
WESLEY GRIZZELLE; BENJAMIN GROVE; STEPHANIE GROVER; ADAM GRUBER;
JEANNIE GRUMMITT; ARYN GRUSIN; AARON GUARDADO; ELLEN GUDINO; SHANE
GUENTHER; IRENE GUERRA; ISAAC GUERRERO; JASON GUERRERO; KEVIN GUILD;

                                                                Page 10 of 24
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 17 of 326



DANIELA GUILLEN; GILBERTO GUILLEN; RICK GUILLEN; JAKE GUINN; REBECCA
GULLETT; DUSHAWN GULLEY; DAVID GULLIFORD; ANDREW GULMATICO;
SHAMEEKA GULTRY; YIQUAN GUO; RAJESH GUPTA; KUMAR GURUNG; ANAIS
GUTIERREZ; ANTONIO GUTIERREZ; CHRISTIAN GUTIERREZ; ELIJAH GUTIERREZ;
JORGE GUTIERREZ; JOSE GUTIERREZ; MATEO GUTIERREZ; OMAR GUTIERREZ;
RICKY GUTIERREZ; ROSARIO A GUTIÉRREZ; JESSE GUTTERMAN; MARTHA
GUTTIERREZ; EMILIANO GUZMAN; MARK GUZMAN; RIGOBERTO GUZMAN;
STEPHANIE GUZMAN-FERRAN; AUSTIN HA; DAT HA; JASHAWNAH HA; THUHAN
HA; ALEXUS HADNOT; IRLANDA HADNOT; CHARLES HAFRON; KIM HAGEL;
LAURA HAGGINS; DYLAN HAIGHT; ROBIN HALEY; DYLLAN HALL; LAURA HALL;
MARTIN HALL; RYAN HALL; ROSSANA HALLUM-JOHNSON; ANDREW HAM;
KATELYNN HAMBLEY; JENNIFER HAMEN; AHMAD SAMIM HAMID; DOMINIC
HAMILTON; LATARSHA HAMILTON; TIFFANH HAMILTON; TREVOR HAMILTON;
MATTHEW HAMMAR; LATOYA HAMMONDS; DAVID HAMMONJR; JEREMY
HAMON; JOSHUA HAMPTON; CATHERINE HANEY; DESSERI HANSEN; MICHELLE
HANSEN; MARIE HARBAUGH; BRYCE HARDER; DONELL HARDIN; DAMONT
HARDNETT; ERIC HARDY; CHRISTIAN HARGROVE; DOMINICK HARGROVE;
ALAJAH HARPER; ALEXIS HARPER; BRIGETTE HARPER; KAYLE HARPER;
LAQUICHE HARRELL; ANTHONY HARRER; ALEXIS HARRIS; ANTIONE HARRIS;
APRIL HARRIS; JADE HARRIS; JORDAN HARRIS; KIMBERLY HARRIS; LOGAN
HARRIS; MELITA HARRIS; PATRICIA HARRIS; SANDRA HARRIS; SHARLESE
HARRIS; SHAUNA HARRIS; THEREA HARRIS; LISA HARRISON; ROBERT HARRISON;
ELISHA HARRY; MIKE HARSINI; GAYLE HART; KELLY HART; BRIAN HARVEY;
CHRISTA HARVEY; SARA HARVEY; MATTHEW HASEMEIER; MOHAMMED
HASSAN; HANNAH HATCH; DEBORAH HATLER; ALEX HATTEN; KAYLA
HAVERKORN; LISA HAWKER; ANDREW HAYDEN; SUZANNE HAYES; SANDRA
HAYHURST; JEANNIE HAZELL; MYLES HECHT; PAUL HEEMANN; ZYLO HEFFERAN;
CHRIS HEFNER; JUANITA HEIDELBURG; MICHAEL HEINTZ; GRETCHEN HEINZ;
RANDY HELSEL; ELIZABETH HEMPHILL; ANTHONY HENDERSON; HEATHER
HENDERSON; MICHELEA HENDERSON; TORRELL HENDERSON; VANESSA
HENDERSON; NOAH HENDRICKSON; CHANDRA HENKE; YONEL HENRI; DEYSI
HENRIQUEZ; HANCY F HENRY JR; BREEAUNNA HENRY; MICHAEL HENRY; SALLIE
HENRY; KONNOR HEREDIA; CODY HERMANSON; REYNA HERNADEZ; NINA
HERNANDES; SIXTA LETICIA HERNANDEZ BLAS; JOCELYN HERNANDEZ GOMEZ;
ALISA HERNANDEZ; ATHENA HERNANDEZ; CATERINE HERNANDEZ; GABRIEL
HERNANDEZ; GEORGE HERNANDEZ; GUILLERMO HERNANDEZ; HECTOR
HERNANDEZ; JESSICS HERNANDEZ; JOSUE HERNÁNDEZ; MARLENA HERNANDEZ;
MAX HERNANDEZ; ROCHELLE HERNANDEZ; DAVID HERR; BREANNA HERRERA;
DARLENE HERRERA; FERDINAND HERRERA; JOEL HERRERA; MATTHEW
HERRERA; MOISES HERRERA; PAUL HERRERA; DARRELL HERRON; ERFAN
HETTINI; TONI HEUCHAN; AUTHER HEWITT; SHANTIANA HICKS ENGLISH; GARY
HICKS; MATTHEW HICKS; JAUNET HICKSON; DAVID HIDALGO; ADRIAN HILK;
ALICIA HILL; AMAENDA HILL; ANTHONY HILL; GREGORY HILL; RYAN HILL;
SHANNEN HILL; TASHA HILL; BRITTANY HILLIARD; COREY HILSENBECK; JUSTIN
HILTON; SOPHIA HIRANO; NIKKI HOARD; EDUARDO HOCHER; WALTER
HOCHREIN; KORY HOCKER; ANDREW HOFFMAN; KEVIN HOFFMAN; ROBERT

                                                                Page 11 of 24
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 18 of 326



HOFFMAN; SHALINDA HOGAINS; KAMILAH HOGAN; JUSTIN HOLAN; DARNELLE
HOLCOMB; DANIELLE HOLLAND; ELVIN HOLLAND; MICHAEL HOLLAND; PIERRE
HOLLAND; TEMIA HOLLIDAY ARCHIE; LAWRENCE HOLLIDAY; HOLLY
HOLLINGSWORTH; BRANDON HOLLIS; TERESA HOLLIS; LATISHA HOLLOWAY;
BREANNA HOLMES; BREANNA HOLMES; KEATON HOLTER-HAMILTON;
MOHAMMAD MASSOUD HOMAYOUN; SHAUIB HOMRAN; KENNETH HOOD;
BRESHON HOOKER; KENDRA HOPKINS; REQUEL HOPKINS; TINA HOPKINS; DAVID
HOPTMAN; JUNE HORCASITAS; IAN HORST; ERICK HORTA; GRANT HORTON;
ISAJAH HORTON; DANIELLE HOUK; JAMES HOUR; JOHN HOUSE; AMBER HOUSER;
JAMIE HOWARD; NICOLE HOWARD; NICOLE HOWARD; PAULA HOWARD; PORSHA
HOWARD; SHARON HOWARD; TED HOWARD; VAN HOWARD; JAMES HOWELL;
ALYSE HOY; RYAN HOY; HENRY HUANG; KAITLIN HUBBARD; LETICE HUBBARD;
TAYLOR HUBER; KENNETH HUERTA; ANDREW HUFF; BRANDON HUGGINS;
CARRIE HUGGINS; HOLLY HUGHES; MARTHA HUGHES; TIFFANY HUGHES;
MELISSA HUITRON; ALEXANDAR HULL-RICHTER; KAYONE HUMPHREY; BRENT
HUMPHREYS; BRIGITTE HUMPHRIES; JASMINE HUNT; KAROL HUNT; CARITA
HUNTER; CASSANDRA HUNTER; RASHAWNN HUNTER; TINA HURSEY; RAMON
HURST; JASMINE HUSAK; MICHELLE HUSER; AHMAD HUSSAIN; SABER HUSSAIN;
ETHAN HUTCHINS; GRANT HUTCHINS; TONY HUTCHINSON; LORNA HUYCKE;
HOANG HUYNH; MICHAEL HUYNH; THINH HUYNH; CHERI HYATT; FRANCES
HYDER; MEEKER HYMES; GAYLAN HYSON; CARLOS IBARRA; ROXANNE IBARRA;
PAULINE IBARRA/ALVARADO; HECTOR IBOA; FOWSI IBRAHIM; KHONGORZUL
IDERKHANGAI; RENNET IGUNBOR; OBINNA IKERIONWU; STEPHANIE INCLAN;
JAMIE INGLET; SHANNON INGRAM; EMILY INGRAO; SABRINA INOCENCIO;
IVANIA ISASSI; DAVID ISRAEL; TIGRAN ISRAELYAN; MAGDI ISTAFANOS; JAY
IVAN; JOANNE IVY; JOHNNIE IWABUCHI; RACHEAL IYIOLA; RAQUEL JACHETTA;
BONNIE JACKSON; BRIAN JACKSON; DESIRAY JACKSON; DOMINIQUE JACKSON;
GREGORY JACKSON; HEATHER JACKSON; JOSHUA JACKSON; KAYLA JACKSON;
SHANINE JACKSON; TIFFANY JACKSON; VONCHELLE JACKSON; ALYSSA JACOBS;
KRYSTA JACOBSON; SHAYNA JAI; SALAZAR JAIME; BRANDIE JAMES; BRYSHA
JAMES; FRANC JAMES; CHRISTOPHER JAMISON; ANGELO JARAMILLO; GABRIEL
JARAMILLO; DOMECIA JASPER; BRANDON JAUREGUI; JACOB JAUREGUI; JORDAN
JAVAHERI; EGAL JAVANFARD; ARTHUR JAVIER; RICHARD JEANJACQUES; RAMON
JEFFERSON; STEVEN JEFFERSON; CATHY JENKINS; GILBERT JENKINS; JAQUIERIA
JENKINS; AMBER JENNINGS; JESSE JERONIMO; CHEVON JEX; THOMAS JIA; SYED
MUHAMMED ALI JILANI; BRANDON JIMENEZ FLORES; GLADYS JIMENEZ; JAKE
JIMENEZ; JUAN JIMENEZ; MARIANA JIMENEZ; RAFAEL JIMENEZ; ALEXANDER JO;
GORDON JOE; LOUIE JOEL; SHONTAL JOHNSON; ALISHA JOHNSON; AMANDA
JOHNSON; ANGELA JOHNSON; ANTHONY JOHNSON; ASHLEY JOHNSON; CHRISTA
JOHNSON; DAMON JOHNSON; DENISE JOHNSON; DUANE JOHNSON; ERIC
JOHNSON; ERIK JOHNSON; ERIKA JOHNSON; ILIANNA JOHNSON; JANINE
JOHNSON; JARRELL JOHNSON; JAY JOHNSON; JESSICA JOHNSON; JOHNNY
JOHNSON; JORDEN JOHNSON; LASHONA JOHNSON; LAURA JOHNSON; LEKEISHA
JOHNSON; LISA JOHNSON; MARCUS JOHNSON; MARIA JOHNSON; MARIAH
JOHNSON; MARVIN JOHNSON; NIKOLI JOHNSON; NORMAN JOHNSON; REGINALD
JOHNSON; ROSHAWN JOHNSON; SHAYLA JOHNSON; SONDRA JOHNSON; STEVEN

                                                                Page 12 of 24
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 19 of 326



BAIS - JOHNSON; SUSIEJEAN JOHNSON; THOMAS JOHNSON; TORI JOHNSON;
TYLER JOHNSON; TROY JOHNSTON; ADDISON JONES; ALAINA JONES; ALLISON
JONES; BRENDA JONES; CHAVONNE JONES; DANIEL JONES; DONALD JONES;
ELLIS JONES; EMERALD JONES; FRANKLIN JONES; GERICA JONES; GILJANINE
JONES; JAIME JONES; JENNIFER JONES; JESSICA JONES; JOKI JONES; KAYLA
JONES; KEN JONES; LAHEAVEN JONES; MELISSA JONES; NOELL JONES; PHAEDRA
JONES; RICARDO JONES; ROCHEL JONES; ROCHELLE JONES; TRACY JONES;
ZAYDA JONES; ANGELIA JONES-JACKSON; DION JORDAN; JAYLIN JORDAN;
MARIO JORDAN; MYRESHA JORDAN; RENEE JORDAN; NATALIE JORDON; HARRY
JOSE; CHAD JOSEPHWILLIAMS; ALEJANDRO JUAREZ; FRANCISCO JUAREZ;
NORMA JUAREZ; RAHEEM JUDD; MARK JULOYA; BRENDA JUNI; CALEB JUVERA;
SUBARNA K C; DEBRA KAESTNER; KRISTINE KAESTNER; DANIELLE KAHL;
STEFANI KAIRAN; NOELANI KAKATIN; JOSHUA KALIN; SHAYLA KAMENA; ELLEN
KANG; BALAJI KANGADHARAN; KYLE KAPPES; SHANKET KARKI; ANTHONY
KARRIEM; ELIZABETH KASPARIAN; JOSEPH KASSIS; PETER KATALARIS; ROBERT
KATHAN; SHILYN KAUFMAN; KEVIN KAUKER; RUPINDER KAUR; QAISSE
KAWYANI; GHAVAM KAZEMI; TIFFANY KEAHEY; KYLE KEAST; ZENOBIA
KEETON; MARY KELLER; ANGELLA KELLY; LAUREEN KELLY; SARAH KELLY;
JORDAN KEMP; LEROY KEMP; ERIC KENERLY; ALEXA KENNEDY; DANISHA
KENNEY; JAMES KENNY; LA KENSAVATH; MARCUS KENT; PORTER KEVIN; ALICE
KEYES; SANAZ KHADEMIDELJOO; ROSHNI KHALASI; MUKHAMMADISMOIL
KHAMIDOV; AHMAD KHAN; ALAMZEB KHAN; HARIS KHAN; MIR KHAN;
MOHAMMED KHAN; NAVAZ KHAN; DARYUSH KHODADADI-MOBARAKEH; STACY
KHOEUN; HASEEB KHUWAJAZADA; SAULAR KIANI; DENNIS KIEU; LINDA
KILLINGBECK; JIYOUNG KIM; KISUNG KIM; MICHAEL KIM; SI HYUNG KIM;
JAYLAN KIMBROUGH; CRAIG KING; DANIESHA KING; ERIC KING; TERIK KING;
SOURIYA KINNAVONGSA; JUSTIN KINNEL; SEBASTJAN KINNEY; STEVEN KINSEY;
TYLER KIRK; BRENDAN KIRKPATRICK-MCKEE; ETHAN KIRSH; SARAH
KLAPHECK; KRISTIN KLAUS; ERICA KLEMASKE; WILLIAM KLEMME; REBECKAH
KLEMP; NIKOLE KLINKHAMER; HANA KLISTURIC; MAGEN KNIGHT; RACHEL
KNOTT; RASHIDA KNOX; JACQUELINE KO; JEFF KOHLSCHMIDT; KIMBERLY
KOHN; AMANDA KOLAR; KIMBERLY KOLE; COLLEEN KONOVAL; SARAH
KORALY; JULES KORMAN; CHRISTINE KOSMIDES; CALVIN KOSOVICH; THOMAS
KOWALSKI; AVO KOZUKARAYAN; MAXIM KRAFT; TAMARA KRAKE; ELISHA
KRANENBURG; NATALIIA KRINITSYNA; SUMESH KUINKEL; LESLIE KUKUK; JULIA
KUNG; SADA KURDI; FREDIANTO KUSNADI; MICHAEL KWAO; LARRY KWONG;
MARIA KYLE; GEORGE KYRIAKOPOULOS; JIMMIE L STOVALL; BERNARDO
LABANSAT; ADAM LAFFERTY; JENNA LAFFERTY; ALLAN LAGUATAN; JUSTIN
LAIRD; NICOLE LAMAR; SHANNON LAMBERT; MARIBELLE LANDAVAZO;
KRISTINA LANDOLFI; JOHN LANDTROOP; DAWN LANE; KEVIN LANE; MICHAEL
LANG; KARA LAPERE; BRUNO LARA; MARY LARRAGOITIY; BRYAN LARSON;
BRENDON LASALLE; TRAVIS LASH; IAN LASKY; RUDY LASTRA; SAMIRA
LAVENDER; KRYSTLE LAW; SARAH LAWES; TERRELL LAWRENCE; MELINDA
LAWSON; DWIGHT LAY; GYULA LAZAR; EBONY LAZARO; KRISTINE LE; PETER LE;
PHUC LE; THUY LE; ILAI LEBEL; MARISSA LEBEL; JONATHON LEBERT; CARLOS
LECHUGA; TIFFANY LEDERHOS; CYNDI LEDET; LILLY LEDOUX-MADRIGAL;

                                                                Page 13 of 24
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 20 of 326



ANDY LEE; AYESHA LEE; DAVID LEE; HANA'ALOHA LEE; JAMIE LEE; JOHNIQUE
LEE; JOHNSON LEE; KATY LEE; KIM LEE; RICHARD LEE; RYAN LEE; SANDRA LEE;
WANDA LEE; HEATHER LEIGHTON; RICHARD LEIVA; JENNIFER LEMMON; MALA
LEMNAH; KEVIN LENTZ; JESSICA LENZ; KAREN LEON; ANGELA LESLIE;
CHARLEMAGNE LESPERANCE; KRISTINA LETBETTER; ALANNA LEUKUMA;
DUSTIN LEVENTHAL; JAMENA LEVI; VALDANE LEVIAS; AMBER LEWIS;
CAMERON LEWIS; JASHON LEWIS; JENNIFER LEWIS; SATIRA LEWIS; ALEXIS
LEWKOWICZ; ALEX LEYVA; GLORIA LEYVA; SIYUN LI; JASON LIEN; GILMAR
EDUARDO LIMA; CHARLENE LIMEN; CHRISTOPHER LIMON; JESSE LIMON; ANGIE
LINDAHL; BRIAN LINDBERGH; RICH LINDLEY; CHRISTIAN LINDO; EBONY
LINDSEY; JENNIFER LINDSEY; ANDREA LINQUI; CAMERON LIRA; BROOKE LITTLE;
CASEY LITTLEJOHN; LASHANAE LITTLES; TAYLOR LITTLETON; YONGXIAN LIU;
ABRAHAM LIZAOLA; CHRISTINA LIZARRAGA; RHONDA LOBRILLO; JUAN
LOCKETT; LASHANDRA LOCKETT; DOMINIQUE LOCKHART; EARNEST
LOCKHART; SHEILA LOCKS-LEE; WILLIAM LOEW; ADRIANA LOFTON; LASHAWN
LOGAN; MICHAEL LOGAN; MICHELLE LOGAN; MARY LOGSDON; DARIEN LOHOF;
GAVIN LOMBARDI; STEPHANIE LOMELI; PAULA LONDOW; CHRISTINE LONG;
LASHEINATE LONG; PERRY LONG; CAROLYN LOPE; ANDREW LOPER; JOHN
LOPER; TRACIELOPES LOPES; EDUARDO LOPEZ JR; ADAM LOPEZ; ADRIANA
LOPEZ; ANDRES LOPEZ; BIANCA LOPEZ; ERIC LOPEZ; EZEQUIEL LOPEZ; FREDDY
LOPEZ; HAYDEN LOPEZ; JOEY LOPEZ; JONATHAN LOPEZ; MARIBEL LOPEZ; MYRA
LOPEZ; PEDRO LOPEZ; ROSA LOPEZ; RYAN LOPEZ; SANDY LOPEZ; SAVANNAH
LOPEZ; SIERRA LOPEZ; TAMMI LOPEZ; DESI LORA; NICK LOTT; TAMYSHA LOTT;
ANTHONY LOVATO; MARCELLA LOVELACE; JAMES LOVETT; ALEX LOWDER-
HIMMEL; BRIANAH LOWE; IMANI LOWE; CELESTE LOWELL; SHANNON LOWRY;
JENNIE LOZANO; MARIO LOZANO; CAROL LOZON; SHEILA LUCAS; ROBERT
LUCERO; SIM LUCIEN; CYNTHIA LUCK; STIINA LUEDTKE; BRANDON LUERA;
CORRALES LUIS; ISMAEL LUJAN ROJAS; ANGELA LUNA; MIGUEL LUNA; RICARDO
LUNA; RUBEN LUNA; STEVEN LUNDIN; SARAH LUNDYBOUDREAUX; ANA LUQUE;
NICHOLAS LURYE; BIANCA LUSTER; GENE LUZALA; DAVID LY; KRISTIN
LYBARGER; ALEXANDER MABINI; CHRISTOPHER MACDEVITT; JESSICA MACEDO;
BARBARA MACFARLAND; WENDY MACHEN-WONG; CHRISTINA MACIAS; EDWIN
MACIAS; FIDEL MACIAS; SHARON MACIAS; JACOB MACIEL; GREGORY MACK;
KENDRICK MACK; BRIANNA MACKEY; NATALIE MADRIGAL; TRACY MAFFIA;
NATHAN MAGADIA; DIANA MAGALLON; ADRIENNE MAGANA; BRADY MAGANA;
CARLOS MAGANA; JAVIER MAGANA; FLORENTINO MAGDALENO; JOVEN MAGOS;
ROSHAN MAHABALI; ABDELWAHID MAHBOULI; ROBIN MAHER; DAVID MAIER;
SONIA MAIO; BASEER MAJEED; ELIZABETH MALDONADO; NADEEM MALKI;
JAMES MALONE; TREVOR MALONE; LAWRENCE MALONEY; CHARLES
MANALANG; BAR MANDALEVY; SCOTT MANG; CELISSE MANIER; TYLER
MANISAY; SUSAN MANN; AMIR MANOCHEHRI; RAVEN MANRIQUEZ; SIUNE
MANSOORIAN; JAMES MANTSCH; MARIA MANZANO SEGOVIA; SUZANNE MAPES;
AYANNA MAPP; MIGUEL MARENCO; SANDRA MARES; VERONICA MARES;
HECTOR MARIANO; YESICA MARIN ROBLES; JULIETTE MARIN; RADINE MARIN;
ALEXANDER MARKEL; MICHAEL MARKHAM; PRENESS MARKS; SETH MARKS;
AMBER MARLEY; AIDAN MARMION; MICHELE MAROTTA; CATHERINE MARPLE;

                                                                Page 14 of 24
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 21 of 326



CRAIG MARQUEZ; AMBER MARSHALL; BETTYANN MARSHALL; COURTNEY
MARSHALL; SALYNA MARSHALL; VICTORIA MARTELLI; ANTHONY MARTIN;
CATRINA MARTIN; EDEL MARTIN; JAMAAL MARTIN; JEREMY MARTIN; JUDI
MARTIN; KRISTHINE MARTIN; LENA MARTIN; MARIKA MARTIN; MARLIN
MARTIN; MELISSA MARTIN; SAVANAH MARTIN; TIM MARTIN; ADRIANA
MARTINEZ; ANDRES MARTINEZ; ANGIE MARTINEZ; ANTHONY MARTINEZ;
BENNERITA MARTINEZ; BRENDA MARTINEZ; CHRISTOPHER MARTINEZ; EDGAR
MARTINEZ; EDMUNDO MARTINEZ; ELI MARTINEZ; ERIKA MARTINEZ; ERIQ
MARTINEZ; GABRIEL MARTINEZ; GABRIELA MARTINEZ; HIPOLITO MARTINEZ;
ISAAC MARTINEZ; JESSICA MARTINEZ; JESSYCA MARTINEZ; JONATHAN
MARTINEZ; JOSEPH MARTINEZ; JULIA MARTINEZ; JULIO MARTINEZ; KARINA
MARTINEZ; LOUIS MARTINEZ; MARCO MARTINEZ; MARVIN MARTINEZ; MONICA
MARTINEZ; PAUL MARTINEZ; TAMIE MARTINEZ; VERONICA MARTÍNEZ;
WINSTON MARTINEZ; ISAIAH MARTINEZ-HILL; JESSICA MARTINEZ-MUELLER;
LAURYN MASANIAI; STEPHEN MASON; THOMAS MASON; ROBERT MASSIE;
CORELL MASTERS; LINDA MASTERS; GURMIT SINGH MASUTE; IGNACIO MATA;
OVIDIO MATEO; CTAIG MATHEWS; IEASHA MATHEWS; REGINALD MATHIES;
JASPER MATHISEN; MARK MATTA; REGINALD MATTHEWS; RENEE MATTHEWS;
SUSAN MATTHEWS; CLAIRE MATTIS; TAYLOR MAUCH; MAURICE MAULDIN;
LAQRESHA MAXWELL; SIERRA MAXWELL; RACQUEL MAY; STEFANI MAY;
THOMAS MAY; TISHA MAYER; AARON MAYES; CHANZELL MAYFIELD; DEANNA
MAYFIELD; JEFFREY MAYFIELD; AMBER MAYS; REINHARD MAZARIEGOS; DEVON
MAZURE; BRIAN MCALEAVEY; SEAN MCALLISTER; SHONTE MCBRIDE; GEORGE
MCCALISTER; KALA MCCARTER-ROGERS; KENYON MCCASTLE; ANGELIQUE
MCCLEARY; BRANDON MCCLOSKEY; JONATHAN MCCORMICK; ANDREA
MCCOWAN; ADRIAN MCCOY; ANDRE MCCOY; DAISHS MCCOY; DESIRAE MCCOY;
MIKAYLA MCCOY; JACOB MCCOY-BARBA; MONICA MCCULLOUGH; DEZOHN
MCCULLUM; REGINA MCCULLUM; NICOLE MCCURRY; KENDRA MCDONALD;
MICHAEL MCDONALD; JEFF MCDOWELL; TYLER MCFADDEN; SUZANNE
MCGREER; GREGORY MCHENRY; MICHAEL MCINTYRE; MYLES MCKEE-OSIBODU;
EGYPT MCKEITHEN; RYAN MCKENZIE; DORNETTA MCKINNEY; JODI MCKINNEY;
MELISSA MCKINNEY; WILLIAM MCKINNEY; KEVIN MCKINNON; BYRON
MCKNIGHT; ANASTASIA MCLELLAND; SHIRLEY MCLELLAND; ERIN MCLEOD;
CATHERINE MCMAHON; KEVIN MCMANUS; TERI MCMICHAEL; MELINDA
MCNAMEE; JALEN MCNEAL; HOWARD MCNEELY; KAMEELAH MCNEELY; JESSICA
MCPEEK; ZURI MCPHAIL; NICOLE MCQUEEN; RAVAA MEADORS; ADRIAN
MEDINA; AMANDA MEDINA; GREGORY MEDINA; JACOB MEDINA; TINA MEDINA;
WENDY MEJIA BARAHONA; SANTIAGO MEJIA; LAURA MELENDEZ; ANTHONY
MELENDREZ; PAULA MELER; SAMANTHA MELTON; DAVID MENCHACA; JANICA
MENDENHALL; DANIEL MENDEZ; NADINE MENDEZ; ABRAHAM MENDOZA;
ADRIANA MENDOZA; ALONDRA MENDOZA; CECILIA SOFIA MENDOZA;
CHRISTIAN MENDOZA; EFRAIN MENDOZA; GLENDA MENDOZA; JOOVANA
MENDOZA; JOSUE A MENDOZA; LUIS MENDOZA; RUBEN MENDOZA; SECILLIA
MENDOZA; CONSTANCE MENEESE; AMOS MENSAH; JOSHUA MENTZER; IHAB
MERABET; CHRISTINA MERCADO; PATRICK MERCADO; KAYLA MERCHANT;
SHELLEY MEREDITH; DREW MERING; ZOE MERINO; RHONDA MERRILL; JENNIFER

                                                                Page 15 of 24
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 22 of 326



MERRITT; BASEM MESSIH; MARIEL MEYER; LUKE MEYERS; CHARLES
MIDDLEBROOK; CURT MIECZKOWSKI; MELODY MIHALIK; SAMIR MIKHAIL;
CAMERON MILES; JAMEQUA MILES; ANTONIO MILLAN; ALEXANDER MILLER;
BRAIN MILLER; DANIEL MILLER; DAVID MILLER; DAXTON MILLER; GEORGE
MILLER; GREGG MILLER; HEIDI MILLER; JALISA MILLER; KENNETH MILLER;
ROBERT MILLER; THOMAS MILLER; VERMYTTYA MILLER; YELILE MILLER;
JONATHAN MILLIGAN; JERRY MILLINER; CHILOPIE MILLINGTON; ERICA MILLS;
HEATHER MILLS; STEPHEN MILLS; DAMIEN MILTON; MADONNA MILTON;
MARVETTE MIMS; JAMES MINCKS; BRYAN MINOR; KELLIE MINOR; MARLENE
MINSTER; NICHOLE MINTZ; FELIPE MIRANDA; FERN MIRO; MARK MISOSHNIK;
LAUREL MITCHELL; ROBERT MITCHELL; SCHINIQUA MITCHELL; SEAN
MITCHELL; HENRY MIYOSHI; KIMBERLY MIZUTA; SIMIN MOADDAB ALIBEIGI;
ANTOINE MOBLEY; MEESHA MOGHADDAM; HANEEF MOHAMMAD; FAHAD
MOHAMMED; WILLIEPHINE MOHEAD; NIVETHAA MOHHAN; BRYAN MOHN; SIA
MOIWA; JOJO ACE MOJICA; SHAHIN MOKHTARI; CHRIS MOLANO; DAVID MOLINA;
RODOLFO MOLINA; RAMON MONCAYO; LENNY MONDRAGON; CANDACE
MONIZE; JAMES MONROE; DAWN MONTANEZ; FARIN MONTANEZ; ELVIA
MONTANO; FRANCESCA MONTENEGRO; ROBERTO MONTERROSA; FANNY
MONTES; JOSE MONTES; SPENCER MONTES; MIKE MONTGOMERY; ARACELI
MONTOYA; DAVID MONTOYA; JENNIFER MONTOYA; KIMBERLY MONTOYA;
RONNY MONTOYA; CARMELL MOORE; DANEATRA MOORE; DANIELLE MOORE;
DAWN MOORE; HUNTER MOORE; JOSHUA MOORE; LARRY MOORE; MESHALON
MOORE; TOM MOORE; VICKIE MOORE; LILLIE MOORES; LEANDRO MORAIS;
RAFAEL MORAIS; CLARA MORALES; DEANNA MORALES; GUSTAVO MORALES;
MICHELLE MORALES; RONI MORALES; AZALIA MORAN; MICHELLE MOREHOUSE;
ERIC MORENO; PRECIOSA MORENO; VALENTE MORENO; YESENIA MORENO;
JESSICA MORENTIN; AMANDA MORGAN; JASMINE MORGAN; SHYJERUAN
MORGAN; CARLO MORIN; LORI MORRIS WESTLEY; SHAUNTELL MORRIS; TRISTEN
MORSE; EMILY MOSQUEDA; HERMANIE MOTLEY; KEVIN MUGWAGWA;
CHRISTINE MULLER; GEORGINA MUNGUIA; JUAN MUNOZ NIEVES; JOE MUNOZ
VALDIVIA; ELSA MUNOZ; EVA MUNOZ; SELINA MUNOZ; MARISSA MURCKO; ERIN
MURPHY; EVELYN MURPHY; ROSEANNA MURPHY; SANAE MURRAY; KEVIN
MURREN; KAYODE MUSTAPHA; GUNCHIN MYAGMARSAMBUU; JONATHON
MYER; ANDREA MYERS; ROBERT MYERS; BRIAN MYNATT; BRADEN NAIL;
ROBERT NAIMARK; JAMAL NAJIBI; CRISTIAN NALBANDIAN; JOHN NALTY;
MANINDER NANHAR; FREDERIC NANMO; RACHEL NARVAEZ CANTU; NICHOLAS
NATIVIDAD; JACOB NAVA; SAUL NAVA; WILLIAM NAVARRETE; ANASTASIA
NAVARRO; DEVIN NAVARRO; ED NAVARRO; GUSTAVO NAVARRO; SARA
NAVARRO; NISSA NAVONE; ISHMAM NAWAR; SEAN NAYLOR; LIZA NAZARCHUK;
ARVIN NAZARI; FARIS NAZEEM; ALEXANDER NEAL; JAMES NEAL; SHERIKA
NEAL; JOSIAS NECH; TIFFANI NEELY; CHRISTOPHER NEIL; CANDACE NEIMAN;
NICOLE NEISLER; ALYSA NELSON; CRYSTAL NELSON; JOVANNAH NELSON;
KANDIS NELSON; TYLIA NELSON; EDWARD NEREY; MICHELLE NESBIT; GEORGES
NESIM; JEFFREY NEVELS; NOA NEVO; ALEX NEWBERG; DARREN NG; ZORANA
NGAI; BINH NGUYEN; CATDUNG NGUYEN; DANG NGUYEN; JAMES NGUYEN;
QUAN NGUYEN; TAM NGUYEN; TONY NGUYEN; TRAN NHAN; FRANCESCA NHEM;

                                                                Page 16 of 24
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 23 of 326



MELANIE NICHOLS; PAIGE NICKISCH; ANTONIA NIEBLA; JASON NIEBLAS;
ANTHONY NIEDERBERGER JUAREZ; TANNER NIEMANN; MARISA NIX; DANIELLE
NOAH; JASON NOBLE; LOUIS NOBLE; FRANCISCO NOGUER; HEIDI NOLAN;
JEANETTE NOLAN; JOHN NOLAN; JASON NORCROSS; TONY NORWOOD; WYNETTE
NORWOOD; PATRICK NUDANU; ALEJANDRO NUNEZ; CHRISTIAN NUNEZ; DAISY
NUNEZ; JAMEELAH NUNEZ; SAL NUNEZ; ROBERT NUNN; LESLIE NUSH; CHIOMA
NWABUFOH; BETHANY OBRYAN; ANDREW OCHOA; CARLOS OCHOA; VERONICA
OCHOA; MAHMOUD ODEH; YVONNE OGBOGU; STACEY OGLE; ELIZABETH
OGLESBY; JOSEPH OJERIAKHI; ALEX OKA; JIDEOFO OKWUDIRI; MARCO OLARTE;
CHANDRA OLAZABA; MANNY OLGUIN; MIGUEL OLID; JESUS OLIVARES; BRIAN
OLIVER; TOSH OLIVERI-NELSON; PAUL OLLERTON; JOSE OLMOS; MICHAEL OLTZ;
DANA OLVERA; JOSE OLVERA; PATRICK OMALLEY; STEPHEN OMONDI; RENE
ONEAL; LATOSHA ONEIL; MADISON ONEIL; CHADWELL O'NEILL; MIRANDA
OQUENDO; STANISLAV OREKHOV; ERNESTO ORNELAS; CRYSTAL ORONA;
COURTENEY O'ROURKE; MERLE ORTEGA; CARLOS ORTIZ; CHRISTINA ORTIZ;
GABRIEL ORTIZ; ROLANDO ORTIZ; ROBERTA OSAKO; OSCAR ESPIRITU; JOAQUIN
OSORIO; JORGE OSORIO; VANESSA OSORIO; AMIRE OTHMAN; VANESSA OTIS-
THOMAS; MICHELE OTTO; RAYVON OWEN; CAROL OWENS; MARCUS OWENS;
NORRIS OWENS; RENEE OWENS; SHEILACY OWENS; AUBREY OXLEY;
BAIGALIMAA OYUNCHULUUN; YAIR PABLO; MICHELLE PACK; JENIFFER PADDA;
ADRIANA PADILLA; GABRIELLA PADILLA; SOFIA PADILLA; ANDREW PAGANI;
RONALD PALMER; TIMOTHY PALMORE; JOHN PANDZA; JOHN PANGELINA; MARY
PANTOJA; KYLE PARADEZA; BRYAN PAREDES; LEONEL PAREDES; MARIA
PAREDES; CRISTIE PARIS; SAM PARK; CLARISSA PARKER; BRITTNEY PARKS;
STEPHANIE PARMELY; BRANDON PARRA; JULIAN PARRA; YESENIA PARRA;
DAKOTA PARRISH; ADRIAN PARTIDA; YANA PASELSKY; BHAVIN PATEL; SAHIL
PATEL; LEROY PATTERSON; RICKISA PATTERSON; DUJUANA PATTON; ERIC PAUL;
GARY PAULINO; STEVEN PAULINO; CHRIS PAVAO; JARROD PAVLAK; DARNELL
PAXTON; BRANDON PAYNE; SHANIKA PAYNE; RANDY PAZ; BENJAMIN
PEARLMAN; AMIRA PEARSON; KAITLIN PEARSON; TIANA PEARSON; VICTORIA
PEARSON; SUZANN PEDERSEN; JAIRO PEDROZA; NATHANIEL PEDROZA; LIVIA
PEEPLES; SARAH PEET; FAUSTINO PELAYO; LAURA PELOQUIN; ROSA PENATE;
CHRIS PENCZEK; DONALD PENDLETON; JENNIFER PENDRAK; JULIA PENECALE;
TERRANCE PENNY; AIMEE PENOYER; KIERRE PEPPARS; LAURA PERAL; RONNIE
PERALTA; MONIQUE PERANTONI; JOSEPH PERDOMO; KRISTI PERDUE; AARON
PEREZ; ANGELA PEREZ; AUGUST PEREZ; CHRISTOPHER PEREZ; DAIHONA PEREZ;
EDWARD PEREZ; ERICK PEREZ; KATIE PEREZ; MICHAEL PEREZ; VERONICA
PEREZ; VICTORIA PEREZ; ADRIAN PERKINS; JERRY PERKINS; SAQUITA PERKINS;
TRASHON PERKINS; JANAY PERKINS-PAYNE; PHILLIP PERRIN; BLAINE PERRY;
MICHAEL PERRY; TOM PERRY; MALIK PERRYMAN; CHRISTOPHER PETERS;
LAURA PETERS; LILY PETERS; MATTHEW PETERS; PROMISE PETERS; RICHARD
PETERSEN; COLBY PETERSON; RANDALL PETERSON; UNIQUE PETITE; KAY PETR;
MAXIME PETROV; SHARLENE PETROVICH; JORDAN PETTITT; RENITA PETTUS;
ESTHER PFIRRMANN; HANG PHAM; QUOC PHAM; JONATHAN PHAN; CAITLIN
PHILLIPS; LAURA PHILLIPS; ORLANDO PHILLIPS; PAMELA PHILLIPS; REGINALD
PHILLIPS; ERICKA PICAZO SOTO; CURTIS PIERCE; NOAH PIERPOINT; BRYAN

                                                                Page 17 of 24
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 24 of 326



PIERRE; ROCHEALL PIERRE; CAMAREA PIERSON; ALEJANDRO PINA; EVA PINEDA;
CANDICE PINKHAM; ANA PINTADO; GREG PINTO; RITA PIPKINS; LINDA PIQUE;
SIMONE PIRTLE; NATHAN PITKIN; HAILEE PITSLEY; ELIAS PIZARRO; VERONICA
PLATAS; JERRY PLEDGER; MICHAEL PLESNICHER; JOE PLUMMER; ANTHONY
POBLETE; DESHAYA POE; ASHLYNN POGGIO; LIPARIT POLADYAN; ANGELA
POLK; DANIELLE POLK; JANI POLK; BRITTANY POLO; SAMUEL POLSTON; DENNIS
POMAZANOV; CESAR PONCE; RAMONA PONCE; TEDDY POOL; DONSANEKA
POOLE; CAMERON PORRAS; ELIZABETH PORTELA; KIMBERLY PORTER; TALEAH
PORTER; WENDY PORTER; ANGELA PORTER-RIGDON; JAMIE PORTILLO;
ANGELINA POSTELL; MICHAEL POSTELL; CYNTHIA POUNDS; JACARE POWE;
ANTHONY POWELL; CHARLA POWELL; JESSICA POWELL; KIM POWELL; FORREST
POWERS; DEEPIKA PRASAD; GESHNI PRASAD; ROSLIN PRASAD; DANA PRATHER;
RYAN PRATT; CLAUDIA PRECIADO; DEBORAH PRESLEY-BRANDO; CHRISTIN
PRICE; HETTIE PRICE; JAMONNIE PRICE; JOE PRICE; STEPHANIE PRICE; PAULINE
PRIDGEON; MARISSA PRIETO; AUTUMN PRINCE; SHANNA PRINCEAU; NICHOLAS
PRINSEN; ZAK PRIOLO; BRIAN PRITCHARD; JASON PROFETA; ALEXANDER
PROKHOROV; DENNIS PROVIDO; KELAN PRUITT; KRISTIN PRUITT; CLARENCE
PULLER; STEVEN PURCELL; DILRAJ PUREWAL; BRANDIE PURNELL; DANA
PURVIS; J. MARIA PUTT; DAN QIAO; CHRISTINE QUALLS; EARL QUALS;
ANDRAQUE QUINNINE; SOGHRA QURAISHY; AHMAD QUTAMI; MELINDA RABB;
OCTAVIAN RADDLE; DERE RADECKI; NICHOLAS RADONICH; KLIM RADOSTEV;
XAVIER RAFALOUSKI; ELI RAGLE; ABDULLAH RAHMANI; MICHAEL RAINS;
RAMAMOORTHY RAJA; WHITNEY RALEIGH; AYANNA RALSTON; ARVIND
RAMAMOORTHY; SHAHBANDARI RAMELLA; ERIKA RAMIREZ OROZCO; DANIEL
RAMIREZ; DARLENE RAMIREZ; ERIC RAMIREZ; FRANCISCO RAMIREZ; JOSE
RAMIREZ; LESLIE RAMIREZ; LOUIS RAMIREZ; TANI RAMIREZ; VALERIE RAMIREZ;
FRANCINE RAMOS; YAZMIN RAMOS; AHCHERI RAMSAY; SEAN RANDALL; DINA
RANDLE; LUTRICIA RANDOLPH; TIFFANY RANKIN; HENRY RAPPAPORT; FATIMA
RASCON; HAMID RASHIDI; HASIB RASOOL; SOUNTHALY RATTANAPANYA; JASON
RAVARRA; ASHLEE RAY; ERIC RAY; HALEY RAY; KAREN RAY; SEAN RAY; WILLIE
RAY; MIKE RAYTER; DEREK REA; YOLONDA REDDICK; ANGELICA REDMAN;
ASHLEE REED; AUSTIN REED; DANIELLE REED; JAMES REED; LAGUANNA REED;
NATALIE REED; SAMANTHA REED; SEQUOYAH REED; TORREY REED; WILLIAM
REED; RAYMOND REEDER; MARIAM REHMAN; ROSALINE REINERO; ROCKY
RELPH; WELSI RENAUD; ANTHONY RENDA; MIA RENDON; DEANNA RENFRO;
ANGELA RENISON; ASHLEY RENTERIA; STEPHANIE RENTERIA; AMIRREZA
RESALI; JACK RESIDES; CAROLINA REVOLLAR; MELISSA REX; ANTHONY REYES;
BREANA REYES; DESIREE REYES; EVELIN REYES; GENA REYES; KARINA REYES;
MARK REYES; REBEKAH REYES; TONY REYES; VICTORIA REYES; JONATHAN
REYLES; BRYANT REYNA SANCHEZ; ANSON REYNOLDS; DOUGLAS REYNOLDS;
JACOB REYNOLDS; JOSHUA REYNOLDS; BRANDON REZAI; MICHAEL RHODES;
DANIEL RIBEIRO; APRIL RICE; COREY RICE; SHIRLEY RICE; ROY RICHARD;
DAVIONNE RICHARDS; JULIA RICHARDS; SARAH RICHARDS; SAVONAH
RICHARDS; TINA RICHARDS; JAMILO RICHARDSON; MATT RICHARDSON; SHANE
RICHARDSON; THOMAS RICHARDSON; TRACIE RICHARDSON; CHRISTOPHER
RICHMOND-MATHIS; DOUG RICKARD; KIMBERLY RICKS-SPONBERG; TARA

                                                                Page 18 of 24
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 25 of 326



RIDDLE; HEATHER RIDGILL; EZEQUIEL RIESGO; REBECCA RIGGS; KUNTI
RIGMADEN; KORIE RILEY; BARBARA RINCON; GREGORY RINCON; VINCENT
RINCON; ANA RIOS; DANIEL RIOS; LUIS ANTONIO RIOS; MIGUEL RIOS; SERGIO
RIOS; ANDREW RIPLEY; ALBERTA RIVAS; MONICA RIVAS; GLORIA RIVERA BOYD;
AMBER RIVERA; ANTHONY RIVERA; ERNESTO RIVERA; GLORIMAR RIVERA;
KIMBERLEE RIVERA; LUIS RIVERA; NICOLE RIVERA; ZACHARY ROBBINS; APRIL
ROBERTS; DRIE LYNN ROBERTS; HASTEN ROBERTS; NATHAN ROBERTS; STEVEN
ROBERTS; TRISHAUN ROBERTS; ROMAN ROBERTSON SR.; SARAH ROBERTSON;
TIANA ROBERTSON; PORTIA JOURDAN; ANDREA ROBINSON; CALEB ROBINSON;
CHARLETTE ROBINSON; DONNA ROBINSON; DYLAN ROBINSON; LATASHIA
ROBINSON; LATEESHA ROBINSON; MEREDITH ROBINSON; MICHAEL ROBINSON;
JOSEPH ROBITAILLE; DAMIAN ROBLEDO; JENNIFER ROBLES; NATHAN ROBOHM;
LEONARDO ALEJANDRO ROCHA GALVAN; HENRY ROCHEZ; JEFF RODAS; CHERI
RODGERS; MARK RODGERS; TIMMY RODGERS; ALDO RODRIGUEZ; BRYAN
RODRIGUEZ; DAVID RODRIGUEZ; ELIZABETH RODRIGUEZ; GEOVANNI
RODRIGUEZ; GILBERT RODRIGUEZ; GILBERT RODRIGUEZ; MARIBEL RODRIGUEZ;
NICOLE RODRIGUEZ; OMAR RODRIGUEZ; VERONICA RODRIGUEZ; WILSON
RODRIGUEZ; YVETTE RODRIGUEZ; AMBER RODRIQUEZ; IAN RODRIQUEZ;
KAMILLE ROESE; BYRON ROGAN; TYREE ROGAN; LYNDSAY ROGERS; SKYLAR
ROGERS; SYLVIA ROGERS; TRACI ROGERS; ANGELA ROJAS; CESAR ROJAS;
DESIREE ROLAND; ASHLEY ROLLICE; BRITTANY ROMANO; VINCENT ROMANOS;
CHRISTOPHER ROMERO; LILIBETH ROMERO; LISA ROMERO; LUIS ROMERO; RENE
ROMERO; TESSIE ROMERO; JOSE REFUGIO ROMO ARIAS; JOSEPH ROMO; ROBERT
ROMO; KATHRYN ROQUEMORE; CHAZ ROSALES; OLIVIA ROSE; JASON ROSEN;
MARTIN ROSENFELD; BENZELL ROSS; BRIAN ROSS; JAMEELAH ROSS; SARAH
ROSS; TERRY ROSS; ERICA ROTHSTEIN; JAMES ROUNTREE; MARGARET ROWAN;
SINA ROWGHANI; CRAIG ROWTHAM; JUSTIS ROYSTER; BROOKE RUBERSON;
ARCELLIA RUBIO; LOURDES RUBIO; BETTINA RUFFALO; SHEWANDA RUFFUS;
BRIANA RUGGERI; ALAN RUIZ; ASHLY RUIZ; EFREN RUIZ; GABRIEL RUIZ; LUIS
RUIZ; RAMONA RUIZ; RIO RUIZ; SALVADOR RUIZ; CRYSTAL RUNNER; MICHAEL
RUNYAN; WILLIAM RUPERT; JOSEPH RUUZ; TANYA RYAN; NICHELE RYLES;
TRACY RYMENAMS; CYNTHIA RYMER; ROMAL SABER; NORMAN SADLER; OSCAR
SADOGUIO JR; ZOE SAENZ; TOUFOU SAEPHANH; ADAM SAFFIOTE; C.J. SAGADIA;
KAYLA SAGASTA; DENNIS SAICOCIE; MANUCHEKHR SAIDOV; DANIEL SAINAS;
MARISSA SAINZ; BOBACK SAJADPOUR; GHOLAMHOSSEIN SAKI; ADDAM SAKY;
MICHAELA SALAS; JANET SALAZAR; JENNIFER SALAZAR; NICOLE SALAZAR;
MICHAEL ANGELO SALDAJENO; GERARDO SALDIVAR; ASSAD SALEH; SELENA
SALGADO; JESUS SALGUERO; MONIQUE SALINAS; ZACHARY SALLEE; ACAMIE
SALTER; LALEH SAMADI; MICHAEL SAMI; DANA SAMPLE; SCOTT SAMPLE;
BRANDEE SAMPLES; ANDRES SANCHEZ; BRISSIA SANCHEZ; CELICIA SANCHEZ;
CORINA SANCHEZ; DANIEL SANCHEZ; GABRIEL SANCHEZ; JACQUELINE
SANCHEZ; MARLEN SANCHEZ; RAFAEL SANCHEZ; RAYMOND SANCHEZ; ROCKY
SANCHEZ; SHAWNA SANDAU; BAILH SANDERS; CHANTELL SANDERS;
CHRISTOPHER SANDERS; IRENE SANDERS; LISA SANDERS; WENDY SANDERS;
JAIMIE SANDERSON; STEVEN SANDERSON; SAVIJOT SANDHAR; GURPREET
SANDHUGALE; ANGEL SANDOVAL; DORA SANDOVAL; JEALENE SANDOVAL;

                                                                Page 19 of 24
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 26 of 326



WILLIAM SANDOVAL; YASMEEN SANDOVAL; HEATHER SANFORD; ZOEY
SANFORD; ARTHUR SANTAMARIA; DANIEL SANTANA; ALFREDO SANTILLAN;
DAVINA SANTIVANEZ; JOHANNA SANTOLALLA; CHRISTIAN SANTOS; FREDERICK
SANTOS; GABRIEL SANTOS; MANUEL SANTOS; MICHELLE SANTOS; OSCAR
SANTOS; PRISCILA SANTOS; RICHARD SANTOS; SHEENA SANTOS; DAVID
SANTOYO; MONICA SARABIA; TIM SARGIOUS; CHRISTIAN SARMIENTO; MISTY
SARMIENTO; NICHOLAS SARROCA; WESLEY SARTE; KRISTY SAULS; NATAVIA
SAVAGE; ROBIN SAVAGE; DIANA SAVALA THIBEAU; TINA SAVALA; LENA
SAVOEUN; MD SAYED; CAMERON SAYLER; NALANI SAYSOURIVONG; DOMINIC
SBICCA; KELSEA PIERCE; DERRICK SCALES; ANTHONY SCAMALDO; JEFF
SCAMMON; ADRINANNE SCARBOROUGH; JOHN SCHAFFRAN; RANDI
SCHEMENSKY; CHRIS SCHLENKER; KATHERINE SCHMIDT; SCOTT SCHNEIDER;
CALEB SCHOENFELD; JOHN SCHOENTHALER; DUSTIN SCHRAMM; JACOB
SCHREIBER; STARLENA SCHROEDER; LEEAH SCHULTZ; MICHAEL
SCHWEIGHARDT; AISHA SCOTT; CHE SCOTT; CHERRISH SCOTT; JOSEPH SCOTT;
LAKISHA SCOTT; MIRIYA SCOTT; ONDREA SCOTT; TINA SCOTT; ANDREW SCOTT-
JESTER; KEISHA SEALS; FRANCESCA SEARS; DARLENE SEBALA; JASON SEGURA;
LUCAS SELIG; GEMMA SELINGER; JAKE SELLERS; FELICIA SEMEBENE; RYAN
SENSENIG; DAWN SEPULVEDA; SOPHIA SEPULVEDA; DAVID SERNA; RAPHAEL
SERNA; AUBREE SERRANO; JEANPAUL SETAREH; ANNA SETHMAN; BRYAN
SEWALD; DARREN SEXTON; KORI SEXTON; ROYANNA SEXTON; ALEKSANDR
SEYRANOV; JESSICA SHADD; ABDUL SHAIKH; HAMZA SHAKIR; RANDALL
SHANKLAND; CHARLES SHANNON-WHITESIDE; AMIN SHARIFIAN ATTAR;
CHRISTOPHER SHARP; CODY SHARPE; ASHLEY SHAW; ANTHONY SHEAHAN;
GEOFFREY SHEETS; JOHN SHELBURNE; SHARLA SHELBY; JAHN SHELTON; SUDE
SHEMSU; INEZ SHEPARD; JAMAUDRA SHEPHERD; TIA SHEPHERD; ANTHONY
SHERIDAN; VIJAY SHETH; MACKENZIE SHIELDS; WILL SHILLING; JEREMIAH
SHIPP; STEPHANIE SHOALS; SHAHDON SHOGA; FATEMEH SHOKRGOZAR
KELIDBARI; DANIEL SHRIGLEY; ULADZISLAU SHULHA; MIKE SHUPE; DAPHNE
SHYANNE; MICHAEL SIANO; RAYMOND SIDHU; JENNIFER SIERRA; GIBSON SILEW;
ALDAIR SILVA; ALEXUS SILVA; CLAUDIA SILVA; PHOEBE SILVA; SILVIA SILVAS;
ZACHARY SILVER; ALEXIS SIMENTAL; AKILA SIMMONS; KEVIN SIMMONS;
SHERRIE SIMMONS; STASEA SIMMONS; WARREN SIMMONS; AARON SIMON; DEMI
SIMON; ARGIN SIMONIAN; MARYUM SIMPKINS; JOSHUA SIMPSON; SHATODDA
SIMPSON; UNIQUE SIMPSON; WILLIAM SIMPSON; KEITH SIMS; NICHOLAS SIMS;
ROBERT SIMS; BENJAMIN SINGER; JAGPRIT SINGH; MANDIP SINGH; MANSUKH
SINGH; RODNEY SINGH; KATHERINE SINKEWIZ; JAMES SINNOTT; DESIREE
SISNEROS; AARON SIZEMORE; SANDRA SKICKI; REANNE SLAMA; VINAY
SLATHIA; LAKEL SLAUGHTER; TAYLOR SLAVIN; REBECCA SLIGHTAM; LAUREN
SLOAT; JESSE SLOCUM; ALI SMADI; CERA SMART; JAN SMEJKAL; ADAM SMITH;
ADRIAN SMITH; ALTHEA SMITH; AMBER SMITH; ANGELA SMITH; ARLEAN SMITH;
ASHLEY SMITH; BRANDON SMITH; CHRISTINE SMITH; DANA SMITH; DONNA
SMITH; DORI SMITH; DOUGLAS SMITH; DU'PRAISEJA SMITH; EISHA SMITH;
EMILEE SMITH; EULA SMITH; FLOZELL SMITH; HUNTER SMITH; JABARI SMITH;
JALENA SMITH; JAMILA SMITH; JAYLAN SMITH; JEREMY SMITH; JONATHAN
SMITH; JONATHAN SMITH; LACY SMITH; LAURENCE SMITH; JAHWAN RANEY;

                                                                Page 20 of 24
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 27 of 326



LISA SMITH; NATASHA SMITH; OCTAVIA SMITH; PAMELA SMITH; PATRICE SMITH;
PORTIA SMITH; RAHAMON SMITH; ROXIANN SMITH; SABRINA SMITH; SHUANTA
SMITH; TRINIECE SMITH; VANESSA SMITH; WYVON SMITH; JESSICA SMOLAK;
DEREK SNARR; BENNIE SNEEDE; DEMISHA SNEEDE; DEAN SNELSON; EDUARD
SNITSAR; DOMINIQUE SNOWDEN; FERNANDO SOARES; JENNIFER SOBREPENA;
MELVIN SOBREPENA; ZULEMA SOLIS; KELLY SOLOMON; MOSES SOLOMON;
LAMARR SONNY; JOEY SORCE; SHONIECE SORIANO; VIVIAN SORROW; RICHARD
SOSA; ALICIA SOTELO; CESAR SOTO; OLIVIA SOTO; RICARDO SOTOVANDO;
WALBENS SOUZA; HELENA SPARKES; CARLOS SPARKS; RITA SPARKS; MICHAEL
SPARR; SHERRI SPEARS; BRYAN SPELKER; KAYLA SPENCER; MEOSHA SPENCER;
OCTAVIA SPENCER; THOMAS SPONBERG; MADHAV SRIVASTAVA; ZACKERIAH
STACEY; CHANTAL STAHL; ASHLEY STANFORD; CLYDE STANLEY; DAJAHNA
STANLEY; STEVEN STEADMAN; FORREST STEELE; KELLY STEELE; VYVON
STEELE; LAURIE STEELMAN; JANET STEGMAN; JEFFREY STEINBERG; RUSSELL
STEPHEN; NICTAYE STEPHENS; TONY STEPHENS; KIVA STERIN-BRESCHI; SARA
STERNER; CALEB STEVENS; TAMMY STEVENS; ADARRIUS STEVENSON; KARLA
STEVENSON; PATRICIA STEWART; SHONNEL STEWART; LEANNA STICKEL; DEAN
STIRRAT; DETRONA STITH; MICHAEL STIVER; JESSICA STOBART; NATHAN
STOCK; LEWIS STOKES; TINA STOKES; EDWARD STOUT; MARION STOUTT;
TAMARA STOVALL; LISA STOVER; JOHN STRASZAK; AMIE STRATTON; ERICA
STRAUB; BRITTANY STRECKER; HANAH STUART; MELANIE STUBBS; ELIZABETH
STUVA; LORI STYX; OSCAR SUAREZ; SANDRA SUAREZ; SHERELLE SUAREZ;
DAVID SUDDUTH; MARY SUGUITAN; BRITTANY SULLIVAN; ELISHA SULLIVAN;
LEANNE SULLIVAN; SARA SULLIVAN; KIMBERLY SUMMERS; DONNA SUMPMAN;
MICHAEL SUPNET; JULIAN SUTER; DEBORAH SUTHERLAND; NYSIA SUTTA-
MGENI; SAUNDRA SUTTON; CLIFFORD SUVA; LEANNA SWAIN; RYAN SWAMI;
LISA SWANSON; BRANDON SWARTZ; MATTHEW SWEARINGEN; PHONEXAY
SYCHAREUN; PATRICIA SYDNOR; YOUSUF SYED; MARIYA SHAH SYEDA; CHRIS
SYKES; CHRISTOPHER SZCZECH; ALANO T.ADRIANO; MARIA TAAMU; AHMAD
TABBARAH; ABENEZER TADESSE; SONIA TADEWOSYAN; AUDRA TAFOYA;
MASSINISSA TAIEB; ADOREE TAN; JUN TAN; ANDREW TAPIA; JUAN TAPIA;
RENATO TAPIA; AMY TARPLEY; DAYNA TARTT; DOROTHY TATE; STEVEN TATE;
KATHY TATICK; STEPHANIE TAVAREZ; SOLIMON TAWFIQ; ASHIA TAYLOR;
DERRICK TAYLOR; ERIC TAYLOR; ESTELLA TAYLOR; IAN TAYLOR; LARRY
TAYLOR; LATRISHA TAYLOR; LAURIE TAYLOR; MALARIE TAYLOR; MICHAEL
TAYLOR; SOVANY TEAM; KAYLA TEIXEIRA; DAN TEJADA; PAUL PHILIP TEJEDOR;
DULCE TELLEZ; ELIZABETH TENNIAL; GUADALUPE TENORIO; PEDROS
TEROGANESYAN; TAMMI TERRELL MORRIS; MILAKAA TERRY; NARENA TERRY;
TANGELA TERRY; ROSHAN THANK; MASON THATCHER; JAMES THAYER; RYAN
THIBERT; MANJINGER THIND; ROBERT THOMAN; EVERY THOMAS CAMPBELL;
ANDRE THOMAS; ANDRE THOMAS; ANDREW THOMAS; BENJAMIN THOMAS;
BRENITA THOMAS; DAJANAE THOMAS; DAVID THOMAS; DIAMOND THOMAS;
JODI THOMAS; KYLONDRIA THOMAS; MALCOLM THOMAS; MICHAEL THOMAS;
MICHELINE THOMAS; PATRICIA THOMAS; SHERINA THOMAS; STEPHANIE
THOMAS; STEVEN THOMAS; BRANDON THOMPSON; CHARISSA THOMPSON;
CORNELL THOMPSON; COURTNEY THOMPSON; KYOKO THOMPSON; MICHAELLE

                                                                Page 21 of 24
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 28 of 326



THOMPSON; NANCY THOMPSON; RICHARD THOMPSON; SARAH THOMPSON;
TAMIKA THOMPSON; HEATHER THORNTON; GREGORY TIFFITH; JON TIGER; GARY
TILBURY; MIKAYLA TIMMONS; BRYANT TINAJERO; CANDICE TINSLEY; LORI
TIRRI; DEANNA TIRY; BERNADETTE TITMAN; NATASHA TITSWORTH; ASHLEY
TODD; THERESA TOGAFAU; KEONA TOGIA; INEZ TOLBERT; TOMMIE TOLER; ERIC
TOLLE; ABE TOLLIVER III; LAUREN TOLLIVER-KING; DAVID TOLOSSA; NOUEL
TOMA; JULIAN TONGOL; VANITA TOOMBS; CHRISTIAN TOROSSIAN; AILEEN
TORRES; DAVID TORRES; ISIS TORRES; LINDA TORRES; MIGUEL TORRES;
SENORINA TORRES; STEVEN TORREZ; CHANEL TOURGEMAN; FARAJI TOUSSANT;
BENJAMIN TOVAR; BLAKE TOVEY; KIM TOWERS; LYNN TOWNSEL; JARRETT
TOWNSEND; GLENN TRABANINO; CAMERON TRAMEL; JOYCE TRAMMEL;
MYDUYEN TRAN; SANG TRAN; TENNY TRAN; TOMMY TRANG; YSSA TRAORE;
QUINN TRAVERS; HARRISON TRAWNIK; ELLIOT TREGONING; SARAH TRESVILLE;
TIANA TRESVILLE; HEATHER TRIPP; LORI TROESTER; BRIAN TROUSDALE; BRIAN
TRUJEQUE; CRISTINA TRUJILLO; MARIO TRUJILLO; QUAN TSANG; JAMAL
TSOUKALAS; MICHAEL TSUCALAS; JULIAN TUBERA; JOSEPH TUCKER; ADAM
TUFONO; MIKE TUFU; BADRI TULSIRAM; CHRISTINA TURCIOS; RONNY TURMAN;
ARTHUR TURNER; AZIZA TURNER; DALENE TURNER; DONYTHIA TURNER; EDDIE
TURNER; ISSAC TURNER; JACOB TURNER; JBARRIE TURNER; MONA TURNER;
RICKY TURNER; SHADEED TURNER; TAVARES TURNER; NELSON TUUFULI; CELIA
TYDINGCO; ANGELA UJAUGHELE; MD ULLAH; TAYLOR UNDERWOOD; NATHAN
UNG; BIPOP UPRETI; RYAN URBANO; JORDAN URBINA; ALAN URIBE; STEPHEN
URQUIDEZ; ISSACK VAID; RENATA VAINER; TONY VAIS; WHITNEY VALCIN;
DELINA VALDEZ; JAMIE VALDEZ; JOSEPH VALDEZ; JOVAN VALDEZ; REYNALDO
VALDEZ; GUILLERMO VALDIVIA; ALBERTO VALENCIA; LYNETTE VALENCIA;
TONY VALENCIA; STEVEN VALENCIANA; MARILYN VALENCIA-TAPIA; KENNETH
VALERA; ABIGAIL VALERIO; EMMANUEL VALLEJO-ALVAREZ; LORRAINA
VALSONIS; RUDY VAN ACKER; JOSHUA VAN DEVENTER; KRISTEN VAN DINE;
SIRENA VAN HOOK; LONNIE VAN HORN; MARISSA VAN HOUTE; SEBASTIEN VAN
PELT; STEVE VANCANTFORT; AMY VANCE; RYAN VANDENBURG; NALY VANG;
YAW VANSCOY; JORGE VARELA; ADRIANA VARGAS; ALEXANDER VARGAS;
ESTEBAN VARGAS; MARCELINO VARGAS; BREANNA VARGO; ANGEL VASQUEZ;
ANGELICA VASQUEZ; JACKLYN VASQUEZ; JUDITH VASQUEZ; WILFREDO
VASQUEZ; JEREMY VAZQUEZ; SELENE VAZQUEZ; AURELIO VECCHIOLA; DAISY
VEGA; ANTHONY VELASQUEZ; YOLANDA VELASQUEZ; AURELIO VELAZQUEZ;
RAUL VELAZQUEZ; DAVID VELEZ; THERESA VELLONE; DARLENE VELOZ;
PATRICE VENTRESCA; MARGARITA VENTURA; EDWARD VERA; JOHNNY VERA;
STEVE VERCHER; JUAN VIDAL; ADRIAN VIDAURRE; CHRISTOPHER VILLA; LAURA
VILLA; VICTOR VILLA; DANECA VILLACORTA; WILSON VILLACORTE; MARTIN
VILLAFUERTE; MICHAEL VILLAR; GRACE VILLARDE; IRENE VILLASANO;
CLAUDIA VILLEGAS; RICKY VILLEGAS; TANYA VILLINES; WINONA VINCENT; JON
VINSON; EMILYN VIRAY; ADRIAN VIRGILIO; CHRISTAN VISPERAS; SARA VIVO;
ADAM VOLK; NICK VOLZ; PETER VON WIEGANDT; JUSTIN VOO; STEPHANIE
VOONG; YEVGEN VOSKOLEY; PETER VU; KARI WADDELL; KAYLEE WADEMAN;
DANIEL WAGENSELLER; DOSHA WAGNER; GLORIA WAGNER; SARA WAGNER;
KARTTIE WAHOFF; TIFFANY WAITERS-MCCLINTON; ADMIRAL WALKER;

                                                                Page 22 of 24
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 29 of 326



ALLISSIA WALKER; DARRELL WALKER; DEONTE WALKER; JOEL WALKER;
JONIESHA WALKER; KWANIUS WALKER; LISA WALKER; TENISHA WALKER;
DEANNA WALLACE; EDWARD WALLACE; TERRA WALLACE; JORDAN WALLICK;
SASHA WALLS SMITH; BERTRAN WALLS; LAUREN WALMAN; RYAN WALTERS;
DARREN WALTON; KEIOSHA WALTON; NICOLL WALTON; SHENGWEI WANG;
KENDA WANNEMAKER; JOSHUA WARD; LEANNA WARD; TIANA WARD;
DANIELLE WARE; MARTIN WARE; SHAWN WARE; FELICIA WARNER; TODD
WARNER; BRITTANY WARREN; SARAH WARREN; ANGELA WASHINGTON;
CAMERON WASHINGTON; CHERESA WASHINGTON; JAZMINE WASHINGTON;
RAYLYNN WASSON; ASHLEY WATCHER; IAN WATERHOUSE; CRYSTAL WATERS;
JILL WATERS; PATRICK WATERS; GLENN WATKINS; MICHAEL WATKINS; JAMES
WATSON III; ELIJAH WATSON; JORIM WATSON; EBONY WATTS; SASHA WATTS;
BERTHA WAULS; KRISTIN WEATHERBY; JAIME WEAVER; BARRY WEBB; ERIC
WEBB; NATALIE WEBB; MICHELLE WEEKS; WANDA WEEKS; MELISSA WEGNER;
PETER WEHRMEYER; ERICH WEIDTMANN; CHRISTOPHER WEIL; KAYLA
WEINREICH; NATHAN WEISS; CURTIS WELCH; TONY WELCH; CURTIS WELLING;
IVY WELLS; KAYLA WELLS; UNIQUE WELLS; RYAN WELSHONSE; SHONDESS
WESSON SR; ANDREW WEST; ARON WEST; DANIEL WEST; ELIJAH WEST; JOEL
WEST; KAWAQUANA WEST; RICHARD WEST; ZACHARY WESTMORE; BRIAN
WESTMORELAND; CORAL WESTON; JACOB WETHERBEE; NICOLE WEYBURN;
KENDRICK WHEATON; RAESHELL WHISMAN; CHRIS WHITCOMB; APONDO WHITE;
BRIAN WHITE; CALLIE WHITE; CASSIDY WHITE; DEVANTE WHITE; EDWIN WHITE;
EMILIE WHITE; GREGORY WHITE; JULIAN WHITE; KAYLA WHITE; NETTIE WHITE;
SEDRIC WHITE; TASHA WHITE; TERIAN WHITE; COURTNEY WHITFIELD; MICHAEL
WHITFIELD; TERRY WHITFIELD; MARISSA WHITING; ANTHONY WHITSEY; KEVIN
WICAL; MARCALETT WIDEMAN; INDIKA WIJESEKERA; DESIREE WILBON; ADAM
WILBORN; LASHAWN WILBURN; DIAMOND WILDER; AARION WILEY; JAMES
WILEY; TAHJ WILIAMS; TIFFINY WILKINS; WILLIAM WILKINS; HENRY WILLAUER;
ROSA WILLIAMS JETER; DEREK WILLIAMS JR; AARONEKIA WILLIAMS; ALICIA
WILLIAMS; ANFERNEE WILLIAMS; BRANDON WILLIAMS; CHANEL WILLIAMS;
CHASTITY WILLIAMS; CHELSEY WILLIAMS; CYNTHIA WILLIAMS; DANYAEL
WILLIAMS; DAVID WILLIAMS; DEANNDRA WILLIAMS; DENISE WILLIAMS;
DENZELL WILLIAMS; DERRICK WILLIAMS; EMILY WILLIAMS; ERIC WILLIAMS;
GARY WILLIAMS; GERALD WILLIAMS; JACOB WILLIAMS; JACQUELINE
WILLIAMS; JAMILA WILLIAMS; JAMILIA WILLIAMS; JORDIN WILLIAMS;
JOSHCENIA WILLIAMS; JULIUS WILLIAMS; KENDRA WILLIAMS; KENOV
WILLIAMS; KEVIN WILLIAMS; LA SHAWN WILLIAMS; LADONNA WILLIAMS;
LIGAYA WILLIAMS; MICHELLE WILLIAMS; NATASHA WILLIAMS; PORTIA
WILLIAMS; RANDY WILLIAMS; RONALD WILLIAMS; SHARWANNA WILLIAMS;
TAMICKA WILLIAMS; TATIANA WILLIAMS; VERONICA WILLIAMS; VICTORIA
WILLIAMS; MACKENZIE WILLIAMSON; MARKUS WILLIAMSON; SEAN
WILLIAMSON; BONNIE WILLIAMS-TAYLOR; BLAKE WILLIFORD; MATT WILLIS;
ANASTASIA WILLOUGHBY; ALEXIS WILSON; CHERISE WILSON; CHRISTINA
WILSON; CRISSY WILSON; DAVID WILSON; ERIC WILSON; HEATHER WILSON;
IRENE WILSON; KHALI WILSON; MAIYA WILSON; MICHAEL WILSON; NICHOLAS
WILSON; REGINALD WILSON; TOKA WILSON; VASHAYLA WILSON; WHITNEY

                                                                Page 23 of 24
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 30 of 326



WILSON; YMUNIQUE WILSON; KIRA WINDMUELLER; SHANELLE WINDOM; JODIE
WINKLEBLECH; HALEY WINN; TAMIKA WINSLOW; LORI WISE; JAMES WISEMAN;
DAVID WITCHER; TALIYAH WITT; COREY WOJAHN; MAHLET WOLDEMICHAEL;
JAY WONG; PAUL WONG; STEVEN WONG; ANGELA WOOD; ERICA WOOD; JESSICA
WOOD; JOHNATHAN WOOD; MICHAEL WOOD; SAMMANTHA WOOD; AUGUSTA
WOODARD; ASHLEY WOODBRIDGE; SPENCER WOODCOCK; CHYRAH WOODS;
NICOLE WOODS; CASSANDRA WOODWARD; HEATHER WOOLEN; BINH WORLEY;
SHANNA WORLEY; ASHLEY WRIGHT; BRIAN WRIGHT; D'AJANE WRIGHT; DEAN
WRIGHT; MICHELLE WRIGHT; VINCENT WRIGHT; ZONOBIA WRIGHT; TIGER WU;
LORENZO WUYSANG; MELANIE WYATT; DOMINIQUE WYNNE COOLEY;
CHRISTOPHER WYRICK; SONDRA WYRICK; MICHELLE XIONG; CRANE XU; YIN
KUM XUE; STEVEN YAMAGUCHI; JESSICA YANEZ; HEIJIN YANG; BATTSENGEL
YANJMAA; CHRIS YANKE; ETIENNE YANSUNNU; JACOB YARLETZ; DEVEN
YASAY; AHMED YASEEN; VINCENT YATES; CHRISTOPHER YBARRA YBARRA;
CHRIS YODER; JOSEPH YOO; BRYAN YOUNG; CHRISTOPHER YOUNG; GRENITA
YOUNG; JIMMY YOUNG; OLIVIA YOUNG; SAMANTHA YOUNG; SHONNTAE
YOUNG; ROSALINA YSAIS; RUTH ZAGARS; ANASTASIIA ZAGORUIKO; LAURIE
ZALESKI; TOMMIE ZAM; RUDOLPH ZAMARRIPA; MICHAEL ZAMBELLI; SAN
JUANITA ZAMORA-MEZA; BENNJI ZANABRIA; ANTHONY ZAPATA; ELIZABETH
ZAPATA; MARTIN ZARAGOZA; ROYCE ZARO; ANDREA ZAVALA; ANGELA
ZAVALA; ERIC ZAVALA; LUPE ZAVALA; ZAHIR ZEGGANE; JACQUELINE ZENN;
BRISA ZEPEDA; ANDREW ZERTUCHE; WEI ZHAO; JOSHUA ZIELINSKI; JESSICA
ZINZUN; DAVID ZIRKELBACH; KAMEEL ZREIK; and REYNA ZUNIGA.




                                                                Page 24 of 24
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 31 of 326




             EXHIBIT C
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 32 of 326
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 33 of 326



 1   MAHMOOD AL GHAZAWI; OMER AL
     MASHAHEDAH; ROMAN AL; LANA
 2   ALANIZ; MARIA ALARCON; OMAR
     ALAYA; MAGDI ALBARTY; MUAYAD
 3   ALBAZIAN; VANICA ALBERT; ANDREW
     ALBRECHT; MAIA ALBRO; ELISSA
 4   ALCALA; ALEXANDER ALCARAZ;
     STEVE ALCAZAR; CHRISTOPHER
 5   ALEJO; NEHEMIAS ALEMAN; SAUL
     ALEMAN; JACOB ALESNA; CALONDRA
 6   ALEXANDER; JENNIFER ALEXANDER;
     JOEL ALEXANDER; KAYLAH
 7   ALEXANDER; MARLA ALEXANDER;
     RUDOLPH ALEXANDER; ROY
 8   ALFAJORA; ALEX ALFARAS; DENNY
     ALFARO; ELIZABETH ALFARO; RAMON
 9   ALFARO; SHANNON ALFARO;
     AMANDA ALFRED; JOSEPH ALFRESCO;
10   SAM ALHADDADEN; DUAA ALHAJRI;
     MOHAMMED ALIA; BERMUDEZ
11   ALICIA; IRWIN ALLEN; MICHAEL
     ALLEN; MONIQUE ALLEN; RENEE
12   ALLEN; TIMEKA ALLEN; ALEXANDRIA
     ALLGOOD; MELISSA ALMARAZ;
13   YOUSEF ALMASRI; HAYDAR
     ALMAYALEE; ELIZABETH
14   ALMENDAREZ; AMMAR ALSHAWOSH;
     DIEGO ALTAMIRANO; MALCOLM
15   ALUGAS; FRANCISCO ALVARADO;
     VICTORIA ALVARADO; ADRIAN
16   ALVAREZ; JEAN ALVAREZ; LILIA
     ALVAREZ; MARISELA ALVAREZ;
17   MILLY ALVAREZ; MICHAEL
     ALVARIZARES; JUSTIN AMADOR;
18   MARYAMAWEET AMARE; RICHARD
     AMARO; INGRID AMAYA; NORA
19   AMERICANO; RUDY AMESQUITA;
     AHSSANULLAH AMINYAR; JOSARA
20   AMMANN; RACHAEL AMOAH;
     FRANCISCO ANAYA; ISAAC ANAYA;
21   ROMUALDO ANAYA; ASHLEY
     ANDERSON; CASHLEY ANDERSON;
22   CHARLES ANDERSON; DAVID
     ANDERSON; DESIREE ANDERSON;
23   FRANCIS ANDERSON; JOHN
     ANDERSON; JONATHAN ANDERSON;
24   JULIA ANDERSON; KAI ANDERSON;
     MICHAEL ANDERSON; SHAWN
25   ANDERSON; VICTORIA ANDERSON;
     YAMILB ANDERSON; SHAYNA
26   ANDERSON-SCHMIDT; SHAWNA
     ANDINO; JARED ANDRADE; KEVIN
27   ANDRADE; ROBERT ANDRADE;
     RAPHELLE ANDREWS; NADINE
28   ANGUIANO; RICARDO ANTILLON;
                                        2
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 34 of 326



 1   MASOUD ANWARY; ANNETTE
     APODACA; ANTIMONY APODACA;
 2   ARTHUR APPLING; JUSTIN AQUINO;
     EDGAR ARAMBULA; NICHOLAS
 3   ARANDA; JERROLD ARANGORIN; JUAN
     ARAUJO; KAYLEE ARAUJO; PABLO
 4   ARAUJO; MELISSA ARAYA; EVA ARCE;
     JAMES ARCE; ZAKARIA ARCHANE;
 5   VINCENT ARCHIE; JAN COLEEN
     ARCINAS; KRISTI ARD; MELISSA
 6   ARELLANO; LUIS ARENAS; ALICIA
     ARGUELLO; EDUARDO ARIAS; JAMES
 7   ARLOW; MANUEL ARMENTA; ISAAC
     ARMSTRONG; JEANETTE ARMSTRONG;
 8   LINDA ARMSTRONG; MICHAEL
     ARNETT; COREY ARNOLD; CALVIN
 9   AROMIN; DOMINIC ARREOLA;
     DANIELA ARREY; ALFRED
10   ARRINGTON; STEVEN ARTIGA;
     GEORGE ARTOPE; MIGUEL ARVIZO;
11   GLORIA ARZU; AKSEL ASADOURIAN;
     DEAN ASAMURA; ARLETTE ASCENSO;
12   BRIAN ASHE; BRIANNA ASHLEY;
     ROGER ASHTON; MICHAEL ASIS; MUH
13   DARYOSH ASLAMI; TIMOTHY ASLAN;
     OMAR ASSAF; STEVEN ASSEF; TIMONA
14   ASUEGA; DION ASUNCION; YORDAN
     ATANASOV; ROZA ATIKYAN; ALFRED
15   ATKINS; LEANDRE ATKINS; ALEX
     ATTRILL; NATALIE AUBELE; AIDAN
16   AUSTIN; RASHEETA AUSTIN;
     CHRISTINE AVELAR; MICAH AVERY;
17   JESUS AVEYTIA; MARISSA AVILA
     METZ; DAWN AVILA; JARON AVILA;
18   MONICA AVILA; EMANOEL AVRAHEM;
     NASSER AWAWDA; THEO AWDNG;
19   WILLIAM AYDLETTE; ALESSANDRO
     AYER; JERIZA AYSON; AMIR AZARI;
20   MELISSA AZEVEDO; NAVID AZIZI;
     PAUL AZZOLINA; MOHAMED
21   BAAGHIL; DOMINIQUE BACA; BRIAN
     BACHAR; CHAD BACHMAN; HARMONY
22   BACON; KATHY BADER; CHRISTIAN
     BAEZ; MAMIE BAGBY; LENA
23   BAGWELL; JAVIER BAHAMONDE;
     EDON BAINVOLL; LAWRENCE
24   BAISDEN II; LAQUANN BAKER;
     MARVIN BAKER; MEDINA BAKER;
25   SCOTT BAKER; TOMMY BAKER;
     TRACY BAKER; GAGANDEEP BAL;
26   KENNETH BALANON; JESSE BALDAIN;
     ROSARIO BALDERAS; VICENTE
27   BALINTON; JENNIFER BALL; JORDAN
     BALL; CHRIS BALLARD; DAMEONN
28   BALLARD; GLEN BALZA; ARCHANA
                                        3
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 35 of 326



 1   BANDARU; JELANI BANDELE; JULIAN
     BANDERAS; GWENDOLYN BANKS;
 2   KAYLA BANKSTON; KATHARINE
     BANTIGUE; ROBERTO BAPTISTA;
 3   CHRYSTLE BARAJAS; DANIEL BARBA
     MORALES; MARCOS BARBA; ALICIA
 4   BARBEE; MICHAEL BARBER;
     MICHAELA BARBER; TANNER
 5   BARBER; CARLOS BARBOSA; PETER
     BARD; JESSICA BARFIELD; SONIA
 6   BARILLAS; BRIANA BARNES;
     KATELYNN BARNES; STEVE BARNES;
 7   CAMERON BARNETT; JAMES
     BARNETTE; TRINI BARON; JESUS
 8   BARRAGAN; CASSANDRA BARRANCO;
     ENRIQUE BARRERA; GABRIEL
 9   BARRERA; MONICA BARRERA;
     MONICA BARRERA; JA'MONTEYANNA
10   BARRETT; ARIANA BARRIOS;
     REBECCA BARRON; VANESSA KAY
11   BARRON; DONALD BARRY; JEFFREY
     BARTNEK; ISIAH BARTOLOME;
12   TREVEON BASKIN; MOHAN BASNET;
     EVERETT BASS; OTIS BASSETT;
13   BROOKE BASTIAANS; JARED BASTIAN;
     THALIA BATISTA; ARIUNSAIKHAN
14   BATKHUYAG; RYAN BATORICK;
     LAUREN BATTAGLIA; THOMAS
15   BATTAGLIA; AMRIT BATTH; AJANAI
     BATTLE; CRISTINA BAUTISA;
16   CRISTIAN MERRY BAUTISTA; STEVEN
     BAVIN; DERRICK BAXTER; KIMBERLY
17   BAYARDO; VERTIS BAYNE; JASON
     BEADLE; JOHNNY BEARD;
18   CHRISTOPHER BEARDEN; PATRICIA
     BEARDSLEY; GARINER BEASLEY;
19   JONATHAN BEASLEY; REGINA
     BEASLEY; JENNA BEATON; RODRICK
20   BEAVERS; LUANA BEAVERS-
     DELOACH; KAREN BECCAR; JEREMIAH
21   BECK; ZACKARY BECKER; DANNY
     BEDFORD; TONY BEDI; BENJAMIN
22   BEERS; LAURIE BEHREND; DAOUD
     BEITUNI; MIKE BELARDES; ANNA
23   BELIEL; BRIANNE BELL; HUNTER
     BELL; JARED BELL; TANISHA BELL;
24   VINESHIA BELL; YVONNE BELL;
     MOUAADH BELLAL; CONNIE
25   BELLMER; EMMANUEL BELLO;
     WENDY BELMONT; SABRINA
26   BELMONTEZ; MIGUEL BELTRAN;
     HATEM BEN MILED; SARAJANE
27   BENASSI; OLIVIA BENAVIDES; VAHAN
     BENDIAN; SIMONE BENECH;
28   TASHALLA-LYNN BENFORD; ANDREA
                                        4
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 36 of 326



 1   BENNETT; DOMINIQUE BENNETT;
     ENDIRA BENNETT; JACOB BENNETT;
 2   MARISSA BENNETT; MICHAEL
     BENNETT; SARA BENSON; ANDREI
 3   BERG; JAMES BERG; MATTHEW BERG;
     ALAYNA BERGMAN; FLOR BERMUDEZ;
 4   DESSA BERNABE; CHRISTIAN
     BERNARD; OSCAR DE JESUS
 5   BERNARDINO FLORES; SCOTT
     BERNAVE; ISHA BERRY; MICHAEL
 6   BERRY; RICHARD BERRY; SAMANTHA
     BERRY; VINCENT BERRY; RICHARD
 7   BERTHIL; JACK BESSIERE; SENECA
     BEVERLY; OZONE BHAGUAN;
 8   MUHAMMAD BHUTTA; JAMEE
     BIADORA; ANGELA BIBBS; MICHAEL
 9   BICKHAM; TANIA BIELECKI; LAUREN
     BIGORNIA; JONATHAN BIRD; BOBBY
10   BIRDI; ROBIN BIRDSONG VINCENT;
     JOSEPH BIRDSONG; JESSE BIRINGER;
11   BRETT BIRMINGHAM; ARRICK
     BISCHOFBERGER; CODY BISHOP;
12   NICHELE BISSETT; MIRHAD BJELEVAC;
     SAMANTHA BLACK; THERESA BLACK;
13   CHRISTANYA BLACKMAN; SANDRA
     BLACKMON; KERRY BLACKMORE;
14   NICHOLE BLACKWELL; STEPHEN
     BLAKE; SHAUWN BLAND; TROY
15   BLANTON; JANETTE BLEVINS; TANYA
     BLUE; TATIANA BLUFORD; EMMETT
16   BLUNT; JASON BLYSTON; NICHOLAS
     BOBER; JAKEH BODE; ALICIA
17   BODWAY; RANDY BOEGLIN;
     NICHOLAS BOESCH; RICHARD
18   BOGOLUB; GENEVIEVE BOHAN; RONE
     BOLES; ROSZONNE BOLTON; ALEXIA
19   BOND; BARBARA BONDS; AUDREY
     BONGATO; CINTIA BONIFACIO;
20   CARMENA BOONE; MARCUS BOONE;
     ERIC BOOTHE; LASHAY BOOZER;
21   ALEJANDRO BOQUIREN; JASMYN
     BORDERS; SAMANTHA BORG; ROBERT
22   BORJAS; ALICIA BORREGO; CAMILLE
     BORROMEO; PAUL BOSLEY-PITTMAN;
23   DANIELLE BOSTIC; APRIL BOSWORTH;
     JOSH BOTELLO; CAMERON
24   BOTHWELL; MONET BOUNTHON;
     NADRA BOURDI; MONIKA BOWERS;
25   SHAQUISHA BOWERS; THEODORE
     BOWERS; CATHERINE BOYD;
26   JONATHAN BOYD; ERIN BOYER;
     AMANDA BOYETT; JOHN BOYLE;
27   ROBERT BOYLE; BENJAMIN
     BRADFORD; CARLOS BRADFORD;
28   SAMANTHA BRADFORD; ANGELA
                                        5
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 37 of 326



 1   BRADLEY; GARRETT BRADLEY;
     STEVIE BRADLEY; THOMAS BRAGER;
 2   JA’SAWN BRAGG; WILLIAM
     BRAJNIKOFF; REBEKAH BRANCH;
 3   YAQUII BRANCH; JONATHAN
     BRANNON; COREY BRANTLEY;
 4   TAMEKIA BRANTLEY; JODI BRAUND;
     GEORGINA BRAVO; JAYLEN BRENT;
 5   DESTINY BREWER; BRIAN BREWSTER;
     NAJA BRIDGEFORTH; GREG
 6   BRIDGEWATER; TAWANA
     BRIDGEWATER; VICTOR BRIFFA;
 7   JUSTIN BRIGGS; ANTHONY BRIGHT;
     DETRICK BRIGHT; MONIQUE BRIM;
 8   TANISHA BRINKLEY; ROSA A
     BRIONES; MIYAKO BRISKER;
 9   GERARDO BRITO; RICARDO BRITO-
     GONZALEZ; TRAVIS BRITTON; GAYLA
10   BROOKINS; LATASHA BROOKS; OLIVIA
     BROOKS; PARADICE BROOKS; SHERIA
11   BROOKS; TESS BROWDER; HENRY
     BROWN III; BARBARA BROWN;
12   BRITANY BROWN; BRYSON BROWN;
     CHARLOTTE BROWN; CHERELE
13   BROWN; COLLEEN BROWN;
     DOMINIQUE BROWN; DONNASIA
14   BROWN; EARL BROWN; ELIJAH
     BROWN; HAROLD BROWN; HEATHER
15   BROWN; JARRETT BROWN; KENON
     BROWN; KIMBERLY BROWN;
16   KRISTINA BROWN; LATOYA BROWN;
     LAUREN BROWN; LORA BROWN;
17   MARCELLES BROWN; MARGARET
     BROWN; MARTEZ BROWN; MICHAEL
18   BROWN; MONIQUE BROWN; NATALIE
     BROWN; NIESHA BROWN; ROBYN
19   BROWN; RODNEY BROWN; SABRINA
     BROWN; STEVEN BROWN; TONISHA
20   BROWN; AZIZA BRUMFIELD; KATIE
     BRUNIUS; CARLTON BRUNNER;
21   DUNCAN BRUNST; JULIA BRYAN;
     TERAN BRYAN-HOWELL; JANNET
22   BRYANT; KEVIN BRYANT;
     KIMBRIELLE BRYANT; LAQUISHA
23   BRYANT; LINDA BRYANT; ODEIRRE
     BRYANT; SHANTE BRYANT; GILBERTO
24   BUENROSTRO; EBONE BUGGS;
     MICHAEL BUI; VU BUI; ELMER
25   BUNGAY; GURGEN BUNIATYAN;
     MARISSA BURGESS; ALLISON BURKE;
26   LAUREN BURKE; ANTHONY BURKS;
     ANITRA BURMEN; BERNADETTE
27   BURNIAS; CANDICE BURNS; MATTHEW
     BURNS; TERRIA BURSEY; CODDIE
28   BURTON; JALISA BURTON; ANNIE
                                        6
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 38 of 326



 1   BUSHNELL; STEVEN BUSTAMANTE;
     ARETTA BUTLER; MARLOW BUTLER;
 2   DAVION BYRD BYRD; ROBERT BYRD;
     SHAWNA BYRD; CHRISTIAN
 3   CABANAYAN; AZEENITH CABANERO;
     JEWEL CABIGAS; BRE CABIN; SAUL
 4   CABRAL; TOMAS CABRAL; ABIGALI
     CABRERA; JORGE CACERES; CHLOE
 5   CALDASSO-SMITH; JOSE CALDERA;
     ANTHONY CALDERON; EARLE
 6   CALDERON; MICHAEL CALDERON;
     JASMINE CALDWELL; MIA CALDWELL;
 7   RICKY CALDWELL; ROCIO CALENDA;
     KENNETH CALICDAN; TYLER
 8   CALLAHAN; KARINA CALLAHAND;
     CARDELL CALLOWAY; JENNIFER
 9   CALTON; JOHN CALUCIN; DANICA
     CAMAGONG; SAMANTHA CAMAIONI;
10   DON CAMANAG; GABRIEL CAMBRON;
     REGINA CAMERON; ASHLEY
11   CAMILLUCCI; KEYLI CAMPBELL;
     KIEMARA CAMPBELL; CAROL CAMPO;
12   ATHIANE CAMPOS; CAROLINA
     CAMPOS; MELINA CAMPOS; ARTHUR
13   CANALES; CASEY CANALES; LAURA
     CANAS; OLIVER CANBAZOGLU; JC
14   CANNEGIETER; KIERRA CANNON;
     SEAN CANNON; CARLOS CANTON;
15   FRANK CANTORAN; AMANDA
     CANTRELL; KRISTY CANTRELL; MARK
16   CAPACCIO; CHRIS CAPRON; LASHAY
     CARADINE; GREG CARAMELLA; JOHN
17   CARANDANG; PATRICK CARDEA;
     RYAN CARDENAS; CHRISTOPHER
18   CARDINELLI; AARON CARDOZA;
     VERONICA CARGILL; JOSEPH CARINI;
19   JESSICA CARMONA; MICHELLE
     CAROLAN; JIMMIE CARPENTER; RON
20   CARPENTER; RYAN CARPENTER;
     SAMANTHA CARPINTERO; VICTORIA
21   CARPIO; CAMERON CARR; CARRADINE
     CARR; JERRY CARR; LA QUESHA
22   CARR; ROXANNE CARR; VONDETRICK
     CARR; CYNTHIA CARRANZA;
23   JONATHAN CARRASCO; MATTHEW
     CARRELL; RYAN CARRETHERS;
24   BRANDON CARRIER; MICHAEL
     CARRIERI; SANDRA CARRIERI; LISA
25   CARRILLO; JASMINE CARRION; NANCY
     CARRION; TIMOTHY CARRIZALES;
26   STEVEN CARROLL; RENE CARSON;
     BRANDON CARTER; CRAIG CARTER;
27   NATHANAEL CARTER; PAUL CARTER;
     RONNIE CARTER; SHAWNICE CARTER;
28   ANTHONY CARVER; ISABEL CASALES;
                                        7
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 39 of 326



 1   JANELL CASCIA; JUDY CASE;
     MARSHAL CASE; KYLE CASEY;
 2   ANDREW CASH; ARIELLE CASILLAS;
     ADRIANA CASSELL; EMILY
 3   CASTANON; ALEXIS CASTELLANOS;
     JUANCARLO CASTELLANOS; PETE
 4   CASTELLANOS; TERRENCE CASTILLE;
     CARLOS CASTILLO; CAROLINE
 5   CASTILLO; LEON CASTILLO; SAMUEL
     CASTILLO; MONTE CASTON; DANIEL
 6   CASTRO; ELYSE CASTRO; EVELYN
     CASTRO; FERNANDO CASTRO; JORGE
 7   CASTRO; LINDA CASTRO; MARITZA
     CASTRO; MONICE CASTRO; LALITA
 8   CASTRO-KINH; KELLIE CATENA; APRIL
     CAUDILLO; ANGELA CAVINESS; JEAN
 9   CAYABYAB; REAGAN CECCARELLI;
     MIAJOY CEDENO; JASON CELESTIAL;
10   TAMIKA CENTERS; ADRIAN CERDA;
     LUCAS CESPEDES; LUIS CHABLÉ;
11   KIMBERLY CHADWICK; BRENDA
     CHAIREZ; EBONEE CHAMBERS; KALIA
12   CHAMBERS; PESACH CHANANIAH;
     ZACHARIAH CHANCE; GARY
13   CHANDLER; JASMINE CHANDRA;
     RONALD CHANDRA; LYNN CHANEY;
14   DARWIN CHANG; SHENG-YANG
     CHANG; ALLEN CHANNEL; SUSIE
15   CHANPHENG; SERENA CHAPMAN;
     ELIZABETH CHAPMAN-ARATA;
16   CRYSTAL CHAPPEL; DRAKE CHAPUT;
     DANIELLE CHARETTE; KAAJAL
17   CHARITRA; NAOMI CHARLES; JALEN
     CHARLESON; SERGIO CHAVEZ; TAMMI
18   CHAVEZ; ANDY CHEA; ALISHA
     CHEESEBORO; JIN GUANG CHEN;
19   SHEILA CHENAULT; ALEXANDER
     CHERENKOV; JUDITH CHESSER; ALVIN
20   CHETTY; AARON CHEUNG; MOEUN
     CHHEANG; JASON CHIANG; ARINZE
21   CHIDOM; RAJAY CHILDS; SHEILA
     CHILDS; SRITEJA CHILLARIGE;
22   CHIKEZIE CHIMA; ALEXANDER
     CHIRISHYAN; JERMAINE CHISM;
23   KRYSTAL CHITTY; RAYMOND CHO;
     JOHN CHOE; LACHIA CHRISTIAN;
24   SAMUEL CHRISTIAN; SAMANTHA
     CHRISTIANSEN; SAIMAN CHU;
25   AMINMORN CHUENGMANKONG; IKEM
     CHUKWUDIFU; CAMERON CHUMBLEY;
26   RICHARD CHUNG; LINDA CISCO;
     ARTURO CISNEROS; RICARDO
27   CISNEROS; BACONGO CISSE; TRISHA
     CLABORN; KIMBERLY CLARK
28   BURRELL; CONRAD CLARK; JOSHUA
                                        8
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 40 of 326



 1   CLARK; MICHAEL CLARK; TANEIKA
     CLARK; TERA CLARK; VIRGINIA
 2   CLARK; LESTER CLAROS; GIAN
     CLAUDIO; RICK CLAYTON; JESSICA
 3   CLEMENTS; KAREN CLEMENTS;
     JOVITA CLEMONS; JEANROBERT
 4   CLERVOIX; CHRISTOPHER
     CLEVELAND; ELLIOT CLEVELAND;
 5   JENNIFER CLIFTON; MIKAELA COBB;
     CHRISTOPHER CODILLA; MARCIE COE;
 6   DANNY COELLO; MARTIN COHEN;
     TANAE COLBERT; BREANNA
 7   COLEMAN; DESTINY COLEMAN;
     KRISTINE COLEMAN; LAKESHA
 8   COLEMAN; ZACHARY COLEMAN;
     ASHLEY COLGLAZIER; ANGELO
 9   COLLIER; AMBER COLLINS; SIMON
     COLLINS; STEVE COLLINS; TANYA
10   COLLINS; TINA COLLINS; CELIA
     COLON; SANDRA COMBEE;
11   CHRISTOPHER COMLY; MARVIN
     CONANT; ALEXIS CONCANNON;
12   CLIFFORD CONDELLO; KARRIANN
     CONLEY; TAYLOR CONLEY; RYAN
13   CONN; KODIAK CONRAD; MILES
     CONRAD; KRISHNA CONSTANCIO;
14   ALEJANDRO CONTRERAS; EDDIE
     CONTRERAS; JENNIFER CONTRERAS;
15   JORGE CONTRERAS; ROLANDO
     CONTRERAS; SHARON CONTRERAS;
16   ALEX CONVERSE SR; CHASE
     CONVERSE; DEMESHA CONWAY;
17   JONATHAN CONWAY; MALIK
     CONWAY; TAYLOR CONYERS;
18   NICOLAS COOK LEON; JACQUEZ
     COOK; SANDY COOK; FERNANDO
19   COOK-MORALES; JON COOLEY; APPLE
     COOPER; KELLI COOPER; MICHAEL
20   COOPER; TRACY COOPER; MARTIN
     COPPA SR.; ANJELICA CORBETT;
21   RONISHA CORBIN; CASSIDY
     CORBOLINE; CHRIS CORDINGLEY;
22   DANA CORDOVA; JOHN CORDOVA;
     LORENA CORDOVA; VANESSA
23   CORDOVA; CHERYL CORLL; MAYRA
     CORONA; TINA CORONA; SALLY
24   CORONADO; DANIEL CORPUZ;
     NICOLAS CORRAL; EDMUNDO
25   CORREA; TESSA CORREA; KEITH
     CORSI; MAYRA CORTES; RAMIRO
26   CORTEZ ROMAN; ELLIE CORTEZ;
     FEISAL CORTEZ; MICHAEL CORTEZ;
27   BIANCA CORTINAS; SHELIYA COSBY;
     STEPHANIE COSIO; MARK COSTELLO;
28   SHARI COSTON; ANDREA COTA;
                                        9
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 41 of 326



 1   RAYMOND COTA; LARRY COTTON JR;
     ANGELA COTTON; SANDRA
 2   COURTNEY-SIMS; LASHAE COUSIN;
     DOROTHY COUSINS; EMMA
 3   COUVILLION; MARIO COX; TASHA
     COX; ALEXIS COZZI; DIIYMILEA
 4   CRAFTON; IBOETE CRAIG; LISA CRAIN;
     FELICIA CRAPIA; OWEN CRAVER;
 5   CABONIA CRAWFORD; LEKEITRA
     CRAWFORD; JAWARA CRICHTON;
 6   ANGELA CRISWELL; DANIELLE
     CROCKER; CHELSEA CROIL; JAMES
 7   CROPPER; ERICKA CROSBY; VANESSA
     CROTEAU; JASMINE CROUCH;
 8   DESAMONA CROWDER; GRAYCE
     CROWDER; BRYNN CROWLEY; JASON
 9   CROWLEY; WESLEY CRUM; MERCEDES
     CRUMBY; ANA CRUZ; DIXIE CRUZ;
10   JORGE CRUZ; MARIA CRUZ; JENNIFER
     CSISZAR; MANUEL CUENCA; MELANIE
11   CUI; SHAYNE CUI; ASHLEE
     CUMMINGS; AARON CUMPTON; MARIA
12   CUNANAN; KAREEM CUNNINGHAM;
     TERRA CUPP; BRANDON CUPPOLETTI;
13   TINISHA CURLEY; DEJANA CURRY;
     WILLIAM CURRY; LATANYA CURTIS;
14   STEPHANIE CURTIS; JAMIE
     CZELUSNIAK; JOSHUA CZUPOWSKI;
15   KAREN DADALT; DILJOT DAISY;
     ALEXANDER DALE; CAITLIN DALTON;
16   JOIA DANAI; VICTOR DANDRADE;
     JOSEPH DANGLER; EBONY DANIELS;
17   EMMITT DANIELS; ERIKA DANIELS;
     KYESHA DANIELS; MICHALAY
18   DANIELS; LORI DANIELSON; DANIEL
     DAVIDSON; FELIPE ROSAS; CAROLYN
19   DAVIO; JOHNATHAN DAVIS II; JASON
     DAVIS JR; ADAM DAVIS; BRIELLE
20   DAVIS; CAMERON DAVIS;
     CHARDANEY DAVIS; CHARRICE
21   DAVIS; CHRISTINE DAVIS; CHRISTINE
     DAVIS; DANA DAVIS; DARREN DAVIS;
22   DASIA DAVIS; DONYEA DAVIS;
     GABRIELLA DAVIS; JESSE DAVIS;
23   JONATHAN DAVIS; KARRI DAVIS;
     LAKIESHA DAVIS; NATHANIEL DAVIS;
24   RONNIE DAVIS; RYAN DAVIS;
     SHAUNDA DAVIS; VALERIE DAVIS;
25   VICTORIA DAVIS; TADEH DAVTIAN;
     GUADALUPE DE ALBA; CILIA DE
26   ARAÚJO; MELISSA DE CASTRO;
     ROBERT L DE FRANCE JR; MANUEL DE
27   GONZALO; LAVVED DARYLL DE
     GUZMAN; ROBERT DE LA CRUZ;
28   MARCO DE LA LUZ; MARLON DE LA
                                       10
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 42 of 326



 1   TORRE; MAYBETH DE LA TORRE;
     FREDDIE DE LEON; RICHARD DE LOS
 2   REYES; CHRISTINA DE PAZ; GREGORY
     DEAN; MATTHEW DEAN; TANGIE
 3   DEBERRY; FARID DEBIT; NICHOLAS
     DEBRITO; GRETA DEDMON; SHARON
 4   DEESE; JOSEPH DEGIROLAMO; IVAN
     DEJESUS JE; KAREN DEKRUIF; JAMES
 5   CARTER DEL ROSARIO; CYNTHIA
     DELA CRUZ; RHYAN DELA CRUZ;
 6   MICHAEL DELANEY; PETER
     DELATORRE; MY DELBRIDGE;
 7   JENNIFER DELEON; NICHOLAS
     DELEON; MARIO DELGADO JR;
 8   CHRISTOPHER DELGADO; PAM
     DELGADO; PEDRO DELGADO; EDELIZA
 9   DELOS SANTOS; ERIC DELRIO;
     KRISTINE DELROSARIO; ELIZABETH
10   DELUCIA ROGERS; BENJAMIN
     DEMERS; MANUEL DEMPSEY;
11   LIVINGSTON DENEGRE-VAUGHT;
     JIAHAO DENG; KYMBERLI DENNETT;
12   JACQUELINE DENTON; CYNTHIA
     DERITA; RYAN DESCHAINE; DANIEL
13   DESMOND; JAYANTH DEV; ANTHONY
     JAMES DEVIEW; CAMERON DEVORE;
14   CHRISTINE DEVORE; LISA DEWITT;
     ARA DEYLAN; ARIS DEYLAN; GURJOT
15   SINGH DHALIWAL; ANGI DIAMOND;
     ALVERA DIAS; ALEJANDRO DIAZ;
16   ALFREDO DIAZ; ALYSSA DIAZ; ELIANA
     DIAZ; JOANNE DIAZ; LUIS DIAZ;
17   OLIVIA DIAZ; CASSIDY DICK; DYLAN
     DICKERSON; JAMES DICKERSON;
18   BREANNA DICKINSON; BRITTANY
     DICKINSON; CHRISTOPHER DIEGO;
19   KATIE DIETERLY; JABULANI DILL;
     DARBI DILLON; TAYLOR DILLON;
20   CHERIKA DILWORTH; DEVONTAY
     DIMERY; IRVIN DINA; SON DINH;
21   HALEY DIPALMA; KASCIMA DIRIENZO;
     WILLIAM DISKIN; ALEX DISTEFANO;
22   NICOLE DIXON; TIMOTHY DIXON; SAM
     DLUZAK; JASON DOAN; LESLEY DOAN;
23   DEREK DODGE; JENNIFER DOKEY;
     MICHELLE DOMINGUEZ; VERONICA
24   DOMINGUEZ; WILLIAM DONALDSON;
     CONSTANTINO DONDIEGO; GIAO
25   DONG; JOHN DORAN; JAMES
     DORANTES; DON DORIA; JULIE
26   DORMIRE; SHAWN DORMISHIAN;
     YVONNE DORSEY; AUBREY DOUGLAS;
27   CHRIS DOUGLAS; KENNETH DOUGLAS;
     TAEJANE DOWNS; PAUL DOXIE;
28   SHAYLYNN DOXIE; JODI DRAEGER;
                                       11
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 43 of 326



 1   TAMMY DRAPER; NATASHA DREW;
     YURIY DROBENYUK; JOHNATHAN
 2   DUARTE; RYAN DUCUSIN; DOMINIC
     DUFOUR; BRANDON DUNCAN; MASON
 3   DUNCAN; KELLY DUNN; MICHAEL
     DUNN; KATARINE DUNNING; NGHIA
 4   NHAN DUONG; DEMETRIUS DUPREE;
     MEGAN DURAN; STEPHANIE DURAN;
 5   HUNTER DURAND; RYAN DURELL;
     SHAY DURISSEAU; KYLE DURNFORD;
 6   STEPHANN DURR; SHOBNI DUTT;
     LAUREN EACH; SHANALL EADDY;
 7   JAJUAN EARL; CHRISTOPHER EARL-
     ROCKEFELLER; LESLY EARNEST;
 8   JANICE EASON; SHANTELLE EASTER;
     RYAN EATON; DESTINY ECHOLS;
 9   ALEX ECK; CASSANDRA EDILLORAN;
     SHERRY EDLUND; VIOLET EDMUNDS;
10   BRANDAN EDWARDS; CEDRIC
     EDWARDS; MATTHEW EDWARDS;
11   TAJA EDWARDS; VANESSA EDWARDS;
     IGOR EFIMOV; TATIANA EFIMOVA;
12   ETHAN EICH; DAVID EISENBART;
     ROBIN EISMAN; AKRAM EISSA;
13   LA’RHONDA ELAM; MISTY ELDER;
     BIANCA ELEAZAR; EMMANUEL
14   ELENDU; RAAFAT ELHENAWY;
     DEMETRIUS ELKINS; DESTINY
15   ELLINGBERG; LAKITA ELLIOTT;
     CHRISTIAN ELLIS; DERRICK ELLIS;
16   JACOB ELLIS; KIMBERLY ELLIS;
     AHMED ELMEHEY; AHMED
17   ELSHARKAWY; HEATHER ELVIN; PAUL
     ELZIE; JERELL ENCALADE;
18   CASAUNDRA ENDRES; MICHELLE
     ENGEBRETSON; SAMANTHA
19   ENGLAND; VICTORIA ENGLAND;
     RANDY ENGLEKIRK; VERONICA
20   ERAZO; DAVID ERICKSON; LAWRENCE
     ERISPE; ANGELICA ESCAMILLA;
21   AMANDA ESCOBAR; GIOVANNI
     ESCOBAR; LORENA ESCOBAR; NANCY
22   ESCOBAR; ROBERT ESCOBAR; JESSICA
     ESCOBEDO; BIANCA ESCORCIO;
23   MASOOMEH ESHRAGHINOMANDAN;
     BESHOY ESKAROUS; MICAELA
24   ESPARZA; RALPH ESPARZA; ERIKA
     ESPERICUETA; JULIO ESPINO; ALINA
25   ESPINOSA; FRANK ESPINOZA;
     JOSEPHINA ESPINOZA; NEPTALY
26   ESPINOZA; RODRIGO ESPINOZA;
     LAUREN ESQUER; MAYRA ESQUIVEL;
27   BOB ESTEFANI; JAVIER ESTRADA;
     JULISA ESTRADA; LINDA ESTRADA;
28   SELENA ESTRADA; MELE ETEAKI;
                                       12
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 44 of 326



 1   SASHA ETHRIDGE; BRANDI EUBANK;
     MICHAEL EUBANK; IRMA EUBANKS;
 2   HYOMI EUM; KAIRO EVANS;
     KIMBERLY EVANS; MICHELLE EVANS;
 3   NICOLE EVANS; TIM EVANS; THOMAS
     EVANSSAINE; JAMES EWING; SARAH
 4   EWING; MICHELLE FACIONES; EMILY
     FAHEY; KARIEM FAHMY; ANTHONY
 5   FAIRBANKS; VANESSA FALCAO;
     RICHARD FALCON; COLETON FALKE;
 6   LETICIA FALLA; JAMES FARAG;
     ZAKIYA FARD; MAGDY FARID;
 7   STEPHANIE FARIN; DUSTAN FARR;
     FIONA FARRELL; KHAMILLE FARRIS;
 8   ARVIN FARZANEGAN; KAVEH FATA;
     FARZAD FAZEL; RACHEL FEDDEN;
 9   EVELLE FEJERAN; RHONDA FELIX;
     EDSON FERNANDES; JOSEPH
10   FERNANDES; CAMERON FERNANDEZ;
     DARIO FERNANDEZ; DEXTER
11   FERNANDEZ; FARO FERNANDEZ;
     GABRIEL FERNANDEZ; JENNIFER
12   FERNANDEZ; MIKE FERNANDEZ;
     TAISA FERNANDEZ; MARIA FERRER;
13   JASSICA FETUU; AMBER FIELDS;
     DONYAE FIELDS; LEATRICIA FIELDS;
14   TOMICA FIELDS; TORRIN FIELDS;
     CHRISTOPHER FIGUEROA; MAXIMO
15   FILIPPINI; AUDRA FILLION-ALBERT;
     SILAS FINCH; JOSEPH FINCHER;
16   SHAWNA FINK; TIFFANY FINNEY;
     JESSICA FISHER; WAKEEIA
17   FITZGERALD; BRIANNA FLEMING;
     ATLEY FLENNER; CHERYL FLETCHER
18   ZARICH; NALANI FLINT; RUSSELL
     FLISK; ALEXIS FLORES; AMANDA
19   FLORES; BEN FLORES; EDGAR FLORES;
     EDGAR FLORES; GLORIA FLORES;
20   JACOB FLORES; LIUIS FLORES;
     MARISSA FLORES; MATTHEW FLORES;
21   PAOLA FLORES; RANDY FLORES;
     ROGER FLORES; SONYA FLORES;
22   STEPHAN FLORES; SHEA
     FLORESESPINDOLA; MAXIMUM
23   FLOURNOY; LUDLOW FLOWER IV;
     ALISSA FLOYD; JENISE FLOYD;
24   RUDDIE FLOYD; JEREMY FODOR;
     MAIA FOELSCH; JACLYN FOGLE;
25   TUESDAY FOMAN; ADRIAN FONDA;
     BRITTNEY FONSECA; SHEILA
26   FONSECA; ANDREA FOPPIANO;
     CONNOR FORBES; ONTEIRO FORD;
27   STEVEN FORD; STAR FOREMAN; TINA
     FORTE; ANTOINE FOSTER; MIKE
28   FOSTER; YOUSEF FOTOVAT; AUGUST
                                       13
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 45 of 326



 1   FOUCAULT; AMBER FOWLER; DEVYN
     FOWLER; ASHLEY FRAME; SURINITY
 2   FRANCIS; YVONNA FRANCIS; RAMON
     FRANCO JR; GEDDY FRANCO; JOSEPH
 3   FRANCO; CHRIS FRANKLIN; SHETARA
     FRANKLIN; JANAE FRAZIER; TIERRA
 4   FRAZIER; RENEE FREDERICKSEN;
     ALICIA FREEMAN; SAMUEL FREEMAN;
 5   RICKELLE FREENY; CALVIN FREER;
     RASHAD FRENCH; ALEXIS FRIAS;
 6   KAITLYN FRITH; ALEC FROST; AMIR
     FROZANO; SHERYL FRY; ROBERT
 7   FRYE; CHRISTINA FUCHS; JED FUCHS;
     BERNARDO FUENTES; MARK FUENTES;
 8   CLARISSA FULLER; MICHAEL FULLER;
     ALLYSSIA FUNICELLIO; LASHANTA
 9   FURNACE; TYLER FURUSHO; WADE
     FUSSNER; MARIANA G LEAL; SONIA G
10   MCCORMACK; WALID GAD; ARJUN
     GADKARI; BRIANNA GAETA; HECTOR
11   GAGLIARDI; LISA GAILEY; BRIANA
     GAINES; MICHAEL GAITHER; TROY
12   GALA; JESSICA GALDAMEZ; KAITLIN
     GALE; STEPHANIE GALICIA; ELIANA
13   GALINDO; MELODY GALIZADEH;
     HAYLEY GALLAGHER; SEAN MICHAEL
14   GALLAGHER; RICHARD GALLARDO;
     SONIA GALLEGOS; IRMA GALLO;
15   BRYAN GALVAN; HEATHER GALVAN;
     MUNKHBOLD GANBOLD; RENA GANT;
16   ANTONIQUE GANTT; ALISA GARBER;
     ALEXANDER GARCIA; ALONDRA
17   GARCIA; AMADO GARCIA; CRISTINA
     GARCIA; DANIEL GARCIA; EFRAIN
18   GARCIA; GEORGE GARCIA; ISSAC
     GARCIA; JIMMY-EUGENE GARCIA;
19   JOHN GARCIA; JONATHAN GARCIA;
     LUIS GARCIA; MAKAELA GARCIA;
20   MARC GARCIA; MARCUS GARCIA;
     MELANIE GARCIA; MELODY GARCIA;
21   NATALIA GARCIA; ROCIO GARCIA;
     SAMUEL GARCIA; SAUL GARCIA;
22   VASTI GARCIA; VICTORIA GARCIA;
     YVONNE GARCIA; ZEIDA GARCIA;
23   ALEX GARCIA-ROBLES; CHRISTOPHER
     GARDNER; DAVID GARDNER;
24   KIMBERLY GARNER JONES; KASHINA
     GARNER; JENNIFER GARNICA; ERICK
25   GARRETT; SAVANNAH GARY;
     BRITTNEY GARZA; MITCHELL
26   GASKEY; NICKOLAS GATES; ROBIN
     GATES; NAILAH GATEWOOD; RONALD
27   GATEWOOD; GINNY GAUCHER;
     CHIRANJIBI GAUTAM; GILBERT GAW;
28   MARCUS GAY; TANYA GAYLOR; KARI
                                       14
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 46 of 326



 1   GAYLORD; NATHAN GAYTAN;
     MARISSA GAZCON; ASGEDOM GEBRE;
 2   CALEB GEBREWOLD; ALEX GEORGE;
     CHERELLE GERRALD; COLE GERSON;
 3   ALEXANDER GETTLIN; GHIASS
     GHAUSS; SHAHIN GHAZIASKAR;
 4   HOSSEIN GHAZIPOUR; SAMILA
     GHOMESHI; ASHLEY GIBBS; DONALD
 5   GIDDINGS; JULIAN
     GIGOLASANVANSAN; RYAN GIGUERE;
 6   ALICIA GILBERT; KAILANI GILBUENA;
     OWEN GILCHRIST; BRENDA GILES;
 7   DANIEL GIL-FERNANDEZ; ASHLYN
     GILKEY; KRISTY GILL; MICHELLE
 8   GILL; MEGAN GILLETTE-MCCARTHY;
     GARY GILROY; PATRICIA GIMLEN;
 9   LISA GIORDANELLI; TAYRON
     GIOVANI; JASMIN GIPOLAN; MIANI
10   GIRON; NICHOLAS GIZDICH;
     SAMANTHA GJERDE; VIVIANA GLAPA;
11   CHARLOTTE GLASS; JORGE GODINEZ;
     ALLAN GODOY; JESSICA GODOY;
12   BENNETT GOERTZ; MARTIN GOES;
     GREGORY GOFF; KEVIN GOLCHIN;
13   ANDREW GOLDENBERG; SHEYLA
     GOMEZ LESSIUR; ALMA GOMEZ
14   MARQUEZ; CORNELIO GOMEZ; DANIEL
     GOMEZ; DANIEL GOMEZ; DEIDRA
15   GOMEZ; FEDERICO GOMEZ; GILBERTO
     GOMEZ; MERCEDES GOMEZ; NICOLE
16   GOMEZ; RAUL GOMEZ; VICTOR
     GOMEZ; SONYA GONCHARENKO;
17   SHAWN GONEZ; AARON GONZALES;
     GREGORIO GONZALES; JESSICA
18   GONZALES; JOE GONZALES; ROBERT
     GONZALES; ANDRES GONZALEZ;
19   BRYAN GONZALEZ; CESAR
     GONZALEZ; CHRISTIAN GONZALEZ;
20   CYNTHIA GONZALEZ; DAVID
     GONZALEZ; DELANNA GONZALEZ;
21   DIANA GONZALEZ; ENRIQUE
     GONZALEZ; FRANCISCO GONZALEZ;
22   GERALD GONZALEZ; HECTOR
     GONZALEZ; ISABEL GONZALEZ;
23   ISRAEL GONZALEZ; JACOB
     GONZALEZ; MARCELO GONZALEZ;
24   MARIACRUZ GONZALEZ; MAURO
     GONZALEZ; MEGAN GONZALEZ;
25   MONSERRAT GONZALEZ; PAUL
     GONZALEZ; CAITLYN GONZALEZ-
26   SAINZ; NICOLE GOODAN; SHAHIN
     GOODARZI; CASEY GOODMAN; DENISE
27   GORDON; SABRINA GORDON;
     TIMOTHY GORDON; DANIEL GORMAN;
28   MARIANNE GORSICH; ELIZABETH
                                       15
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 47 of 326



 1   GOSA; GUY GOTTLIEB; CONOR
     GOULART; JORDAN GOVORKO; SEENA
 2   GOWA; NICK GRAFF; HAYLEE
     GRAHAM; LYLE GRAHAM; ERIK
 3   GRANADOS; BILLY GRANDY; ANDREW
     GRANILLO; DEVIN GRANT; LANESHA
 4   GRANT; ANTHONY GRAY; BOBBY
     GRAY; TYRONE GRAY; VANESSA
 5   GRAY; XAUDIA GRAY; JUSTIN GRAZE;
     KIMBERLY GREANEY; BRANDON
 6   GRECO; TINA GRECO; ADAM GREEN;
     DANTE GREEN; JAMES GREEN; AJA
 7   GREENE; ANDRE GREENE; DANIELLE
     GREENE; LAYLA GREENE; YAVAUNNE
 8   GREENWOOD; MELINA GREGORIO;
     AMANDEEP GREWAL; GULAL
 9   GREWAL; LATASHA GRIDER; LANORA
     GRIFFIN; KANEISHA GRIM; JASMINE
10   GRISBY; WILLIAM GRISWOLD;
     WESLEY GRIZZELLE; BENJAMIN
11   GROVE; STEPHANIE GROVER; ADAM
     GRUBER; JEANNIE GRUMMITT; ARYN
12   GRUSIN; AARON GUARDADO; ELLEN
     GUDINO; SHANE GUENTHER; IRENE
13   GUERRA; ISAAC GUERRERO; JASON
     GUERRERO; KEVIN GUILD; DANIELA
14   GUILLEN; GILBERTO GUILLEN; RICK
     GUILLEN; JAKE GUINN; REBECCA
15   GULLETT; DUSHAWN GULLEY; DAVID
     GULLIFORD; ANDREW GULMATICO;
16   SHAMEEKA GULTRY; YIQUAN GUO;
     RAJESH GUPTA; KUMAR GURUNG;
17   ANAIS GUTIERREZ; ANTONIO
     GUTIERREZ; CHRISTIAN GUTIERREZ;
18   ELIJAH GUTIERREZ; JORGE
     GUTIERREZ; JOSE GUTIERREZ; MATEO
19   GUTIERREZ; OMAR GUTIERREZ; RICKY
     GUTIERREZ; ROSARIO A GUTIÉRREZ;
20   JESSE GUTTERMAN; MARTHA
     GUTTIERREZ; EMILIANO GUZMAN;
21   MARK GUZMAN; RIGOBERTO
     GUZMAN; STEPHANIE GUZMAN-
22   FERRAN; AUSTIN HA; DAT HA;
     JASHAWNAH HA; THUHAN HA;
23   ALEXUS HADNOT; IRLANDA HADNOT;
     CHARLES HAFRON; KIM HAGEL;
24   LAURA HAGGINS; DYLAN HAIGHT;
     ROBIN HALEY; DYLLAN HALL; LAURA
25   HALL; MARTIN HALL; RYAN HALL;
     ROSSANA HALLUM-JOHNSON;
26   ANDREW HAM; KATELYNN HAMBLEY;
     JENNIFER HAMEN; AHMAD SAMIM
27   HAMID; DOMINIC HAMILTON;
     LATARSHA HAMILTON; TIFFANH
28   HAMILTON; TREVOR HAMILTON;
                                       16
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 48 of 326



 1   MATTHEW HAMMAR; LATOYA
     HAMMONDS; DAVID HAMMONJR;
 2   JEREMY HAMON; JOSHUA HAMPTON;
     CATHERINE HANEY; DESSERI HANSEN;
 3   MICHELLE HANSEN; MARIE
     HARBAUGH; BRYCE HARDER; DONELL
 4   HARDIN; DAMONT HARDNETT; ERIC
     HARDY; CHRISTIAN HARGROVE;
 5   DOMINICK HARGROVE; ALAJAH
     HARPER; ALEXIS HARPER; BRIGETTE
 6   HARPER; KAYLE HARPER; LAQUICHE
     HARRELL; ANTHONY HARRER; ALEXIS
 7   HARRIS; ANTIONE HARRIS; APRIL
     HARRIS; JADE HARRIS; JORDAN
 8   HARRIS; KIMBERLY HARRIS; LOGAN
     HARRIS; MELITA HARRIS; PATRICIA
 9   HARRIS; SANDRA HARRIS; SHARLESE
     HARRIS; SHAUNA HARRIS; THEREA
10   HARRIS; LISA HARRISON; ROBERT
     HARRISON; ELISHA HARRY; MIKE
11   HARSINI; GAYLE HART; KELLY HART;
     BRIAN HARVEY; CHRISTA HARVEY;
12   SARA HARVEY; MATTHEW
     HASEMEIER; MOHAMMED HASSAN;
13   HANNAH HATCH; DEBORAH HATLER;
     ALEX HATTEN; KAYLA HAVERKORN;
14   LISA HAWKER; ANDREW HAYDEN;
     SUZANNE HAYES; SANDRA
15   HAYHURST; JEANNIE HAZELL; MYLES
     HECHT; PAUL HEEMANN; ZYLO
16   HEFFERAN; CHRIS HEFNER; JUANITA
     HEIDELBURG; MICHAEL HEINTZ;
17   GRETCHEN HEINZ; RANDY HELSEL;
     ELIZABETH HEMPHILL; ANTHONY
18   HENDERSON; HEATHER HENDERSON;
     MICHELEA HENDERSON; TORRELL
19   HENDERSON; VANESSA HENDERSON;
     NOAH HENDRICKSON; CHANDRA
20   HENKE; YONEL HENRI; DEYSI
     HENRIQUEZ; HANCY F HENRY JR;
21   BREEAUNNA HENRY; MICHAEL
     HENRY; SALLIE HENRY; KONNOR
22   HEREDIA; CODY HERMANSON; REYNA
     HERNADEZ; NINA HERNANDES; SIXTA
23   LETICIA HERNANDEZ BLAS; JOCELYN
     HERNANDEZ GOMEZ; ALISA
24   HERNANDEZ; ATHENA HERNANDEZ;
     CATERINE HERNANDEZ; GABRIEL
25   HERNANDEZ; GEORGE HERNANDEZ;
     GUILLERMO HERNANDEZ; HECTOR
26   HERNANDEZ; JESSICS HERNANDEZ;
     JOSUE HERNÁNDEZ; MARLENA
27   HERNANDEZ; MAX HERNANDEZ;
     ROCHELLE HERNANDEZ; DAVID HERR;
28   BREANNA HERRERA; DARLENE
                                       17
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 49 of 326



 1   HERRERA; FERDINAND HERRERA;
     JOEL HERRERA; MATTHEW HERRERA;
 2   MOISES HERRERA; PAUL HERRERA;
     DARRELL HERRON; ERFAN HETTINI;
 3   TONI HEUCHAN; AUTHER HEWITT;
     SHANTIANA HICKS ENGLISH; GARY
 4   HICKS; MATTHEW HICKS; JAUNET
     HICKSON; DAVID HIDALGO; ADRIAN
 5   HILK; ALICIA HILL; AMAENDA HILL;
     ANTHONY HILL; GREGORY HILL;
 6   RYAN HILL; SHANNEN HILL; TASHA
     HILL; BRITTANY HILLIARD; COREY
 7   HILSENBECK; JUSTIN HILTON; SOPHIA
     HIRANO; NIKKI HOARD; EDUARDO
 8   HOCHER; WALTER HOCHREIN; KORY
     HOCKER; ANDREW HOFFMAN; KEVIN
 9   HOFFMAN; ROBERT HOFFMAN;
     SHALINDA HOGAINS; KAMILAH
10   HOGAN; JUSTIN HOLAN; DARNELLE
     HOLCOMB; DANIELLE HOLLAND;
11   ELVIN HOLLAND; MICHAEL HOLLAND;
     PIERRE HOLLAND; TEMIA HOLLIDAY
12   ARCHIE; LAWRENCE HOLLIDAY;
     HOLLY HOLLINGSWORTH; BRANDON
13   HOLLIS; TERESA HOLLIS; LATISHA
     HOLLOWAY; BREANNA HOLMES;
14   BREANNA HOLMES; KEATON HOLTER-
     HAMILTON; MOHAMMAD MASSOUD
15   HOMAYOUN; SHAUIB HOMRAN;
     KENNETH HOOD; BRESHON HOOKER;
16   KENDRA HOPKINS; REQUEL HOPKINS;
     TINA HOPKINS; DAVID HOPTMAN;
17   JUNE HORCASITAS; IAN HORST; ERICK
     HORTA; GRANT HORTON; ISAJAH
18   HORTON; DANIELLE HOUK; JAMES
     HOUR; JOHN HOUSE; AMBER HOUSER;
19   JAMIE HOWARD; NICOLE HOWARD;
     NICOLE HOWARD; PAULA HOWARD;
20   PORSHA HOWARD; SHARON HOWARD;
     TED HOWARD; VAN HOWARD; JAMES
21   HOWELL; ALYSE HOY; RYAN HOY;
     HENRY HUANG; KAITLIN HUBBARD;
22   LETICE HUBBARD; TAYLOR HUBER;
     KENNETH HUERTA; ANDREW HUFF;
23   BRANDON HUGGINS; CARRIE
     HUGGINS; HOLLY HUGHES; MARTHA
24   HUGHES; TIFFANY HUGHES; MELISSA
     HUITRON; ALEXANDAR HULL-
25   RICHTER; KAYONE HUMPHREY;
     BRENT HUMPHREYS; BRIGITTE
26   HUMPHRIES; JASMINE HUNT; KAROL
     HUNT; CARITA HUNTER; CASSANDRA
27   HUNTER; RASHAWNN HUNTER; TINA
     HURSEY; RAMON HURST; JASMINE
28   HUSAK; MICHELLE HUSER; AHMAD
                                       18
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 50 of 326



 1   HUSSAIN; SABER HUSSAIN; ETHAN
     HUTCHINS; GRANT HUTCHINS; TONY
 2   HUTCHINSON; LORNA HUYCKE;
     HOANG HUYNH; MICHAEL HUYNH;
 3   THINH HUYNH; CHERI HYATT;
     FRANCES HYDER; MEEKER HYMES;
 4   GAYLAN HYSON; CARLOS IBARRA;
     ROXANNE IBARRA; PAULINE
 5   IBARRA/ALVARADO; HECTOR IBOA;
     FOWSI IBRAHIM; KHONGORZUL
 6   IDERKHANGAI; RENNET IGUNBOR;
     OBINNA IKERIONWU; STEPHANIE
 7   INCLAN; JAMIE INGLET; SHANNON
     INGRAM; EMILY INGRAO; SABRINA
 8   INOCENCIO; IVANIA ISASSI; DAVID
     ISRAEL; TIGRAN ISRAELYAN; MAGDI
 9   ISTAFANOS; JAY IVAN; JOANNE IVY;
     JOHNNIE IWABUCHI; RACHEAL
10   IYIOLA; RAQUEL JACHETTA; BONNIE
     JACKSON; BRIAN JACKSON; DESIRAY
11   JACKSON; DOMINIQUE JACKSON;
     GREGORY JACKSON; HEATHER
12   JACKSON; JOSHUA JACKSON; KAYLA
     JACKSON; SHANINE JACKSON;
13   TIFFANY JACKSON; VONCHELLE
     JACKSON; ALYSSA JACOBS; KRYSTA
14   JACOBSON; SHAYNA JAI; SALAZAR
     JAIME; BRANDIE JAMES; BRYSHA
15   JAMES; FRANC JAMES; CHRISTOPHER
     JAMISON; ANGELO JARAMILLO;
16   GABRIEL JARAMILLO; DOMECIA
     JASPER; BRANDON JAUREGUI; JACOB
17   JAUREGUI; JORDAN JAVAHERI; EGAL
     JAVANFARD; ARTHUR JAVIER;
18   RICHARD JEANJACQUES; RAMON
     JEFFERSON; STEVEN JEFFERSON;
19   CATHY JENKINS; GILBERT JENKINS;
     JAQUIERIA JENKINS; AMBER
20   JENNINGS; JESSE JERONIMO; CHEVON
     JEX; THOMAS JIA; SYED MUHAMMED
21   ALI JILANI; BRANDON JIMENEZ
     FLORES; GLADYS JIMENEZ; JAKE
22   JIMENEZ; JUAN JIMENEZ; MARIANA
     JIMENEZ; RAFAEL JIMENEZ;
23   ALEXANDER JO; GORDON JOE; LOUIE
     JOEL; SHONTAL JOHNSON; ALISHA
24   JOHNSON; AMANDA JOHNSON;
     ANGELA JOHNSON; ANTHONY
25   JOHNSON; ASHLEY JOHNSON;
     CHRISTA JOHNSON; DAMON JOHNSON;
26   DENISE JOHNSON; DUANE JOHNSON;
     ERIC JOHNSON; ERIK JOHNSON; ERIKA
27   JOHNSON; ILIANNA JOHNSON; JANINE
     JOHNSON; JARRELL JOHNSON; JAY
28   JOHNSON; JESSICA JOHNSON; JOHNNY
                                       19
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 51 of 326



 1   JOHNSON; JORDEN JOHNSON;
     LASHONA JOHNSON; LAURA
 2   JOHNSON; LEKEISHA JOHNSON; LISA
     JOHNSON; MARCUS JOHNSON; MARIA
 3   JOHNSON; MARIAH JOHNSON; MARVIN
     JOHNSON; NIKOLI JOHNSON; NORMAN
 4   JOHNSON; REGINALD JOHNSON;
     ROSHAWN JOHNSON; SHAYLA
 5   JOHNSON; SONDRA JOHNSON; STEVEN
     BAIS - JOHNSON; SUSIEJEAN JOHNSON;
 6   THOMAS JOHNSON; TORI JOHNSON;
     TYLER JOHNSON; TROY JOHNSTON;
 7   ADDISON JONES; ALAINA JONES;
     ALLISON JONES; BRENDA JONES;
 8   CHAVONNE JONES; DANIEL JONES;
     DONALD JONES; ELLIS JONES;
 9   EMERALD JONES; FRANKLIN JONES;
     GERICA JONES; GILJANINE JONES;
10   JAIME JONES; JENNIFER JONES;
     JESSICA JONES; JOKI JONES; KAYLA
11   JONES; KEN JONES; LAHEAVEN JONES;
     MELISSA JONES; NOELL JONES;
12   PHAEDRA JONES; RICARDO JONES;
     ROCHEL JONES; ROCHELLE JONES;
13   TRACY JONES; ZAYDA JONES;
     ANGELIA JONES-JACKSON; DION
14   JORDAN; JAYLIN JORDAN; MARIO
     JORDAN; MYRESHA JORDAN; RENEE
15   JORDAN; NATALIE JORDON; HARRY
     JOSE; CHAD JOSEPHWILLIAMS;
16   ALEJANDRO JUAREZ; FRANCISCO
     JUAREZ; NORMA JUAREZ; RAHEEM
17   JUDD; MARK JULOYA; BRENDA JUNI;
     CALEB JUVERA; SUBARNA K C; DEBRA
18   KAESTNER; KRISTINE KAESTNER;
     DANIELLE KAHL; STEFANI KAIRAN;
19   NOELANI KAKATIN; JOSHUA KALIN;
     SHAYLA KAMENA; ELLEN KANG;
20   BALAJI KANGADHARAN; KYLE
     KAPPES; SHANKET KARKI; ANTHONY
21   KARRIEM; ELIZABETH KASPARIAN;
     JOSEPH KASSIS; PETER KATALARIS;
22   ROBERT KATHAN; SHILYN KAUFMAN;
     KEVIN KAUKER; RUPINDER KAUR;
23   QAISSE KAWYANI; GHAVAM KAZEMI;
     TIFFANY KEAHEY; KYLE KEAST;
24   ZENOBIA KEETON; MARY KELLER;
     ANGELLA KELLY; LAUREEN KELLY;
25   SARAH KELLY; JORDAN KEMP; LEROY
     KEMP; ERIC KENERLY; ALEXA
26   KENNEDY; DANISHA KENNEY; JAMES
     KENNY; LA KENSAVATH; MARCUS
27   KENT; PORTER KEVIN; ALICE KEYES;
     SANAZ KHADEMIDELJOO; ROSHNI
28   KHALASI; MUKHAMMADISMOIL
                                       20
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 52 of 326



 1   KHAMIDOV; AHMAD KHAN; ALAMZEB
     KHAN; HARIS KHAN; MIR KHAN;
 2   MOHAMMED KHAN; NAVAZ KHAN;
     DARYUSH KHODADADI-MOBARAKEH;
 3   STACY KHOEUN; HASEEB
     KHUWAJAZADA; SAULAR KIANI;
 4   DENNIS KIEU; LINDA KILLINGBECK;
     JIYOUNG KIM; KISUNG KIM; MICHAEL
 5   KIM; SI HYUNG KIM; JAYLAN
     KIMBROUGH; CRAIG KING; DANIESHA
 6   KING; ERIC KING; TERIK KING;
     SOURIYA KINNAVONGSA; JUSTIN
 7   KINNEL; SEBASTJAN KINNEY; STEVEN
     KINSEY; TYLER KIRK; BRENDAN
 8   KIRKPATRICK-MCKEE; ETHAN KIRSH;
     SARAH KLAPHECK; KRISTIN KLAUS;
 9   ERICA KLEMASKE; WILLIAM KLEMME;
     REBECKAH KLEMP; NIKOLE
10   KLINKHAMER; HANA KLISTURIC;
     MAGEN KNIGHT; RACHEL KNOTT;
11   RASHIDA KNOX; JACQUELINE KO; JEFF
     KOHLSCHMIDT; KIMBERLY KOHN;
12   AMANDA KOLAR; KIMBERLY KOLE;
     COLLEEN KONOVAL; SARAH KORALY;
13   JULES KORMAN; CHRISTINE
     KOSMIDES; CALVIN KOSOVICH;
14   THOMAS KOWALSKI; AVO
     KOZUKARAYAN; MAXIM KRAFT;
15   TAMARA KRAKE; ELISHA
     KRANENBURG; NATALIIA
16   KRINITSYNA; SUMESH KUINKEL;
     LESLIE KUKUK; JULIA KUNG; SADA
17   KURDI; FREDIANTO KUSNADI;
     MICHAEL KWAO; LARRY KWONG;
18   MARIA KYLE; GEORGE
     KYRIAKOPOULOS; JIMMIE L STOVALL;
19   BERNARDO LABANSAT; ADAM
     LAFFERTY; JENNA LAFFERTY; ALLAN
20   LAGUATAN; JUSTIN LAIRD; NICOLE
     LAMAR; SHANNON LAMBERT;
21   MARIBELLE LANDAVAZO; KRISTINA
     LANDOLFI; JOHN LANDTROOP; DAWN
22   LANE; KEVIN LANE; MICHAEL LANG;
     KARA LAPERE; BRUNO LARA; MARY
23   LARRAGOITIY; BRYAN LARSON;
     BRENDON LASALLE; TRAVIS LASH;
24   IAN LASKY; RUDY LASTRA; SAMIRA
     LAVENDER; KRYSTLE LAW; SARAH
25   LAWES; TERRELL LAWRENCE;
     MELINDA LAWSON; DWIGHT LAY;
26   GYULA LAZAR; EBONY LAZARO;
     KRISTINE LE; PETER LE; PHUC LE;
27   THUY LE; ILAI LEBEL; MARISSA
     LEBEL; JONATHON LEBERT; CARLOS
28   LECHUGA; TIFFANY LEDERHOS;
                                       21
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 53 of 326



 1   CYNDI LEDET; LILLY LEDOUX-
     MADRIGAL; ANDY LEE; AYESHA LEE;
 2   DAVID LEE; HANA'ALOHA LEE; JAMIE
     LEE; JOHNIQUE LEE; JOHNSON LEE;
 3   KATY LEE; KIM LEE; RICHARD LEE;
     RYAN LEE; SANDRA LEE; WANDA LEE;
 4   HEATHER LEIGHTON; RICHARD LEIVA;
     JENNIFER LEMMON; MALA LEMNAH;
 5   KEVIN LENTZ; JESSICA LENZ; KAREN
     LEON; ANGELA LESLIE;
 6   CHARLEMAGNE LESPERANCE;
     KRISTINA LETBETTER; ALANNA
 7   LEUKUMA; DUSTIN LEVENTHAL;
     JAMENA LEVI; VALDANE LEVIAS;
 8   AMBER LEWIS; CAMERON LEWIS;
     JASHON LEWIS; JENNIFER LEWIS;
 9   SATIRA LEWIS; ALEXIS LEWKOWICZ;
     ALEX LEYVA; GLORIA LEYVA; SIYUN
10   LI; JASON LIEN; GILMAR EDUARDO
     LIMA; CHARLENE LIMEN;
11   CHRISTOPHER LIMON; JESSE LIMON;
     ANGIE LINDAHL; BRIAN LINDBERGH;
12   RICH LINDLEY; CHRISTIAN LINDO;
     EBONY LINDSEY; JENNIFER LINDSEY;
13   ANDREA LINQUI; CAMERON LIRA;
     BROOKE LITTLE; CASEY LITTLEJOHN;
14   LASHANAE LITTLES; TAYLOR
     LITTLETON; YONGXIAN LIU;
15   ABRAHAM LIZAOLA; CHRISTINA
     LIZARRAGA; RHONDA LOBRILLO;
16   JUAN LOCKETT; LASHANDRA
     LOCKETT; DOMINIQUE LOCKHART;
17   EARNEST LOCKHART; SHEILA LOCKS-
     LEE; WILLIAM LOEW; ADRIANA
18   LOFTON; LASHAWN LOGAN; MICHAEL
     LOGAN; MICHELLE LOGAN; MARY
19   LOGSDON; DARIEN LOHOF; GAVIN
     LOMBARDI; STEPHANIE LOMELI;
20   PAULA LONDOW; CHRISTINE LONG;
     LASHEINATE LONG; PERRY LONG;
21   CAROLYN LOPE; ANDREW LOPER;
     JOHN LOPER; TRACIELOPES LOPES;
22   EDUARDO LOPEZ JR; ADAM LOPEZ;
     ADRIANA LOPEZ; ANDRES LOPEZ;
23   BIANCA LOPEZ; ERIC LOPEZ;
     EZEQUIEL LOPEZ; FREDDY LOPEZ;
24   HAYDEN LOPEZ; JOEY LOPEZ;
     JONATHAN LOPEZ; MARIBEL LOPEZ;
25   MYRA LOPEZ; PEDRO LOPEZ; ROSA
     LOPEZ; RYAN LOPEZ; SANDY LOPEZ;
26   SAVANNAH LOPEZ; SIERRA LOPEZ;
     TAMMI LOPEZ; DESI LORA; NICK LOTT;
27   TAMYSHA LOTT; ANTHONY LOVATO;
     MARCELLA LOVELACE; JAMES
28   LOVETT; ALEX LOWDER-HIMMEL;
                                       22
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 54 of 326



 1   BRIANAH LOWE; IMANI LOWE;
     CELESTE LOWELL; SHANNON LOWRY;
 2   JENNIE LOZANO; MARIO LOZANO;
     CAROL LOZON; SHEILA LUCAS;
 3   ROBERT LUCERO; SIM LUCIEN;
     CYNTHIA LUCK; STIINA LUEDTKE;
 4   BRANDON LUERA; CORRALES LUIS;
     ISMAEL LUJAN ROJAS; ANGELA LUNA;
 5   MIGUEL LUNA; RICARDO LUNA;
     RUBEN LUNA; STEVEN LUNDIN;
 6   SARAH LUNDYBOUDREAUX; ANA
     LUQUE; NICHOLAS LURYE; BIANCA
 7   LUSTER; GENE LUZALA; DAVID LY;
     KRISTIN LYBARGER; ALEXANDER
 8   MABINI; CHRISTOPHER MACDEVITT;
     JESSICA MACEDO; BARBARA
 9   MACFARLAND; WENDY MACHEN-
     WONG; CHRISTINA MACIAS; EDWIN
10   MACIAS; FIDEL MACIAS; SHARON
     MACIAS; JACOB MACIEL; GREGORY
11   MACK; KENDRICK MACK; BRIANNA
     MACKEY; NATALIE MADRIGAL;
12   TRACY MAFFIA; NATHAN MAGADIA;
     DIANA MAGALLON; ADRIENNE
13   MAGANA; BRADY MAGANA; CARLOS
     MAGANA; JAVIER MAGANA;
14   FLORENTINO MAGDALENO; JOVEN
     MAGOS; ROSHAN MAHABALI;
15   ABDELWAHID MAHBOULI; ROBIN
     MAHER; DAVID MAIER; SONIA MAIO;
16   BASEER MAJEED; ELIZABETH
     MALDONADO; NADEEM MALKI; JAMES
17   MALONE; TREVOR MALONE;
     LAWRENCE MALONEY; CHARLES
18   MANALANG; BAR MANDALEVY;
     SCOTT MANG; CELISSE MANIER;
19   TYLER MANISAY; SUSAN MANN; AMIR
     MANOCHEHRI; RAVEN MANRIQUEZ;
20   SIUNE MANSOORIAN; JAMES
     MANTSCH; MARIA MANZANO
21   SEGOVIA; SUZANNE MAPES; AYANNA
     MAPP; MIGUEL MARENCO; SANDRA
22   MARES; VERONICA MARES; HECTOR
     MARIANO; YESICA MARIN ROBLES;
23   JULIETTE MARIN; RADINE MARIN;
     ALEXANDER MARKEL; MICHAEL
24   MARKHAM; PRENESS MARKS; SETH
     MARKS; AMBER MARLEY; AIDAN
25   MARMION; MICHELE MAROTTA;
     CATHERINE MARPLE; CRAIG
26   MARQUEZ; AMBER MARSHALL;
     BETTYANN MARSHALL; COURTNEY
27   MARSHALL; SALYNA MARSHALL;
     VICTORIA MARTELLI; ANTHONY
28   MARTIN; CATRINA MARTIN; EDEL
                                       23
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 55 of 326



 1   MARTIN; JAMAAL MARTIN; JEREMY
     MARTIN; JUDI MARTIN; KRISTHINE
 2   MARTIN; LENA MARTIN; MARIKA
     MARTIN; MARLIN MARTIN; MELISSA
 3   MARTIN; SAVANAH MARTIN; TIM
     MARTIN; ADRIANA MARTINEZ;
 4   ANDRES MARTINEZ; ANGIE
     MARTINEZ; ANTHONY MARTINEZ;
 5   BENNERITA MARTINEZ; BRENDA
     MARTINEZ; CHRISTOPHER MARTINEZ;
 6   EDGAR MARTINEZ; EDMUNDO
     MARTINEZ; ELI MARTINEZ; ERIKA
 7   MARTINEZ; ERIQ MARTINEZ; GABRIEL
     MARTINEZ; GABRIELA MARTINEZ;
 8   HIPOLITO MARTINEZ; ISAAC
     MARTINEZ; JESSICA MARTINEZ;
 9   JESSYCA MARTINEZ; JONATHAN
     MARTINEZ; JOSEPH MARTINEZ; JULIA
10   MARTINEZ; JULIO MARTINEZ; KARINA
     MARTINEZ; LOUIS MARTINEZ; MARCO
11   MARTINEZ; MARVIN MARTINEZ;
     MONICA MARTINEZ; PAUL MARTINEZ;
12   TAMIE MARTINEZ; VERONICA
     MARTÍNEZ; WINSTON MARTINEZ;
13   ISAIAH MARTINEZ-HILL; JESSICA
     MARTINEZ-MUELLER; LAURYN
14   MASANIAI; STEPHEN MASON; THOMAS
     MASON; ROBERT MASSIE; CORELL
15   MASTERS; LINDA MASTERS; GURMIT
     SINGH MASUTE; IGNACIO MATA;
16   OVIDIO MATEO; CTAIG MATHEWS;
     IEASHA MATHEWS; REGINALD
17   MATHIES; JASPER MATHISEN; MARK
     MATTA; REGINALD MATTHEWS;
18   RENEE MATTHEWS; SUSAN
     MATTHEWS; CLAIRE MATTIS; TAYLOR
19   MAUCH; MAURICE MAULDIN;
     LAQRESHA MAXWELL; SIERRA
20   MAXWELL; RACQUEL MAY; STEFANI
     MAY; THOMAS MAY; TISHA MAYER;
21   AARON MAYES; CHANZELL
     MAYFIELD; DEANNA MAYFIELD;
22   JEFFREY MAYFIELD; AMBER MAYS;
     REINHARD MAZARIEGOS; DEVON
23   MAZURE; BRIAN MCALEAVEY; SEAN
     MCALLISTER; SHONTE MCBRIDE;
24   GEORGE MCCALISTER; KALA
     MCCARTER-ROGERS; KENYON
25   MCCASTLE; ANGELIQUE MCCLEARY;
     BRANDON MCCLOSKEY; JONATHAN
26   MCCORMICK; ANDREA MCCOWAN;
     ADRIAN MCCOY; ANDRE MCCOY;
27   DAISHS MCCOY; DESIRAE MCCOY;
     MIKAYLA MCCOY; JACOB MCCOY-
28   BARBA; MONICA MCCULLOUGH;
                                       24
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 56 of 326



 1   DEZOHN MCCULLUM; REGINA
     MCCULLUM; NICOLE MCCURRY;
 2   KENDRA MCDONALD; MICHAEL
     MCDONALD; JEFF MCDOWELL; TYLER
 3   MCFADDEN; SUZANNE MCGREER;
     GREGORY MCHENRY; MICHAEL
 4   MCINTYRE; MYLES MCKEE-OSIBODU;
     EGYPT MCKEITHEN; RYAN MCKENZIE;
 5   DORNETTA MCKINNEY; JODI
     MCKINNEY; MELISSA MCKINNEY;
 6   WILLIAM MCKINNEY; KEVIN
     MCKINNON; BYRON MCKNIGHT;
 7   ANASTASIA MCLELLAND; SHIRLEY
     MCLELLAND; ERIN MCLEOD;
 8   CATHERINE MCMAHON; KEVIN
     MCMANUS; TERI MCMICHAEL;
 9   MELINDA MCNAMEE; JALEN MCNEAL;
     HOWARD MCNEELY; KAMEELAH
10   MCNEELY; JESSICA MCPEEK; ZURI
     MCPHAIL; NICOLE MCQUEEN; RAVAA
11   MEADORS; ADRIAN MEDINA; AMANDA
     MEDINA; GREGORY MEDINA; JACOB
12   MEDINA; TINA MEDINA; WENDY
     MEJIA BARAHONA; SANTIAGO MEJIA;
13   LAURA MELENDEZ; ANTHONY
     MELENDREZ; PAULA MELER;
14   SAMANTHA MELTON; DAVID
     MENCHACA; JANICA MENDENHALL;
15   DANIEL MENDEZ; NADINE MENDEZ;
     ABRAHAM MENDOZA; ADRIANA
16   MENDOZA; ALONDRA MENDOZA;
     CECILIA SOFIA MENDOZA; CHRISTIAN
17   MENDOZA; EFRAIN MENDOZA;
     GLENDA MENDOZA; JOOVANA
18   MENDOZA; JOSUE A MENDOZA; LUIS
     MENDOZA; RUBEN MENDOZA;
19   SECILLIA MENDOZA; CONSTANCE
     MENEESE; AMOS MENSAH; JOSHUA
20   MENTZER; IHAB MERABET; CHRISTINA
     MERCADO; PATRICK MERCADO;
21   KAYLA MERCHANT; SHELLEY
     MEREDITH; DREW MERING; ZOE
22   MERINO; RHONDA MERRILL; JENNIFER
     MERRITT; BASEM MESSIH; MARIEL
23   MEYER; LUKE MEYERS; CHARLES
     MIDDLEBROOK; CURT MIECZKOWSKI;
24   MELODY MIHALIK; SAMIR MIKHAIL;
     CAMERON MILES; JAMEQUA MILES;
25   ANTONIO MILLAN; ALEXANDER
     MILLER; BRAIN MILLER; DANIEL
26   MILLER; DAVID MILLER; DAXTON
     MILLER; GEORGE MILLER; GREGG
27   MILLER; HEIDI MILLER; JALISA
     MILLER; KENNETH MILLER; ROBERT
28   MILLER; THOMAS MILLER;
                                       25
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 57 of 326



 1   VERMYTTYA MILLER; YELILE MILLER;
     JONATHAN MILLIGAN; JERRY
 2   MILLINER; CHILOPIE MILLINGTON;
     ERICA MILLS; HEATHER MILLS;
 3   STEPHEN MILLS; DAMIEN MILTON;
     MADONNA MILTON; MARVETTE MIMS;
 4   JAMES MINCKS; BRYAN MINOR;
     KELLIE MINOR; MARLENE MINSTER;
 5   NICHOLE MINTZ; FELIPE MIRANDA;
     FERN MIRO; MARK MISOSHNIK;
 6   LAUREL MITCHELL; ROBERT
     MITCHELL; SCHINIQUA MITCHELL;
 7   SEAN MITCHELL; HENRY MIYOSHI;
     KIMBERLY MIZUTA; SIMIN MOADDAB
 8   ALIBEIGI; ANTOINE MOBLEY; MEESHA
     MOGHADDAM; HANEEF MOHAMMAD;
 9   FAHAD MOHAMMED; WILLIEPHINE
     MOHEAD; NIVETHAA MOHHAN;
10   BRYAN MOHN; SIA MOIWA; JOJO ACE
     MOJICA; SHAHIN MOKHTARI; CHRIS
11   MOLANO; DAVID MOLINA; RODOLFO
     MOLINA; RAMON MONCAYO; LENNY
12   MONDRAGON; CANDACE MONIZE;
     JAMES MONROE; DAWN MONTANEZ;
13   FARIN MONTANEZ; ELVIA MONTANO;
     FRANCESCA MONTENEGRO; ROBERTO
14   MONTERROSA; FANNY MONTES; JOSE
     MONTES; SPENCER MONTES; MIKE
15   MONTGOMERY; ARACELI MONTOYA;
     DAVID MONTOYA; JENNIFER
16   MONTOYA; KIMBERLY MONTOYA;
     RONNY MONTOYA; CARMELL MOORE;
17   DANEATRA MOORE; DANIELLE
     MOORE; DAWN MOORE; HUNTER
18   MOORE; JOSHUA MOORE; LARRY
     MOORE; MESHALON MOORE; TOM
19   MOORE; VICKIE MOORE; LILLIE
     MOORES; LEANDRO MORAIS; RAFAEL
20   MORAIS; CLARA MORALES; DEANNA
     MORALES; GUSTAVO MORALES;
21   MICHELLE MORALES; RONI MORALES;
     AZALIA MORAN; MICHELLE
22   MOREHOUSE; ERIC MORENO;
     PRECIOSA MORENO; VALENTE
23   MORENO; YESENIA MORENO; JESSICA
     MORENTIN; AMANDA MORGAN;
24   JASMINE MORGAN; SHYJERUAN
     MORGAN; CARLO MORIN; LORI
25   MORRIS WESTLEY; SHAUNTELL
     MORRIS; TRISTEN MORSE; EMILY
26   MOSQUEDA; HERMANIE MOTLEY;
     KEVIN MUGWAGWA; CHRISTINE
27   MULLER; GEORGINA MUNGUIA; JUAN
     MUNOZ NIEVES; JOE MUNOZ
28   VALDIVIA; ELSA MUNOZ; EVA
                                       26
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 58 of 326



 1   MUNOZ; SELINA MUNOZ; MARISSA
     MURCKO; ERIN MURPHY; EVELYN
 2   MURPHY; ROSEANNA MURPHY;
     SANAE MURRAY; KEVIN MURREN;
 3   KAYODE MUSTAPHA; GUNCHIN
     MYAGMARSAMBUU; JONATHON
 4   MYER; ANDREA MYERS; ROBERT
     MYERS; BRIAN MYNATT; BRADEN
 5   NAIL; ROBERT NAIMARK; JAMAL
     NAJIBI; CRISTIAN NALBANDIAN; JOHN
 6   NALTY; MANINDER NANHAR;
     FREDERIC NANMO; RACHEL NARVAEZ
 7   CANTU; NICHOLAS NATIVIDAD; JACOB
     NAVA; SAUL NAVA; WILLIAM
 8   NAVARRETE; ANASTASIA NAVARRO;
     DEVIN NAVARRO; ED NAVARRO;
 9   GUSTAVO NAVARRO; SARA
     NAVARRO; NISSA NAVONE; ISHMAM
10   NAWAR; SEAN NAYLOR; LIZA
     NAZARCHUK; ARVIN NAZARI; FARIS
11   NAZEEM; ALEXANDER NEAL; JAMES
     NEAL; SHERIKA NEAL; JOSIAS NECH;
12   TIFFANI NEELY; CHRISTOPHER NEIL;
     CANDACE NEIMAN; NICOLE NEISLER;
13   ALYSA NELSON; CRYSTAL NELSON;
     JOVANNAH NELSON; KANDIS NELSON;
14   TYLIA NELSON; EDWARD NEREY;
     MICHELLE NESBIT; GEORGES NESIM;
15   JEFFREY NEVELS; NOA NEVO; ALEX
     NEWBERG; DARREN NG; ZORANA
16   NGAI; BINH NGUYEN; CATDUNG
     NGUYEN; DANG NGUYEN; JAMES
17   NGUYEN; QUAN NGUYEN; TAM
     NGUYEN; TONY NGUYEN; TRAN
18   NHAN; FRANCESCA NHEM; MELANIE
     NICHOLS; PAIGE NICKISCH; ANTONIA
19   NIEBLA; JASON NIEBLAS; ANTHONY
     NIEDERBERGER JUAREZ; TANNER
20   NIEMANN; MARISA NIX; DANIELLE
     NOAH; JASON NOBLE; LOUIS NOBLE;
21   FRANCISCO NOGUER; HEIDI NOLAN;
     JEANETTE NOLAN; JOHN NOLAN;
22   JASON NORCROSS; TONY NORWOOD;
     WYNETTE NORWOOD; PATRICK
23   NUDANU; ALEJANDRO NUNEZ;
     CHRISTIAN NUNEZ; DAISY NUNEZ;
24   JAMEELAH NUNEZ; SAL NUNEZ;
     ROBERT NUNN; LESLIE NUSH; CHIOMA
25   NWABUFOH; BETHANY OBRYAN;
     ANDREW OCHOA; CARLOS OCHOA;
26   VERONICA OCHOA; MAHMOUD ODEH;
     YVONNE OGBOGU; STACEY OGLE;
27   ELIZABETH OGLESBY; JOSEPH
     OJERIAKHI; ALEX OKA; JIDEOFO
28   OKWUDIRI; MARCO OLARTE;
                                       27
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 59 of 326



 1   CHANDRA OLAZABA; MANNY
     OLGUIN; MIGUEL OLID; JESUS
 2   OLIVARES; BRIAN OLIVER; TOSH
     OLIVERI-NELSON; PAUL OLLERTON;
 3   JOSE OLMOS; MICHAEL OLTZ; DANA
     OLVERA; JOSE OLVERA; PATRICK
 4   OMALLEY; STEPHEN OMONDI; RENE
     ONEAL; LATOSHA ONEIL; MADISON
 5   ONEIL; CHADWELL O'NEILL; MIRANDA
     OQUENDO; STANISLAV OREKHOV;
 6   ERNESTO ORNELAS; CRYSTAL ORONA;
     COURTENEY O'ROURKE; MERLE
 7   ORTEGA; CARLOS ORTIZ; CHRISTINA
     ORTIZ; GABRIEL ORTIZ; ROLANDO
 8   ORTIZ; ROBERTA OSAKO; OSCAR
     ESPIRITU; JOAQUIN OSORIO; JORGE
 9   OSORIO; VANESSA OSORIO; AMIRE
     OTHMAN; VANESSA OTIS-THOMAS;
10   MICHELE OTTO; RAYVON OWEN;
     CAROL OWENS; MARCUS OWENS;
11   NORRIS OWENS; RENEE OWENS;
     SHEILACY OWENS; AUBREY OXLEY;
12   BAIGALIMAA OYUNCHULUUN; YAIR
     PABLO; MICHELLE PACK; JENIFFER
13   PADDA; ADRIANA PADILLA;
     GABRIELLA PADILLA; SOFIA PADILLA;
14   ANDREW PAGANI; RONALD PALMER;
     TIMOTHY PALMORE; JOHN PANDZA;
15   JOHN PANGELINA; MARY PANTOJA;
     KYLE PARADEZA; BRYAN PAREDES;
16   LEONEL PAREDES; MARIA PAREDES;
     CRISTIE PARIS; SAM PARK; CLARISSA
17   PARKER; BRITTNEY PARKS;
     STEPHANIE PARMELY; BRANDON
18   PARRA; JULIAN PARRA; YESENIA
     PARRA; DAKOTA PARRISH; ADRIAN
19   PARTIDA; YANA PASELSKY; BHAVIN
     PATEL; SAHIL PATEL; LEROY
20   PATTERSON; RICKISA PATTERSON;
     DUJUANA PATTON; ERIC PAUL; GARY
21   PAULINO; STEVEN PAULINO; CHRIS
     PAVAO; JARROD PAVLAK; DARNELL
22   PAXTON; BRANDON PAYNE; SHANIKA
     PAYNE; RANDY PAZ; BENJAMIN
23   PEARLMAN; AMIRA PEARSON;
     KAITLIN PEARSON; TIANA PEARSON;
24   VICTORIA PEARSON; SUZANN
     PEDERSEN; JAIRO PEDROZA;
25   NATHANIEL PEDROZA; LIVIA PEEPLES;
     SARAH PEET; FAUSTINO PELAYO;
26   LAURA PELOQUIN; ROSA PENATE;
     CHRIS PENCZEK; DONALD
27   PENDLETON; JENNIFER PENDRAK;
     JULIA PENECALE; TERRANCE PENNY;
28   AIMEE PENOYER; KIERRE PEPPARS;
                                       28
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 60 of 326



 1   LAURA PERAL; RONNIE PERALTA;
     MONIQUE PERANTONI; JOSEPH
 2   PERDOMO; KRISTI PERDUE; AARON
     PEREZ; ANGELA PEREZ; AUGUST
 3   PEREZ; CHRISTOPHER PEREZ;
     DAIHONA PEREZ; EDWARD PEREZ;
 4   ERICK PEREZ; KATIE PEREZ; MICHAEL
     PEREZ; VERONICA PEREZ; VICTORIA
 5   PEREZ; ADRIAN PERKINS; JERRY
     PERKINS; SAQUITA PERKINS;
 6   TRASHON PERKINS; JANAY PERKINS-
     PAYNE; PHILLIP PERRIN; BLAINE
 7   PERRY; MICHAEL PERRY; TOM PERRY;
     MALIK PERRYMAN; CHRISTOPHER
 8   PETERS; LAURA PETERS; LILY PETERS;
     MATTHEW PETERS; PROMISE PETERS;
 9   RICHARD PETERSEN; COLBY
     PETERSON; RANDALL PETERSON;
10   UNIQUE PETITE; KAY PETR; MAXIME
     PETROV; SHARLENE PETROVICH;
11   JORDAN PETTITT; RENITA PETTUS;
     ESTHER PFIRRMANN; HANG PHAM;
12   QUOC PHAM; JONATHAN PHAN;
     CAITLIN PHILLIPS; LAURA PHILLIPS;
13   ORLANDO PHILLIPS; PAMELA
     PHILLIPS; REGINALD PHILLIPS;
14   ERICKA PICAZO SOTO; CURTIS PIERCE;
     NOAH PIERPOINT; BRYAN PIERRE;
15   ROCHEALL PIERRE; CAMAREA
     PIERSON; ALEJANDRO PINA; EVA
16   PINEDA; CANDICE PINKHAM; ANA
     PINTADO; GREG PINTO; RITA PIPKINS;
17   LINDA PIQUE; SIMONE PIRTLE;
     NATHAN PITKIN; HAILEE PITSLEY;
18   ELIAS PIZARRO; VERONICA PLATAS;
     JERRY PLEDGER; MICHAEL
19   PLESNICHER; JOE PLUMMER;
     ANTHONY POBLETE; DESHAYA POE;
20   ASHLYNN POGGIO; LIPARIT
     POLADYAN; ANGELA POLK; DANIELLE
21   POLK; JANI POLK; BRITTANY POLO;
     SAMUEL POLSTON; DENNIS
22   POMAZANOV; CESAR PONCE;
     RAMONA PONCE; TEDDY POOL;
23   DONSANEKA POOLE; CAMERON
     PORRAS; ELIZABETH PORTELA;
24   KIMBERLY PORTER; TALEAH PORTER;
     WENDY PORTER; ANGELA PORTER-
25   RIGDON; JAMIE PORTILLO; ANGELINA
     POSTELL; MICHAEL POSTELL;
26   CYNTHIA POUNDS; JACARE POWE;
     ANTHONY POWELL; CHARLA POWELL;
27   JESSICA POWELL; KIM POWELL;
     FORREST POWERS; DEEPIKA PRASAD;
28   GESHNI PRASAD; ROSLIN PRASAD;
                                       29
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 61 of 326



 1   DANA PRATHER; RYAN PRATT;
     CLAUDIA PRECIADO; DEBORAH
 2   PRESLEY-BRANDO; CHRISTIN PRICE;
     HETTIE PRICE; JAMONNIE PRICE; JOE
 3   PRICE; STEPHANIE PRICE; PAULINE
     PRIDGEON; MARISSA PRIETO;
 4   AUTUMN PRINCE; SHANNA PRINCEAU;
     NICHOLAS PRINSEN; ZAK PRIOLO;
 5   BRIAN PRITCHARD; JASON PROFETA;
     ALEXANDER PROKHOROV; DENNIS
 6   PROVIDO; KELAN PRUITT; KRISTIN
     PRUITT; CLARENCE PULLER; STEVEN
 7   PURCELL; DILRAJ PUREWAL; BRANDIE
     PURNELL; DANA PURVIS; J. MARIA
 8   PUTT; DAN QIAO; CHRISTINE QUALLS;
     EARL QUALS; ANDRAQUE QUINNINE;
 9   SOGHRA QURAISHY; AHMAD QUTAMI;
     MELINDA RABB; OCTAVIAN RADDLE;
10   DERE RADECKI; NICHOLAS
     RADONICH; KLIM RADOSTEV; XAVIER
11   RAFALOUSKI; ELI RAGLE; ABDULLAH
     RAHMANI; MICHAEL RAINS;
12   RAMAMOORTHY RAJA; WHITNEY
     RALEIGH; AYANNA RALSTON; ARVIND
13   RAMAMOORTHY; SHAHBANDARI
     RAMELLA; ERIKA RAMIREZ OROZCO;
14   DANIEL RAMIREZ; DARLENE
     RAMIREZ; ERIC RAMIREZ; FRANCISCO
15   RAMIREZ; JOSE RAMIREZ; LESLIE
     RAMIREZ; LOUIS RAMIREZ; TANI
16   RAMIREZ; VALERIE RAMIREZ;
     FRANCINE RAMOS; YAZMIN RAMOS;
17   AHCHERI RAMSAY; SEAN RANDALL;
     DINA RANDLE; LUTRICIA RANDOLPH;
18   TIFFANY RANKIN; HENRY
     RAPPAPORT; FATIMA RASCON; HAMID
19   RASHIDI; HASIB RASOOL; SOUNTHALY
     RATTANAPANYA; JASON RAVARRA;
20   ASHLEE RAY; ERIC RAY; HALEY RAY;
     KAREN RAY; SEAN RAY; WILLIE RAY;
21   MIKE RAYTER; DEREK REA; YOLONDA
     REDDICK; ANGELICA REDMAN;
22   ASHLEE REED; AUSTIN REED;
     DANIELLE REED; JAMES REED;
23   LAGUANNA REED; NATALIE REED;
     SAMANTHA REED; SEQUOYAH REED;
24   TORREY REED; WILLIAM REED;
     RAYMOND REEDER; MARIAM
25   REHMAN; ROSALINE REINERO; ROCKY
     RELPH; WELSI RENAUD; ANTHONY
26   RENDA; MIA RENDON; DEANNA
     RENFRO; ANGELA RENISON; ASHLEY
27   RENTERIA; STEPHANIE RENTERIA;
     AMIRREZA RESALI; JACK RESIDES;
28   CAROLINA REVOLLAR; MELISSA REX;
                                       30
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 62 of 326



 1   ANTHONY REYES; BREANA REYES;
     DESIREE REYES; EVELIN REYES; GENA
 2   REYES; KARINA REYES; MARK REYES;
     REBEKAH REYES; TONY REYES;
 3   VICTORIA REYES; JONATHAN REYLES;
     BRYANT REYNA SANCHEZ; ANSON
 4   REYNOLDS; DOUGLAS REYNOLDS;
     JACOB REYNOLDS; JOSHUA
 5   REYNOLDS; BRANDON REZAI;
     MICHAEL RHODES; DANIEL RIBEIRO;
 6   APRIL RICE; COREY RICE; SHIRLEY
     RICE; ROY RICHARD; DAVIONNE
 7   RICHARDS; JULIA RICHARDS; SARAH
     RICHARDS; SAVONAH RICHARDS;
 8   TINA RICHARDS; JAMILO
     RICHARDSON; MATT RICHARDSON;
 9   SHANE RICHARDSON; THOMAS
     RICHARDSON; TRACIE RICHARDSON;
10   CHRISTOPHER RICHMOND-MATHIS;
     DOUG RICKARD; KIMBERLY RICKS-
11   SPONBERG; TARA RIDDLE; HEATHER
     RIDGILL; EZEQUIEL RIESGO; REBECCA
12   RIGGS; KUNTI RIGMADEN; KORIE
     RILEY; BARBARA RINCON; GREGORY
13   RINCON; VINCENT RINCON; ANA RIOS;
     DANIEL RIOS; LUIS ANTONIO RIOS;
14   MIGUEL RIOS; SERGIO RIOS; ANDREW
     RIPLEY; ALBERTA RIVAS; MONICA
15   RIVAS; GLORIA RIVERA BOYD; AMBER
     RIVERA; ANTHONY RIVERA; ERNESTO
16   RIVERA; GLORIMAR RIVERA;
     KIMBERLEE RIVERA; LUIS RIVERA;
17   NICOLE RIVERA; ZACHARY ROBBINS;
     APRIL ROBERTS; DRIE LYNN ROBERTS;
18   HASTEN ROBERTS; NATHAN ROBERTS;
     STEVEN ROBERTS; TRISHAUN
19   ROBERTS; ROMAN ROBERTSON SR.;
     SARAH ROBERTSON; TIANA
20   ROBERTSON; PORTIA JOURDAN;
     ANDREA ROBINSON; CALEB
21   ROBINSON; CHARLETTE ROBINSON;
     DONNA ROBINSON; DYLAN
22   ROBINSON; LATASHIA ROBINSON;
     LATEESHA ROBINSON; MEREDITH
23   ROBINSON; MICHAEL ROBINSON;
     JOSEPH ROBITAILLE; DAMIAN
24   ROBLEDO; JENNIFER ROBLES;
     NATHAN ROBOHM; LEONARDO
25   ALEJANDRO ROCHA GALVAN; HENRY
     ROCHEZ; JEFF RODAS; CHERI
26   RODGERS; MARK RODGERS; TIMMY
     RODGERS; ALDO RODRIGUEZ; BRYAN
27   RODRIGUEZ; DAVID RODRIGUEZ;
     ELIZABETH RODRIGUEZ; GEOVANNI
28   RODRIGUEZ; GILBERT RODRIGUEZ;
                                       31
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 63 of 326



 1   GILBERT RODRIGUEZ; MARIBEL
     RODRIGUEZ; NICOLE RODRIGUEZ;
 2   OMAR RODRIGUEZ; VERONICA
     RODRIGUEZ; WILSON RODRIGUEZ;
 3   YVETTE RODRIGUEZ; AMBER
     RODRIQUEZ; IAN RODRIQUEZ;
 4   KAMILLE ROESE; BYRON ROGAN;
     TYREE ROGAN; LYNDSAY ROGERS;
 5   SKYLAR ROGERS; SYLVIA ROGERS;
     TRACI ROGERS; ANGELA ROJAS;
 6   CESAR ROJAS; DESIREE ROLAND;
     ASHLEY ROLLICE; BRITTANY
 7   ROMANO; VINCENT ROMANOS;
     CHRISTOPHER ROMERO; LILIBETH
 8   ROMERO; LISA ROMERO; LUIS
     ROMERO; RENE ROMERO; TESSIE
 9   ROMERO; JOSE REFUGIO ROMO ARIAS;
     JOSEPH ROMO; ROBERT ROMO;
10   KATHRYN ROQUEMORE; CHAZ
     ROSALES; OLIVIA ROSE; JASON
11   ROSEN; MARTIN ROSENFELD;
     BENZELL ROSS; BRIAN ROSS;
12   JAMEELAH ROSS; SARAH ROSS; TERRY
     ROSS; ERICA ROTHSTEIN; JAMES
13   ROUNTREE; MARGARET ROWAN; SINA
     ROWGHANI; CRAIG ROWTHAM; JUSTIS
14   ROYSTER; BROOKE RUBERSON;
     ARCELLIA RUBIO; LOURDES RUBIO;
15   BETTINA RUFFALO; SHEWANDA
     RUFFUS; BRIANA RUGGERI; ALAN
16   RUIZ; ASHLY RUIZ; EFREN RUIZ;
     GABRIEL RUIZ; LUIS RUIZ; RAMONA
17   RUIZ; RIO RUIZ; SALVADOR RUIZ;
     CRYSTAL RUNNER; MICHAEL
18   RUNYAN; WILLIAM RUPERT; JOSEPH
     RUUZ; TANYA RYAN; NICHELE RYLES;
19   TRACY RYMENAMS; CYNTHIA RYMER;
     ROMAL SABER; NORMAN SADLER;
20   OSCAR SADOGUIO JR; ZOE SAENZ;
     TOUFOU SAEPHANH; ADAM SAFFIOTE;
21   C.J. SAGADIA; KAYLA SAGASTA;
     DENNIS SAICOCIE; MANUCHEKHR
22   SAIDOV; DANIEL SAINAS; MARISSA
     SAINZ; BOBACK SAJADPOUR;
23   GHOLAMHOSSEIN SAKI; ADDAM
     SAKY; MICHAELA SALAS; JANET
24   SALAZAR; JENNIFER SALAZAR;
     NICOLE SALAZAR; MICHAEL ANGELO
25   SALDAJENO; GERARDO SALDIVAR;
     ASSAD SALEH; SELENA SALGADO;
26   JESUS SALGUERO; MONIQUE SALINAS;
     ZACHARY SALLEE; ACAMIE SALTER;
27   LALEH SAMADI; MICHAEL SAMI;
     DANA SAMPLE; SCOTT SAMPLE;
28   BRANDEE SAMPLES; ANDRES
                                       32
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 64 of 326



 1   SANCHEZ; BRISSIA SANCHEZ; CELICIA
     SANCHEZ; CORINA SANCHEZ; DANIEL
 2   SANCHEZ; GABRIEL SANCHEZ;
     JACQUELINE SANCHEZ; MARLEN
 3   SANCHEZ; RAFAEL SANCHEZ;
     RAYMOND SANCHEZ; ROCKY
 4   SANCHEZ; SHAWNA SANDAU; BAILH
     SANDERS; CHANTELL SANDERS;
 5   CHRISTOPHER SANDERS; IRENE
     SANDERS; LISA SANDERS; WENDY
 6   SANDERS; JAIMIE SANDERSON;
     STEVEN SANDERSON; SAVIJOT
 7   SANDHAR; GURPREET SANDHUGALE;
     ANGEL SANDOVAL; DORA SANDOVAL;
 8   JEALENE SANDOVAL; WILLIAM
     SANDOVAL; YASMEEN SANDOVAL;
 9   HEATHER SANFORD; ZOEY SANFORD;
     ARTHUR SANTAMARIA; DANIEL
10   SANTANA; ALFREDO SANTILLAN;
     DAVINA SANTIVANEZ; JOHANNA
11   SANTOLALLA; CHRISTIAN SANTOS;
     FREDERICK SANTOS; GABRIEL
12   SANTOS; MANUEL SANTOS; MICHELLE
     SANTOS; OSCAR SANTOS; PRISCILA
13   SANTOS; RICHARD SANTOS; SHEENA
     SANTOS; DAVID SANTOYO; MONICA
14   SARABIA; TIM SARGIOUS; CHRISTIAN
     SARMIENTO; MISTY SARMIENTO;
15   NICHOLAS SARROCA; WESLEY SARTE;
     KRISTY SAULS; NATAVIA SAVAGE;
16   ROBIN SAVAGE; DIANA SAVALA
     THIBEAU; TINA SAVALA; LENA
17   SAVOEUN; MD SAYED; CAMERON
     SAYLER; NALANI SAYSOURIVONG;
18   DOMINIC SBICCA; KELSEA PIERCE;
     DERRICK SCALES; ANTHONY
19   SCAMALDO; JEFF SCAMMON;
     ADRINANNE SCARBOROUGH; JOHN
20   SCHAFFRAN; RANDI SCHEMENSKY;
     CHRIS SCHLENKER; KATHERINE
21   SCHMIDT; SCOTT SCHNEIDER; CALEB
     SCHOENFELD; JOHN SCHOENTHALER;
22   DUSTIN SCHRAMM; JACOB
     SCHREIBER; STARLENA SCHROEDER;
23   LEEAH SCHULTZ; MICHAEL
     SCHWEIGHARDT; AISHA SCOTT; CHE
24   SCOTT; CHERRISH SCOTT; JOSEPH
     SCOTT; LAKISHA SCOTT; MIRIYA
25   SCOTT; ONDREA SCOTT; TINA SCOTT;
     ANDREW SCOTT-JESTER; KEISHA
26   SEALS; FRANCESCA SEARS; DARLENE
     SEBALA; JASON SEGURA; LUCAS
27   SELIG; GEMMA SELINGER; JAKE
     SELLERS; FELICIA SEMEBENE; RYAN
28   SENSENIG; DAWN SEPULVEDA;
                                       33
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 65 of 326



 1   SOPHIA SEPULVEDA; DAVID SERNA;
     RAPHAEL SERNA; AUBREE SERRANO;
 2   JEANPAUL SETAREH; ANNA SETHMAN;
     BRYAN SEWALD; DARREN SEXTON;
 3   KORI SEXTON; ROYANNA SEXTON;
     ALEKSANDR SEYRANOV; JESSICA
 4   SHADD; ABDUL SHAIKH; HAMZA
     SHAKIR; RANDALL SHANKLAND;
 5   CHARLES SHANNON-WHITESIDE;
     AMIN SHARIFIAN ATTAR;
 6   CHRISTOPHER SHARP; CODY SHARPE;
     ASHLEY SHAW; ANTHONY SHEAHAN;
 7   GEOFFREY SHEETS; JOHN SHELBURNE;
     SHARLA SHELBY; JAHN SHELTON;
 8   SUDE SHEMSU; INEZ SHEPARD;
     JAMAUDRA SHEPHERD; TIA
 9   SHEPHERD; ANTHONY SHERIDAN;
     VIJAY SHETH; MACKENZIE SHIELDS;
10   WILL SHILLING; JEREMIAH SHIPP;
     STEPHANIE SHOALS; SHAHDON
11   SHOGA; FATEMEH SHOKRGOZAR
     KELIDBARI; DANIEL SHRIGLEY;
12   ULADZISLAU SHULHA; MIKE SHUPE;
     DAPHNE SHYANNE; MICHAEL SIANO;
13   RAYMOND SIDHU; JENNIFER SIERRA;
     GIBSON SILEW; ALDAIR SILVA;
14   ALEXUS SILVA; CLAUDIA SILVA;
     PHOEBE SILVA; SILVIA SILVAS;
15   ZACHARY SILVER; ALEXIS SIMENTAL;
     AKILA SIMMONS; KEVIN SIMMONS;
16   SHERRIE SIMMONS; STASEA SIMMONS;
     WARREN SIMMONS; AARON SIMON;
17   DEMI SIMON; ARGIN SIMONIAN;
     MARYUM SIMPKINS; JOSHUA
18   SIMPSON; SHATODDA SIMPSON;
     UNIQUE SIMPSON; WILLIAM SIMPSON;
19   KEITH SIMS; NICHOLAS SIMS; ROBERT
     SIMS; BENJAMIN SINGER; JAGPRIT
20   SINGH; MANDIP SINGH; MANSUKH
     SINGH; RODNEY SINGH; KATHERINE
21   SINKEWIZ; JAMES SINNOTT; DESIREE
     SISNEROS; AARON SIZEMORE;
22   SANDRA SKICKI; REANNE SLAMA;
     VINAY SLATHIA; LAKEL SLAUGHTER;
23   TAYLOR SLAVIN; REBECCA
     SLIGHTAM; LAUREN SLOAT; JESSE
24   SLOCUM; ALI SMADI; CERA SMART;
     JAN SMEJKAL; ADAM SMITH; ADRIAN
25   SMITH; ALTHEA SMITH; AMBER
     SMITH; ANGELA SMITH; ARLEAN
26   SMITH; ASHLEY SMITH; BRANDON
     SMITH; CHRISTINE SMITH; DANA
27   SMITH; DONNA SMITH; DORI SMITH;
     DOUGLAS SMITH; DU'PRAISEJA SMITH;
28   EISHA SMITH; EMILEE SMITH; EULA
                                       34
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 66 of 326



 1   SMITH; FLOZELL SMITH; HUNTER
     SMITH; JABARI SMITH; JALENA SMITH;
 2   JAMILA SMITH; JAYLAN SMITH;
     JEREMY SMITH; JONATHAN SMITH;
 3   JONATHAN SMITH; LACY SMITH;
     LAURENCE SMITH; JAHWAN RANEY;
 4   LISA SMITH; NATASHA SMITH;
     OCTAVIA SMITH; PAMELA SMITH;
 5   PATRICE SMITH; PORTIA SMITH;
     RAHAMON SMITH; ROXIANN SMITH;
 6   SABRINA SMITH; SHUANTA SMITH;
     TRINIECE SMITH; VANESSA SMITH;
 7   WYVON SMITH; JESSICA SMOLAK;
     DEREK SNARR; BENNIE SNEEDE;
 8   DEMISHA SNEEDE; DEAN SNELSON;
     EDUARD SNITSAR; DOMINIQUE
 9   SNOWDEN; FERNANDO SOARES;
     JENNIFER SOBREPENA; MELVIN
10   SOBREPENA; ZULEMA SOLIS; KELLY
     SOLOMON; MOSES SOLOMON;
11   LAMARR SONNY; JOEY SORCE;
     SHONIECE SORIANO; VIVIAN SORROW;
12   RICHARD SOSA; ALICIA SOTELO;
     CESAR SOTO; OLIVIA SOTO; RICARDO
13   SOTOVANDO; WALBENS SOUZA;
     HELENA SPARKES; CARLOS SPARKS;
14   RITA SPARKS; MICHAEL SPARR;
     SHERRI SPEARS; BRYAN SPELKER;
15   KAYLA SPENCER; MEOSHA SPENCER;
     OCTAVIA SPENCER; THOMAS
16   SPONBERG; MADHAV SRIVASTAVA;
     ZACKERIAH STACEY; CHANTAL
17   STAHL; ASHLEY STANFORD; CLYDE
     STANLEY; DAJAHNA STANLEY;
18   STEVEN STEADMAN; FORREST
     STEELE; KELLY STEELE; VYVON
19   STEELE; LAURIE STEELMAN; JANET
     STEGMAN; JEFFREY STEINBERG;
20   RUSSELL STEPHEN; NICTAYE
     STEPHENS; TONY STEPHENS; KIVA
21   STERIN-BRESCHI; SARA STERNER;
     CALEB STEVENS; TAMMY STEVENS;
22   ADARRIUS STEVENSON; KARLA
     STEVENSON; PATRICIA STEWART;
23   SHONNEL STEWART; LEANNA
     STICKEL; DEAN STIRRAT; DETRONA
24   STITH; MICHAEL STIVER; JESSICA
     STOBART; NATHAN STOCK; LEWIS
25   STOKES; TINA STOKES; EDWARD
     STOUT; MARION STOUTT; TAMARA
26   STOVALL; LISA STOVER; JOHN
     STRASZAK; AMIE STRATTON; ERICA
27   STRAUB; BRITTANY STRECKER;
     HANAH STUART; MELANIE STUBBS;
28   ELIZABETH STUVA; LORI STYX;
                                       35
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 67 of 326



 1   OSCAR SUAREZ; SANDRA SUAREZ;
     SHERELLE SUAREZ; DAVID SUDDUTH;
 2   MARY SUGUITAN; BRITTANY
     SULLIVAN; ELISHA SULLIVAN;
 3   LEANNE SULLIVAN; SARA SULLIVAN;
     KIMBERLY SUMMERS; DONNA
 4   SUMPMAN; MICHAEL SUPNET; JULIAN
     SUTER; DEBORAH SUTHERLAND;
 5   NYSIA SUTTA-MGENI; SAUNDRA
     SUTTON; CLIFFORD SUVA; LEANNA
 6   SWAIN; RYAN SWAMI; LISA SWANSON;
     BRANDON SWARTZ; MATTHEW
 7   SWEARINGEN; PHONEXAY
     SYCHAREUN; PATRICIA SYDNOR;
 8   YOUSUF SYED; MARIYA SHAH SYEDA;
     CHRIS SYKES; CHRISTOPHER
 9   SZCZECH; ALANO T.ADRIANO; MARIA
     TAAMU; AHMAD TABBARAH;
10   ABENEZER TADESSE; SONIA
     TADEWOSYAN; AUDRA TAFOYA;
11   MASSINISSA TAIEB; ADOREE TAN; JUN
     TAN; ANDREW TAPIA; JUAN TAPIA;
12   RENATO TAPIA; AMY TARPLEY;
     DAYNA TARTT; DOROTHY TATE;
13   STEVEN TATE; KATHY TATICK;
     STEPHANIE TAVAREZ; SOLIMON
14   TAWFIQ; ASHIA TAYLOR; DERRICK
     TAYLOR; ERIC TAYLOR; ESTELLA
15   TAYLOR; IAN TAYLOR; LARRY
     TAYLOR; LATRISHA TAYLOR; LAURIE
16   TAYLOR; MALARIE TAYLOR; MICHAEL
     TAYLOR; SOVANY TEAM; KAYLA
17   TEIXEIRA; DAN TEJADA; PAUL PHILIP
     TEJEDOR; DULCE TELLEZ; ELIZABETH
18   TENNIAL; GUADALUPE TENORIO;
     PEDROS TEROGANESYAN; TAMMI
19   TERRELL MORRIS; MILAKAA TERRY;
     NARENA TERRY; TANGELA TERRY;
20   ROSHAN THANK; MASON THATCHER;
     JAMES THAYER; RYAN THIBERT;
21   MANJINGER THIND; ROBERT THOMAN;
     EVERY THOMAS CAMPBELL; ANDRE
22   THOMAS; ANDRE THOMAS; ANDREW
     THOMAS; BENJAMIN THOMAS;
23   BRENITA THOMAS; DAJANAE
     THOMAS; DAVID THOMAS; DIAMOND
24   THOMAS; JODI THOMAS; KYLONDRIA
     THOMAS; MALCOLM THOMAS;
25   MICHAEL THOMAS; MICHELINE
     THOMAS; PATRICIA THOMAS;
26   SHERINA THOMAS; STEPHANIE
     THOMAS; STEVEN THOMAS; BRANDON
27   THOMPSON; CHARISSA THOMPSON;
     CORNELL THOMPSON; COURTNEY
28   THOMPSON; KYOKO THOMPSON;
                                       36
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 68 of 326



 1   MICHAELLE THOMPSON; NANCY
     THOMPSON; RICHARD THOMPSON;
 2   SARAH THOMPSON; TAMIKA
     THOMPSON; HEATHER THORNTON;
 3   GREGORY TIFFITH; JON TIGER; GARY
     TILBURY; MIKAYLA TIMMONS;
 4   BRYANT TINAJERO; CANDICE
     TINSLEY; LORI TIRRI; DEANNA TIRY;
 5   BERNADETTE TITMAN; NATASHA
     TITSWORTH; ASHLEY TODD; THERESA
 6   TOGAFAU; KEONA TOGIA; INEZ
     TOLBERT; TOMMIE TOLER; ERIC
 7   TOLLE; ABE TOLLIVER III; LAUREN
     TOLLIVER-KING; DAVID TOLOSSA;
 8   NOUEL TOMA; JULIAN TONGOL;
     VANITA TOOMBS; CHRISTIAN
 9   TOROSSIAN; AILEEN TORRES; DAVID
     TORRES; ISIS TORRES; LINDA TORRES;
10   MIGUEL TORRES; SENORINA TORRES;
     STEVEN TORREZ; CHANEL
11   TOURGEMAN; FARAJI TOUSSANT;
     BENJAMIN TOVAR; BLAKE TOVEY;
12   KIM TOWERS; LYNN TOWNSEL;
     JARRETT TOWNSEND; GLENN
13   TRABANINO; CAMERON TRAMEL;
     JOYCE TRAMMEL; MYDUYEN TRAN;
14   SANG TRAN; TENNY TRAN; TOMMY
     TRANG; YSSA TRAORE; QUINN
15   TRAVERS; HARRISON TRAWNIK;
     ELLIOT TREGONING; SARAH
16   TRESVILLE; TIANA TRESVILLE;
     HEATHER TRIPP; LORI TROESTER;
17   BRIAN TROUSDALE; BRIAN TRUJEQUE;
     CRISTINA TRUJILLO; MARIO TRUJILLO;
18   QUAN TSANG; JAMAL TSOUKALAS;
     MICHAEL TSUCALAS; JULIAN TUBERA;
19   JOSEPH TUCKER; ADAM TUFONO;
     MIKE TUFU; BADRI TULSIRAM;
20   CHRISTINA TURCIOS; RONNY
     TURMAN; ARTHUR TURNER; AZIZA
21   TURNER; DALENE TURNER; DONYTHIA
     TURNER; EDDIE TURNER; ISSAC
22   TURNER; JACOB TURNER; JBARRIE
     TURNER; MONA TURNER; RICKY
23   TURNER; SHADEED TURNER; TAVARES
     TURNER; NELSON TUUFULI; CELIA
24   TYDINGCO; ANGELA UJAUGHELE; MD
     ULLAH; TAYLOR UNDERWOOD;
25   NATHAN UNG; BIPOP UPRETI; RYAN
     URBANO; JORDAN URBINA; ALAN
26   URIBE; STEPHEN URQUIDEZ; ISSACK
     VAID; RENATA VAINER; TONY VAIS;
27   WHITNEY VALCIN; DELINA VALDEZ;
     JAMIE VALDEZ; JOSEPH VALDEZ;
28   JOVAN VALDEZ; REYNALDO VALDEZ;
                                       37
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 69 of 326



 1   GUILLERMO VALDIVIA; ALBERTO
     VALENCIA; LYNETTE VALENCIA;
 2   TONY VALENCIA; STEVEN
     VALENCIANA; MARILYN VALENCIA-
 3   TAPIA; KENNETH VALERA; ABIGAIL
     VALERIO; EMMANUEL VALLEJO-
 4   ALVAREZ; LORRAINA VALSONIS;
     RUDY VAN ACKER; JOSHUA VAN
 5   DEVENTER; KRISTEN VAN DINE;
     SIRENA VAN HOOK; LONNIE VAN
 6   HORN; MARISSA VAN HOUTE;
     SEBASTIEN VAN PELT; STEVE
 7   VANCANTFORT; AMY VANCE; RYAN
     VANDENBURG; NALY VANG; YAW
 8   VANSCOY; JORGE VARELA; ADRIANA
     VARGAS; ALEXANDER VARGAS;
 9   ESTEBAN VARGAS; MARCELINO
     VARGAS; BREANNA VARGO; ANGEL
10   VASQUEZ; ANGELICA VASQUEZ;
     JACKLYN VASQUEZ; JUDITH
11   VASQUEZ; WILFREDO VASQUEZ;
     JEREMY VAZQUEZ; SELENE VAZQUEZ;
12   AURELIO VECCHIOLA; DAISY VEGA;
     ANTHONY VELASQUEZ; YOLANDA
13   VELASQUEZ; AURELIO VELAZQUEZ;
     RAUL VELAZQUEZ; DAVID VELEZ;
14   THERESA VELLONE; DARLENE VELOZ;
     PATRICE VENTRESCA; MARGARITA
15   VENTURA; EDWARD VERA; JOHNNY
     VERA; STEVE VERCHER; JUAN VIDAL;
16   ADRIAN VIDAURRE; CHRISTOPHER
     VILLA; LAURA VILLA; VICTOR VILLA;
17   DANECA VILLACORTA; WILSON
     VILLACORTE; MARTIN VILLAFUERTE;
18   MICHAEL VILLAR; GRACE VILLARDE;
     IRENE VILLASANO; CLAUDIA
19   VILLEGAS; RICKY VILLEGAS; TANYA
     VILLINES; WINONA VINCENT; JON
20   VINSON; EMILYN VIRAY; ADRIAN
     VIRGILIO; CHRISTAN VISPERAS; SARA
21   VIVO; ADAM VOLK; NICK VOLZ; PETER
     VON WIEGANDT; JUSTIN VOO;
22   STEPHANIE VOONG; YEVGEN
     VOSKOLEY; PETER VU; KARI
23   WADDELL; KAYLEE WADEMAN;
     DANIEL WAGENSELLER; DOSHA
24   WAGNER; GLORIA WAGNER; SARA
     WAGNER; KARTTIE WAHOFF; TIFFANY
25   WAITERS-MCCLINTON; ADMIRAL
     WALKER; ALLISSIA WALKER;
26   DARRELL WALKER; DEONTE WALKER;
     JOEL WALKER; JONIESHA WALKER;
27   KWANIUS WALKER; LISA WALKER;
     TENISHA WALKER; DEANNA
28   WALLACE; EDWARD WALLACE;
                                       38
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 70 of 326



 1   TERRA WALLACE; JORDAN WALLICK;
     SASHA WALLS SMITH; BERTRAN
 2   WALLS; LAUREN WALMAN; RYAN
     WALTERS; DARREN WALTON;
 3   KEIOSHA WALTON; NICOLL WALTON;
     SHENGWEI WANG; KENDA
 4   WANNEMAKER; JOSHUA WARD;
     LEANNA WARD; TIANA WARD;
 5   DANIELLE WARE; MARTIN WARE;
     SHAWN WARE; FELICIA WARNER;
 6   TODD WARNER; BRITTANY WARREN;
     SARAH WARREN; ANGELA
 7   WASHINGTON; CAMERON
     WASHINGTON; CHERESA
 8   WASHINGTON; JAZMINE
     WASHINGTON; RAYLYNN WASSON;
 9   ASHLEY WATCHER; IAN
     WATERHOUSE; CRYSTAL WATERS;
10   JILL WATERS; PATRICK WATERS;
     GLENN WATKINS; MICHAEL WATKINS;
11   JAMES WATSON III; ELIJAH WATSON;
     JORIM WATSON; EBONY WATTS;
12   SASHA WATTS; BERTHA WAULS;
     KRISTIN WEATHERBY; JAIME
13   WEAVER; BARRY WEBB; ERIC WEBB;
     NATALIE WEBB; MICHELLE WEEKS;
14   WANDA WEEKS; MELISSA WEGNER;
     PETER WEHRMEYER; ERICH
15   WEIDTMANN; CHRISTOPHER WEIL;
     KAYLA WEINREICH; NATHAN WEISS;
16   CURTIS WELCH; TONY WELCH; CURTIS
     WELLING; IVY WELLS; KAYLA WELLS;
17   UNIQUE WELLS; RYAN WELSHONSE;
     SHONDESS WESSON SR; ANDREW
18   WEST; ARON WEST; DANIEL WEST;
     ELIJAH WEST; JOEL WEST;
19   KAWAQUANA WEST; RICHARD WEST;
     ZACHARY WESTMORE; BRIAN
20   WESTMORELAND; CORAL WESTON;
     JACOB WETHERBEE; NICOLE
21   WEYBURN; KENDRICK WHEATON;
     RAESHELL WHISMAN; CHRIS
22   WHITCOMB; APONDO WHITE; BRIAN
     WHITE; CALLIE WHITE; CASSIDY
23   WHITE; DEVANTE WHITE; EDWIN
     WHITE; EMILIE WHITE; GREGORY
24   WHITE; JULIAN WHITE; KAYLA WHITE;
     NETTIE WHITE; SEDRIC WHITE; TASHA
25   WHITE; TERIAN WHITE; COURTNEY
     WHITFIELD; MICHAEL WHITFIELD;
26   TERRY WHITFIELD; MARISSA
     WHITING; ANTHONY WHITSEY; KEVIN
27   WICAL; MARCALETT WIDEMAN;
     INDIKA WIJESEKERA; DESIREE
28   WILBON; ADAM WILBORN; LASHAWN
                                       39
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 71 of 326



 1   WILBURN; DIAMOND WILDER; AARION
     WILEY; JAMES WILEY; TAHJ WILIAMS;
 2   TIFFINY WILKINS; WILLIAM WILKINS;
     HENRY WILLAUER; ROSA WILLIAMS
 3   JETER; DEREK WILLIAMS JR;
     AARONEKIA WILLIAMS; ALICIA
 4   WILLIAMS; ANFERNEE WILLIAMS;
     BRANDON WILLIAMS; CHANEL
 5   WILLIAMS; CHASTITY WILLIAMS;
     CHELSEY WILLIAMS; CYNTHIA
 6   WILLIAMS; DANYAEL WILLIAMS;
     DAVID WILLIAMS; DEANNDRA
 7   WILLIAMS; DENISE WILLIAMS;
     DENZELL WILLIAMS; DERRICK
 8   WILLIAMS; EMILY WILLIAMS; ERIC
     WILLIAMS; GARY WILLIAMS; GERALD
 9   WILLIAMS; JACOB WILLIAMS;
     JACQUELINE WILLIAMS; JAMILA
10   WILLIAMS; JAMILIA WILLIAMS;
     JORDIN WILLIAMS; JOSHCENIA
11   WILLIAMS; JULIUS WILLIAMS;
     KENDRA WILLIAMS; KENOV
12   WILLIAMS; KEVIN WILLIAMS; LA
     SHAWN WILLIAMS; LADONNA
13   WILLIAMS; LIGAYA WILLIAMS;
     MICHELLE WILLIAMS; NATASHA
14   WILLIAMS; PORTIA WILLIAMS; RANDY
     WILLIAMS; RONALD WILLIAMS;
15   SHARWANNA WILLIAMS; TAMICKA
     WILLIAMS; TATIANA WILLIAMS;
16   VERONICA WILLIAMS; VICTORIA
     WILLIAMS; MACKENZIE WILLIAMSON;
17   MARKUS WILLIAMSON; SEAN
     WILLIAMSON; BONNIE WILLIAMS-
18   TAYLOR; BLAKE WILLIFORD; MATT
     WILLIS; ANASTASIA WILLOUGHBY;
19   ALEXIS WILSON; CHERISE WILSON;
     CHRISTINA WILSON; CRISSY WILSON;
20   DAVID WILSON; ERIC WILSON;
     HEATHER WILSON; IRENE WILSON;
21   KHALI WILSON; MAIYA WILSON;
     MICHAEL WILSON; NICHOLAS
22   WILSON; REGINALD WILSON; TOKA
     WILSON; VASHAYLA WILSON;
23   WHITNEY WILSON; YMUNIQUE
     WILSON; KIRA WINDMUELLER;
24   SHANELLE WINDOM; JODIE
     WINKLEBLECH; HALEY WINN;
25   TAMIKA WINSLOW; LORI WISE; JAMES
     WISEMAN; DAVID WITCHER; TALIYAH
26   WITT; COREY WOJAHN; MAHLET
     WOLDEMICHAEL; JAY WONG; PAUL
27   WONG; STEVEN WONG; ANGELA
     WOOD; ERICA WOOD; JESSICA WOOD;
28   JOHNATHAN WOOD; MICHAEL WOOD;
                                       40
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 72 of 326



 1   SAMMANTHA WOOD; AUGUSTA
     WOODARD; ASHLEY WOODBRIDGE;
 2   SPENCER WOODCOCK; CHYRAH
     WOODS; NICOLE WOODS; CASSANDRA
 3   WOODWARD; HEATHER WOOLEN;
     BINH WORLEY; SHANNA WORLEY;
 4   ASHLEY WRIGHT; BRIAN WRIGHT;
     D'AJANE WRIGHT; DEAN WRIGHT;
 5   MICHELLE WRIGHT; VINCENT
     WRIGHT; ZONOBIA WRIGHT; TIGER
 6   WU; LORENZO WUYSANG; MELANIE
     WYATT; DOMINIQUE WYNNE COOLEY;
 7   CHRISTOPHER WYRICK; SONDRA
     WYRICK; MICHELLE XIONG; CRANE
 8   XU; YIN KUM XUE; STEVEN
     YAMAGUCHI; JESSICA YANEZ; HEIJIN
 9   YANG; BATTSENGEL YANJMAA; CHRIS
     YANKE; ETIENNE YANSUNNU; JACOB
10   YARLETZ; DEVEN YASAY; AHMED
     YASEEN; VINCENT YATES;
11   CHRISTOPHER YBARRA YBARRA;
     CHRIS YODER; JOSEPH YOO; BRYAN
12   YOUNG; CHRISTOPHER YOUNG;
     GRENITA YOUNG; JIMMY YOUNG;
13   OLIVIA YOUNG; SAMANTHA YOUNG;
     SHONNTAE YOUNG; ROSALINA YSAIS;
14   RUTH ZAGARS; ANASTASIIA
     ZAGORUIKO; LAURIE ZALESKI;
15   TOMMIE ZAM; RUDOLPH ZAMARRIPA;
     MICHAEL ZAMBELLI; SAN JUANITA
16   ZAMORA-MEZA; BENNJI ZANABRIA;
     ANTHONY ZAPATA; ELIZABETH
17   ZAPATA; MARTIN ZARAGOZA; ROYCE
     ZARO; ANDREA ZAVALA; ANGELA
18   ZAVALA; ERIC ZAVALA; LUPE
     ZAVALA; ZAHIR ZEGGANE;
19   JACQUELINE ZENN; BRISA ZEPEDA;
     ANDREW ZERTUCHE; WEI ZHAO;
20   JOSHUA ZIELINSKI; JESSICA ZINZUN;
     DAVID ZIRKELBACH; KAMEEL ZREIK;
21   and REYNA ZUNIGA.

22

23                     Petitioners,
24         vs.
25
     DOORDASH, INC.,
26
                     Respondent.
27

28
                                       41
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 73 of 326



 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                       42
                   PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 74 of 326



 1          Petitioners file this Petition for an Order compelling Respondent DoorDash, Inc. to

 2   arbitration as follows:

 3                                     NATURE OF THE PETITION

 4          1.      Petitioners are 3,997 DoorDash couriers (“Dashers”) who are attempting to arbitrate

 5   individual claims against DoorDash for misclassifying them as independent contractors instead of

 6   employees. Petitioners contend that in misclassifying them, DoorDash has violated the California

 7   Labor Code, Wage Order No. 9, California Labor Code § 226 (Wage Statement and Records

 8   Access), and Cal. Bus. & Prof. Code. § 17200 (Unfair and Unlawful Business Practices).

 9          2.      In order to begin making deliveries for DoorDash, each Petitioner was required to

10   sign a contract that contained a sweeping “Mutual Arbitration Provision.” No Petitioner recalls

11   opting out of that arbitration provision.

12          3.      The Mutual Arbitration Provision requires that the parties arbitrate any dispute

13   regarding a Dasher’s classification as an independent contractor. The provision also requires that

14   arbitration be administered by the American Arbitration Association (“AAA”) under AAA’s

15   Commercial Rules. Those Rules, in turn, authorize AAA to require that each party pay filing fees

16   before AAA will empanel an arbitrator and proceed with the parties’ arbitration. DoorDash’s

17   arbitration provision expressly requires that DoorDash pay a portion of the fees and costs necessary

18   to commence arbitration.

19          4.      On September 27, 2019, in accordance with the parties’ agreement, counsel for

20   Petitioners served an individual demand for arbitration on DoorDash and AAA on behalf of each

21   Petitioner. Each Petitioner promptly satisfied his or her filing-fee obligation.

22          5.      AAA determined that each Petitioner’s demand for arbitration met the requirements

23   under AAA’s rules to proceed with arbitration. Thus, pursuant to its rules, AAA imposed succesive

24   deadlines of October 24, 2019 and November 7, 2019 for DoorDash to pay its share of the filing

25   fees necessary to commence each Petitioner’s arbitration and empanel an arbitrator.

26          6.      DoorDash refused to comply with AAA’s deadlines. It did not pay the filing fees

27   necessary for a single Petitioner to proceed with arbitration.

28          7.      On November 8, 2019, AAA terminated Petitioners’ arbitrations due to DoorDash’s

                         PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 75 of 326



 1   refusal to satisfy its filing fee obligations.

 2           8.      Petitioners have filed this Petition to require DoorDash to abide by the arbitration

 3   agreement it drafted.

 4                                                    PARTIES

 5           9.      Petitioners are Dashers who have made deliveries for DoorDash in California.

 6   Details for each Petitioner are listed in Exhibit A.

 7           10.     Respondent DoorDash, Inc. is a Delaware corporation headquartered at 901 Market

 8   Street, Sixth Floor, San Francisco, California 94103.

 9                                      JURISDICTION AND VENUE

10           11.     This Court has jurisdiction over this action pursuant to California Code of Civil

11   Procedure section 1281.2.

12           12.     This Court has personal jurisdiction over DoorDash because DoorDash has its

13   headquarters and principal place of business in California.

14           13.     Venue is proper in this Court pursuant to California Code of Civil Procedure

15   sections 393, 395, 395.5, 1292, and 1292.2 because DoorDash is headquartered and conducts

16   business in San Francisco County, and many of the acts and omissions complained of occurred in

17   San Francisco County.

18                                               BACKGROUND

19           14.     DoorDash is an on-demand delivery service through which customers may order

20   food and other items from participating merchants for delivery. DoorDash pays Dashers to make

21   those deliveries.

22           15.     Petitioners are Dashers whom DoorDash has misclassified as independent

23   contractors rather than employees, in violation of state and local law.

24           16.     DoorDash executed an agreement with each Petioner requiring that DoorDash and

25   the Petitioner individually arbitrate any claim arising from the agreement, including a claim that

26   the Petitioner has been misclassified. See, e.g., Ex. B (DoorDash’s 2019 Independent Contractor

27   Agreement). The agreement further requires that the arbitration be administered by AAA under its

28   Commercial Arbitration Rules. See id.
                                               2
                          PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 76 of 326



 1            17.    Under the Commercial Rules, “[t]he arbitrator shall interpret and apply the[] rules

 2   insofar as they relate to the arbitrator’s powers and duties.” Commercial Rule 8. Where no

 3   arbitrator is yet available, or where a rule does not involve the “arbitrator’s powers and duties,” the

 4   rules “shall be interpreted and applied by the AAA.” Id.1

 5            18.    Commercial Rule 56 further authorizes AAA to “require the parties to deposit in

 6   advance of any hearings such sums of money as it deems necessary to cover the expense of the

 7   arbitration, including the arbitrator’s fee.” Commercial Rule 56.

 8            19.    The Commercial Rules also state that AAA’s Employment Fee Schedule applies

 9   where, as here, workers bring claims asserting that they were misclassified as independent

10   contractors. Id. at 2 n.*. And the Employment Fee Schedule states that “[t]he employer or

11   company’s share of filing fees is due as soon as the employee or individual meets his or her filing

12   requirements.” Employment Fee Schedule at 2.2

13            20.    DoorDash has enforced its broad arbitration agreement to preclude couriers from

14   filing misclassification claims against it in court. See, e.g., Magana v. DoorDash, Inc., 343 F. Supp.

15   3d 891 (N.D. Cal. 2018) (compelling a Dasher to arbitrate misclassification claims); Mckay v.

16   DoorDash, Inc., No. 19-cv-04289-MMC, 2019 WL 5536199 (N.D. Cal. Oct. 25, 2019) (same).

17            21.    On September 27, 2019, in accordance with the parties’ agreement, counsel for

18   Petitioners served an individual demand for arbitration on DoorDash and AAA on behalf of each

19   Petitioner. Each Petitioner promptly satisfied his or her filing-fee obligation.

20            22.    AAA then determined that each Petitioner’s arbitration demand satisfied AAA’s

21   filing requirements.

22            23.    Applying its Commercial Rules and Employment Fee Schedule, AAA imposed a

23   deadline of October 24, 2019 for DoorDash to pay the filing fees it owed for AAA to empanel

24   arbitrators and proceed with Petitioners’ arbitrations. On DoorDash’s request, AAA extended

25   DoorDash’s deadline to pay filing fees until November 7, 2019.

26            24.    On October 28, 2019, DoorDash indicated that it would not pay the filing fees it

27   1
         Available at https://www.adr.org/sites/default/files/CommercialRules_Web_FINAL_1.pdf.
28   2
         Available at https://www.adr.org/sites/default/files/Employment_Fee_Schedule1Nov19.pdf.
                                              3
                         PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 77 of 326



 1   owed because, it argued, each Petitioner’s demand was “insufficient to launch arbitration under the

 2   DoorDash Independent Contractor Agreement, as well as AAA’s own rules.”

 3          25.     AAA rejected that argument and made “an administrative determination that the

 4   minimum filing requirements have been met by [Petitioners].” AAA thus set a final deadline of

 5   November 7, 2019 for DoorDash to pay the filing fees it owed.

 6          26.     DoorDash refused to comply with that deadline. It did not pay the fees for an

 7   arbitrator to be empaneled for a single Petitioner’s arbitration.

 8          27.     On November 8, 2019, AAA “administratively closed” Petitioners’ files because

 9   DoorDash “failed to submit the previously requested filing fees for [Petitioners’] individual

10   matters.”

11                                             CONCLUSION

12          28.     Each Petitioner and DoorDash entered into an agreement requiring them to arbitrate

13   the issue of whether that Petitioner is an independent contractor or an employee.

14          29.     DoorDash breached that agreement because it refused to comply with AAA’s

15   administrative determations regarding the filing fees it must pay under the agreement—fees AAA

16   requires before it will empanel arbitrators and begin Petitioners’ arbitrations.

17          30.     Until DoorDash complies with AAA’s administrative determinations, Petitioners’

18   arbitrations cannot commence. Petitioners are in limbo: Their arbitration agreements prevent them

19   from bringing their claims in court, but DoorDash refuses to arbitrate their claims under the terms

20   of the arbitration agreement.

21          31.     Accordingly, this Court should compel DoorDash to arbitrate under California Code

22   of Civil Procedure section 1281.2 and 9 U.S.C. § 4.

23          32.     Moreover, if the Court compels DoorDash to arbitrate on or after January 1, 2020,

24   the Court should order DoorDash to pay Petitioners’ attorney’s fees and costs related to the

25   arbitration and further pay Petitioners’ expenses, including attorney’s fees and costs, incurred by

26   Petitioners due to DoorDash’s failure to abide by its arbitration agreement. See S.B. 707, 2019–

27   2020 Reg. Sess., § 4 (Cal. 2019) (reciting the language Sections 1281.97(b)(2) and 1281.99 of the

28   California Code of Civil Procedure (effective January 1, 2020));
                                              4
                         PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 78 of 326



 1                                        PRAYER FOR RELIEF

 2   WHEREFORE, Petitioners respectfully request that this Court:

 3          33.     Enter an Order requiring that DoorDash arbitrate each Petitioner’s claims under the

 4   Mutual Arbitration Provision, including by paying the arbitration fees and costs AAA determines

 5   are necessary to empanel arbitrators and proceed with arbitrations.

 6          34.     Enter an Order requiring that DoorDash pay Petitioners’ attorney’s fees and costs

 7   related to the arbitration and further pay Petitioners’ expenses, including attorney’s fees and costs,

 8   incurred by Petitioners due to DoorDash’s failure to abide by its arbitration agreement, to the extent

 9   the Court compels DoorDash to arbitrate on or after January 1, 2020.

10
            Dated: November 19, 2019                       Respectfully submitted,
11

12

13                                                         Justin Griffin (#234675)
                                                             justingriffin@quinnemanuel.com
14                                                         QUINN EMANUEL URQUHART & SULLIVAN,
                                                           LLP
15                                                         865 S. Figueroa St., 10th Floor
                                                           Los Angeles, California 90017
16                                                         (213) 443-3100
17
                                                           Andrew Schapiro (pro hac vice forthcoming)
18                                                           andrewschapiro@quinnemanuel.com
                                                           QUINN EMANUEL URQUHART & SULLIVAN,
19                                                         LLP
                                                           191 N. Upper Wacker Dr., Suite 2700
20                                                         Chicago, IL 60606
21                                                         (312) 705-7472

22                                                         Travis Lenkner (pro hac vice forthcoming)
                                                             tdl@kellerlenkner.com
23                                                         KELLER LENKNER LLC
                                                           150 N. Riverside Plaza, Suite 4270
24
                                                           Chicago, Illinois 60606
25                                                         (312) 741-5220

26                                                         Warren Postman (pro hac vice forthcoming)
                                                            wdp@kellerlenkner.com
27                                                         KELLER LENKNER LLC
                                                           1300 I Street, N.W., Suite 400E
28
                                             5
                        PETITION FOR ORDER COMPELLING ARBITRATION
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 79 of 326



 1                                           Washington, D.C. 20005
                                             (202) 749-8334
 2

 3                                           Attorneys for Petitioners

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                        6
                   PETITION FOR ORDER COMPELLING ARBITRATION
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 80 of 326
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 81 of 326



 1                              DECLARATION OF ASHLEY KELLER

 2          I, Ashley Keller, declare based on personal knowledge as follows:

 3          1.      I am a Partner at Keller Lenkner LLC, counsel for Petitioners in this matter.

 4          2.      I have personal knowledge of the facts stated herein, and if called upon as a witness,

 5   I could and would testify competently thereto.

 6          3.      This declaration is submitted in support of Petitioners’ Petition to Compel

 7   Arbitration.

 8          4.      On September 27, 2019, Keller Lenkner filed a demand for individual arbitration

 9   with AAA and DoorDash on behalf of each Petitioner, 3,997 demands in total. Attached as Exhibit

10   A is a true and correct list of Petitioners who filed a demand for individual arbitration with AAA

11   on September 27, 2019.

12          5.      DoorDash requires every courier (“Dasher”) to sign an agreement containing an

13   arbitration provision before that Dasher may begin making deliveries for DoorDash. Attached as

14   Exhibit B is a true and correct copy of that agreement printed on January 11, 2019.

15

16   I affirm that the foregoing is true under penalty of perjury under the laws of the United States.

17

18   Signed on November 19, 2019 in Chicago, Illinois

19
20
                                                           Ashley Keller
21

22

23

24

25

26
27

28

                                 DECLARATION OF ASHLEY KELLER
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 82 of 326




             Exhibit
               A
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 83 of 326


First Name         Last Name          Client Address 1 City   Client Address 1 State
Ali                Abbas              Pomona                  CA
Trevon             Abbasi             Costa Mesa              CA
Feryal             Abboodi            Riverside               CA
Jenin              Abdeljabbar        Los Angeles             CA
Basem Jamal        Abdelkhaleq        San Diego               CA
Tevin              Abdessian          Glendale                CA
Stephen            Abdou              Corona                  CA
Bakir              Abduljabbar        Fair Oaks               CA
Medina             Abdullah           Bakersfield             CA
Samuel             Abels              Northridge              CA
Sharareh           Abhari             Sun City                CA
Yerzhan            Abildin            Irvine                  CA
Ashley             Abney              Antioch                 CA
Terrell            Abrams             San Leandro             CA
Sandra             Abundis            Upland                  CA
Simon              Achvan             Los Angeles             CA
Luis               Acosta             Rancho Cucamonga        CA
Angela             Adams              Pittsburg               CA
Christopher        Adams              Los Angeles             CA
Thomas             Adams              Turlock                 CA
Tony               Adams              Winnetka                CA
Trevon             Adams              Los Banos               CA
Adesola            Adeogun            Loma Linda              CA
Ericson            Adinig             San Diego               CA
Andrew             Afia               Diamond Bar             CA
Wilard             Agdeppa            Carson                  CA
Lanita             Agee               Fairfield               CA
Ehda               Agha Mohyaldin     San Diego               CA
Robert             Agozino            Mission Viejo           CA
Aaron              Aguilar            San Bernardino          CA
Amber              Aguilar            Moreno Valley           CA
Jose               Aguilar            San jose                CA
Julie              Aguilar            Sunnyvale               CA
Stephanie          Aguilar            Rancho Cucamonga        CA
Susana             Aguilar            San Jose                CA
Lizbeth            Agundez            Hemet                   CA
Patrick            Ahern              Daly City               CA
Shahab             Ahmadpanah         Irvine                  CA
Filsun             Ahmed              Long Beach              CA
Meredith           Aimone             San Diego               CA
Pauline            Ajayi              Santa Cruz              CA
Aujhana            Akins              Mountain House          CA
Donnetta           Akins              Pomona                  CA
Mahmood            Al Ghazawi         Sacramento              CA
Omer               Al Mashahedah      Citrus Heights          CA
Roman              Al                 Riverside               CA
Lana               Alaniz             Alhambra                CA
Maria              Alarcon            Rocklin                 CA
Omar               Alaya              Sacramento              CA
         Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 84 of 326


Magdi               Albarty            Oakland               CA
Muayad              Albazian           Antioch               CA
Vanica              Albert             Antioch               CA
Andrew              Albrecht           Corona                CA
Maia                Albro              Rancho Cordova        CA
Elissa              Alcala             Van Nuys              CA
Alexander           Alcaraz            Elk Grove             CA
Steve               Alcazar            Cerritos              CA
Christopher         Alejo              Ontario               CA
Nehemias            Aleman             Turlock               CA
Saul                Aleman             Monterey Park         CA
Jacob               Alesna             Daly City             CA
Calondra            Alexander          Moreno Valley         CA
Jennifer            Alexander          Long Beach            CA
Joel                Alexander          Antioch               CA
Kaylah              Alexander          San Jose              CA
MARLA               ALEXANDER          San Diego             CA
Rudolph             Alexander          Ontario               CA
Roy                 Alfajora           Redwood City          CA
Alex                Alfaras            Daly. City            CA
Denny               Alfaro             Sunnyvale             CA
Elizabeth           Alfaro             Buena Park            CA
Ramon               Alfaro             Fresno                CA
Shannon             Alfaro             Daly City             CA
Amanda              Alfred             Redlands              CA
Joseph              Alfresco           Oakland               CA
Sam                 Alhaddaden         Hawaiian Gardens      CA
Duaa                Alhajri            El Cajon              CA
Mohammed            Alia               El Cerrito            CA
Bermudez            Alicia             Long Beach            CA
Irwin               Allen              Santa Ana             CA
Michael             Allen              Sacramento            CA
Monique             Allen              Long Beach            CA
Renee               Allen              Carson                CA
Timeka              Allen              Fontana               CA
Alexandria          Allgood            San Jose              CA
Melissa             Almaraz            Canoga Park           CA
Yousef              Almasri            South San Francisco   CA
Haydar              Almayalee          Irvine                CA
Elizabeth           Almendarez         Upland                CA
Ammar               Alshawosh          Pasadena              CA
Diego               Altamirano         Moreno Valley         CA
Malcolm             Alugas             Oakland               CA
Francisco           Alvarado           Milpitas              CA
Victoria            Alvarado           Richmond              CA
Adrian              Alvarez            Montebello            CA
Jean                Alvarez            Granada Hills         CA
Lilia               Alvarez            Nuevo                 CA
Marisela            Alvarez            Sunnyvale             CA
Milly               Alvarez            Los Angeles           CA
       Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 85 of 326


Michael           Alvarizares        El Centro            CA
Justin            Amador             Concord              CA
Maryamaweet       Amare              Los Gatos            CA
Richard           Amaro              Dinuba               CA
Ingrid            Amaya              El Monte             CA
Nora              Americano          Santa Clara          CA
Rudy              Amesquita          Victorville          CA
Ahssanullah       Aminyar            San Leandro          CA
Josara            Ammann             Riverside            CA
Rachael           Amoah              Sacramento           CA
Francisco         Anaya              San Jose             CA
Isaac             Anaya              Newark               CA
Romualdo          Anaya              Reseda               CA
Ashley            Anderson           Lompoc               CA
Cashley           Anderson           Victorville          CA
Charles           Anderson           Rancho Cucamonga     CA
David             Anderson           Caruthers            CA
Desiree           Anderson           Stockton             CA
Francis           Anderson           San Jose             CA
John              Anderson           Merced               CA
Jonathan          Anderson           Inglewood            CA
Julia             Anderson           Moreno Valley        CA
Kai               Anderson           Modesto              CA
Michael           Anderson           Vallejo              CA
Shawn             Anderson           Arleta               CA
Victoria          Anderson           San jose             CA
Yamilb            Anderson           Alta Loma            CA
Shayna            Anderson-schmidt   San Jose             CA
Shawna            Andino             Folsom               CA
Jared             Andrade            Citrus Heights       CA
Kevin             Andrade            Port Hueneme         CA
Robert            Andrade            San Diego            CA
Raphelle          Andrews            Oakland              CA
Nadine            Anguiano           Visalia              CA
Ricardo           Antillon           Jurupa Valley        CA
Masoud            Anwary             Laguna Niguel        CA
Annette           Apodaca            Winton               CA
Antimony          Apodaca            Santa Rosa           CA
Arthur            Appling            Vallejo              CA
Justin            Aquino             Buena park           CA
Edgar             Arambula           Torrance             CA
Nicholas          Aranda             Castro Valley        CA
Jerrold           Arangorin          Hayward              CA
Juan              Araujo             Modesto              CA
Kaylee            Araujo             Chino                CA
Pablo             Araujo             West Covina          CA
Melissa           Araya              Santa Clarita        CA
Eva               Arce               Hayward              CA
James             Arce               Los Angeles          CA
Zakaria           Archane            Los Angeles          CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 86 of 326


Vincent            Archie             Long beach           CA
Jan Coleen         Arcinas            Antioch              CA
Kristi             Ard                Sherman Oaks         CA
Melissa            Arellano           Azusa                CA
Luis               Arenas             Long Beach           CA
Alicia             Arguello           Ca                   CA
Eduardo            Arias              Santa Clara          CA
James              Arlow              Upland               CA
Manuel             Armenta            San Jose             CA
Isaac              Armstrong          Oakland              CA
Jeanette           Armstrong          Inglewood            CA
Linda              Armstrong          Corona               CA
Michael            Arnett             Downey               CA
Corey              Arnold             Folsom               CA
Calvin             Aromin             Fairfield            CA
Dominic            Arreola            Norwalk              CA
Daniela            Arrey              San Diego            CA
Alfred             Arrington          Antelope             CA
Steven             Artiga             Hawthorne            CA
George             Artope             North Hollywood      CA
Miguel             Arvizo             San Diego            CA
Gloria             Arzu               Los Angeles          CA
Aksel              Asadourian         Glendale             CA
Dean               Asamura            Vista                CA
Arlette            Ascenso            Sacramento           CA
Brian              Ashe               Santa Cruz           CA
Brianna            Ashley             Rancho Cordova       CA
roger              ashton             hayward              CA
Michael            Asis               Rodeo                CA
Muh Daryosh        Aslami             Baypoint             CA
Timothy            Aslan              San Jose             CA
Omar               Assaf              Mission Viejo        CA
Steven             Assef              San Deigo            CA
Timona             Asuega             Lomita               CA
Dion               Asuncion           Covina               CA
Yordan             Atanasov           Santa Monica         CA
Roza               Atikyan            Montebello           CA
Alfred             Atkins             Bellflower           CA
Leandre            Atkins             Los Angeles          CA
Alex               Attrill            San Dimas            CA
Natalie            Aubele             Rohnert Park         CA
Aidan              Austin             Agoura Hills         CA
Rasheeta           Austin             Moreno valley        CA
Christine          Avelar             San Bernardino       CA
Micah              Avery              Palmdale             CA
Jesus              Aveytia            Sacramento           CA
Marissa            Avila Metz         Santa Cruz           CA
Dawn               Avila              Bell Gardens         CA
Jaron              Avila              San Jose             CA
Monica             Avila              Manteca              CA
         Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 87 of 326


Emanoel             Avrahem            San Jose             CA
Nasser              Awawda             Elk Grove            CA
Theo                Awdng              Encino               CA
William             Aydlette           Wildomar             CA
Alessandro          Ayer               Van Nuys             CA
Jeriza              Ayson              San Jose             CA
Amir                Azari              Laguna Niguel        CA
Melissa             Azevedo            Sacramento           CA
Navid               Azizi              Gilroy               CA
Paul                Azzolina           Baldwin Park         CA
Mohamed             Baaghil            San Ramon            CA
Dominique           Baca               Stockton             CA
Brian               Bachar             Ontario              CA
Chad                Bachman            Santa Cruz           CA
Harmony             Bacon              San Jose             CA
Kathy               Bader              Oceanside            CA
Christian           Baez               San Jose             CA
Mamie               Bagby              San Francisco        CA
Lena                Bagwell            San Leandro          CA
Javier              Bahamonde          Pitysburg            CA
Edon                Bainvoll           Los Angeles          CA
Lawrence            Baisden Ii         Salinas              CA
Laquann             Baker              Pomona               CA
Marvin              Baker              Oakland              CA
Medina              Baker              Sacramento           CA
Scott               Baker              Lakeside             CA
Tommy               Baker              Ontario              CA
Tracy               Baker              Modesto              CA
Gagandeep           Bal                Union City           CA
Kenneth             Balanon            Santa Clara          CA
Jesse               Baldain            Stockton             CA
Rosario             Balderas           Azusa                CA
Vicente             Balinton           Sacramento           CA
Jennifer            Ball               San Bernardino       CA
Jordan              Ball               Sacramento           CA
Chris               Ballard            Fresno               CA
Dameonn             Ballard            Rohnert Park         CA
Glen                Balza              Twenty Nine Palms    CA
Archana             Bandaru            Fremont              CA
Jelani              Bandele            Inglewood            CA
Julian              Banderas           Sacramento           CA
Gwendolyn           Banks              Antioch              CA
Kayla               Bankston           Burbank              CA
Katharine           Bantigue           Van Nuys             CA
Roberto             Baptista           Oceanside            CA
Chrystle            Barajas            Temecula             CA
Daniel              Barba Morales      San Jose             CA
Marcos              Barba              Los Angeles          CA
Alicia              Barbee             Moreno Valley        CA
Michael             Barber             Moreno valley        CA
         Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 88 of 326


Michaela            Barber             Vallejo                  CA
Tanner              Barber             Los Angeles              CA
Carlos              Barbosa            San Diego                CA
Peter               Bard               Riverside                CA
Jessica             Barfield           Rancho Cucamonga         CA
Sonia               Barillas           Costa Mesa               CA
Briana              Barnes             Oakland                  CA
Katelynn            Barnes             Stockton                 CA
Steve               Barnes             Corona                   CA
Cameron             Barnett            Sacramento               CA
James               Barnette           San Diego                CA
Trini               Baron              San Diego                CA
Jesus               Barragan           Fresno                   CA
Cassandra           Barranco           Sacramento               CA
Enrique             Barrera            Lake Elsinore            CA
Gabriel             Barrera            Sacramento               CA
Monica              Barrera            Vallejo                  CA
Monica              Barrera            Riverside                CA
Ja'monteyanna       Barrett            Vallejo                  CA
Ariana              Barrios            Santa Clara              CA
Rebecca             Barron             Stockton                 CA
Vanessa Kay         Barron             Mojave                   CA
Donald              Barry              Sherman Oaks             CA
Jeffrey             Bartnek            Vacaville                CA
Isiah               Bartolome          Fresno                   CA
Treveon             Baskin             Los Angeles              CA
Mohan               Basnet             Burbank                  CA
Everett             Bass               Oakland                  CA
Otis                Bassett            Los Angeles              CA
Brooke              Bastiaans          Santa Clarita            CA
Jared               Bastian            Victorville              CA
Thalia              Batista            Antioch                  CA
Ariunsaikhan        Batkhuyag          Los Angeles              CA
Ryan                Batorick           Vista                    CA
Lauren              Battaglia          Campbell                 CA
Thomas              Battaglia          San Jose                 CA
Amrit               Batth              Ceres                    CA
Ajanai              Battle             San Diego                CA
Cristina            Bautisa            San Jose                 CA
Cristian Merry      Bautista           Antioch                  CA
Steven              Bavin              Thousand oaks            CA
Derrick             Baxter             Oakley                   CA
Kimberly            Bayardo            Corona                   CA
Vertis              Bayne              Los Angeles              CA
Jason               Beadle             Rancho Santa margarita   CA
Johnny              Beard              San Jose                 CA
Christopher         Bearden            Modesto                  CA
Patricia            Beardsley          Martinez                 CA
Gariner             Beasley            Los Angeles              CA
Jonathan            Beasley            Livermore                CA
         Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 89 of 326


Regina              Beasley             Chula Vista         CA
Jenna               Beaton              Carmichael          CA
Rodrick             Beavers             Stockton            CA
Luana               Beavers-deloach     Suisun              CA
Karen               Beccar              Glendale            CA
Jeremiah            Beck                Fontana             CA
Zackary             Becker              Los Angeles         CA
Danny               Bedford             Riverside           CA
Tony                Bedi                Newark              CA
Benjamin            Beers               Oceanside           CA
Laurie              Behrend             Salinas             CA
Daoud               Beituni             Westminster         CA
Mike                Belardes            San Jose            CA
Anna                Beliel              San Pablo           CA
Brianne             Bell                Torrance            CA
Hunter              Bell                Jurupa Valley       CA
Jared               Bell                Roseville           CA
Tanisha             Bell                Stockton            CA
Vineshia            Bell                Hayward             CA
Yvonne              Bell                Elk Grove           CA
Mouaadh             Bellal              Union City          CA
Connie              Bellmer             Fremont             CA
Emmanuel            Bello               Victorville         CA
Wendy               Belmont             Montclair           CA
Sabrina             Belmontez           Fresno              CA
Miguel              Beltran             Rialto              CA
Hatem               Ben Miled           Valley Village      CA
Sarajane            Benassi             San Jose            CA
Olivia              Benavides           Lakewood            CA
Vahan               Bendian             Encino              CA
Simone              Benech              San Jose            CA
Tashalla-lynn       Benford             Pleasant Hill       CA
Andrea              Bennett             Sacramento          CA
Dominique           Bennett             Mill Valley         CA
Endira              Bennett             San Diego           CA
Jacob               Bennett             Santa Barbara       CA
Marissa             Bennett             Rio Linda           CA
Michael             Bennett             El Cajon            CA
Sara                Benson              Arcata              CA
Andrei              Berg                San Diego           CA
James               Berg                Antelope            CA
Matthew             Berg                Fairfield           CA
Alayna              Bergman             Fresno              CA
Flor                Bermudez            Anaheim             CA
Dessa               Bernabe             Orange              CA
Christian           Bernard             San Diego           CA
Oscar De Jesus      Bernardino Flores   Santa Clara         CA
Scott               Bernave             Oceanside           CA
Isha                Berry               Oakland             CA
Michael             Berry               Palo Alto           CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 90 of 326


Richard            Berry              Hemet                 CA
Samantha           Berry              San Leandro           CA
Vincent            Berry              San Francisco         CA
Richard            Berthil            Rialto                CA
Jack               Bessiere           Pleasanton            CA
Seneca             Beverly            Santa Barbara         CA
Ozone              Bhaguan            Escondido             CA
Muhammad           Bhutta             Torrance              CA
Jamee              Biadora            Los Angeles           CA
Angela             Bibbs              Fairfield             CA
Michael            Bickham            Rosamond              CA
Tania              Bielecki           Sacramento            CA
Lauren             Bigornia           Sacramento            CA
Jonathan           Bird               San Francisco         CA
Bobby              Birdi              Tracy                 CA
Robin              Birdsong Vincent   Yuba City             CA
Joseph             Birdsong           Rocklin               CA
Jesse              Biringer           San Jose              CA
Brett              Birmingham         Big pine              CA
Arrick             Bischofberger      Newark                CA
Cody               Bishop             Carlsbad              CA
Nichele            Bissett            Sacramento            CA
Mirhad             Bjelevac           San Jose              CA
Samantha           Black              Anderson              CA
Theresa            Black              Chico                 CA
Christanya         Blackman           Hemet                 CA
Sandra             Blackmon           Oakley                CA
Kerry              Blackmore          Richmond              CA
Nichole            Blackwell          Oakland               CA
Stephen            Blake              Carlsbad              CA
Shauwn             Bland              Santa Paula           CA
Troy               Blanton            Westminster           CA
Janette            Blevins            Seaside               CA
Tanya              Blue               Sonoma                CA
Tatiana            Bluford            San Francisco         CA
Emmett             Blunt              Martinez              CA
Jason              Blyston            Aptos                 CA
Nicholas           Bober              San Juan Capistrano   CA
Jakeh              Bode               Vacaville             CA
Alicia             Bodway             Winton                CA
Randy              Boeglin            Rancho Cucamonga      CA
Nicholas           Boesch             Escondido             CA
Richard            Bogolub            Alamo                 CA
Genevieve          Bohan              North Highlands       CA
Rone               Boles              94565                 CA
Roszonne           Bolton             Ontario               CA
Alexia             Bond               Sacramento            CA
Barbara            Bonds              San Jose              CA
Audrey             Bongato            Carson                CA
Cintia             Bonifacio          Oakland               CA
            Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 91 of 326


Carmena                Boone              Mountain House       CA
Marcus                 Boone              Oxnard               CA
Eric                   Boothe             Palm Springs         CA
Lashay                 Boozer             Hemet                CA
Alejandro              Boquiren           Newark               CA
Jasmyn                 Borders            Lincoln              CA
Samantha               Borg               Chino                CA
Robert                 Borjas             Long Beach           CA
Alicia                 Borrego            Riverside            CA
Camille                Borromeo           San Jose             CA
Paul                   Bosley-pittman     Stockton             CA
Danielle               Bostic             Fairfield            CA
April                  Bosworth           Redding              CA
Josh                   Botello            Fontana              CA
Cameron                Bothwell           Danville             CA
Monet                  Bounthon           Antioch              CA
Nadra                  Bourdi             San Francisco        CA
Monika                 Bowers             Riverbank            CA
Shaquisha              Bowers             Granada Hills        CA
Theodore               Bowers             Rancho Cordova       CA
Catherine              Boyd               North Hollywood      CA
Christine              Boyd               Pasadena             CA
Jonathan               Boyd               Colton               CA
Erin                   Boyer              Costa Mesa           CA
Amanda                 Boyett             Huntington Beach     CA
John                   Boyle              Fallbrook            CA
Robert                 Boyle              Valencia             CA
Benjamin               Bradford           Roseville            CA
Carlos                 Bradford           Vacaville            CA
Samantha               Bradford           Sacramento           CA
Angela                 Bradley            San Jose             CA
Garrett                Bradley            Long Beach           CA
Stevie                 Bradley            Ceres                CA
Thomas                 Brager             Vacaville            CA
Ja’sawn                Bragg              Lancaster            CA
William                Brajnikoff         San Francisco        CA
Rebekah                Branch             Salinas              CA
Yaquii                 Branch             Lynwood              CA
Jonathan               Brannon            Los Angeles          CA
Corey                  Brantley           Irvine               CA
Tamekia                Brantley           Antioch              CA
Jodi                   Braund             Antelope             CA
Georgina               Bravo              Concord              CA
Jaylen                 Brent              Whittier             CA
Destiny                Brewer             San Jacinto          CA
Brian                  Brewster           Alta Lomax           CA
Naja                   Bridgeforth        Pittsburg            CA
Greg                   Bridgewater        Elk Grove            CA
Tawana                 Bridgewater        Elk Grove            CA
Victor                 Briffa             Tracy                CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 92 of 326


Justin             Briggs             West Sacramento      CA
Anthony            Bright             North Hollywood      CA
Detrick            Bright             Pasadena             CA
Monique            Brim               Oakland              CA
Tanisha            Brinkley           Los Angeles          CA
Rosa A             Briones            Bakersfield          CA
Miyako             Brisker            Stockton             CA
Gerardo            Brito              Anaheim              CA
Ricardo            Brito-gonzalez     Van Nuys             CA
Travis             Britton            Modesto              CA
Gayla              Brookins           Stockton             CA
Latasha            Brooks             Berkeley             CA
Olivia             Brooks             La Mesa              CA
Paradice           Brooks             Tracy                CA
Sheria             Brooks             Fairfield            CA
Tess               Browder            San Pablo            CA
Henry              Brown Iii          Barstow              CA
Barbara            Brown              Los Angeles          CA
Britany            Brown              Stockton             CA
Bryson             Brown              Encino               CA
Charlotte          Brown              Pomona               CA
Cherele            Brown              Sacramento           CA
Colleen            Brown              Vallejo              CA
Dominique          Brown              Sacramento           CA
Donnasia           Brown              Hawthorne            CA
Earl               Brown              Vallejo              CA
Elijah             Brown              San Bernardino       CA
Harold             Brown              Los Angeles          CA
Heather            Brown              Fresno               CA
Jarrett            Brown              Sacramento           CA
Kenon              Brown              Victorville          CA
Kimberly           Brown              Suisun City          CA
Kristina           Brown              Chico                CA
Latoya             Brown              Sacramento           CA
Lauren             Brown              Moreno Valley        CA
Lora               Brown              Vacaville            CA
Marcelles          Brown              Oakland              CA
Margaret           Brown              San Diego            CA
Martez             Brown              Costa Mesa           CA
Michael            Brown              Orangevale           CA
Monique            Brown              Inglewood            CA
Natalie            Brown              Oakland              CA
Niesha             Brown              San Bernardino       CA
Robyn              Brown              El Cajon             CA
Rodney             Brown              Redding              CA
Sabrina            Brown              Ontario              CA
Steven             Brown              Stockton             CA
Tonisha            Brown              Walnut Creek         CA
Aziza              Brumfield          Castro Valley        CA
Katie              Brunius            Folsom               CA
         Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 93 of 326


Carlton             Brunner            Inglewood            CA
Duncan              Brunst             Pacifica             CA
Julia               Bryan              Campbell             CA
Teran               Bryan-howell       Redding              CA
Jannet              Bryant             Riverside            CA
Kevin               Bryant             Barstow              CA
Kimbrielle          Bryant             Vallejo              CA
Laquisha            Bryant             Hayward              CA
Linda               Bryant             Sacramento           CA
Odeirre             Bryant             Los Angeles          CA
Shante              Bryant             Murrieta             CA
Gilberto            Buenrostro         Oakland              CA
Ebone               Buggs              Antioch              CA
Michael             Bui                Torrance             CA
Vu                  Bui                Ontario              CA
Elmer               Bungay             San Jose             CA
Gurgen              Buniatyan          Van Nuys             CA
Marissa             Burgess            Sacramento           CA
Allison             Burke              Signal Hill          CA
Lauren              Burke              Temecula             CA
Anthony             Burks              Oakland              CA
Anitra              Burmen             Vallejo              CA
Bernadette          Burnias            Ceres                CA
Candice             Burns              Pomona               CA
Matthew             Burns              Citrus Heights       CA
Terria              Bursey             Los Angeles          CA
Coddie              Burton             Los Angeles          CA
Jalisa              Burton             Lancaster            CA
Annie               Bushnell           Loomis               CA
Steven              Bustamante         Anaheim              CA
Aretta              Butler             Los Angeles          CA
Marlow              Butler             Stockton             CA
Davion Byrd         Byrd               Sacramento           CA
Robert              Byrd               Elk Grove            CA
Shawna              Byrd               San Pablo            CA
Christian           Cabanayan          Milpitas             CA
Azeenith            Cabanero           Patterson            CA
Jewel               Cabigas            Pasadena             CA
Bre                 Cabin              Torrance             CA
Saul                Cabral             Riverside            CA
Tomas               Cabral             San Jose             CA
Abigali             Cabrera            Sacramento           CA
Jorge               Caceres            Loma Linda           CA
Chloe               Caldasso-smith     Bakersfield          CA
Jose                Caldera            Salinas              CA
Anthony             Calderon           los Angeles          CA
Earle               Calderon           Costa Mesa           CA
Michael             Calderon           North hollywood      CA
Jasmine             Caldwell           San Francisco        CA
Mia                 Caldwell           Stockton             CA
         Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 94 of 326


Ricky               Caldwell           Riverside             CA
Rocio               Calenda            San Diego             CA
Kenneth             Calicdan           Corning               CA
Tyler               Callahan           Vista                 CA
Karina              Callahand          Elk Grove             CA
Cardell             Calloway           Lancaster             CA
Jennifer            Calton             Elk Grove             CA
John                Calucin            Union City            CA
Danica              Camagong           Ventura               CA
Samantha            Camaioni           Santa Clarita         CA
Don                 Camanag            Lakewood              CA
Gabriel             Cambron            Campbell              CA
Regina              Cameron            Napa                  CA
Ashley              Camillucci         Pleasanton            CA
Keyli               Campbell           Pinole                CA
Kiemara             Campbell           Victorville           CA
Carol               Campo              Glendora              CA
Athiane             Campos             Los Angeles           CA
Carolina            Campos             Oakland               CA
Melina              Campos             Turlock               CA
Arthur              Canales            Hacienda Heights      CA
Casey               Canales            South San Francisco   CA
Laura               Canas              San Rafael            CA
Oliver              Canbazoglu         Moraga                CA
Jc                  Cannegieter        San Diego             CA
Kierra              Cannon             Pomona                CA
Sean                Cannon             Rowland Heights       CA
Carlos              Canton             Stockton              CA
Frank               Cantoran           Santa Ana             CA
Amanda              Cantrell           Los Angeles           CA
Kristy              Cantrell           Redding               CA
Mark                Capaccio           San Francisco         CA
Chris               Capron             Citrus Heights        CA
Lashay              Caradine           Santa Clarita         CA
Greg                Caramella          Concord               CA
John                Carandang          Hayward               CA
Patrick             Cardea             Los Angeles           CA
Ryan                Cardenas           Castro Valley         CA
Christopher         Cardinelli         Martinez              CA
Aaron               Cardoza            North Highlands       CA
Veronica            Cargill            Bakersfield           CA
Joseph              Carini             Long Beach            CA
Jessica             Carmona            Vacaville             CA
Michelle            Carolan            Suisun                CA
Jimmie              Carpenter          Palmdale              CA
Ron                 Carpenter          Antioch               CA
Ryan                Carpenter          El Dorado Hills       CA
Samantha            Carpintero         Lake Forest           CA
Victoria            Carpio             San Jose              CA
Cameron             Carr               Sun valley            CA
         Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 95 of 326


Carradine           Carr               Chino Hills          CA
Jerry               Carr               Tulare               CA
La Quesha           Carr               Vallejo              CA
Roxanne             Carr               Moreno Valley        CA
Vondetrick          Carr               Los Angeles          CA
Cynthia             Carranza           Salinas              CA
Jonathan            Carrasco           Milpitas             CA
Matthew             Carrell            Moreno Valley        CA
Ryan                Carrethers         Pomona               CA
Brandon             Carrier            Vallejo              CA
Michael             Carrieri           Lawndale             CA
Sandra              Carrieri           Lawndale             CA
Lisa                Carrillo           Sacramento           CA
Jasmine             Carrion            Sacramento           CA
Nancy               Carrion            San Francisco        CA
Timothy             Carrizales         Bakersfield          CA
Steven              Carroll            Oakland              CA
Rene                Carson             concord              CA
Brandon             Carter             Stockton             CA
Craig               Carter             Gardena              CA
Nathanael           Carter             Ontario              CA
Paul                Carter             Folsom               CA
Ronnie              Carter             Sacramento           CA
Shawnice            Carter             Los Angeles          CA
Anthony             Carver             El Segundo           CA
Isabel              Casales            Discovery Bay        CA
Janell              Cascia             Stabton              CA
Judy                Case               Anaheim              CA
Marshal             Case               Chatsworth           CA
Kyle                Casey              Carlsbad             CA
Andrew              Cash               Lakeside             CA
Arielle             Casillas           Long Beach           CA
Adriana             Cassell            San Jose             CA
Emily               Castanon           Rancho Cucamonga     CA
Alexis              Castellanos        Hayward              CA
Juancarlo           Castellanos        Richmond             CA
Pete                Castellanos        El Monte             CA
Terrence            Castille           Hemet                CA
Carlos              Castillo           Moreno Valley        CA
Caroline            Castillo           Porter Ranch         CA
Leon                Castillo           San Bernardino       CA
Samuel              Castillo           Turlock              CA
Monte               Caston             Santa Clara          CA
Daniel              Castro             Santa Maria          CA
Elyse               Castro             Gilroy               CA
Evelyn              Castro             Farmersville         CA
Fernando            Castro             Chula Vista          CA
Jorge               Castro             Pittsburg            CA
Linda               Castro             Elkgrove             CA
Maritza             Castro             Huntington Park      CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 96 of 326


Monice             Castro             Lomita               CA
Lalita             Castro-kinh        N.hollywood          CA
Kellie             Catena             Huntington Beach     CA
April              CAUDILLO           Rancho Cucamonga     CA
Angela             Caviness           North Highlands      CA
Jean               Cayabyab           Sacramento           CA
Reagan             Ceccarelli         Fresno               CA
Miajoy             Cedeno             Fairfield            CA
Jason              Celestial          Roseville            CA
Tamika             Centers            Oakland              CA
Adrian             Cerda              San Jose             CA
Lucas              Cespedes           Manhattan Beach      CA
Luis               Chablé             Palmdale             CA
Kimberly           Chadwick           Lower Lake           CA
Brenda             Chairez            Fontana              CA
Ebonee             Chambers           Vallejo              CA
Kalia              Chambers           San Dimas            CA
Pesach             Chananiah          Los Angeles          CA
Zachariah          Chance             Modesto              CA
Gary               Chandler           Sacramento           CA
Jasmine            Chandra            Elk grove            CA
Ronald             Chandra            Modesto              CA
Lynn               Chaney             Pittsburg            CA
Darwin             Chang              Torrance             CA
Sheng-yang         Chang              San Diego            CA
Allen              Channel            Fullerton            CA
Susie              Chanpheng          Redding              CA
Serena             Chapman            Chino Hills          CA
Elizabeth          Chapman-arata      San Jose             CA
Crystal            Chappel            Hayward              CA
Drake              Chaput             Yorba Linda          CA
Danielle           Charette           Baldwin Park         CA
Kaajal             Charitra           Fairfield            CA
Naomi              Charles            Santa Monica         CA
Jalen              Charleson          San Jose             CA
Sergio             Chavez             Merced               CA
Tammi              Chavez             Gardena              CA
Andy               Chea               San Diego            CA
Alisha             Cheeseboro         Lake Balboa          CA
Jin Guang          Chen               Fremont              CA
Sheila             Chenault           Burlingame           CA
Alexander          Cherenkov          Sacramento           CA
Judith             Chesser            El Dorado Hills      CA
Alvin              Chetty             Sacramento           CA
Aaron              Cheung             San Francisco        CA
Moeun              Chheang            Long Beach           CA
Jason              Chiang             Temecula             CA
Arinze             Chidom             Riverside            CA
Rajay              Childs             Manteca              CA
Sheila             Childs             San Diego            CA
         Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 97 of 326


Sriteja             Chillarige         San Jose                 CA
Chikezie            Chima              Huntington Beach         CA
Alexander           Chirishyan         Burbank                  CA
Jermaine            Chism              APPLE VALLEY             CA
Krystal             Chitty             Citrus heights           CA
Raymond             Cho                Northridge               CA
John                Choe               Los Angeles              CA
Lachia              Christian          Sacramento               CA
Samuel              Christian          Los Angeles              CA
Samantha            Christiansen       San Jose                 CA
Saiman              Chu                temple city              CA
Aminmorn            Chuengmankong      van nuys                 CA
Ikem                Chukwudifu         South Pasadena           CA
Cameron             Chumbley           Los Angeles              CA
Richard             Chung              Walnut                   CA
Linda               Cisco              San Francisco            CA
Arturo              Cisneros           Palmdale                 CA
Ricardo             Cisneros           Chula Vista              CA
Bacongo             Cisse              Oakland                  CA
Trisha              Claborn            Santa Maria              CA
Kimberly            Clark Burrell      Oakland                  CA
Conrad              Clark              Orange                   CA
Joshua              Clark              Campbell                 CA
Michael             Clark              Rancho Santa Margarita   CA
Taneika             Clark              Hawthorne                CA
Tera                Clark              Hayward                  CA
Virginia            Clark              Stockton                 CA
Lester              Claros             merced                   CA
Gian                Claudio            Carson                   CA
Rick                Clayton            Brentwood                CA
Jessica             Clements           Victorville              CA
Karen               Clements           Sacramento               CA
Jovita              Clemons            Bakersfield              CA
Jeanrobert          Clervoix           San Francisco            CA
Christopher         Cleveland          San Francisco            CA
Elliot              Cleveland          Long Beach               CA
Jennifer            Clifton            Turlock                  CA
Mikaela             Cobb               Davis                    CA
Christopher         Codilla            Tracy                    CA
Marcie              Coe                Morgan Hill              CA
Danny               Coello             Los Angeles              CA
Martin              Cohen              Camarillo                CA
Tanae               Colbert            Vallejo                  CA
Breanna             Coleman            Dixon                    CA
Destiny             Coleman            Long Beach               CA
Kristine            Coleman            Apple valley             CA
Lakesha             Coleman            Torrance                 CA
Zachary             Coleman            Placentia                CA
Ashley              Colglazier         San Luis Obispo          CA
Angelo              Collier            Lancaster                CA
         Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 98 of 326


Amber               Collins            Simi Valley          CA
Simon               Collins            Sacramento           CA
Steve               Collins            Los Angeles          CA
Tanya               Collins            Santa Clara          CA
Tina                Collins            Oakley               CA
Celia               Colon              San Francisco        CA
Sandra              Combee             Vallejo              CA
Christopher         Comly              Turlock              CA
Marvin              Conant             Hawthorne            CA
Alexis              Concannon          Rancho Cucamonga     CA
Clifford            Condello           El Cajon             CA
Karriann            Conley             Stockton             CA
Taylor              Conley             Los Angeles          CA
Ryan                Conn               Tracy                CA
Kodiak              Conrad             Menlo Park           CA
Miles               Conrad             Menlo Park           CA
Krishna             Constancio         Meridian             CA
Alejandro           Contreras          Riverside            CA
Eddie               Contreras          North Hollywood      CA
Jennifer            Contreras          San Jose             CA
Jorge               Contreras          San Jose             CA
Rolando             Contreras          Hayward              CA
Sharon              Contreras          Los Angeles          CA
Alex                Converse Sr        Oakland              CA
Chase               Converse           Pleasanton           CA
Demesha             Conway             North Hollywood      CA
Jonathan            Conway             San Diego            CA
Malik               Conway             Los Angeles          CA
Taylor              Conyers            San Jose             CA
Nicolas             Cook Leon          Oceanside            CA
Jacquez             Cook               Modesto              CA
Sandy               Cook               San Diego            CA
Fernando            Cook-morales       Vista                CA
Jon                 Cooley             Chula Vista          CA
Apple               Cooper             San Diego            CA
Kelli               Cooper             Sacramento           CA
Michael             Cooper             North Highlands      CA
Tracy               Cooper             Citrus Heights       CA
Martin              Coppa Sr.          Pittsburg            CA
Anjelica            Corbett            Highland             CA
Ronisha             Corbin             Moreno Valley        CA
Cassidy             Corboline          Folsom               CA
Chris               Cordingley         Merced               CA
Dana                Cordova            Santa Rosa           CA
John                Cordova            Covina               CA
Lorena              Cordova            Belmont              CA
Vanessa             Cordova            Milpitas             CA
Cheryl              Corll              Lodi                 CA
Mayra               Corona             Los Angeles          CA
Tina                Corona             Merced               CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 99 of 326


Sally              Coronado           Bell Gardens         CA
Daniel             Corpuz             San Luis Obispo      CA
Nicolas            Corral             Altadena             CA
Edmundo            Correa             Los Angeles          CA
Tessa              Correa             Novato               CA
Keith              Corsi              Citrus Heights       CA
Mayra              Cortes             Oceanside            CA
Ramiro             Cortez Roman       Northridge           CA
Ellie              Cortez             Concord              CA
Feisal             Cortez             Anaheim              CA
Michael            Cortez             Lancaster            CA
Bianca             Cortinas           Adelanto             CA
Sheliya            Cosby              Antioch              CA
Stephanie          Cosio              Palmdale             CA
Mark               Costello           Riverbank            CA
Shari              Coston             Antioch              CA
Andrea             Cota               Canyon Country       CA
Raymond            Cota               Los Angeles          CA
Larry              Cotton jr          San Francisco        CA
Angela             Cotton             Victorville          CA
Sandra             Courtney-sims      Pittsburg            CA
Lashae             Cousin             Manteca              CA
Dorothy            Cousins            Las Vegas            NV
Emma               Couvillion         Vacaville            CA
Mario              Cox                Richmond             CA
Tasha              Cox                Bakersfield          CA
Alexis             Cozzi              Merced               CA
DiiyMilea          Crafton            Los Angeles          CA
Iboete             Craig              Los Angeles          CA
Lisa               Crain              Long Beach           CA
Felicia            Crapia             Moreno Valley        CA
Owen               Craver             Redwood City         CA
Cabonia            Crawford           Moreno Valley        CA
Lekeitra           Crawford           Riverside            CA
Jawara             Crichton           Pittsburg            CA
Angela             Criswell           Fremont              CA
Danielle           Crocker            Antelope             CA
Chelsea            Croil              Temecula             CA
James              Cropper            Hemet                CA
Ericka             Crosby             San Bernardino       CA
Vanessa            Croteau            San Jose             CA
Jasmine            Crouch             Carlsbad             CA
Desamona           Crowder            Fresno               CA
Grayce             Crowder            Menifee              CA
Brynn              Crowley            Martinez             CA
Jason              Crowley            Los Angeles          CA
Wesley             Crum               Burbank              CA
Mercedes           Crumby             Fairfield            CA
Ana                Cruz               Fresno               CA
Dixie              Cruz               Lancaster            CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 100 of 326


Jorge              Cruz                Sacramento          CA
Maria              Cruz                San Mateo           CA
Jennifer           Csiszar             Long Beach          CA
Manuel             Cuenca              San Mateo           CA
Melanie            Cui                 Victorville         CA
Shayne             Cui                 Los Angeles         CA
Ashlee             Cummings            Sacramento          CA
Aaron              Cumpton             Fresno              CA
Maria              Cunanan             Hanford             CA
Kareem             Cunningham          Vallejo             CA
Terra              Cupp                Yuciapa             CA
Brandon            Cuppoletti          Rohnert Park        CA
Tinisha            Curley              Los Angeles         CA
Dejana             Curry               Berkeley            CA
William            Curry               Clovis              CA
Latanya            Curtis              East Palo alto      CA
Stephanie          Curtis              Los Angeles         CA
Jamie              Czelusniak          Oakley              CA
Joshua             Czupowski           Willits             CA
Karen              Dadalt              Escalon             CA
Diljot             Daisy               Rodeo               CA
Alexander          Dale                San Rafael          CA
Caitlin            Dalton              Pittsburg           CA
Joia               Danai               Pacoima             CA
Victor             Dandrade            Rancho Cordova      CA
Joseph             Dangler             Bakersfield         CA
Ebony              Daniels             Oakland             CA
Emmitt             Daniels             Delano              CA
Erika              Daniels             La                  CA
Kyesha             Daniels             San Jose            CA
Michalay           Daniels             Los Angeles         CA
Lori               Danielson           Fresno              CA
Daniel             Davidson            San Mateo           CA
Felipe             Rosas               Bakersfield         CA
Carolyn            Davio               Orange              CA
Johnathan          Davis II            Los Angeles         CA
Jason              Davis Jr            Pittsburg           CA
Adam               Davis               Tarzana             CA
Brielle            Davis               Culver City         CA
Cameron            Davis               Sacramento          CA
Chardaney          Davis               Sacramento          CA
Charrice           Davis               Los Angeles         CA
Christine          Davis               Rancho Cordova      CA
Christine          Davis               Tustin              CA
Dana               Davis               Lake Elsinore       CA
Darren             Davis               Sacramento          CA
Dasia              Davis               Sacramento          CA
Donyea             Davis               San Diego           CA
Gabriella          Davis               Citrus Heights      CA
Jesse              Davis               Sacramento          CA
         Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 101 of 326


Jonathan            Davis               Hayward              CA
Karri               Davis               San Bernardino       CA
Lakiesha            Davis               Fresno               CA
Nathaniel           Davis               Fontana              CA
Ronnie              Davis               Victorville          CA
Ryan                Davis               Camarillo            CA
Shaunda             Davis               North Highlands      CA
Valerie             Davis               Petaluma             CA
Victoria            Davis               Fairfield            CA
Tadeh               Davtian             Glendale             CA
Guadalupe           De Alba             Rialto               CA
Cilia               De Araújo           Pacífica             CA
Melissa             De Castro           Modesto              CA
Robert L            De France Jr        Los Angeles          CA
Manuel              De Gonzalo          desert hot springs   CA
Lavved Daryll       De Guzman           Rowland Heights      CA
Robert              De La Cruz          San Diego            CA
Marco               De La Luz           Palm Desert          CA
Marlon              De La Torre         West Covina          CA
Maybeth             De La Torre         La Habra             CA
Freddie             De Leon             Los Angeles          CA
Richard             De los reyes        san diego            CA
Christina           De Paz              Vacaville            CA
Gregory             Dean                Vallejo              CA
Matthew             Dean                Galt                 CA
Tangie              Deberry             San Siego            CA
Farid               Debit               El Cerrito           CA
Nicholas            Debrito             Soquel               CA
Greta               Dedmon              San Rafael           CA
Sharon              Deese               Hawthorne            CA
Joseph              Degirolamo          Oceanside            CA
Ivan                Dejesus Je          Santa Clara          CA
Karen               Dekruif             Ukiah                CA
James carter        Del rosario         Modesto              CA
Cynthia             Dela Cruz           Pittsburg            CA
Rhyan               Dela Cruz           Milpitas             CA
Michael             Delaney             Sacramento           CA
Peter               Delatorre           Desert Hot Springs   CA
My                  Delbridge           Perris               CA
Jennifer            Deleon              Riverside            CA
Nicholas            Deleon              San Bernardino       CA
Mario               Delgado Jr          Palmdale             CA
Christopher         Delgado             Stockton             CA
Pam                 Delgado             San Carlos           CA
Pedro               Delgado             San Jose             CA
Edeliza             Delos Santos        Oakley               CA
Eric                Delrio              San Jose             CA
Kristine            Delrosario          Daly City            CA
Elizabeth           Delucia Rogers      Thousand Oaks        CA
Benjamin            DeMers              Concord              CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 102 of 326


Manuel             Dempsey             North Highlands     CA
Livingston         Denegre-vaught      Anaheim             CA
Jiahao             Deng                San Leandro         CA
Kymberli           Dennett             Napa                CA
Jacqueline         Denton              San Jose            CA
Cynthia            Derita              American Falls      ID
Ryan               Deschaine           Foster City         CA
Daniel             Desmond             Martinez            CA
Jayanth            Dev                 Cupertino           CA
Anthony James      Deview              Beaumont            CA
Cameron            Devore              San Clemente        CA
Christine          DeVore              Antioch             CA
Lisa               Dewitt              Los Angeles         CA
Ara                Deylan              Morgan Hill         CA
Aris               Deylan              Morgan Hill         CA
Gurjot Singh       Dhaliwal            Los Gatos           CA
Angi               Diamond             Indio               CA
Alvera             Dias                Newsrk              CA
Alejandro          Diaz                Yuba City           CA
Alfredo            Diaz                Alhambra            CA
Alyssa             Diaz                Gilroy              CA
Eliana             Diaz                Lancaster           CA
Joanne             Diaz                Santa Barbara       CA
Luis               Diaz                East palo alto      CA
Olivia             Diaz                Fullerton           CA
Cassidy            Dick                Sacramento          CA
Dylan              Dickerson           Yuba City           CA
James              Dickerson           Santa Ana           CA
Breanna            Dickinson           Gilroy              CA
Brittany           Dickinson           Thousand Oaks       CA
Christopher        Diego               Bakersfield         CA
Katie              Dieterly            Moreno Valley       CA
Jabulani           Dill                Vallejo             CA
Darbi              Dillon              Vacaville           CA
Taylor             Dillon              Morongo Valley      CA
Cherika            Dilworth            Lancaster           CA
Devontay           Dimery              Pittsburg           CA
Irvin              Dina                Fremont             CA
Son                Dinh                San Jose            CA
Haley              Dipalma             Rocklin             CA
Kascima            Dirienzo            Long Beach          CA
William            Diskin              Chico               CA
Alex               Distefano           Redondo Beach       CA
Nicole             Dixon               Modesto             CA
Timothy            Dixon               Sacramento          CA
Sam                Dluzak              Riverside           CA
Jason              Doan                Westminster         CA
Lesley             Doan                Adelanto            CA
Derek              Dodge               North Hollywood     CA
Jennifer           Dokey               Palm Desert         CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 103 of 326


Michelle           Dominguez           Stockton            CA
Veronica           Dominguez           Chino               CA
William            Donaldson           Sacramento          CA
Constantino        Dondiego            Oxnard              CA
Giao               Dong                Anaheim             CA
John               Doran               Orinda              CA
James              Dorantes            Victorville         CA
Don                Doria               Carson              CA
Julie              Dormire             Santa Rosa          CA
Shawn              Dormishian          Mountain View       CA
Yvonne             Dorsey              Van Nuys            CA
Aubrey             Douglas             Sacramento          CA
Chris              Douglas             Auburn              CA
Kenneth            Douglas             South Pasadena      CA
Taejane            Downs               El Sobrante         CA
Paul               Doxie               San Jose            CA
Shaylynn           Doxie               Sacramento          CA
Jodi               Draeger             San Diego           CA
Tammy              Draper              Yuccavalley         CA
Natasha            Drew                Sacramento          CA
Yuriy              Drobenyuk           Sacramento          CA
Johnathan          Duarte              Moreno Valley       CA
Ryan               Ducusin             Vallejo             CA
Dominic            Dufour              Venice              CA
Brandon            Duncan              Stockton            CA
Mason              Duncan              Murrieta            CA
Kelly              Dunn                Bakersfield         CA
Michael            Dunn                Corona              CA
Katarine           Dunning             San Bernardino      CA
Nghia Nhan         Duong               Newport Beach       CA
Demetrius          Dupree              Hayward             CA
Megan              Duran               Fresno              CA
Stephanie          Duran               San Jose            CA
Hunter             Durand              San Francisco       CA
Ryan               Durell              San Diego           CA
Shay               Durisseau           Richmond            CA
Kyle               Durnford            Fair Oaks           CA
Stephann           Durr                Oceanside           CA
Shobni             Dutt                Fremont             CA
Lauren             Each                Anaheim             CA
Shanall            Eaddy               Sacramento          CA
Jajuan             Earl                Elk Grove           CA
Christopher        Earl-rockefeller    Hayward             CA
Lesly              Earnest             Modesto             CA
Janice             Eason               Sacramento          CA
Shantelle          Easter              Compton             CA
Ryan               Eaton               Hollister           CA
Destiny            Echols              Ventura             CA
Alex               Eck                 Los Angeles         CA
Cassandra          Edilloran           San Diego           CA
       Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 104 of 326


Sherry            Edlund              Bellflower            CA
Violet            Edmunds             Bay Point             CA
Brandan           Edwards             San Jose              CA
Cedric            Edwards             Santa Clara           CA
Matthew           Edwards             Lancaster             CA
Taja              Edwards             Los Angeles           CA
Vanessa           Edwards             El Cajon              CA
Igor              Efimov              Los Angeles           CA
Tatiana           Efimova             Sunnyvale             CA
Ethan             Eich                San Francisco         CA
David             Eisenbart           Anaheim               CA
Robin             Eisman              San Juan Capistrano   CA
Akram             Eissa               San Bernardino        CA
La’rhonda         Elam                Chatsworth            CA
Misty             Elder               Orangevale            CA
Bianca            Eleazar             Martinez              CA
Emmanuel          Elendu              Stockton              CA
Raafat            Elhenawy            Orange                CA
Demetrius         Elkins              Los Angeles           CA
Destiny           Ellingberg          Sacramento            CA
Lakita            Elliott             Long Beach            CA
Christian         Ellis               Fontana               CA
Derrick           Ellis               Palm Desert           CA
Jacob             Ellis               Oceanside             CA
Kimberly          Ellis               Azusa                 CA
Ahmed             Elmehey             Claremont             CA
Ahmed             Elsharkawy          Anaheim               CA
Heather           Elvin               San Diego             CA
Paul              Elzie               Los Angelesis         CA
Jerell            Encalade            Marina                CA
Casaundra         Endres              Sacramento            CA
Michelle          Engebretson         Yucca Valley          CA
Samantha          England             Lebec                 CA
Victoria          England             Roseville             CA
Randy             Englekirk           Encinitas             CA
Veronica          Erazo               Carmichael            CA
David             Erickson            El Cajon              CA
Lawrence          Erispe              Cupertino             CA
Angelica          Escamilla           Tracy                 CA
Amanda            Escobar             Buttonwillow          CA
Giovanni          Escobar             Reseda                CA
Lorena            Escobar             Palmdale              CA
Nancy             Escobar             Panorama City         CA
Robert            Escobar             Covina                CA
Jessica           Escobedo            Tracy                 CA
Bianca            Escorcio            Hayward               CA
Masoomeh          Eshraghinomandan    Laguna Hills          CA
Beshoy            Eskarous            Pleasanton            CA
Micaela           Esparza             Garden Grove          CA
Ralph             Esparza             Fresno                CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 105 of 326


Erika              Espericueta         San Jose            CA
Julio              Espino              Glendale            CA
Alina              Espinosa            Riverside           CA
Frank              Espinoza            Moreno Valley       CA
Josephina          Espinoza            Ontario             CA
Neptaly            Espinoza            Compton             CA
Rodrigo            Espinoza            Downey              CA
Lauren             Esquer              Dixon               CA
Mayra              Esquivel            Sacramento          CA
Bob                Estefani            Santa Ana           CA
Javier             Estrada             Gardena             CA
Julisa             Estrada             San Jose            CA
Linda              Estrada             Danville            CA
Selena             Estrada             San Bernardino      CA
Mele               Eteaki              Patterson           CA
Sasha              Ethridge            Lemon grove         CA
Brandi             Eubank              Moreno Valley       CA
Michael            Eubank              Los Angeles         CA
Irma               Eubanks             Vallejo             CA
Hyomi              Eum                 Los Angeles         CA
Kairo              Evans               Oakland             CA
Kimberly           Evans               Yucaipa             CA
Michelle           Evans               Los Angeles         CA
Nicole             Evans               Citrus Heights      CA
Tim                Evans               Los Angeles         CA
Thomas             Evanssaine          Los Angeles         CA
James              Ewing               Los Angeles         CA
Sarah              Ewing               Union City          CA
Michelle           Faciones            Vista               CA
Emily              Fahey               Napa                CA
Kariem             Fahmy               Laguna Niguel       CA
Anthony            Fairbanks           San Jose            CA
Vanessa            Falcao              Hawthorne           CA
Richard            Falcon              San Bernardino      CA
Coleton            Falke               Lake Forest         CA
Leticia            Falla               Bakersfield         CA
James              Farag               Rancho Cucamonga    CA
Zakiya             Fard                Mcclellan           CA
Magdy              Farid               Manteca             CA
Stephanie          Farin               Marin City          CA
Dustan             Farr                San Diego           CA
Fiona              Farrell             Chico               CA
Khamille           Farris              Palmdale            CA
Arvin              Farzanegan          Concord             CA
Kaveh              Fata                Aptos               CA
Farzad             Fazel               Tracy               CA
Rachel             Fedden              Anaheim             CA
Evelle             Fejeran             Temecula            CA
Rhonda             Felix               Sacramento          CA
Edson              Fernandes           San Diego           CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 106 of 326


Joseph             Fernandes           Escalon             CA
Cameron            Fernandez           Huntington Beach    CA
Dario              Fernandez           San Francisco       CA
Dexter             Fernandez           Pittsburg           CA
Faro               Fernandez           San Bruno           CA
Gabriel            Fernandez           San Jose            CA
Jennifer           Fernandez           Redwood City        CA
Mike               Fernandez           Victorville         CA
Taisa              Fernandez           Buena Park          CA
Maria              Ferrer              Bakersfield         CA
Jassica            Fetuu               Antioch             CA
Amber              Fields              Inglewood           CA
Donyae             Fields              Compton             CA
Leatricia          Fields              Compton             CA
Tomica             Fields              Los Angeles         CA
Torrin             Fields              Long Beach          CA
Christopher        Figueroa            Fremont             CA
Maximo             Filippini           Chula Vista         CA
Audra              Fillion-albert      Lodi                CA
Silas              Finch               Galt                CA
Joseph             Fincher             Roseville           CA
Shawna             Fink                Winton              CA
Tiffany            Finney              Sacramento          CA
Jessica            Fisher              Fresno              CA
Wakeeia            Fitzgerald          Fresno              CA
Brianna            Fleming             Los Angeles         CA
Atley              Flenner             Concord             CA
Cheryl             Fletcher Zarich     La Mesa             CA
Nalani             Flint               Huntington Beach    CA
Russell            Flisk               Rancho Cucamonga    CA
Alexis             Flores              San Jose            CA
Amanda             Flores              Claremont           CA
Ben                Flores              Visalia             CA
Edgar              Flores              Chatsworth          CA
Edgar              Flores              Ontario             CA
Gloria             Flores              Palmdale            CA
Jacob              Flores              Stockton            CA
Liuis              Flores              Fontana             CA
Marissa            Flores              San Jose            CA
Matthew            Flores              Nutrients           CA
Paola              Flores              Sacramento          CA
Randy              Flores              Costa Mesa          CA
Roger              Flores              El Monte            CA
Sonya              Flores              Santa Maria         CA
Stephan            Flores              Lodi                CA
Shea               Floresespindola     Stockton            CA
Maximum            Flournoy            Sacramento          CA
Ludlow             Flower Iv           Burbank             CA
Alissa             Floyd               Oakland             CA
Jenise             Floyd               Sacramento          CA
            Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 107 of 326


Ruddie                 Floyd               Los Angeles         CA
Jeremy                 Fodor               San Bernardino      CA
Maia                   Foelsch             Palo Alto           CA
Jaclyn                 Fogle               La Mesa             CA
Tuesday                Foman               Union City          CA
Adrian                 Fonda               Milpitas            CA
Brittney               Fonseca             San Jose            CA
Sheila                 Fonseca             Sacramento          CA
Andrea                 Foppiano            Patterson           CA
Connor                 Forbes              Temecula            CA
Onteiro                Ford                Los Angeles         CA
Steven                 Ford                Torrance            CA
Star                   Foreman             Long Beach          CA
Tina                   Forte               Victorville         CA
Antoine                Foster              Imperial Beach      CA
Mike                   Foster              Hesperia            CA
Yousef                 Fotovat             Canoga Park         CA
August                 Foucault            Folsom              CA
Amber                  Fowler              Clovis              CA
Devyn                  Fowler              Los Angeles         CA
Ashley                 Frame               Sacramento          CA
Surinity               Francis             Ontario             CA
Yvonna                 Francis             Fresno              CA
Ramon                  Franco Jr           Watsonville         CA
Geddy                  Franco              Pacifica            CA
Joseph                 Franco              Aromas              CA
Chris                  Franklin            Victorville         CA
Shetara                Franklin            Los Angeles         CA
Janae                  Frazier             Hercules            CA
Tierra                 Frazier             Long Beach          CA
Renee                  Fredericksen        Sacramento          CA
Alicia                 Freeman             Pinole              CA
Samuel                 Freeman             Toluca Lake         CA
Rickelle               Freeny              Sacramento          CA
Calvin                 Freer               Chico               CA
Rashad                 French              San Jose            CA
Alexis                 Frias               Petaluma            CA
Kaitlyn                Frith               Concord             CA
Alec                   Frost               Santa Barbara       CA
Amir                   Frozano             San Diego           CA
Sheryl                 Fry                 Santa Cruz          CA
Robert                 Frye                San Franci          CA
Christina              Fuchs               Los Angeles         CA
Jed                    Fuchs               North Hollywood     CA
Bernardo               Fuentes             Pacifica            CA
Mark                   Fuentes             Daly city           CA
Clarissa               Fuller              Modesto             CA
Michael                Fuller              Agoura Hills        CA
Allyssia               Funicellio          Rancho Cordova      CA
Lashanta               Furnace             Whittier            CA
       Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 108 of 326


Tyler             Furusho             Sunnyvale           CA
Wade              Fussner             Indio               CA
Mariana           G Leal              San Rafael          CA
Sonia             G Mccormack         Santa Maria         CA
Walid             Gad                 Daly City           CA
Arjun             Gadkari             San Jose            CA
Brianna           Gaeta               Fresno              CA
Hector            Gagliardi           El Monte            CA
Lisa              Gailey              Sacramento          CA
Briana            Gaines              Rodeo               CA
Michael           Gaither             Gilroy              CA
Troy              Gala                Aliso Viejo         CA
Jessica           Galdamez            Antioch             CA
Kaitlin           Gale                Temecula            CA
Stephanie         Galicia             Carson              CA
Eliana            Galindo             Sanger              CA
Melody            Galizadeh           Los Angeles         CA
Hayley            Gallagher           Bakersfield         CA
Sean Michael      Gallagher           Calabasa            CA
Richard           Gallardo            Hawthorne           CA
Sonia             Gallegos            Hayward             CA
Irma              Gallo               Torrance            CA
Bryan             Galvan              San Jose            CA
Heather           Galvan              Antelope            CA
Munkhbold         Ganbold             Los Angeles         CA
Rena              Gant                Fresno              CA
Antonique         Gantt               Elk Grove           CA
Alisa             Garber              Modesto             CA
alexander         garcia              hayward             CA
Alondra           Garcia              Longbeach           CA
Amado             Garcia              Richmond            CA
Cristina          Garcia              San Jose            CA
Daniel            Garcia              Hayward             CA
Efrain            Garcia              San ysidro          CA
George            Garcia              Pasadena            CA
Issac             Garcia              Adelanto            CA
Jimmy-eugene      Garcia              Sunnyvale           CA
John              Garcia              San Jose            CA
Jonathan          Garcia              Irvine              CA
Luis              Garcia              Anaheim             CA
Makaela           Garcia              Oxnard              CA
Marc              Garcia              Victorville         CA
Marcus            Garcia              Gilroy              CA
Melanie           Garcia              Auburn              CA
Melody            Garcia              Lake Elsinore       CA
Natalia           Garcia              Redwood City        CA
Rocio             Garcia              San Jose            CA
Samuel            Garcia              El Monte            CA
Saul              Garcia              Los Angeles         CA
Vasti             Garcia              Fresno              CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 109 of 326


Victoria           Garcia              Merced              CA
Yvonne             Garcia              Highland            CA
Zeida              Garcia              Hemet               CA
Alex               Garcia-robles       Ripon               CA
Christopher        Gardner             Canyon Country      CA
David              Gardner             monrovia            CA
Kimberly           Garner Jones        Sacramento          CA
Kashina            Garner              San Francisco       CA
Jennifer           Garnica             Gilroy              CA
Erick              Garrett             Sacramento          CA
Savannah           Gary                Los Angeles         CA
Brittney           Garza               Bakersfield         CA
Mitchell           Gaskey              El Cajon            CA
Nickolas           Gates               Citrus Heights      CA
Robin              Gates               Elverta             CA
Nailah             Gatewood            Suisun              CA
Ronald             Gatewood            Emeryville          CA
Ginny              Gaucher             Rancho Cordova      CA
Chiranjibi         Gautam              Winnetka            CA
Gilbert            Gaw                 Playa Del Rey       CA
Marcus             Gay                 Milpitas            CA
Tanya              Gaylor              Torrance            CA
Kari               Gaylord             Lomita              CA
Nathan             Gaytan              San Jose            CA
Marissa            Gazcon              Modesto             CA
Asgedom            Gebre               West Hollywood      CA
Caleb              Gebrewold           Los Angeles         CA
Alex               George              Los Angeles         CA
Cherelle           Gerrald             Los Angeles         CA
Cole               Gerson              Newport Beach       CA
Alexander          Gettlin             Los Angeles         CA
Ghiass             Ghauss              Dublin              CA
Shahin             Ghaziaskar          Laguna Beach        CA
Hossein            Ghazipour           San Jose            CA
Samila             Ghomeshi            Oceanside           CA
Ashley             Gibbs               Los Angeles         CA
Donald             Giddings            Valley Valley       CA
Julian             Gigolasanvansan     San Jose            CA
Ryan               Giguere             Hemet               CA
Alicia             Gilbert             Richmond            CA
Kailani            Gilbuena            Seaside             CA
Owen               Gilchrist           Oceanside           CA
Brenda             Giles               Bakersfield         CA
Daniel             Gil-fernandez       San Jose            CA
Ashlyn             Gilkey              Stockton            CA
Kristy             Gill                Reseda              CA
Michelle           Gill                Tracy               CA
Megan              Gillette-mccarthy   Walnut Creek        CA
Gary               Gilroy              San Jose            CA
Patricia           Gimlen              Carmichael          CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 110 of 326


Lisa               Giordanelli         Benicia               CA
Tayron             Giovani             Los Angeles           CA
Jasmin             Gipolan             Carlsbad              CA
Miani              Giron               Los Angeles           CA
Nicholas           Gizdich             Watsonville           CA
Samantha           Gjerde              Redondo Beach         CA
Viviana            Glapa               San Marcos            CA
Charlotte          Glass               Fairfield             CA
Jorge              Godinez             Ventura               CA
Allan              Godoy               Sacramento            CA
Jessica            Godoy               San Diego             CA
Bennett            Goertz              Cupertino             CA
Martin             Goes                Reseda                CA
Gregory            Goff                Altadena              CA
Kevin              Golchin             Santa Clarita         CA
Andrew             Goldenberg          Rsm                   CA
Sheyla             Gomez Lessiur       Gilroy                CA
Alma               Gomez Marquez       Suisun City           CA
Cornelio           Gomez               National City         CA
Daniel             Gomez               San Jose              CA
Daniel             Gomez               Ojai                  CA
Deidra             Gomez               Brentwood             CA
Federico           Gomez               Murrieta              CA
Gilberto           Gomez               San ysidro            CA
Mercedes           Gomez               Laughlin              NV
Nicole             Gomez               Chula Vista           CA
Raul               Gomez               South San Francisco   CA
Victor             Gomez               Hayward               CA
Sonya              Goncharenko         Pico Rivera           CA
Shawn              Gonez               Fresno                CA
Aaron              Gonzales            Moreno Valley         CA
Gregorio           Gonzales            Colton                CA
Jessica            Gonzales            Modesto               CA
Joe                Gonzales            Fresno                CA
Robert             Gonzales            Norwalk               CA
Andres             Gonzalez            Pasadena              CA
Bryan              Gonzalez            Millbrae              CA
Cesar              Gonzalez            Bell Gardens          CA
Christian          Gonzalez            Monterey Park         CA
Cynthia            Gonzalez            Fairfield             CA
David              Gonzalez            Indio                 CA
Delanna            Gonzalez            Riverbank             CA
Diana              Gonzalez            Palmdale              CA
Enrique            Gonzalez            Los Angeles           CA
Francisco          Gonzalez            San Jose              CA
Gerald             Gonzalez            Moreno Valley         CA
Hector             Gonzalez            Cathedral City        CA
Isabel             Gonzalez            San Diego             CA
Israel             Gonzalez            Pomona                CA
Jacob              Gonzalez            Santa Ana             CA
       Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 111 of 326


Marcelo           Gonzalez            Sacramento          CA
Mariacruz         Gonzalez            Riverside           CA
Mauro             Gonzalez            Cudahy              CA
Megan             Gonzalez            Livermore           CA
Monserrat         Gonzalez            Carson              CA
Paul              Gonzalez            Santa Rosa          CA
Caitlyn           Gonzalez-sainz      San Diego           CA
Nicole            Goodan              Downey              CA
Shahin            Goodarzi            Los Angeles         CA
casey             goodman             Rio Linda           CA
Denise            Gordon              Culver City         CA
Sabrina           Gordon              Lincoln             CA
Timothy           Gordon              Vallejo             CA
Daniel            Gorman              Kelseyville         CA
Marianne          Gorsich             San Diego           CA
Elizabeth         Gosa                Sacramento          CA
Guy               Gottlieb            Los Angeles         CA
Conor             Goulart             San Jose            CA
Jordan            Govorko             Newport Beach       CA
Seena             Gowa                Woodland Hills      CA
Nick              Graff               San Francisco       CA
Haylee            Graham              Spring Valley       CA
Lyle              Graham              Los Angeles         CA
Erik              Granados            Fairfield           CA
Billy             Grandy              Los Angeles         CA
Andrew            Granillo            San Marcos          CA
Devin             Grant               Sacramento          CA
Lanesha           Grant               Oakland             CA
Anthony           Gray                West Covina         CA
Bobby             Gray                Bakersfield         CA
Tyrone            Gray                La                  CA
Vanessa           Gray                Modesto             CA
Xaudia            Gray                Oakland             CA
Justin            Graze               East Palo Alto      CA
Kimberly          Greaney             Manteca             CA
Brandon           Greco               Danville            CA
Tina              Greco               San Francisco       CA
Adam              Green               Glendale            CA
Dante             Green               Lancaster           CA
James             Green               Los Angeles         CA
Aja               Greene              Fremont             CA
Andre             Greene              Corona              CA
Danielle          Greene              Hawthorne           CA
Layla             Greene              Calexico            CA
Yavaunne          Greenwood           Suisun City         CA
Melina            Gregorio            La                  CA
Amandeep          Grewal              Oakdale             CA
Gulal             Grewal              San Jose            CA
Latasha           Grider              Alameda             CA
Lanora            Griffin             Turlock             CA
       Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 112 of 326


Kaneisha          Grim                Los Angeles         CA
Jasmine           Grisby              Suisun City         CA
William           Griswold            Pomona              CA
Wesley            Grizzelle           Salida              CA
Benjamin          Grove               Santa Cruz          CA
Stephanie         Grover              Ca                  CA
Adam              Gruber              Redwood city        CA
Jeannie           Grummitt            Summerland          CA
Aryn              Grusin              Oceanside           CA
Aaron             Guardado            Upland              CA
Ellen             Gudino              Anaheim             CA
Shane             Guenther            Auburn              CA
Irene             Guerra              Oxnard              CA
Isaac             Guerrero            Montclair           CA
Jason             Guerrero            Fontana             CA
Kevin             Guild               Lancaster           CA
Daniela           Guillen             West Covina         CA
Gilberto          Guillen             El Centro           CA
Rick              Guillen             Oxnard              CA
Jake              Guinn               Union City          CA
Rebecca           Gullett             Oakland             CA
Dushawn           Gulley              Pinole              CA
David             Gulliford           El Cajon            CA
Andrew            Gulmatico           Corona              CA
Shameeka          Gultry              Inglewood           CA
YiQuan            Guo                 San Francisco       CA
Rajesh            Gupta               Brentwood           CA
Kumar             Gurung              Sonoma              CA
Anais             Gutierrez           San Marcos          CA
Antonio           Gutierrez           Santa Rosa          CA
Christian         Gutierrez           La Habra            CA
Elijah            Gutierrez           Yuba city           CA
Jorge             Gutierrez           San Jose            CA
Jose              Gutierrez           Hawiian Gardens     CA
Mateo             Gutierrez           Antioch             CA
Omar              Gutierrez           Chino Hills         CA
Ricky             Gutierrez           La Palma            CA
Rosario A         Gutiérrez           Amaheim             CA
Jesse             Gutterman           Tarzana             CA
Martha            Guttierrez          Fresno              CA
Emiliano          Guzman              San Jose            CA
Mark              Guzman              Fresno              CA
Rigoberto         Guzman              Downey              CA
Stephanie         Guzman-ferran       Hemet               CA
Austin            Ha                  Rowland heights     CA
Dat               Ha                  Sunnyvale           CA
Jashawnah         Ha                  Hesperia            CA
Thuhan            Ha                  Stockton            CA
Alexus            Hadnot              Rialto              CA
Irlanda           Hadnot              Milpitas            CA
       Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 113 of 326


Charles           Hafron              Poway               CA
Kim               Hagel               Petaluma            CA
Laura             Haggins             Menlo Park          CA
Dylan             Haight              Concord             CA
Robin             Haley               Richmond            CA
Dyllan            Hall                Lakewood            CA
Laura             Hall                Lake Forest         CA
Martin            Hall                Woodland Hills      CA
Ryan              Hall                Riverside           CA
Rossana           Hallum-johnson      Hayward             CA
Andrew            Ham                 Carlsbad            CA
Katelynn          Hambley             Lake Elsinore       CA
Jennifer          Hamen               Oceanside           CA
Ahmad Samim       Hamid               Bakersfield         CA
dominic           Hamilton            compton             CA
Latarsha          Hamilton            La                  CA
Tiffanh           Hamilton            Vacaville           CA
Trevor            Hamilton            Fair Oaks           CA
Matthew           Hammar              Riverside           CA
Latoya            Hammonds            Hemet               CA
David             Hammonjr            Pittsburgh          CA
Jeremy            Hamon               Citrus Heights      CA
Joshua            Hampton             Stockton            CA
Catherine         Haney               Hesperia            CA
Desseri           Hansen              Apple Valley        CA
Michelle          Hansen              Mountain View       CA
Marie             Harbaugh            Chatsworth          CA
Bryce             Harder              Sacramento          CA
Donell            Hardin              Richmond            CA
Damont            Hardnett            San Jose            CA
Eric              Hardy               San Mateo           CA
Christian         Hargrove            Rancho Cordova      CA
Dominick          Hargrove            Fairfield           CA
Alajah            Harper              Victorville         CA
Alexis            Harper              Riverside           CA
Brigette          Harper              Santa Monica        CA
Kayle             Harper              Simi Valley         CA
Laquiche          Harrell             Fairfield           CA
Anthony           Harrer              Livermore           CA
Alexis            Harris              Antioch             CA
Antione           Harris              Hayward             CA
April             Harris              Los Angeles         CA
Jade              Harris              Elk Grove           CA
Jordan            Harris              West Sacramento     CA
Kimberly          Harris              Vallejo             CA
Logan             Harris              Sacramento          CA
Melita            Harris              Buena Park          CA
Patricia          Harris              Long Beach          CA
Sandra            Harris              Sacramento          CA
Sharlese          Harris              Vallejo             CA
          Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 114 of 326


Shauna               Harris              Hawthorne           CA
Therea               Harris              Pasadena            CA
Lisa                 Harrison            San Dimas           CA
Robert               Harrison            Ventura             CA
Elisha               Harry               Long Beach          CA
Mike                 Harsini             Torrance            CA
Gayle                Hart                San Francisco       CA
Kelly                Hart                San Diego           CA
Brian                Harvey              Irvine              CA
Christa              Harvey              Roseville           CA
Sara                 Harvey              Citrus Heights      CA
Matthew              Hasemeier           Valley Village      CA
Mohammed             Hassan              Los Angeles         CA
Hannah               Hatch               Morenovalley        CA
Deborah              Hatler              Sacramento          CA
Alex                 Hatten              Stockton            CA
Kayla                Haverkorn           Upland              CA
Lisa                 Hawker              Vallejo             CA
Andrew               Hayden              La Crescenta        CA
Suzanne              Hayes               Fresno              CA
Sandra               Hayhurst            Norwalk             CA
Jeannie              Hazell              Hemet               CA
Myles                Hecht               Oakland             CA
Paul                 Heemann             Newport Beach       CA
Zylo                 Hefferan            Bakersfield         CA
Chris                Hefner              San Francisco       CA
Juanita              Heidelburg          Dublin              CA
Michael              Heintz              Redondo Beach       CA
Gretchen             Heinz               Stockton            CA
Randy                Helsel              Sacramento          CA
Elizabeth            Hemphill            Yuba city           CA
Anthony              Henderson           Los Angeles         CA
Heather              Henderson           Santa Clara         CA
Michelea             Henderson           Hayward             CA
Torrell              Henderson           Richmond            CA
Vanessa              Henderson           San Diego           CA
Noah                 Hendrickson         Oceanside           CA
Chandra              Henke               Riverbank           CA
Yonel                Henri               Fresno              CA
Deysi                Henriquez           Los Angeles         CA
Hancy F              Henry Jr            Inglewood           CA
Breeaunna            Henry               Inglewood           CA
Michael              Henry               San Jose            CA
Sallie               Henry               San Jacinto         CA
Konnor               Heredia             Antioch             CA
Cody                 Hermanson           Newport Beach       CA
Reyna                Hernadez            San Jose            CA
Nina                 Hernandes           Hayward             CA
Sixta Leticia        Hernandez Blas      Oceanside           CA
Jocelyn              Hernandez Gomez     San Jose            CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 115 of 326


Alisa              Hernandez           Rialto                CA
Athena             Hernandez           Ontario               CA
Caterine           Hernandez           San Pedro             CA
Gabriel            Hernandez           Inglewood             CA
George             Hernandez           San Jose              CA
Guillermo          Hernandez           Santa Ana             CA
Hector             Hernandez           Ontario               CA
Jessics            Hernandez           Covina                CA
Josue              Hernández           Hayward               CA
Marlena            Hernandez           Victorville           CA
max                hernandez           Oakland               CA
Rochelle           Hernandez           Carlsbad              CA
David              Herr                Byron                 CA
Breanna            Herrera             Redding               CA
Darlene            Herrera             Whittier              CA
Ferdinand          Herrera             Vallejo               CA
Joel               Herrera             South San Francisco   CA
Matthew            Herrera             Brea                  CA
Moises             Herrera             San jacinto           CA
Paul               Herrera             North Hollywood       CA
Darrell            Herron              Citrus Heights        CA
Erfan              Hettini             Paso Robles           CA
Toni               Heuchan             Long Beach            CA
Auther             Hewitt              Richmond              CA
Shantiana          Hicks English       Ontario               CA
Gary               Hicks               Sacramento            CA
Matthew            Hicks               Oakland               CA
Jaunet             Hickson             Los Angeles           CA
David              Hidalgo             Los Angeles           CA
Adrian             Hilk                Santa Ana             CA
Alicia             Hill                Union City            CA
Amaenda            Hill                Antioch               CA
Anthony            Hill                Colton                CA
Gregory            Hill                Bellflower            CA
Ryan               Hill                Sacramento            CA
Shannen            Hill                Los Angeles           CA
Tasha              Hill                Sacramento            CA
Brittany           Hilliard            Los Angeles           CA
Corey              Hilsenbeck          Sacramento            CA
Justin             Hilton              Murrieta              CA
Sophia             Hirano              Alameda               CA
Nikki              Hoard               SHERMAN OAKS          CA
Eduardo            Hocher              Gardena               CA
Walter             Hochrein            San Diego             CA
Kory               Hocker              Pittsburg             CA
Andrew             Hoffman             N Hollywood           CA
Kevin              Hoffman             Orange                CA
Robert             Hoffman             North Highlands       CA
Shalinda           Hogains             Palmdale              CA
Kamilah            Hogan               Antelope              CA
      Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 116 of 326


Justin             Holan             Norwalk             CA
Darnelle           Holcomb           Ceres               CA
Danielle           Holland           Suisun City         CA
Elvin              Holland           Fresno              CA
Michael            Holland           San Diego           CA
Pierre             Holland           Sacramento          CA
Temia              Holliday Archie   Vallejo             CA
Lawrence           Holliday          Sacramento          CA
Holly              Hollingsworth     Fresno              CA
Brandon            Hollis            Atwater             CA
Teresa             Hollis            Santa Barbara       CA
Latisha            Holloway          Sacramento          CA
Breanna            Holmes            Oceanside           CA
Breanna            Holmes            Merced              CA
Keaton             Holter-hamilton   Oakland             CA
Mohammad Massoud   Homayoun          Yuba City           CA
Shauib             Homran            Oakland             CA
Kenneth            Hood              Carson              CA
Breshon            Hooker            Stockton            CA
Kendra             Hopkins           Sacramento          CA
Requel             Hopkins           Sacramento          CA
Tina               Hopkins           Carmichael          CA
David              Hoptman           Los Angeles         CA
June               Horcasitas        San Lorenzo         CA
Ian                Horst             Vista               CA
Erick              Horta             Fontana             CA
Grant              Horton            Folsom              CA
Isajah             Horton            Pomona              CA
Danielle           Houk              Bakersfield         CA
James              Hour              Stockton            CA
John               House             San Diego           CA
Amber              Houser            Live Oak            CA
Jamie              Howard            Sacramento          CA
Nicole             Howard            Elk Grove           CA
Nicole             Howard            Inglewood           CA
Paula              Howard            Los Angeles         CA
Porsha             Howard            Los Angeles         CA
Sharon             Howard            Orangevale          CA
Ted                Howard            Fullerton           CA
Van                Howard            Clovis              CA
James              Howell            San Jose            CA
Alyse              Hoy               Elk Grove           CA
Ryan               Hoy               Pauma Valley        CA
Henry              Huang             San Francisco       CA
Kaitlin            Hubbard           Valley Center       CA
Letice             Hubbard           Carmichael          CA
Taylor             Huber             San Jose            CA
Kenneth            Huerta            Carson              CA
Andrew             Huff              Lake Elsinore       CA
Brandon            Huggins           Huntington Beach    CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 117 of 326


Carrie             Huggins             Fresno              CA
Holly              Hughes              Pomona              CA
Martha             Hughes              Los Angeles         CA
Tiffany            Hughes              Vallejo             CA
Melissa            Huitron             Fair Oaks           CA
Alexandar          Hull-richter        Crestline           CA
Kayone             Humphrey            Sacramento          CA
Brent              Humphreys           Turlock             CA
Brigitte           Humphries           Los Angeles         CA
Jasmine            Hunt                Rancho Cordova      CA
Karol              Hunt                Sacramento          CA
Carita             Hunter              Pleasanton          CA
Cassandra          Hunter              Castro Valley       CA
Rashawnn           Hunter              San Bernardino      CA
Tina               Hursey              Olivehurst          CA
Ramon              Hurst               Bellflower          CA
Jasmine            Husak               El Dorado           CA
Michelle           Huser               Roseville           CA
Ahmad              Hussain             Elk Grove           CA
Saber              Hussain             Fremont             CA
Ethan              Hutchins            Castro Valley       CA
Grant              Hutchins            Redwood City        CA
Tony               Hutchinson          Sacramento          CA
Lorna              Huycke              Oxnard              CA
Hoang              Huynh               San Jose            CA
Michael            Huynh               Garden Grove        CA
Thinh              Huynh               San Jose            CA
Cheri              Hyatt               Beaumont            CA
Frances            Hyder               Orange              CA
Meeker             Hymes               Moreno Valley       CA
Gaylan             Hyson               Merced              CA
Carlos             Ibarra              Redondo beach       CA
Roxanne            Ibarra              San José            CA
Pauline            Ibarra/alvarado     Stockton            CA
Hector             Iboa                Morgan Hill         CA
Fowsi              Ibrahim             Lemon Grove         CA
Khongorzul         Iderkhangai         Walnut Creek        CA
Rennet             Igunbor             Los Angeles         CA
Obinna             Ikerionwu           Long Beach          CA
Stephanie          Inclan              Fontana             CA
Jamie              Inglet              Fresno              CA
Shannon            Ingram              Lancaster           CA
Emily              Ingrao              Garden Grove        CA
Sabrina            Inocencio           Tracy               CA
Ivania             Isassi              Palmdale            CA
David              Israel              Shasta Lake         CA
Tigran             Israelyan           Glendale            CA
Magdi              Istafanos           Bakersfield         CA
Jay                Ivan                Anaheim             CA
Joanne             Ivy                 Pomona              CA
       Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 118 of 326


Johnnie             Iwabuchi          Temple City         CA
Racheal             Iyiola            Bellflower          CA
Raquel              Jachetta          Elk Grove           CA
Bonnie              Jackson           Rancho Cucamonga    CA
Brian               Jackson           Palmdale            CA
Desiray             Jackson           Compton             CA
Dominique           Jackson           Riverside           CA
Gregory             Jackson           Los Angeles         CA
Heather             Jackson           Chatsworth          CA
Joshua              Jackson           Riverside           CA
Kayla               Jackson           Stanton             CA
Shanine             Jackson           El Segundo          CA
Tiffany             Jackson           San Pablo           CA
Vonchelle           Jackson           Victorville         CA
Alyssa              Jacobs            Fullertion          CA
Krysta              Jacobson          Turlock             CA
Shayna              Jai               Oceanside           CA
Salazar             Jaime             Arcssdia            CA
Brandie             James             San Jose            CA
Brysha              James             Oakland             CA
Franc               James             Marysville          CA
Christopher         Jamison           Garden Grove        CA
Angelo              Jaramillo         Brentwood           CA
Gabriel             Jaramillo         Turlock             CA
Domecia             Jasper            Oakland             CA
Brandon             Jauregui          Saugus              CA
Jacob               Jauregui          Carmichael          CA
Jordan              Javaheri          Beverly Hills       CA
Egal                Javanfard         Los Angeles         CA
Arthur              Javier            Santa Clara         CA
Richard             Jeanjacques       Tarzana             CA
Ramon               Jefferson         Los Angeles         CA
Steven              Jefferson         Berkeley            CA
Cathy               Jenkins           Alameda             CA
Gilbert             Jenkins           Temecula            CA
Jaquieria           Jenkins           Hesperia            CA
Amber               Jennings          Anaheim             CA
Jesse               Jeronimo          West Covina         CA
Chevon              Jex               Ontario             CA
Thomas              Jia               San Jose            CA
Syed Muhammed Ali   Jilani            San Diego           CA
Brandon             Jimenez Flores    San Jose            CA
Gladys              Jimenez           Oceanside           CA
Jake                Jimenez           San francisco       CA
Juan                Jimenez           Greenfield          CA
Mariana             Jimenez           Panorama City       CA
Rafael              Jimenez           Pittsburg           CA
Alexander           Jo                Walnut              CA
Gordon              Joe               Lake Elsinore       CA
Louie               Joel              San Jose            CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 119 of 326


Shontal            Johnson             Walnut              CA
Alisha             Johnson             Sacramento          CA
Amanda             Johnson             Long Beach          CA
Angela             Johnson             Rancho Cucamonga    CA
Anthony            Johnson             Long Beach          CA
Ashley             Johnson             El Cerrito          CA
Christa            Johnson             Sacramento          CA
Damon              Johnson             San Pedro           CA
Denise             Johnson             Rocklin             CA
Duane              Johnson             Los Angeles         CA
Eric               Johnson             Antioch             CA
Erik               Johnson             Altadena            CA
Erika              Johnson             San Francisco       CA
Ilianna            Johnson             San Bernardino      CA
Janine             Johnson             Wheatland           CA
Jarrell            Johnson             Vallejo             CA
Jay                Johnson             Stockton            CA
Jessica            Johnson             Antioch             CA
Johnny             Johnson             Bakersfield         CA
Jorden             Johnson             Rancho Cucamonga    CA
Lashona            Johnson             Torrance            CA
Laura              Johnson             Pittsburg           CA
Lekeisha           Johnson             Long Beach          CA
Lisa               Johnson             Pittsburg           CA
Marcus             Johnson             Sacramento          CA
Maria              Johnson             Vallejo             CA
Mariah             Johnson             Santa Rosa          CA
Marvin             Johnson             Sacramento          CA
Nikoli             Johnson             Santa Clara         CA
Norman             Johnson             Valley Village      CA
Reginald           Johnson             Long Beach          CA
Roshawn            Johnson             Oakland             CA
Shayla             Johnson             Los Angeles         CA
Sondra             Johnson             Hayward             CA
Steven             Bais - Johnson      Chico               CA
Susiejean          Johnson             La Mesa             CA
Thomas             Johnson             Clayton             CA
Tori               Johnson             Lake Forest         CA
Tyler              Johnson             Grand Terrace       CA
Troy               Johnston            Hayward             CA
Addison            Jones               Campbell            CA
Alaina             Jones               Rancho Cordova      CA
Allison            Jones               Oakland             CA
Brenda             Jones               Hayward             CA
Chavonne           Jones               Fremont             CA
Daniel             Jones               Hidden Hills        CA
Donald             Jones               Hayward             CA
Ellis              Jones               Chula Vista         CA
Emerald            Jones               Vallejo             CA
Franklin           Jones               Lancaster           CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 120 of 326


Gerica             Jones               Stockton            CA
Giljanine          Jones               Sacramento          CA
Jaime              Jones               Inglewood           CA
Jennifer           Jones               Los Angeles         CA
Jessica            Jones               Rialto              CA
Joki               Jones               Sacramento          CA
kayla              jones               Stockton            CA
Ken                Jones               Los Angeles         CA
Laheaven           Jones               Los Angeles         CA
Melissa            Jones               Sacramento          CA
Noell              Jones               Fairfield           CA
Phaedra            Jones               Stockton            CA
Ricardo            Jones               Los Angeles         CA
Rochel             Jones               Vallejo             CA
Rochelle           Jones               Moreno Valley       CA
Tracy              Jones               Stanton             CA
Zayda              Jones               Hemet               CA
Angelia            Jones-jackson       North Highlands     CA
Dion               Jordan              Sacramento          CA
Jaylin             Jordan              Vacaville           CA
Mario              Jordan              Sylmar              CA
Myresha            Jordan              Corona              CA
Renee              Jordan              Long Beach          CA
Natalie            Jordon              Inglewood           CA
Harry              Jose                Canyon Country      CA
Chad               Josephwilliams      Mentone             CA
Alejandro          Juarez              San Jose            CA
Francisco          Juarez              Merced              CA
Norma              Juarez              Pomona              CA
Raheem             Judd                San Diego           CA
Mark               Juloya              Chino Hills         CA
Brenda             Juni                San Jose            CA
Caleb              Juvera              Modesto             CA
Subarna            KC                  Sunnyvale           CA
Debra              Kaestner            Redding             CA
Kristine           Kaestner            Antelope            CA
Danielle           Kahl                Los Angeles         CA
Stefani            Kairan              Cerritos            CA
Noelani            Kakatin             Anaheim             CA
Joshua             Kalin               Torrance            CA
Shayla             Kamena              Fontana             CA
Ellen              Kang                Rancho Cucamonga    CA
Balaji             Kangadharan         Sunnyvale           CA
Kyle               Kappes              San Diego           CA
Shanket            Karki               Richmond            CA
Anthony            Karriem             san jose            CA
Elizabeth          Kasparian           Hacienda Heights    CA
Joseph             Kassis              Vacaville           CA
Peter              Katalaris           Glendale            CA
Robert             Kathan              Livermore           CA
       Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 121 of 326


Shilyn            Kaufman               Huntington Beach   CA
Kevin             Kauker                Reseda             CA
Rupinder          Kaur                  Santa Clara        CA
Qaisse            Kawyani               Clovis             CA
Ghavam            Kazemi                San Jose           CA
Tiffany           Keahey                San Andreas        CA
Kyle              Keast                 Chico              CA
Zenobia           Keeton                Suisun City        CA
Mary              Keller                Victorville        CA
Angella           Kelly                 Antioch            CA
Laureen           Kelly                 San Diego          CA
Sarah             Kelly                 Concord            CA
Jordan            kemp                  Santa Ana          CA
Leroy             Kemp                  Sacramento         CA
Eric              Kenerly               Sacramento         CA
Alexa             Kennedy               Lafayette          CA
Danisha           Kenney                Sacramento         CA
James             Kenny                 Carlsbad           CA
La                Kensavath             Fresno             CA
Marcus            Kent                  San Pedro          CA
Porter            Kevin                 North Hollywood    CA
Alice             Keyes                 San Ramon          CA
Sanaz             Khademideljoo         San Diego          CA
Roshni            Khalasi               Sacramento         CA
Mukhammadismoil   Khamidov              San Francisco      CA
Ahmad             Khan                  Union City         CA
Alamzeb           Khan                  Santa Clara        CA
Haris             Khan                  Santa Clara        CA
Mir               Khan                  Richmond           CA
Mohammed          Khan                  Manteca            CA
Navaz             Khan                  Stockton           CA
Daryush           Khodadadi-Mobarakeh   Campbell           CA
Stacy             Khoeun                Stockton           CA
Haseeb            Khuwajazada           Fremont            CA
Saular            Kiani                 Westlake Village   CA
Dennis            Kieu                  Garden Grove       CA
Linda             Killingbeck           Sacramento         CA
Jiyoung           Kim                   Irvine             CA
Kisung            Kim                   Irvine             CA
Michael           Kim                   Los Angeles        CA
Si hyung          Kim                   Fullerton          CA
Jaylan            Kimbrough             Long Beach         CA
Craig             King                  Hayward            CA
Daniesha          King                  Fairfield          CA
Eric              King                  Antioch            CA
Terik             King                  Glendora           CA
Souriya           Kinnavongsa           Sacramento         CA
Justin            Kinnel                Santa Ana          CA
Sebastjan         Kinney                San Clemente       CA
Steven            Kinsey                Eureka             CA
         Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 122 of 326


Tyler               Kirk                Bakersfield         CA
Brendan             Kirkpatrick-McKee   Van Nuys            CA
Ethan               Kirsh               Newbury Park        CA
Sarah               Klapheck            Sacramento          CA
Kristin             Klaus               Escondido           CA
Erica               Klemaske            San Diego           CA
William             Klemme              Monte Rio           CA
Rebeckah            Klemp               Vacaville           CA
Nikole              Klinkhamer          San Diego           CA
Hana                Klisturic           San Jose            CA
Magen               Knight              Patterson           CA
Rachel              Knott               Manteca             CA
Rashida             Knox                East Palo Alto      CA
Jacqueline          Ko                  San Bruno           CA
Jeff                Kohlschmidt         Gileta              CA
Kimberly            Kohn                Westminster         CA
Amanda              Kolar               Sacramento          CA
Kimberly            Kole                Fresno              CA
Colleen             Konoval             San Jacinto         CA
Sarah               Koraly              Thousand Oaks       CA
Jules               Korman              Piedmont            CA
Christine           Kosmides            Oakland             CA
Calvin              Kosovich            Los Angeles         CA
Thomas              Kowalski            Sacramento          CA
Avo                 Kozukarayan         Tujunga             CA
Maxim               Kraft               Rocklin             CA
Tamara              Krake               Elk Grove           CA
Elisha              Kranenburg          Sacramento          CA
Nataliia            Krinitsyna          Los Angeles         CA
Sumesh              Kuinkel             San Mateo           CA
Leslie              Kukuk               CONCORD             CA
Julia               Kung                Roseville           CA
Sada                Kurdi               Burlingame          CA
Fredianto           Kusnadi             San Gabriel         CA
Michael             Kwao                Canoga Park         CA
Larry               Kwong               Marina              CA
Maria               Kyle                Chowchilla          CA
George              Kyriakopoulos       Gilroy              CA
Jimmie              L Stovall           La                  CA
Bernardo            Labansat            Rosemead            CA
Adam                Lafferty            Modesto             CA
Jenna               Lafferty            Redlands            CA
Allan               Laguatan            La Jolla            CA
Justin              Laird               Riverside           CA
Nicole              Lamar               Vacaville           CA
Shannon             Lambert             Stockton            CA
Maribelle           Landavazo           Modesto             CA
Kristina            Landolfi            Sscrsmento          CA
John                Landtroop           Carlsbad            CA
Dawn                Lane                Apple Valley        CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 123 of 326


Kevin              Lane                Elk Grove           CA
Michael            Lang                Oakland             CA
Kara               Lapere              Dana Point          CA
Bruno              Lara                San Pablo           CA
Mary               Larragoitiy         Redlands            CA
Bryan              Larson              Santee              CA
Brendon            Lasalle             Huntington Beach    CA
travis             lash                Chico               CA
Ian                Lasky               Riverside           CA
Rudy               Lastra              Westminster         CA
Samira             Lavender            San Pablo           CA
Krystle            Law                 Antioch             CA
Sarah              Lawes               Los Angeles         CA
Terrell            Lawrence            Los Angeles         CA
Melinda            Lawson              Bakersfield         CA
Dwight             Lay                 Wilmington          CA
Gyula              Lazar               San Mateo           CA
Ebony              Lazaro              Vacaville           CA
Kristine           Le                  Milpitas            CA
Peter              Le                  Baldwin Park        CA
Phuc               Le                  Sacramento          CA
Thuy               Le                  Santa Ana           CA
Ilai               Lebel               Sherman Oaks        CA
Marissa            Lebel               Lodi                CA
Jonathon           LeBert              Fremont             CA
Carlos             Lechuga             La                  CA
Tiffany            Lederhos            Upland              CA
Cyndi              Ledet               Chico               CA
Lilly              Ledoux-madrigal     Palmdale            CA
Andy               Lee                 Anaheim             CA
Ayesha             Lee                 Richmond            CA
David              Lee                 Moreno Valley       CA
Hana'aloha         Lee                 Dublin              CA
Jamie              Lee                 Buena Park          CA
Johnique           Lee                 Vallejo             CA
Johnson            Lee                 Newport Beach       CA
Katy               Lee                 San Francisco       CA
Kim                Lee                 Oakland             CA
Richard            Lee                 Pittsburg           CA
Ryan               Lee                 Ontario             CA
Sandra             Lee                 Menifee             CA
Wanda              Lee                 Elk Grove           CA
Heather            Leighton            Yuba City           CA
richard            leiva               pomona              CA
Jennifer           Lemmon              San Jose            CA
Mala               Lemnah              Santa Clarita       CA
Kevin              Lentz               Redlands            CA
Jessica            Lenz                Los Angeles         CA
Karen              Leon                Moreno Valley       CA
Angela             Leslie              Riverside           CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 124 of 326


charlemagne        lesperance          oceanside           CA
Kristina           Letbetter           Atascadero          CA
Alanna             Leukuma             Van nuys            CA
Dustin             Leventhal           Santa Ana           CA
Jamena             Levi                Stockton            CA
Valdane            Levias              Lakewood            CA
Amber              Lewis               Modesto             CA
Cameron            Lewis               Oakland             CA
Jashon             Lewis               Rocklin             CA
Jennifer           Lewis               Fullerton           CA
Satira             Lewis               Moreno Valley       CA
Alexis             Lewkowicz           Citrus Heights      CA
Alex               Leyva               Pasadena            CA
Gloria             Leyva               Sacramento          CA
Siyun              Li                  Walnut              CA
Jason              Lien                San Jose            CA
Gilmar Eduardo     Lima                Union City          CA
Charlene           Limen               Anaheim             CA
Christopher        Limon               El Sobrante         CA
Jesse              Limon               Ion                 CA
Angie              Lindahl             Atascadero          CA
Brian              Lindbergh           Los Angeles         CA
Rich               Lindley             Santee              CA
Christian          Lindo               San Jose            CA
Ebony              Lindsey             San Jose            CA
Jennifer           Lindsey             Fairfield           CA
Andrea             Linqui              Elk Grove           CA
Cameron            Lira                Los Gatos           CA
Brooke             Little              Elk Grove           CA
Casey              Littlejohn          Oceanside           CA
Lashanae           Littles             Riverside           CA
Taylor             Littleton           Woodland            CA
Yongxian           Liu                 Daly City           CA
Abraham            Lizaola             Rohnert Park        CA
Christina          Lizarraga           North Hollywood     CA
Rhonda             Lobrillo            Sandiego            CA
Juan               Lockett             Campbell            CA
Lashandra          Lockett             Oakland             CA
Dominique          Lockhart            North Hollywood     CA
Earnest            Lockhart            Oakland             CA
Sheila             Locks-Lee           Lancaster           CA
William            loew                la Puente           CA
Adriana            Lofton              Pittsburg           CA
Lashawn            Logan               Antioch             CA
Michael            Logan               Modesto             CA
Michelle           Logan               San Jose            CA
Mary               Logsdon             Pescadero           CA
Darien             Lohof               Nipomo              CA
Gavin              Lombardi            Menlo Park          CA
Stephanie          Lomeli              San Diego           CA
         Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 125 of 326


Paula               Londow              Sacramento          CA
Christine           Long                Modesto             CA
Lasheinate          Long                Inglewood           CA
Perry               Long                Modesto             CA
Carolyn             Lope                Concord             CA
Andrew              Loper               Rancho Cordova      CA
John                Loper               Roseville           CA
tracielopes         lopes               fremont             CA
Eduardo             Lopez Jr            Whittier            CA
Adam                Lopez               Orange              CA
Adriana             Lopez               Los Angeles         CA
Andres              Lopez               East Palo Alto      CA
Bianca              Lopez               Moreno Valley       CA
Eric                Lopez               Fremont             CA
Ezequiel            Lopez               Fullerton           CA
Freddy              Lopez               Elk Grove           CA
Hayden              Lopez               Orange              CA
Joey                Lopez               Modesto             CA
Jonathan            Lopez               Oceanside           CA
Maribel             Lopez               Empire              CA
Myra                Lopez               San Bernardino      CA
Pedro               Lopez               Menifee             CA
Rosa                Lopez               San Jose            CA
Ryan                Lopez               San Jose            CA
Sandy               Lopez               Commerce            CA
Savannah            Lopez               Lancaster           CA
Sierra              Lopez               San Jose            CA
Tammi               Lopez               Modesto             CA
Desi                Lora                Grand Terrace       CA
Nick                Lott                Redding             CA
Tamysha             Lott                Vallejo             CA
Anthony             Lovato              Stockton            CA
Marcella            Lovelace            Santa Clara         CA
James               Lovett              Hemet               CA
Alex                Lowder-himmel       Burbank             CA
Brianah             Lowe                Sacramento          CA
Imani               Lowe                Sacramento          CA
Celeste             Lowell              Boulder Creek       CA
Shannon             Lowry               Pleasant Hill       CA
Jennie              Lozano              Fallbrook           CA
Mario               Lozano              Arcadia             CA
Carol               Lozon               San Carlos          CA
Sheila              Lucas               Sacramento          CA
Robert              Lucero              Bellflower          CA
Sim                 Lucien              San Diego           CA
Cynthia             Luck                Modesto             CA
Stiina              Luedtke             La mesa             CA
Brandon             Luera               Mountain View       CA
Corrales            Luis                Downey              CA
Ismael              Lujan Rojas         Corona              CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 126 of 326


Angela             Luna                Los Angeles              CA
Miguel             Luna                Dublin                   CA
Ricardo            Luna                Jurupa Valley            CA
Ruben              Luna                South Gate               CA
Steven             Lundin              Torrance                 CA
Sarah              Lundyboudreaux      Chula Vista              CA
Ana                Luque               Los Ángeles              CA
Nicholas           Lurye               San Bruno                CA
Bianca             Luster              San Pablo                CA
Gene               Luzala              Santa Monica             CA
David              Ly                  Riverbank                CA
Kristin            Lybarger            Spring Valley            CA
Alexander          Mabini              La Puente                CA
Christopher        Macdevitt           Los Angeles              CA
Jessica            Macedo              Modesto                  CA
Barbara            Macfarland          Berkeley                 CA
Wendy              Machen-wong         Dublin                   CA
Christina          Macias              Santa Rosa               CA
Edwin              Macias              Bakersfield              CA
Fidel              Macias              Mission Hills            CA
Sharon             Macias              Rancho Cordova           CA
Jacob              Maciel              Orange                   CA
Gregory            Mack                Elk grove                CA
Kendrick           Mack                San Francisco            CA
Brianna            Mackey              Vista                    CA
Natalie            Madrigal            Bloomington              CA
Tracy              Maffia              Santa Rosa               CA
Nathan             Magadia             Hercules                 CA
Diana              Magallon            Paso Robles              CA
Adrienne           Magana              Fontana                  CA
Brady              Magana              West Covina              CA
Carlos             Magana              Fontana                  CA
Javier             Magana              Goleta                   CA
Florentino         Magdaleno           Huntington Beach         CA
Joven              Magos               Rancho Santa Margarita   CA
Roshan             Mahabali            Tracy                    CA
Abdelwahid         Mahbouli            Daly City                CA
Robin              Maher               Buena Park               CA
David              Maier               Highland                 CA
Sonia              Maio                Van Nuys                 CA
Baseer             Majeed              Hayward                  CA
Elizabeth          Maldonado           San Dimas                CA
Nadeem             Malki               Rowland Heights          CA
James              Malone              Spring Valley            CA
Trevor             Malone              Citrus Heights           CA
Lawrence           Maloney             Los Angeles              CA
Charles            Manalang            Concord                  CA
Bar                Mandalevy           Encino                   CA
Scott              Mang                Diamond Bar              CA
Celisse            Manier              Oakland                  CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 127 of 326


Tyler              Manisay             Milpitas            CA
Susan              Mann                Lake Elsinore       CA
Amir               Manochehri          North Hollywood     CA
Raven              Manriquez           Covina              CA
Siune              Mansoorian          Tujunga             CA
James              Mantsch             Fair Oaks           CA
Maria              Manzano Segovia     Palm desert         CA
Suzanne            Mapes               Colton              CA
Ayanna             Mapp                Bakersfield         CA
Miguel             Marenco             Los Angeles         CA
Sandra             Mares               Castro Valley       CA
Veronica           Mares               Santa Rosa          CA
Hector             Mariano             West Covina         CA
Yesica             Marin Robles        Santa Ana           CA
Juliette           Marin               Freedom             CA
Radine             Marin               Anaheim             CA
Alexander          Markel              San Diego           CA
Michael            Markham             San Leandro         CA
Preness            Marks               Bellflower          CA
Seth               Marks               Woodland Hills      CA
Amber              Marley              manteca             CA
Aidan              Marmion             Aliso Viejo         CA
Michele            Marotta             Studio City         CA
Catherine          Marple              San Diego           CA
Craig              Marquez             Bellflower          CA
Amber              Marshall            Upland              CA
Bettyann           Marshall            Sacramento          CA
Courtney           Marshall            Vacaville           CA
Salyna             Marshall            San Jose            CA
Victoria           Martelli            San Bernardino      CA
Anthony            Martin              El Cajon            CA
Catrina            Martin              San Francisco       CA
Edel               Martin              Carson              CA
Jamaal             Martin              Fresno              CA
Jeremy             Martin              Stockton            CA
Judi               Martin              Rancho Cucamonga    CA
Kristhine          Martin              El Cajon            CA
Lena               Martin              Clovis              CA
Marika             Martin              Elk Grove           CA
Marlin             Martin              Suisun City         CA
Melissa            Martin              San Leandro         CA
Savanah            Martin              Rocklin             CA
Tim                Martin              Spring Valley       CA
Adriana            Martinez            Pico Rivera         CA
Andres             Martinez            Lennnox             CA
Angie              Martinez            Simi Valley         CA
Anthony            Martinez            Montclair           CA
Bennerita          Martinez            Manteca             CA
Brenda             Martinez            Anaheim             CA
Christopher        Martinez            Santa Barbara       CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 128 of 326


Edgar              Martinez            San Jacinto         CA
Edmundo            Martinez            San Jose            CA
Eli                Martinez            Vista               CA
Erika              Martinez            Fowler              CA
Eriq               Martinez            Sacramento          CA
Gabriel            Martinez            Sacramento          CA
Gabriela           Martinez            Anaheim             CA
Hipolito           Martinez            Vista               CA
Isaac              Martinez            Castro Valley       CA
Jessica            Martinez            Oakley              CA
Jessyca            Martinez            Ceres               CA
Jonathan           Martinez            Oceanside           CA
Joseph             Martinez            Orange              CA
Julia              Martinez            Riverside           CA
Julio              Martinez            Van Nuys            CA
Karina             Martinez            Modesto             CA
Louis              Martinez            Pasadena            CA
Marco              Martinez            Los Angeles         CA
Marvin             Martinez            Daly City           CA
Monica             Martinez            Highland            CA
Paul               Martinez            Whittier            CA
Tamie              Martinez            Moreno Valley       CA
Veronica           Martínez            Manteca             CA
Winston            Martinez            Sacramento          CA
Isaiah             Martinez-hill       Daly City           CA
Jessica            Martinez-mueller    Modesto             CA
Lauryn             Masaniai            Long Beach          CA
Stephen            Mason               Vallejo             CA
Thomas             Mason               El sobrante         CA
Robert             Massie              Fresno              CA
Corell             Masters             Santa Rosa          CA
Linda              Masters             Lancaster           CA
Gurmit Singh       Masute              Canoga Park         CA
Ignacio            Mata                Long Beach          CA
Ovidio             Mateo               Los Angeles         CA
Ctaig              Mathews             Canyon Country      CA
Ieasha             Mathews             Sanfrancisco        CA
Reginald           Mathies             Los Angeles         CA
Jasper             Mathisen            Walnut Creek        CA
Mark               Matta               Chino               CA
Reginald           Matthews            Upland              CA
Renee              Matthews            Stockton            CA
Susan              Matthews            Rialto              CA
Claire             Mattis              Los Angeles         cA
Taylor             Mauch               Petaluma            CA
Maurice            Mauldin             Sacramento          CA
Laqresha           Maxwell             San Francisco       CA
Sierra             Maxwell             Upland              CA
Racquel            May                 Porter Ranch        CA
Stefani            May                 San Jose            CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 129 of 326


Thomas             May                 Alamo               CA
Tisha              Mayer               Lodi                CA
Aaron              Mayes               Chatsworth          CA
Chanzell           Mayfield            Moreno Valley       CA
Deanna             Mayfield            Hayward             CA
Jeffrey            Mayfield            Sacramento          CA
Amber              Mays                merced              CA
Reinhard           Mazariegos          Los Angeles         CA
Devon              Mazure              Anaheim Hills       CA
Brian              Mcaleavey           Fresno              CA
Sean               Mcallister          Gardena             CA
Shonte             Mcbride             Chino               CA
George             Mccalister          Modesto             CA
Kala               Mccarter-rogers     Alhambra            CA
Kenyon             Mccastle            Sacramento          CA
Angelique          Mccleary            Carlsbad            CA
Brandon            Mccloskey           Vacaville           CA
Jonathan           Mccormick           Chula vista         CA
Andrea             Mccowan             Citrus Heights      CA
Adrian             Mccoy               Stockton            CA
Andre              McCoy               Pittsburgh          CA
Daishs             Mccoy               Menifee             CA
Desirae            Mccoy               Hawthorne           CA
Mikayla            Mccoy               Galt                CA
Jacob              Mccoy-barba         Clovis              CA
Monica             Mccullough          Santa Ana           CA
Dezohn             Mccullum            Oakley              CA
Regina             Mccullum            Long Beach          CA
Nicole             Mccurry             Morgan Hill         CA
Kendra             Mcdonald            Sherman Oaks        CA
Michael            Mcdonald            Westlake Village    CA
Jeff               Mcdowell            Reseda              CA
Tyler              Mcfadden            San Luis Obispo     CA
Suzanne            Mcgreer             Fairfield           CA
Gregory            Mchenry             Modesto             CA
Michael            Mcintyre            Glendora            CA
Myles              Mckee-osibodu       Corona              CA
Egypt              Mckeithen           Van Nuys            CA
Ryan               Mckenzie            San Jose            CA
Dornetta           Mckinney            Sacramento          CA
Jodi               Mckinney            San Diego           CA
Melissa            Mckinney            Elk Grove           CA
William            Mckinney            Chula Vista         CA
Kevin              Mckinnon            San Jose            CA
Byron              Mcknight            Los Angeles         CA
Anastasia          McLelland           Riverside           CA
Shirley            Mclelland           Vista               CA
Erin               Mcleod              Walnut Creek        CA
Catherine          Mcmahon             Long Beach          CA
Kevin              Mcmanus             Gilroy              CA
          Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 130 of 326


Teri                 Mcmichael           Fresno              CA
Melinda              Mcnamee             Santa Maria         CA
Jalen                Mcneal              Manteca             CA
Howard               Mcneely             Sacramento          CA
Kameelah             Mcneely             Ceres               CA
Jessica              Mcpeek              Antioch             CA
Zuri                 Mcphail             Fremont             CA
Nicole               McQueen             Citrus Heights      CA
Ravaa                Meadors             Fremont             CA
Adrian               Medina              Tulare              CA
Amanda               Medina              Monterey Park       CA
Gregory              Medina              San Bernardino      CA
Jacob                Medina              Vista               CA
Tina                 Medina              Camarillo           CA
Wendy                Mejia Barahona      Wilmington          CA
Santiago             Mejia               Duarte              CA
Laura                Melendez            Santa Ana           CA
Anthony              Melendrez           Pasadena            CA
Paula                Meler               Ripon               CA
Samantha             Melton              Wildomar            CA
David                Menchaca            San Jose            CA
Janica               Mendenhall          Visalia             CA
Daniel               Mendez              Bell                CA
Nadine               Mendez              Ontario             CA
Abraham              Mendoza             Atwater             CA
Adriana              Mendoza             Livermore           CA
Alondra              Mendoza             Fontana             CA
Cecilia Sofia        Mendoza             Carson              CA
Christian            Mendoza             Oceanside           CA
Efrain               Mendoza             San Jose            CA
Glenda               Mendoza             Vallejo             CA
Joovana              Mendoza             Redwood City        CA
Josue A              Mendoza             San Jose            CA
Luis                 Mendoza             Los Angeles         CA
Ruben                Mendoza             Solana Beach        CA
Secillia             Mendoza             San Jose            CA
Constance            Meneese             San Francisco       CA
Amos                 Mensah              San Bernardino      CA
Joshua               Mentzer             Temecula            CA
Ihab                 Merabet             Concord             CA
Christina            Mercado             Merced              CA
Patrick              Mercado             Rancho Cucamonga    CA
Kayla                Merchant            Castro Valley       CA
Shelley              Meredith            Sacramento          CA
Drew                 Mering              Sacramento          CA
Zoe                  Merino              Rocklin             CA
Rhonda               Merrill             Sacramento          CA
Jennifer             Merritt             Pinole              CA
Basem                Messih              Ca                  CA
Mariel               Meyer               Simi Valley         CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 131 of 326


Luke               Meyers              Murrieta            CA
Charles            Middlebrook         Sacramento          CA
Curt               Mieczkowski         Clayton             CA
Melody             Mihalik             San Jose            CA
Samir              Mikhail             Moreno Valley       CA
Cameron            Miles               Orange              CA
Jamequa            Miles               Stockton            CA
Antonio            Millan              Oceanside           CA
Alexander          Miller              Carlsbad            CA
Brain              Miller              Sacramento          CA
Daniel             Miller              San Diego           CA
David              Miller              Banning             CA
Daxton             Miller              Santa Maria         CA
George             Miller              Lathrop             CA
Gregg              Miller              Los Angeles         CA
Heidi              Miller              Tustin              CA
Jalisa             Miller              Union city          CA
Kenneth            Miller              Gardena             CA
Robert             Miller              Rancho Cordova      CA
Thomas             Miller              San Jacinto         CA
Vermyttya          Miller              Santa Clarita       CA
Yelile             Miller              Carlsbad            CA
Jonathan           Milligan            San Diego           CA
Jerry              Milliner            Los Angeles         CA
Chilopie           Millington          Hayward             CA
Erica              Mills               Wildomar            CA
Heather            Mills               San Pedro           CA
Stephen            Mills               Modesto             CA
Damien             Milton              Citrus Heights      CA
Madonna            Milton              Fresno              CA
Marvette           Mims                Los angeles         CA
James              Mincks              Bakersfield         CA
Bryan              Minor               Los Angeles         CA
Kellie             Minor               Oakley              CA
Marlene            Minster             Camarillo           CA
Nichole            Mintz               Camarillo           CA
Felipe             Miranda             mountain view       CA
Fern               Miro                Costa Mesa          CA
Mark               Misoshnik           Berkeley            CA
Laurel             Mitchell            Tracy               CA
Robert             Mitchell            Pasadena            CA
Schiniqua          Mitchell            Lancaster           CA
Sean               Mitchell            Oxnards             CA
Henry              Miyoshi             Oakland             CA
Kimberly           Mizuta              Tulare              CA
Simin              Moaddab Alibeigi    Alamo               CA
Antoine            Mobley              Los Angeles         CA
Meesha             Moghaddam           Winchester          CA
Haneef             Mohammad            Stockton            CA
Fahad              Mohammed            Los Angeles         CA
         Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 132 of 326


Williephine         Mohead              Victorville           CA
Nivethaa            Mohhan              Sacrament             CA
Bryan               Mohn                La Mesa               CA
Sia                 Moiwa               San Jose              CA
Jojo Ace            Mojica              daly city             CA
Shahin              Mokhtari            Bakersfield           CA
Chris               Molano              Hayward               CA
David               Molina              Temecula              CA
Rodolfo             Molina              Pacoima               CA
Ramon               Moncayo             San Jose              CA
Lenny               Mondragon           San Dimas             CA
Candace             Monize              San Clemente          CA
James               Monroe              Chico                 CA
Dawn                Montanez            El Monte              CA
Farin               Montanez            Fresno                CA
Elvia               Montano             Laguna Hills          CA
Francesca           Montenegro          Sacramento            CA
Roberto             Monterrosa          Palmdale              CA
Fanny               Montes              Millbrae              CA
Jose                Montes              los angeles           CA
Spencer             Montes              Colton                CA
Mike                Montgomery          Redwood city          CA
Araceli             Montoya             Canoga Park           CA
David               Montoya             Bakersfield           CA
Jennifer            Montoya             Manteca               CA
Kimberly            Montoya             San Pedro             CA
Ronny               Montoya             Anaheim               CA
Carmell             Moore               Stockton              CA
Daneatra            Moore               Riverside             CA
Danielle            Moore               Sacramento            CA
Dawn                Moore               Granada Hills         CA
Hunter              Moore               Fresno                CA
Joshua              Moore               San Francisco         CA
Larry               Moore               Los Angeles           CA
MeShalon            Moore               Santa Barbara         CA
Tom                 Moore               Sacramento            CA
Vickie              Moore               Sacramento            CA
Lillie              Moores              Stockton              CA
Leandro             Morais              South San Francisco   CA
Rafael              Morais              Venice                CA
Clara               Morales             South San Francisco   CA
Deanna              Morales             Tracy                 CA
Gustavo             Morales             Los Angeles           CA
Michelle            Morales             North Hollywood       CA
Roni                Morales             north hollywood       CA
Azalia              Moran               Highland              CA
Michelle            Morehouse           Merced                CA
Eric                Moreno              Sutter Creek          CA
Preciosa            Moreno              La Mesa               CA
Valente             Moreno              Baldwin Park          CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 133 of 326


Yesenia            Moreno              San Jose            CA
Jessica            Morentin            Colton              CA
Amanda             Morgan              Oceanside           CA
Jasmine            Morgan              Irvine              CA
Shyjeruan          Morgan              Sacramento          CA
Carlo              Morin               Atwater             CA
Lori               Morris Westley      Modesto             CA
Shauntell          Morris              San Diego           CA
Tristen            Morse               Tulare              CA
Emily              Mosqueda            Clovis              CA
Hermanie           Motley              San Jose            CA
Kevin              Mugwagwa            Campbell            CA
Christine          Muller              9am                 CA
Georgina           Munguia             Chula Vista         CA
Juan               Munoz Nieves        Redding             CA
Joe                Munoz Valdivia      Hemet               CA
Elsa               Munoz               Riverside           CA
Eva                Munoz               Los Angeles!        CA
Selina             Munoz               Turlock             CA
Marissa            Murcko              Rancho Murieta      CA
Erin               Murphy              Tujunga             CA
Evelyn             Murphy              Garden Grove        CA
Roseanna           Murphy              Fresno              CA
Sanae              Murray              Compton             CA
Kevin              Murren              Bay Point           CA
Kayode             Mustapha            Los Angeles         CA
Gunchin            Myagmarsambuu       Oakland             CA
Jonathon           Myer                Campbell            CA
Andrea             Myers               Grass Valley        CA
Robert             Myers               Berkeley            CA
Brian              Mynatt              Antioch             CA
Braden             Nail                Hemet               CA
Robert             Naimark             San Luis Obispo     CA
Jamal              Najibi              Dublin              CA
Cristian           Nalbandian          Arcadia             CA
John               Nalty               San Jose            CA
Maninder           Nanhar              Suisun              CA
Frederic           Nanmo               Wilmington          CA
Rachel             Narvaez Cantu       Bakersfield         CA
Nicholas           Natividad           Rancho Cucamonga    CA
Jacob              Nava                Whittier            CA
Saul               Nava                Newbury Park        CA
William            Navarrete           Brentwood           CA
Anastasia          Navarro             Los Angeles         CA
Devin              Navarro             Hayward             CA
Ed                 Navarro             Sun Valley          CA
Gustavo            Navarro             Lake Elsinore       CA
Sara               Navarro             San Jose            CA
Nissa              Navone              Columbia            CA
Ishmam             Nawar               Santa Clara         CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 134 of 326


Sean               Naylor                San Marcos         CA
Liza               Nazarchuk             North Highlands    CA
Arvin              Nazari                Glendale           CA
Faris              Nazeem                Elk Grove          CA
Alexander          Neal                  Fullerton          CA
James              Neal                  Victorville        CA
Sherika            Neal                  Inglewood          CA
Josias             Nech                  San Bernardino     CA
Tiffani            Neely                 Sacramento         CA
Christopher        Neil                  San Diego          CA
Candace            Neiman                Hemet              CA
Nicole             Neisler               Sacramento         CA
Alysa              Nelson                Simi Valley        CA
Crystal            Nelson                Rancho Cordova     CA
Jovannah           Nelson                Vallejo            CA
Kandis             Nelson                Santa Rosa         CA
Tylia              Nelson                Turlock            CA
Edward             Nerey                 Beaumont           CA
Michelle           Nesbit                Sacramento         CA
Georges            Nesim                 Los Angeles        CA
Jeffrey            Nevels                Long Beach         CA
Noa                Nevo                  Cupertino          CA
Alex               Newberg               Woodland Hills     CA
Darren             Ng                    Alameda            CA
Zorana             Ngai                  Torrance           CA
Binh               Nguyen                San Jose           CA
Catdung            Nguyen                San Jose           CA
Dang               Nguyen                Winchester         CA
James              Nguyen                San Jose           CA
Quan               Nguyen                Westminster        CA
Tam                Nguyen                Huntington Beach   CA
Tony               Nguyen                San Jose           CA
Tran               Nhan                  Milpitas           CA
Francesca          Nhem                  Buena Park         CA
Melanie            Nichols               San Jose           CA
Paige              Nickisch              Long Beach         CA
Antonia            Niebla                Salinas            CA
Jason              Nieblas               Los Angeles        CA
Anthony            Niederberger Juarez   Burbank            CA
Tanner             Niemann               Whittier           CA
Marisa             Nix                   Chino              CA
Danielle           Noah                  Los Angeles        CA
Jason              Noble                 California City    CA
Louis              Noble                 Lodi               CA
Francisco          Noguer                Culver city        CA
Heidi              Nolan                 San jacinto        CA
Jeanette           Nolan                 Sacramento         CA
John               Nolan                 Simi Valley        CA
Jason              Norcross              Riverside          CA
Tony               Norwood               Oakland            CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 135 of 326


Wynette            Norwood             Glendale            CA
Patrick            Nudanu              El Cerrito          CA
Alejandro          Nunez               Rialto              CA
Christian          Nunez               Paramount           CA
Daisy              Nunez               Garden Grove        CA
Jameelah           Nunez               San Jose            CA
Sal                Nunez               Perris              CA
Robert             Nunn                Los Angeles         CA
Leslie             Nush                Merced              CA
Chioma             Nwabufoh            West Covina         CA
Bethany            Obryan              North Highlands     CA
Andrew             Ochoa               Anaheim             CA
Carlos             Ochoa               Hemet               CA
Veronica           Ochoa               Ceres               CA
Mahmoud            Odeh                Turlock             CA
Yvonne             Ogbogu              Riverside           CA
Stacey             Ogle                Modesto             CA
Elizabeth          Oglesby             Rancho Cordova      CA
Joseph             Ojeriakhi           Los Angeles         CA
Alex               Oka                 Bay Point           CA
Jideofo            Okwudiri            Stockton            CA
Marco              Olarte              Bakersfield         CA
Chandra            Olazaba             Ontario             CA
Manny              Olguin              Milpitas            CA
Miguel             Olid                Bell                CA
Jesus              Olivares            Redwood City        CA
Brian              Oliver              Canoga Park         CA
Tosh               Oliveri-nelson      Nevada City         CA
Paul               Ollerton            Concord             CA
Jose               Olmos               Orange              CA
Michael            Oltz                Vacaville           CA
Dana               Olvera              Stockton            CA
Jose               Olvera              Corona              CA
Patrick            OMalley             Atascadero          CA
Stephen            Omondi              Tracy               CA
Rene               Oneal               Union City          CA
Latosha            Oneil               Sacramento          CA
Madison            Oneil               Lincoln             CA
Chadwell           O'Neill             San Diego           CA
Miranda            Oquendo             Diamond Bar         CA
Stanislav          Orekhov             San Jose            CA
Ernesto            Ornelas             Los Angeles         CA
Crystal            Orona               Alhambra            CA
Courteney          O'rourke            Temecula            CA
Merle              Ortega              Burbank             CA
Carlos             Ortiz               Gilroy              CA
Christina          Ortiz               San Francisco       CA
Gabriel            Ortiz               Fremont             CA
Rolando            Ortiz               Gilroy              CA
Roberta            Osako               Sacramento          CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 136 of 326


Oscar              Espiritu            Los Angeles         CA
Joaquin            Osorio              Dana Point          CA
Jorge              Osorio              Lynwood             CA
Vanessa            Osorio              Chino Hills         CA
Amire              Othman              San Jose            CA
Vanessa            Otis-thomas         Lemon Grove         CA
Michele            Otto                Stockton            CA
Rayvon             Owen                North Hollywood     CA
Carol              Owens               Sacramento          CA
Marcus             Owens               Santa Monica        CA
Norris             Owens               Sonoma              CA
Renee              Owens               Oakley              CA
Sheilacy           Owens               Hayward             CA
Aubrey             Oxley               Fullerton           CA
Baigalimaa         Oyunchuluun         Walnut Creek        CA
Yair               Pablo               Whittier            CA
Michelle           Pack                Camarillo           CA
Jeniffer           Padda               Van Nuys            CA
Adriana            Padilla             Stockton            CA
Gabriella          Padilla             Turlock             CA
Sofia              Padilla             San Jose            CA
Andrew             Pagani              Pomona              CA
Ronald             Palmer              Fairfield           CA
Timothy            Palmore             Long Beach          CA
John               Pandza              San Diego           CA
John               Pangelina           Oakland             CA
Mary               Pantoja             Redding             CA
Kyle               Paradeza            Menifee             CA
Bryan              Paredes             Norwalk             CA
Leonel             Paredes             San Jose            CA
Maria              Paredes             Azusa               CA
Cristie            Paris               Auburn              CA
Sam                Park                Harbor City         CA
Clarissa           Parker              Palmdale            CA
Brittney           Parks               Van Nuys            CA
Stephanie          Parmely             Rancho Cordova      CA
Brandon            Parra               Lake Elsinore       CA
Julian             Parra               Whittier            CA
Yesenia            Parra               Chino Hills         CA
Dakota             Parrish             Garden Grove        CA
Adrian             Partida             Paso Robles         CA
Yana               Paselsky            Bay Point           CA
Bhavin             Patel               San Diego           CA
Sahil              Patel               Pleasanton          CA
Leroy              Patterson           Riverside           CA
Rickisa            Patterson           Vacaville           CA
Dujuana            Patton              Sacramento          CA
Eric               Paul                Thousand Oaks       CA
Gary               Paulino             North Highlands     CA
Steven             Paulino             Napa                CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 137 of 326


Chris              Pavao               Manteca              CA
Jarrod             Pavlak              Ontario              CA
Darnell            Paxton              Oakland              CA
Brandon            Payne               Los Angeles          CA
Shanika            Payne               Oakland              CA
Randy              Paz                 Los Angeles          CA
Benjamin           Pearlman            Sacramento           CA
Amira              Pearson             Los Angeles          CA
Kaitlin            Pearson             Palmdale             CA
Tiana              Pearson             Carson               CA
Victoria           Pearson             Lancaster            CA
Suzann             Pedersen            Atascadero           CA
Jairo              Pedroza             San Jose, Ca 95126   CA
Nathaniel          Pedroza             Santa Monica         CA
Livia              Peeples             Isla Vista           CA
Sarah              Peet                Ventura              CA
Faustino           Pelayo              san diego            CA
Laura              Peloquin            Antelope             CA
Rosa               Penate              Palmdale             CA
Chris              Penczek             Escondido            CA
Donald             Pendleton           Roseville            CA
Jennifer           Pendrak             Redding              CA
Julia              Penecale            San Diego            CA
Terrance           Penny               San Leandro          CA
Aimee              penoyer             Atwater              CA
Kierre             Peppars             Antioch              CA
Laura              Peral               Modesto              CA
Ronnie             Peralta             Chino                CA
Monique            Perantoni           Riverside            CA
Joseph             Perdomo             Rancho Cucamonga     CA
Kristi             Perdue              Tracy                CA
Aaron              Perez               Ontario              CA
Angela             Perez               Duarte               CA
August             Perez               Rohnert Park         CA
Christopher        Perez               Riverbank            CA
Daihona            Perez               Moreno Valley        CA
Edward             Perez               San Jose             CA
Erick              Perez               San Mateo            CA
Katie              Perez               Lodi                 CA
Michael            Perez               North Hollywood      CA
Veronica           Perez               Gilroy               CA
Victoria           Perez               Castro Valley        CA
Adrian             Perkins             Oakland              CA
Jerry              Perkins             Hawthorne            CA
Saquita            Perkins             Long Beach           CA
Trashon            Perkins             Los Angeles          CA
Janay              Perkins-payne       Oklahoma City        OK
Phillip            Perrin              San Bernardino       CA
Blaine             Perry               Vallejo              CA
Michael            Perry               Livermore            CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 138 of 326


Tom                Perry               Milpitas            CA
Malik              Perryman            Sacramento          CA
Christopher        Peters              Ventura             CA
Laura              Peters              Pleasanton          CA
Lily               Peters              Watsonville         CA
Matthew            Peters              Benicia             CA
Promise            Peters              Elk Grove           CA
Richard            Petersen            Sacramento          CA
Colby              Peterson            Ladera Ranch        CA
Randall            Peterson            Long Beach          CA
Unique             Petite              Sacramento          CA
Kay                Petr                Moreno Valley       CA
Maxime             Petrov              Anaheim             CA
Sharlene           Petrovich           Vista               CA
Jordan             Pettitt             Rancho Cucamonga    CA
Renita             Pettus              Los Angeles         CA
Esther             Pfirrmann           Suisun City         CA
Hang               Pham                Los Angeles         CA
Quoc               Pham                Laguna Hold         CA
Jonathan           Phan                Huntington Beach    CA
Caitlin            Phillips            Folsom              CA
Laura              Phillips            Sun Valley          CA
Orlando            Phillips            Antioch             CA
Pamela             Phillips            Grass Valley        CA
Reginald           Phillips            Anahiem             CA
Ericka             Picazo Soto         Sacramento          CA
Curtis             Pierce              San diego           CA
Noah               Pierpoint           Riverside           CA
Bryan              Pierre              San Pablo           CA
Rocheall           Pierre              Antioch             CA
Camarea            Pierson             Bellflower          CA
Alejandro          Pina                Riverside           CA
Eva                Pineda              Fresno              CA
Candice            Pinkham             San Bernardino      CA
Ana                Pintado             Menifee             CA
Greg               Pinto               Lake Elsinore       CA
Rita               Pipkins             San Bruno           CA
Linda              Pique               El Cajon            CA
Simone             Pirtle              Compton             CA
Nathan             Pitkin              Lancaster           CA
Hailee             Pitsley             Riverside           CA
Elias              Pizarro             Riverside           CA
Veronica           Platas              San Jacinto         CA
Jerry              Pledger             San Jose            CA
Michael            Plesnicher          Greenwood           CA
Joe                Plummer             Lomita              CA
Anthony            Poblete             San Diego           CA
Deshaya            Poe                 Vallejo             CA
Ashlynn            Poggio              Stockton            CA
Liparit            Poladyan            Fresno              CA
       Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 139 of 326


Angela            Polk                San Diego           CA
Danielle          Polk                Inglewood           CA
Jani              Polk                Napa                CA
Brittany          Polo                Oceanside           CA
Samuel            Polston             Whittier            CA
Dennis            Pomazanov           Pacheco             CA
Cesar             Ponce               Moreno Valley       CA
Ramona            Ponce               Visalia             CA
Teddy             Pool                Fresno              CA
Donsaneka         Poole               Los Angeles         CA
Cameron           Porras              Manteca             CA
Elizabeth         Portela             Pasadena            CA
Kimberly          Porter              Antioch             CA
Taleah            Porter              San Pablo           CA
Wendy             Porter              Oakland             CA
Angela            Porter-rigdon       Rancho Cordova      CA
Jamie             Portillo            Sacramento          CA
Angelina          Postell             Daly city           CA
Michael           Postell             Daly City           CA
Cynthia           Pounds              Adelanto            CA
Jacare            Powe                Palmdale            CA
Anthony           Powell              Hayward             CA
Charla            Powell              Vallejo             CA
Jessica           Powell              Oakland             CA
Kim               Powell              Placerville         CA
Forrest           Powers              Mtn View            CA
Deepika           Prasad              Modesto             CA
Geshni            Prasad              Sacramento          CA
Roslin            Prasad              Pittsburg           CA
Dana              Prather             Anderson            CA
Ryan              Pratt               Newport Beach       CA
Claudia           Preciado            Santa María         CA
Deborah           Presley-brando      Encino              CA
Christin          Price               Covina              CA
Hettie            Price               Long Beach          CA
Jamonnie          Price               Richmond            CA
Joe               Price               Sacramento          CA
Stephanie         Price               Lancaster           CA
Pauline           Pridgeon            Oakland             CA
Marissa           Prieto              San Jose            CA
Autumn            Prince              Antelope            CA
Shanna            Princeau            Sunnyvale           CA
Nicholas          Prinsen             Redding             CA
Zak               Priolo              Mission viejo       CA
Brian             Pritchard           Napa                CA
Jason             Profeta             Morgan Hill         CA
Alexander         Prokhorov           Campbell            CA
Dennis            Provido             Carson              CA
Kelan             Pruitt              Lancaster           CA
Kristin           Pruitt              Sacramento          CA
       Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 140 of 326


Clarence          Puller              Eureka              CA
Steven            Purcell             Redwood City        CA
Dilraj            Purewal             Yuba City           CA
Brandie           Purnell             Ontario             CA
Dana              Purvis              Chula Vista         CA
J. Maria          Putt                Los Angeles         CA
Dan               Qiao                Santa Monica        CA
Christine         Qualls              Los Banos           CA
Earl              Quals               Chatsworth          CA
Andraque          Quinnine            Elk Grove           CA
Soghra            Quraishy            Hayward             CA
Ahmad             Qutami              Fresno              CA
Melinda           Rabb                Ontario             CA
Octavian          Raddle              Campbell            CA
Dere              Radecki             San Marcos          CA
Nicholas          Radonich            Lafayette           CA
Klim              Radostev            Fremont             CA
Xavier            Rafalouski          Folsom              CA
Eli               Ragle               San Jose            CA
Abdullah          Rahmani             North Highlands     CA
Michael           Rains               Sylmar              CA
Ramamoorthy       Raja                Union City          CA
Whitney           Raleigh             Chino Hills         CA
Ayanna            Ralston             Roseville           CA
Arvind            Ramamoorthy         Union City          CA
Shahbandari       Ramella             Burbank             CA
Erika             Ramirez Orozco      Concord             CA
Daniel            Ramirez             Vallejo             CA
Darlene           Ramirez             Salinas             CA
Eric              Ramirez             Oxnard              CA
Francisco         Ramirez             East Palo alto      CA
Jose              Ramirez             Temecula            CA
Leslie            Ramirez             Los Angeles         CA
Louis             Ramirez             San Jose            CA
Tani              Ramirez             Los Angeles         CA
Valerie           Ramirez             Fresno              CA
Francine          Ramos               Los Angels          CA
Yazmin            Ramos               Los Angeles         CA
Ahcheri           Ramsay              San Diego           CA
Sean              Randall             Walnut Creek        CA
Dina              Randle              Rancho Cucamonga    CA
Lutricia          Randolph            Pittsburg           CA
Tiffany           Rankin              Sausalito           CA
Henry             Rappaport           San Marcos          CA
Fatima            Rascon              Oakland             CA
Hamid             Rashidi             Sacramento          CA
Hasib             Rasool              Winnetka            CA
Sounthaly         Rattanapanya        San Jose            CA
Jason             Ravarra             San Diego           CA
Ashlee            Ray                 San jose            CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 141 of 326


Eric               Ray                 Marysville          CA
Haley              Ray                 Capitola            CA
Karen              Ray                 Inglewood           CA
Sean               Ray                 Pasadena            CA
Willie             Ray                 Oakland             CA
Mike               Rayter              Granada Hills       CA
Derek              Rea                 Fresno              CA
Yolonda            Reddick             Huntington Park     CA
Angelica           Redman              Sacramento          CA
Ashlee             Reed                Pittsburgh          CA
Austin             Reed                Lakeside            CA
Danielle           Reed                Victorville         CA
James              Reed                Vacaville           CA
Laguanna           Reed                Oakland             CA
Natalie            Reed                Sacramento          CA
Samantha           Reed                San Jose            CA
Sequoyah           Reed                Oakland             CA
Torrey             Reed                Moreno Valley       CA
William            Reed                Long Beach          CA
Raymond            Reeder              Oceanside           CA
Mariam             Rehman              Culver City         CA
Rosaline           Reinero             Merced              CA
Rocky              Relph               San diego           CA
Welsi              Renaud              Stockton            CA
Anthony            Renda               San Lorenzo         CA
Mia                Rendon              San Bernardino      CA
Deanna             Renfro              Modesto             CA
Angela             Renison             Antelope            CA
Ashley             Renteria            Ontario             CA
Stephanie          Renteria            Covina              CA
Amirreza           Resali              Huntington Beach    CA
Jack               Resides             San Diego           CA
Carolina           Revollar            Spring Valley       CA
Melissa            Rex                 Newport Beach       CA
Anthony            Reyes               Buena Park          CA
Breana             Reyes               Menifee             CA
Desiree            Reyes               Palmdale            CA
Evelin             Reyes               Indio               CA
Gena               Reyes               Fresno              CA
Karina             Reyes               Beaumont            CA
Mark               Reyes               Hacienda Heights    CA
Rebekah            Reyes               Davis               CA
Tony               Reyes               Bakersfield         CA
Victoria           Reyes               Fontana             CA
Jonathan           Reyles              San Jose            CA
Bryant             Reyna Sanchez       East Palo Alto      CA
Anson              Reynolds            Long Beach          CA
Douglas            Reynolds            Roseville           CA
Jacob              Reynolds            Hercules            CA
Joshua             Reynolds            Stockton            CA
         Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 142 of 326


Brandon             Rezai               Ventura             CA
Michael             Rhodes              Cardiff             CA
Daniel              Ribeiro             Los Angeles         CA
April               Rice                Sacramento          CA
Corey               Rice                Hemet               CA
Shirley             Rice                Lancaster           CA
Roy                 Richard             Oakland             CA
Davionne            Richards            Lodi                CA
Julia               Richards            San Marcos          CA
Sarah               Richards            Concord             CA
Savonah             Richards            La Mesa             CA
Tina                Richards            Stockton            CA
Jamilo              Richardson          Oakland             CA
Matt                Richardson          Lodi                CA
Shane               Richardson          Citrus Heights      CA
Thomas              Richardson          Oakland             CA
Tracie              Richardson          Inglewood           CA
Christopher         Richmond-mathis     Christopher         CA
Doug                Rickard             Upland              CA
Kimberly            Ricks-Sponberg      Costa Mesa          CA
Tara                Riddle              Modesto             CA
Heather             Ridgill             Fullerton           CA
Ezequiel            Riesgo              Whittier            CA
Rebecca             Riggs               Chico               CA
Kunti               Rigmaden            Sacramento          CA
Korie               Riley               Dublin              CA
Barbara             Rincon              Montclair           CA
Gregory             Rincon              Whittier            CA
Vincent             Rincon              Sacramento          CA
Ana                 Rios                Santa Clara         CA
Daniel              Rios                Fallbrook           CA
Luis Antonio        Rios                Modesto             CA
Miguel              Rios                San Diego           CA
Sergio              Rios                Fullerton           CA
Andrew              Ripley              Santa Rosa          CA
Alberta             Rivas               Huntington park     CA
Monica              Rivas               Littlerock          CA
Gloria              Rivera Boyd         Stockton            CA
Amber               Rivera              San Jose            CA
Anthony             Rivera              Lancaster           CA
Ernesto             Rivera              Fullerton           CA
Glorimar            Rivera              Bell Gardens        CA
Kimberlee           Rivera              San Jose            CA
Luis                Rivera              San Diego           CA
Nicole              Rivera              Oxnard              CA
Zachary             Robbins             Norco               CA
April               Roberts             Fresno              CA
Drie Lynn           Roberts             Isla Vista          CA
Hasten              Roberts             Riverside           CA
Nathan              Roberts             Lincoln             CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 143 of 326


Steven               Roberts           Paradise            CA
Trishaun             Roberts           San Jose            CA
Roman                Robertson Sr.     East Palo Alto      CA
Sarah                Robertson         Visalia             CA
Tiana                Robertson         Fresno              CA
Portia               Jourdan           Fresno              CA
Andrea               Robinson          Tulare              CA
Caleb                Robinson          Moraga              CA
Charlette            Robinson          Fairfield           CA
Donna                Robinson          Stockton            CA
Dylan                Robinson          Oakland             CA
Latashia             Robinson          San Bernardino      CA
Lateesha             Robinson          Gardena             CA
Meredith             Robinson          Stockton            CA
Michael              Robinson          El Cajon            CA
Joseph               Robitaille        Hemet               CA
Damian               Robledo           San Jose            CA
Jennifer             Robles            Monterey Park       CA
Nathan               Robohm            Roseville           CA
Leonardo Alejandro   Rocha Galvan      San jose            CA
Henry                Rochez            LOS ANGELES         CA
Jeff                 Rodas             Anaheim             CA
Cheri                Rodgers           Chico               CA
Mark                 Rodgers           Hawthorne           CA
Timmy                Rodgers           Rancho Cordova      CA
Aldo                 Rodriguez         Simi Valley         CA
Bryan                Rodriguez         La puente           CA
David                Rodriguez         Montebello          CA
Elizabeth            Rodriguez         Turlock             CA
Geovanni             Rodriguez         San Jose            CA
Gilbert              Rodriguez         Rosemead            CA
Gilbert              Rodriguez         Ontario             CA
Maribel              Rodriguez         Atwater             CA
Nicole               Rodriguez         Oakland             CA
Omar                 Rodriguez         San Pedro           CA
Veronica             Rodriguez         Ontario             CA
Wilson               Rodriguez         Tustin              CA
Yvette               Rodriguez         San Leandro         CA
Amber                Rodriquez         Orangevale          CA
Ian                  Rodriquez         Sunnyvale           CA
Kamille              Roese             Riverside           CA
Byron                Rogan             Los Angeles         CA
Tyree                Rogan             Inglewood           CA
Lyndsay              Rogers            Victorville         CA
Skylar               Rogers            Palm Desert         CA
Sylvia               Rogers            Sacramento          CA
Traci                Rogers            San Francisco       CA
Angela               Rojas             Colton              CA
Cesar                Rojas             San Jose            CA
Desiree              Roland            Hemet               CA
         Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 144 of 326


Ashley              Rollice             Chino Hills         CA
Brittany            Romano              Rocklin             CA
Vincent             Romanos             Torrance            CA
Christopher         Romero              Orange              CA
Lilibeth            Romero              La Puente           CA
Lisa                Romero              San Francisco       CA
Luis                Romero              Huntington Beach    CA
Rene                Romero              San Diego           CA
Tessie              Romero              El Cajon            CA
Jose Refugio        Romo Arias          Riverside           CA
Joseph              Romo                Chula Vista         CA
Robert              Romo                San Pedro           CA
Kathryn             Roquemore           Los Angeles         CA
Chaz                Rosales             Novato              CA
Olivia              Rose                Norwalk             CA
Jason               Rosen               Los Angeles         CA
Martin              Rosenfeld           Sacramento          CA
Benzell             Ross                San Bernardino      CA
Brian               Ross                Paramount           CA
Jameelah            Ross                Culver City         CA
Sarah               Ross                Merced              CA
Terry               Ross                Downey              CA
Erica               Rothstein           Modesto             CA
James               Rountree            Sacrameto           CA
Margaret            Rowan               Concord             CA
Sina                Rowghani            Los Angeles         CA
Craig               Rowtham             Fontana             CA
Justis              Royster             Sacramento          CA
Brooke              Ruberson            Fontana             CA
Arcellia            Rubio               Vista               CA
Lourdes             Rubio               Temecula            CA
Bettina             Ruffalo             El Sobrante         CA
Shewanda            Ruffus              Bakersfield         CA
Briana              Ruggeri             Canoga Park         CA
Alan                Ruiz                Fairfield           CA
Ashly               Ruiz                Hemet               CA
Efren               Ruiz                Carmichael          CA
Gabriel             Ruiz                Simi Valley         CA
Luis                Ruiz                Whittier            CA
Ramona              Ruiz                San Jose            CA
Rio                 Ruiz                Fairfield           CA
Salvador            Ruiz                Lynwood             CA
Crystal             Runner              Sacramento          CA
Michael             Runyan              San Francisco       CA
William             Rupert              Port Hueneme        CA
Joseph              Ruuz                Pittsburg           CA
Tanya               Ryan                Van Nuys            CA
Nichele             Ryles               Union City          CA
Tracy               Rymenams            Fullerton           CA
Cynthia             Rymer               S Lake Tahoe        CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 145 of 326


Romal              Saber               Modesto             CA
Norman             Sadler              Antioch             CA
Oscar              Sadoguio Jr         Union City          CA
Zoe                Saenz               Clovis              CA
Toufou             Saephanh            Anderson            CA
Adam               Saffiote            Carlsbad            CA
C.j.               Sagadia             Los Angeles         CA
Kayla              Sagasta             Ontario             CA
Dennis             Saicocie            Sacramento          CA
Manuchekhr         Saidov              Torrance            CA
Daniel             Sainas              Moreno Valley       CA
Marissa            Sainz               San Jose            CA
Boback             Sajadpour           Bakersfield         CA
Gholamhossein      Saki                Laguna Niguel       CA
Addam              Saky                San Mateo           CA
Michaela           Salas               Tracy               CA
Janet              Salazar             Canoga park         CA
Jennifer           Salazar             Corona              CA
Nicole             Salazar             San Bernardino      CA
Michael Angelo     Saldajeno           San Francisco       CA
Gerardo            Saldivar            Stockton            CA
Assad              Saleh               Hayward             CA
Selena             Salgado             San Francisco       CA
Jesus              Salguero            Los Angeles         CA
Monique            Salinas             San Bruno           CA
Zachary            Sallee              Stockton            CA
Acamie             Salter              Los Angeles         CA
Laleh              Samadi              Walnut Creek        CA
Michael            Sami                Orinda              CA
Dana               Sample              Valencia            CA
Scott              Sample              San Jose            CA
Brandee            Samples             Cerritos            CA
Andres             Sanchez             Watsonville         CA
Brissia            Sanchez             Sunnyvale           CA
Celicia            Sanchez             Sacramento          CA
Corina             Sanchez             Salida              CA
Daniel             Sanchez             Los Angeles         CA
Gabriel            Sanchez             Fresno              CA
Jacqueline         Sanchez             San Bernardino      CA
Marlen             Sanchez             San Jose            CA
Rafael             Sanchez             Culver City         CA
Raymond            Sanchez             Rosamond            CA
Rocky              Sanchez             Vallejo             CA
Shawna             Sandau              Rohnert Park        CA
Bailh              Sanders             Murrieta            CA
Chantell           Sanders             Sacramento          CA
Christopher        Sanders             Inglewood           CA
Irene              Sanders             San Diego           CA
Lisa               Sanders             Antioch             CA
Wendy              Sanders             Oakland             CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 146 of 326


Jaimie             Sanderson           La Quinta           CA
Steven             Sanderson           Bakersfield         CA
Savijot            Sandhar             Atwater             CA
Gurpreet           Sandhugale          Vacaville           CA
Angel              Sandoval            Yuba City           CA
Dora               Sandoval            San Jose            CA
Jealene            Sandoval            Glendale            CA
William            Sandoval            La Habra            CA
Yasmeen            Sandoval            Escondido           CA
Heather            Sanford             Rancho Cordova      CA
Zoey               Sanford             Los Angeles         CA
arthur             santamaria          temecula            CA
Daniel             Santana             Fontana             CA
Alfredo            Santillan           Norwalk             CA
Davina             Santivanez          Modesto             CA
Johanna            Santolalla          North Hills         CA
Christian          Santos              Fairfield           CA
Frederick          Santos              Sunnyvale           CA
Gabriel            Santos              West Covina         CA
Manuel             Santos              Huntington Beach    CA
Michelle           Santos              Daly City           CA
Oscar              Santos              Salinas             CA
Priscila           Santos              Lathrop             CA
Richard            Santos              San Jose            CA
Sheena             Santos              Sacramento          CA
David              Santoyo             Stockton            CA
Monica             Sarabia             Indio               CA
Tim                Sargious            Lake Forest         CA
Christian          Sarmiento           Brisbane            CA
Misty              Sarmiento           Lake Elsinore       CA
Nicholas           Sarroca             Anaheim             CA
Wesley             Sarte               San Jose            CA
Kristy             Sauls               Fresno              CA
Natavia            Savage              Oakland             CA
Robin              Savage              Ladera Ranch        CA
Diana              Savala Thibeau      West Sacramento     CA
Tina               Savala              San Jose            CA
Lena               Savoeun             Bakersfield         CA
Md                 Sayed               North Hollywood     CA
Cameron            Sayler              San Clemente        CA
Nalani             Saysourivong        Elk Grove           CA
Dominic            Sbicca              Duarte              CA
Kelsea             Pierce              San Pablo           CA
Derrick            Scales              Windsor Hills       CA
Anthony            Scamaldo            Woodland Hills      CA
Jeff               Scammon             Roseville           CA
Adrinanne          Scarborough         Vacaville           CA
John               Schaffran           Salida              CA
Randi              Schemensky          Oceanside           CA
Chris              Schlenker           Riverside           CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 147 of 326


Katherine          Schmidt             San Jose            CA
Scott              Schneider           Daggett             CA
Caleb              Schoenfeld          Sacramento          CA
John               Schoenthaler        Portola Valley      CA
Dustin             Schramm             Pomona              CA
Jacob              Schreiber           Pleasanton          CA
Starlena           Schroeder           Citrus Heights      CA
Leeah              Schultz             Pleasant Hill       CA
Michael            Schweighardt        La Puente           CA
Aisha              Scott               Hayward             CA
Che                Scott               Hayward             CA
Cherrish           Scott               Stockton            CA
Joseph             Scott               San Pablo           CA
Lakisha            Scott               Stockton            CA
Miriya             Scott               Riverside           CA
Ondrea             Scott               San Diego           CA
Tina               Scott               Temecula            CA
Andrew             Scott-jester        San Ramon           CA
Keisha             Seals               San Jose            CA
Francesca          Sears               San Diego           CA
Darlene            Sebala              Corona              CA
Jason              Segura              Lompoc              CA
Lucas              Selig               Cameron Park        CA
Gemma              Selinger            Oakley              CA
Jake               Sellers             San Jose            CA
Felicia            Semebene            Hawthrone           CA
Ryan               Sensenig            Pasadena            CA
Dawn               Sepulveda           San Pablo           CA
Sophia             Sepulveda           Chula Vista         CA
David              Serna               Cathedral City      CA
Raphael            Serna               Duarte              CA
Aubree             Serrano             Hayward             CA
Jeanpaul           Setareh             Chatsworth          CA
Anna               Sethman             Citrus Heights      CA
Bryan              Sewald              Fair Oaks           CA
Darren             Sexton              Ripon               CA
Kori               Sexton              Oceanside           CA
Royanna            Sexton              Oakland             CA
Aleksandr          Seyranov            Glendale            CA
Jessica            Shadd               Citrus Heights      CA
Abdul              Shaikh              Redlands            CA
Hamza              Shakir              San Jose            CA
Randall            Shankland           Rancho Cordova      CA
Charles            Shannon-whiteside   Rialto              CA
Amin               Sharifian Attar     Anaheim             CA
Christopher        Sharp               Los Angeles         CA
Cody               Sharpe              Oakley              CA
Ashley             Shaw                Modesto             CA
Anthony            Sheahan             Moreno Valley       CA
Geoffrey           Sheets              San Jose            CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 148 of 326


John               Shelburne              Orange                CA
Sharla             Shelby                 altadena              CA
Jahn               Shelton                Stockton              CA
Sude               Shemsu                 San Jose              CA
Inez               Shepard                Lodi                  CA
Jamaudra           Shepherd               Oakland               CA
Tia                Shepherd               Oakland               CA
Anthony            Sheridan               Palmdale              CA
Vijay              Sheth                  Rancho Palos Verdes   CA
Mackenzie          Shields                Fullerton             CA
Will               Shilling               Lomita                CA
Jeremiah           Shipp                  Oakland               CA
Stephanie          Shoals                 R2                    CA
Shahdon            Shoga                  Irvine                CA
Fatemeh            Shokrgozar Kelidbari   Valencia              CA
Daniel             Shrigley               Livermore             CA
Uladzislau         Shulha                 Fremont               CA
Mike               Shupe                  Chico                 CA
Daphne             Shyanne                San Jose              CA
Michael            Siano                  Redlands              CA
Raymond            Sidhu                  Carmichael            CA
Jennifer           Sierra                 Tracy                 CA
Gibson             Silew                  Turlock               CA
Aldair             Silva                  Gardena               CA
Alexus             Silva                  Los angeles           CA
Claudia            Silva                  Atascadero            CA
Phoebe             Silva                  Los Angeles           CA
Silvia             Silvas                 Hemet                 CA
Zachary            Silver                 Oakland               CA
Alexis             Simental               Oxnard                CA
Akila              Simmons                Rialto                CA
Kevin              Simmons                San Deigo             CA
Sherrie            Simmons                Vallejo               CA
Stasea             Simmons                Stockton              CA
Warren             Simmons                Aptos                 CA
Aaron              Simon                  Los Angeles           CA
Demi               Simon                  Castro Valley         CA
Argin              Simonian               Glendale              CA
Maryum             Simpkins               Oakland               CA
Joshua             Simpson                Los Angeles           CA
Shatodda           Simpson                Los Angeles           CA
unique             simpson                Compton               CA
William            Simpson                Arcata                CA
Keith              Sims                   Los Angeles           CA
Nicholas           Sims                   Manteca               CA
Robert             Sims                   San Jacinto           CA
Benjamin           Singer                 Rancho Santa Fe       CA
Jagprit            Singh                  Manteca               CA
Mandip             Singh                  El Sobrante           CA
Mansukh            Singh                  San Jose              CA
         Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 149 of 326


Rodney              Singh               San Francisco       CA
Katherine           Sinkewiz            Vacaville           CA
James               Sinnott             Pine Grove          CA
Desiree             Sisneros            Lakewood            CA
Aaron               Sizemore            Hacienda Heights    CA
Sandra              Skicki              Redding             CA
Reanne              Slama               Turlock             CA
Vinay               Slathia             Concord             CA
Lakel               Slaughter           Oakland             CA
Taylor              Slavin              Mira Loma           CA
Rebecca             Slightam            Discovery Bay       CA
Lauren              Sloat               Eastvale            CA
Jesse               Slocum              Pittsburg           CA
Ali                 Smadi               Spring Valley       CA
Cera                Smart               Stockton            CA
Jan                 Smejkal             Los Angeles         CA
Adam                Smith               San Jose            CA
Adrian              Smith               Oceanside           CA
Althea              Smith               Stockton            CA
Amber               Smith               Patterson           CA
Angela              Smith               San Jose            CA
Arlean              Smith               San Pedro           CA
Ashley              Smith               Compton             CA
Brandon             Smith               Fair Oaks           CA
Christine           Smith               Yuba City           CA
Dana                Smith               Oakland             CA
Donna               Smith               Mv                  CA
Dori                Smith               Hayward             CA
Douglas             Smith               North Hollywood     CA
Du'praiseja         Smith               Oakley              CA
Eisha               Smith               Richmond            CA
Emilee              Smith               Manteca             CA
Eula                Smith               Daly City           CA
Flozell             Smith               Roseville           CA
Hunter              Smith               Los Angeles         CA
Jabari              Smith               Vacaville           CA
Jalena              Smith               Richmond            CA
Jamila              Smith               Salida              CA
Jaylan              Smith               Tracy               CA
Jeremy              Smith               Calimesa            CA
Jonathan            Smith               San Jose            CA
Jonathan            Smith               Napa                CA
Lacy                Smith               Santa Rosa          CA
Laurence            Smith               Los angeles         CA
Jahwan              Raney               Antioch             CA
Lisa                Smith               Livermore           CA
Natasha             Smith               Oakland             CA
Octavia             Smith               Sacramento          CA
Pamela              Smith               Sacramento          CA
Patrice             Smith               Norwalk             CA
       Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 150 of 326


Portia            Smith               Oakland             CA
Rahamon           Smith               Oakland             CA
Roxiann           Smith               Ceres               CA
Sabrina           Smith               Encinitas           CA
Shuanta           Smith               Palmdale            CA
Triniece          Smith               Oakland             CA
Vanessa           Smith               Daly City           CA
Wyvon             Smith               Rancho Cucamonga    CA
Jessica           Smolak              Moreno Valley       CA
Derek             Snarr               San Francisco       CA
Bennie            Sneede              Stockton            CA
Demisha           Sneede              Stockton            CA
Dean              Snelson             Sacramento          CA
Eduard            Snitsar             Modesto             CA
Dominique         Snowden             Richmond            CA
Fernando          Soares              North Hollywood     CA
Jennifer          Sobrepena           Gardena             CA
Melvin            Sobrepena           Sacramento          CA
Zulema            Solis               Oxnard              CA
Kelly             Solomon             Newark              CA
Moses             Solomon             Fontana             CA
Lamarr            Sonny               San Bernardino      CA
Joey              Sorce               Los Angeles         CA
Shoniece          Soriano             Antioch             CA
Vivian            Sorrow              Ranchio Cucamonga   CA
Richard           Sosa                Salinas             CA
Alicia            Sotelo              Milpitas            CA
Cesar             Soto                Maywood             CA
Olivia            Soto                Whittier            CA
Ricardo           Sotovando           San Mateo           CA
Walbens           Souza               Los Angeles         CA
Helena            Sparkes             Sacramento          CA
Carlos            Sparks              Los Angeles         CA
Rita              Sparks              Buena Park          CA
Michael           Sparr               San Jose            CA
Sherri            Spears              Richmond            CA
Bryan             Spelker             Hacienda Heights    CA
Kayla             Spencer             Hayward             CA
Meosha            Spencer             Sacramento          CA
Octavia           Spencer             Oakland             CA
Thomas            Sponberg            Costa Mesa          CA
Madhav            Srivastava          San Jose            CA
Zackeriah         Stacey              Irvine              CA
Chantal           Stahl               Corona              CA
Ashley            Stanford            Redding             CA
Clyde             Stanley             Fresno              CA
Dajahna           Stanley             San Leandro         CA
Steven            Steadman            Glendale            CA
Forrest           Steele              Concord             CA
Kelly             Steele              San Ramon           CA
            Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 151 of 326


Vyvon                  Steele              Rialto              CA
Laurie                 Steelman            Rio Vista           CA
Janet                  Stegman             Grass Valley        CA
Jeffrey                Steinberg           Canoga Park         CA
Russell                Stephen             Sacramento          CA
Nictaye                Stephens            Los Angeles         CA
Tony                   Stephens            Long Beach          CA
Kiva                   Sterin-breschi      West Hollywood      CA
Sara                   Sterner             Rancho Cordova      CA
Caleb                  Stevens             Los Angeles         CA
Tammy                  Stevens             Long beach          CA
Adarrius               Stevenson           Fresno              CA
Karla                  Stevenson           Rio Linda           CA
Patricia               Stewart             Oakland             CA
Shonnel                Stewart             Sacramento          CA
Leanna                 stickel             San Diego           CA
Dean                   Stirrat             Petaluma            CA
Detrona                Stith               San Ramon           CA
Michael                Stiver              Upland              CA
Jessica                Stobart             North Hollywood     CA
Nathan                 Stock               Huntington Beach    CA
Lewis                  Stokes              Carson              CA
Tina                   Stokes              Long beach          CA
Edward                 Stout               Modesto             CA
Marion                 Stoutt              Modesto             CA
Tamara                 Stovall             Colton              CA
Lisa                   Stover              Long Beach          CA
John                   Straszak            Lompoc              CA
Amie                   Stratton            Santa Cruz          CA
Erica                  Straub              Lake Forest         CA
Brittany               Strecker            Port Hueneme        CA
Hanah                  Stuart              Folsom              CA
Melanie                Stubbs              Corona              CA
Elizabeth              Stuva               Chico               CA
Lori                   Styx                Stockton            CA
Oscar                  Suarez              Los Angeles         CA
Sandra                 Suarez              Modesto             CA
Sherelle               Suarez              Diamond Bar         CA
David                  Sudduth             Tracy               CA
Mary                   Suguitan            West Covina         CA
Brittany               Sullivan            West Sacramento     CA
Elisha                 Sullivan            Sacramento          CA
Leanne                 Sullivan            Menifee             CA
Sara                   Sullivan            Van Nuys            CA
Kimberly               Summers             Fairfield           CA
Donna                  SUMPMAN             Garden Grove        CA
Michael                Supnet              San Diego           CA
Julian                 Suter               Walnut Creek        CA
Deborah                Sutherland          Gardena             CA
Nysia                  Sutta-mgeni         Los Angeles         CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 152 of 326


Saundra            Sutton              San Diego           CA
Clifford           Suva                Costa Mesa          CA
Leanna             Swain               Santa Maria         CA
Ryan               Swami               Hayward             CA
Lisa               Swanson             Antioch             CA
Brandon            Swartz              Lodi                CA
Matthew            Swearingen          El Cajon            CA
Phonexay           Sychareun           Diamond Bar         CA
Patricia           Sydnor              Vacavile            CA
Yousuf             Syed                Torrance            CA
Mariya Shah        Syeda               Fremont             CA
Chris              Sykes               Los Angeles         CA
Christopher        Szczech             Santa Rosa          CA
Alano              T.Adriano           Long Beach          CA
Maria              Taamu               Mcclellan           CA
Ahmad              Tabbarah            Los Angeles         CA
Abenezer           Tadesse             Santa Monica        CA
Sonia              Tadewosyan          North Hills         CA
Audra              Tafoya              Colusa              CA
Massinissa         Taieb               Richmond            CA
Adoree             Tan                 Stockton            CA
Jun                Tan                 Elk Grove           CA
Andrew             Tapia               San Jose            CA
Juan               Tapia               Rodeo               CA
Renato             Tapia               Sacramento          CA
Amy                Tarpley             Citrus Heights      CA
Dayna              Tartt               Glendale            CA
Dorothy            Tate                Carson              CA
Steven             Tate                Lompoc              CA
Kathy              Tatick              Lompoc              CA
Stephanie          Tavarez             Palmdale            CA
Solimon            Tawfiq              Irvine              CA
Ashia              Taylor              Stockton            CA
Derrick            Taylor              Corona              CA
Eric               Taylor              Modesto             CA
Estella            Taylor              Los Angeles         CA
Ian                Taylor              Corona              CA
Larry              Taylor              Carson              CA
Latrisha           Taylor              Lathrop             CA
Laurie             Taylor              Hayward             CA
Malarie            Taylor              Fontana             CA
Michael            Taylor              San Diego           CA
Sovany             team                Sanger              CA
Kayla              Teixeira            Watsonville         CA
Dan                Tejada              Chino hills         CA
Paul Philip        Tejedor             Lincoln             CA
Dulce              Tellez              Lancaster           CA
Elizabeth          Tennial             Sacramento          CA
Guadalupe          Tenorio             Chino               CA
Pedros             Teroganesyan        Porter Ranch        CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 153 of 326


Tammi              Terrell Morris      Ontario                  CA
Milakaa            Terry               San Jose                 CA
Narena             Terry               Vallejo                  CA
Tangela            Terry               Los Angeles              CA
Roshan             Thank               Torrance                 CA
Mason              Thatcher            Newark                   CA
james              thayer              Anaheim                  CA
Ryan               Thibert             Rancho Santa Margarita   CA
Manjinger          Thind               Santa Clara              CA
Robert             Thoman              Lemon Grove              CA
Every              Thomas Campbell     Los Angeles              CA
Andre              Thomas              Chino Hills              CA
Andre              Thomas              Rialto                   CA
Andrew             Thomas              North Highlands          CA
Benjamin           Thomas              Long Beach               CA
Brenita            Thomas              Fairfield                CA
Dajanae            Thomas              San Lorenzo              CA
David              Thomas              Concord                  CA
Diamond            Thomas              Newark                   CA
Jodi               Thomas              San Diego                CA
Kylondria          Thomas              Vallejo                  CA
Malcolm            Thomas              San Francisco            CA
Michael            Thomas              Los Angeles              CA
Micheline          Thomas              Lauderhill               FL
Patricia           Thomas              Antioch                  CA
Sherina            Thomas              Fairfield                CA
Stephanie          Thomas              San Francisco            CA
Steven             Thomas              Moreno Valley            CA
Brandon            Thompson            los angeles              CA
Charissa           Thompson            Carmichael               CA
Cornell            Thompson            Perris                   CA
Courtney           Thompson            Huntington Beach         CA
Kyoko              Thompson            Los Angeles              CA
Michaelle          Thompson            Los Angeles              CA
Nancy              Thompson            Bonita                   CA
Richard            Thompson            Huntington Beach         CA
Sarah              Thompson            Torrance                 CA
Tamika             Thompson            Long beach               CA
Heather            Thornton            Fairfield                CA
Gregory            Tiffith             Upland                   CA
Jon                Tiger               Cupertino                CA
Gary               Tilbury             Milpitas                 CA
Mikayla            Timmons             Buellton                 CA
Bryant             Tinajero            Mountain View            CA
Candice            Tinsley             El Cerrito               CA
Lori               Tirri               San Jose                 CA
Deanna             Tiry                Modesto                  CA
Bernadette         Titman              Carmichael               CA
Natasha            Titsworth           Salida                   CA
Ashley             Todd                Pacific                  CA
            Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 154 of 326


Theresa                Togafau             San Francisco       CA
Keona                  Togia               Sacramento          CA
Inez                   Tolbert             Oakland             CA
Tommie                 Toler               El Sobrante         CA
Eric                   Tolle               Sacramento          CA
Abe                    Tolliver Iii        Sunnyvale           CA
Lauren                 Tolliver-king       Pittsburg           CA
David                  Tolossa             Corona              CA
Nouel                  Toma                San Jose            CA
Julian                 Tongol              Concord             CA
Vanita                 Toombs              Bakersfield         CA
Christian              Torossian           Fresno              CA
Aileen                 Torres              Canoga Park         CA
David                  Torres              Rialto              CA
Isis                   Torres              Los Angeles         CA
Linda                  Torres              Applevalle          CA
Miguel                 Torres              San Jose            CA
Senorina               Torres              Littlerock          CA
Steven                 Torrez              Camarillo           CA
Chanel                 Tourgeman           Victorville         CA
Faraji                 Toussant            Fontana             CA
Benjamin               tovar               concord             CA
Blake                  Tovey               La Mirada           CA
Kim                    Towers              Oakland             CA
Lynn                   Townsel             Inglewood           CA
Jarrett                Townsend            Carnichael          CA
Glenn                  Trabanino           Hayward             CA
Cameron                Tramel              Orangevale          CA
Joyce                  Trammel             Pittsburg           CA
Myduyen                Tran                Sacraments          CA
Sang                   Tran                Anaheim             CA
Tenny                  Tran                San Jose            CA
Tommy                  Trang               Monterey Park       CA
Yssa                   Traore              San Jose            CA
Quinn                  Travers             Temecula            CA
Harrison               Trawnik             Rancho Cucamonga    CA
Elliot                 Tregoning           Fremont             CA
Sarah                  Tresville           Moreno Valley       CA
Tiana                  Tresville           Corona              CA
Heather                Tripp               Sacramento          CA
Lori                   Troester            Costa Mesa          CA
Brian                  Trousdale           Berkeley            CA
Brian                  Trujeque            Los Angeles         CA
Cristina               Trujillo            Daly City           CA
Mario                  Trujillo            West Covina         CA
Quan                   Tsang               Walnut              CA
Jamal                  Tsoukalas           Los Angeles         CA
Michael                Tsucalas            Lomita              CA
Julian                 Tubera              Ceres               CA
Joseph                 Tucker              San Gabrieil        CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 155 of 326


Adam               Tufono              Aliso Viejo         CA
Mike               Tufu                Sacramento          CA
Badri              Tulsiram            Los Angeles         CA
Christina          Turcios             Salinas             CA
Ronny              Turman              Stockton            CA
Arthur             Turner              Sacramento          CA
Aziza              Turner              Santa Monica        CA
Dalene             Turner              San Jose            CA
Donythia           Turner              Stockton            CA
Eddie              Turner              Oakland             CA
Issac              Turner              San Jose            CA
Jacob              Turner              Murrieta            CA
Jbarrie            Turner              Stockton            CA
Mona               Turner              Hemet               CA
Ricky              Turner              San Francisco       CA
Shadeed            Turner              Oakland             CA
Tavares            Turner              Rio vista           CA
Nelson             Tuufuli             Long Beach          CA
Celia              Tydingco            Fairfield           CA
Angela             Ujaughele           Long Beach          CA
Md                 Ullah               Pittsburg           CA
Taylor             Underwood           Atwater             CA
Nathan             Ung                 Oakland             CA
Bipop              Upreti              San Pablo           CA
Ryan               Urbano              Vallejo             CA
Jordan             Urbina              Fallbrook           CA
Alan               Uribe               Palmdale            CA
Stephen            Urquidez            Lancaster           CA
Issack             Vaid                Los Angeles         CA
Renata             Vainer              San Diego           CA
Tony               Vais                Cameron Park        CA
Whitney            Valcin              LOS ANGELES         CA
Delina             Valdez              Salinas             CA
Jamie              Valdez              Fresno              CA
Joseph             Valdez              San Diego           CA
Jovan              Valdez              Santa Ana           CA
Reynaldo           Valdez              Fullerton           CA
Guillermo          Valdivia            Hawthorne           CA
Alberto            Valencia            La Puente           CA
Lynette            Valencia            Valencia            CA
Tony               Valencia            Sacramento          CA
Steven             Valenciana          Fullerton           CA
Marilyn            Valencia-tapia      Manteca             CA
Kenneth            Valera              Northridge          CA
Abigail            Valerio             Palmdale            CA
Emmanuel           Vallejo-alvarez     Sacramento          CA
Lorraina           Valsonis            Lancaster           CA
Rudy               Van Acker           Rocklin             CA
Joshua             Van Deventer        Richmond            CA
Kristen            Van Dine            Huntington Beach    CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 156 of 326


Sirena             Van Hook            Vacaville                CA
Lonnie             Van Horn            Anaheim                  CA
Marissa            Van houte           Clovis                   CA
Sebastien          Van Pelt            Oceanside                CA
Steve              Vancantfort         Pittsburg                CA
Amy                Vance               San Diego                CA
Ryan               Vandenburg          Huntington Beach         CA
Naly               Vang                Sacramento               CA
Yaw                Vanscoy             Beverly Hills            CA
Jorge              Varela              San Jose                 CA
Adriana            Vargas              Stockton                 CA
Alexander          Vargas              Foster City              CA
Esteban            Vargas              Chino                    CA
Marcelino          vargas              Palmdale                 CA
Breanna            Vargo               Carmichael               CA
Angel              Vasquez             Orange                   CA
Angelica           Vasquez             Vista                    CA
Jacklyn            Vasquez             Norco                    CA
Judith             Vasquez             Oxnard                   CA
Wilfredo           Vasquez             Hawthorne                CA
Jeremy             Vazquez             Baldwin Park             CA
Selene             Vazquez             South San Francisco      CA
Aurelio            Vecchiola           West Hollywood           CA
Daisy              Vega                Los Angeles              CA
Anthony            Velasquez           Vacaville                CA
Yolanda            Velasquez           91730                    CA
Aurelio            Velazquez           San Diego                CA
Raul               Velazquez           Riverside                CA
David              Velez               Lawndale                 CA
Theresa            Vellone             Sacramento               CA
Darlene            Veloz               Ceres                    CA
Patrice            Ventresca           Mountain View            CA
Margarita          Ventura             Vallejo                  CA
Edward             Vera                San Diego                CA
Johnny             Vera                Sacramento               CA
Steve              Vercher             Murrieta                 CA
Juan               Vidal               Los Angeles              CA
Adrian             Vidaurre            San Jose                 CA
Christopher        Villa               West covina              CA
Laura              Villa               Hollister                CA
Victor             Villa               Hollister                CA
Daneca             Villacorta          San Diego                CA
Wilson             Villacorte          Oxnard                   CA
Martin             Villafuerte         Rancho Santa Margarita   CA
Michael            Villar              Valley Glen              CA
Grace              Villarde            Vallejo                  CA
Irene              Villasano           Los Angeles              CA
Claudia            Villegas            San Bernardino           CA
Ricky              Villegas            San Jose                 CA
Tanya              Villines            Fresno                   CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 157 of 326


Winona             Vincent             Visalia             CA
Jon                Vinson              Oakland             CA
Emilyn             Viray               Tracy               CA
Adrian             Virgilio            Mentone             CA
Christan           Visperas            Walnut Creek        CA
Sara               Vivo                San Jose            CA
Adam               Volk                Sebastopol          CA
Nick               Volz                Atwater             CA
Peter              Von Wiegandt        Sf                  CA
Justin             Voo                 El Dorado Hills     CA
Stephanie          Voong               Fremont             CA
Yevgen             Voskoley            San Jose            CA
Peter              Vu                  San Jose            CA
Kari               Waddell             North Highlands     CA
Kaylee             Wademan             San Jose            CA
Daniel             Wagenseller         Riverside           CA
Dosha              Wagner              Riverside           CA
Gloria             Wagner              El Sobrante         CA
Sara               Wagner              Napa                CA
Karttie            Wahoff              Riverside           CA
Tiffany            Waiters-mcclinton   Stockton            CA
Admiral            Walker              Los Angeles         CA
Allissia           Walker              Lancaster           CA
Darrell            Walker              Gardena             CA
Deonte             Walker              Los Angeles         CA
Joel               Walker              Compton             CA
Joniesha           Walker              Stockton            CA
Kwanius            Walker              Manteca             CA
Lisa               Walker              El Cerrito          CA
Tenisha            Walker              Oceanside           CA
Deanna             Wallace             San Jose            CA
Edward             Wallace             Buena Park          CA
Terra              Wallace             Clovis              CA
Jordan             Wallick             Huntington Beach    CA
sasha              walls smith         perris              CA
Bertran            Walls               Rancho Cucamonga    CA
Lauren             Walman              Rosemead            CA
Ryan               Walters             San Jose            CA
Darren             Walton              Inglewood           CA
Keiosha            Walton              Lancaster           CA
Nicoll             Walton              Sacramento          CA
Shengwei           Wang                San Jose            CA
Kenda              Wannemaker          Sacramento          CA
Joshua             Ward                Fullerton           CA
LeAnna             Ward                Sacramento          CA
Tiana              Ward                Vacaville           CA
Danielle           Ware                Concord             CA
Martin             Ware                Hacienda Heights    CA
Shawn              Ware                Stockton            CA
Felicia            Warner              Moreno Valley       CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 158 of 326


Todd               Warner              Salinas                 CA
Brittany           Warren              San jose                CA
Sarah              Warren              Tustin                  CA
Angela             Washington          Gardena                 CA
Cameron            Washington          Brentwood               CA
Cheresa            Washington          Vallejo                 CA
Jazmine            Washington          Antioch                 CA
Raylynn            Wasson              Fairfield               CA
Ashley             Watcher             San Dimas               CA
Ian                Waterhouse          Sunnyvale               CA
Crystal            Waters              Bay Point               CA
Jill               Waters              Oceanside               CA
Patrick            Waters              San Leandro             CA
Glenn              Watkins             Sacramento              CA
Michael            Watkins             Los Angeles             CA
James              Watson Iii          Encino                  CA
Elijah             Watson              San Francisco           CA
Jorim              Watson              Placentia               CA
Ebony              Watts               Glendora                CA
Sasha              Watts               Bay Point               CA
Bertha             Wauls               Long Beach              CA
Kristin            Weatherby           Sacramento              CA
Jaime              Weaver              San Leandro             CA
Barry              Webb                San Diego               CA
Eric               Webb                Fair Oaks               CA
Natalie            Webb                Emeryville              CA
Michelle           Weeks               San Jose                CA
Wanda              Weeks               Modesto                 CA
Melissa            Wegner              Roseville               CA
Peter              Wehrmeyer           Sunnyvale               CA
Erich              Weidtmann           Cypress                 CA
Christopher        Weil                Sacramento              CA
Kayla              Weinreich           Newark                  CA
Nathan             Weiss               Chula Vista             CA
Curtis             Welch               Long Beach              CA
Tony               Welch               San Francisco           CA
Curtis             Welling             Claremont               CA
Ivy                Wells               Los Angeles             CA
Kayla              Wells               Pittsburgh              CA
Unique             Wells               Berkeley                CA
Ryan               Welshonse           Ceree                   CA
Shondess           Wesson Sr           Twentynine Palms        CA
Andrew             West                Clovis                  CA
Aron               West                Stockton                CA
Daniel             West                Temecula                CA
Elijah             West                San Jose                CA
Joel               West                Bakersfield             CA
Kawaquana          West                Victorville             CA
Richard            West                Elk Grove               CA
Zachary            Westmore            Van Nuys, Los angeles   CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 159 of 326


Brian              Westmoreland        Los angeles         CA
Coral              Weston              Morgan Hill         CA
Jacob              Wetherbee           San Mateo           CA
Nicole             Weyburn             Modesto             CA
Kendrick           Wheaton             Compton             CA
Raeshell           Whisman             Palmdale            CA
Chris              Whitcomb            Anaheim             CA
Apondo             White               Oakland             CA
Brian              White               Reseda              CA
Callie             White               Carmichael          CA
Cassidy            White               Ripon               CA
Devante            White               Vallejo             CA
Edwin              White               Hayward             CA
Emilie             White               Rancho Cucamonga    CA
Gregory            White               Stockton            CA
Julian             White               Murrieta            CA
Kayla              White               Brentwood           CA
Nettie             White               San Jose            CA
Sedric             White               Riverside           CA
Tasha              White               Palm springs        CA
Terian             White               Los Angeles         CA
Courtney           Whitfield           Coarsegold          CA
Michael            Whitfield           Sacramento          CA
Terry              Whitfield           Inglewood           CA
Marissa            Whiting             Sacramento          CA
Anthony            Whitsey             Vallejo             CA
Kevin              Wical               Santa Cruz          CA
Marcalett          Wideman             Los Angeles         CA
Indika             Wijesekera          Anaheim             CA
Desiree            Wilbon              Antelope            CA
Adam               Wilborn             Thermal             CA
Lashawn            Wilburn             Lake Elsinore       CA
Diamond            Wilder              Hayward             CA
Aarion             Wiley               Lynwood             CA
James              Wiley               Stockton            CA
Tahj               Wiliams             Riverside           CA
Tiffiny            Wilkins             Compton             CA
William            Wilkins             Inglewood           CA
Henry              Willauer            Woodland Hills      CA
Rosa               Williams Jeter      Stockton            CA
Derek              Williams jr         Sacramento          CA
Aaronekia          Williams            Oakland             CA
Alicia             Williams            Northridge          CA
Anfernee           Williams            Sacramento          CA
Brandon            Williams            Richmond            CA
Chanel             Williams            San Pablo           CA
Chastity           Williams            Oakland             CA
chelsey            williams            Vallejo             CA
Cynthia            Williams            Vallejo             CA
Danyael            Williams            Vallejo             CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 160 of 326


David              Williams            Canoga Park         CA
Deanndra           Williams            San Jose            CA
Denise             Williams            Ceres               CA
Denzell            Williams            Oakland             CA
Derrick            Williams            Los Angeles         CA
Emily              Williams            Hawthorne           CA
Eric               Williams            Bakersfield         CA
Gary               Williams            Rancho Cordova      CA
Gerald             Williams            Long Beach          CA
Jacob              Williams            Placentia           CA
Jacqueline         Williams            Fairfield           CA
Jamila             Williams            La Mesa             CA
Jamilia            Williams            Oakalnd             CA
Jordin             Williams            Suisun              CA
Joshcenia          Williams            Oakland             CA
Julius             Williams            San Diego           CA
Kendra             Williams            Richmond            CA
Kenov              Williams            Ramona              CA
Kevin              Williams            Elk Grove           CA
La Shawn           Williams            Pittsburg           CA
Ladonna            Williams            Vallejo             CA
Ligaya             Williams            Los Angeles         CA
Michelle           Williams            Highland            CA
Natasha            Williams            Oakland             CA
Portia             Williams            Rancho Cucamonga    CA
Randy              Williams            El Cajon            CA
Ronald             Williams            Fremont             CA
Sharwanna          Williams            Sacramento          CA
Tamicka            Williams            Long Beach          CA
Tatiana            Williams            Los Angeles         CA
Veronica           Williams            Oakland             CA
Victoria           Williams            Merced              CA
Mackenzie          Williamson          North Hollywood     CA
Markus             Williamson          Lake Elsinore       CA
Sean               Williamson          American Canyon     CA
Bonnie             Williams-taylor     Los Angeles         CA
Blake              Williford           Los Angeles         CA
Matt               Willis              Loomis              CA
Anastasia          Willoughby          Antioch             CA
Alexis             Wilson              Lancaster           CA
Cherise            Wilson              San Jose            CA
Christina          Wilson              San Francisco       CA
Crissy             Wilson              Concord             CA
David              Wilson              Sacramento          CA
Eric               Wilson              Rodeo               CA
Heather            Wilson              Modesto             CA
Irene              Wilson              La Habra            CA
Khali              Wilson              Los Angeles         CA
Maiya              Wilson              San Francisco       CA
Michael            Wilson              La Habra            CA
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 161 of 326


Nicholas           Wilson              Upland              CA
Reginald           Wilson              El monte            CA
Toka               Wilson              Turlock             CA
Vashayla           Wilson              Stockton            CA
Whitney            Wilson              Temecula            CA
Ymunique           Wilson              Carson              CA
Kira               Windmueller         Manteca             CA
Shanelle           Windom              Antioch             CA
Jodie              Winkleblech         Manteca             CA
Haley              Winn                Redondo Beach       CA
Tamika             Winslow             Fairfield           CA
Lori               Wise                Lodi                CA
James              Wiseman             Concord             CA
David              Witcher             South Lake Tahoe    CA
Taliyah            Witt                Livermore           CA
Corey              Wojahn              Winchester          CA
Mahlet             Woldemichael        San Jose            CA
Jay                Wong                Alhambra            CA
Paul               Wong                San Diego           CA
Steven             Wong                Elk Grove           CA
Angela             Wood                San Diego           CA
Erica              Wood                Palo alto           CA
Jessica            Wood                San Dimas           CA
Johnathan          Wood                Anaheim             CA
Michael            Wood                Chandler            AZ
Sammantha          Wood                Clovis              CA
Augusta            Woodard             Oakland             CA
Ashley             Woodbridge          Lake Elsinore       CA
Spencer            Woodcock            San Francisco       CA
Chyrah             Woods               Patterson           CA
Nicole             Woods               Tracy               CA
Cassandra          Woodward            Bakersfield         CA
Heather            Woolen              Rio Linda           CA
Binh               Worley              Sacramento          CA
Shanna             Worley              Riverbank           CA
Ashley             Wright              Stockton            CA
Brian              Wright              Riverside           CA
D'ajane            Wright              Oakland             CA
Dean               Wright              Monrovia            CA
Michelle           Wright              San Diego           CA
Vincent            Wright              Long Beach          CA
Zonobia            Wright              Mountain View       CA
Tiger              Wu                  Fremont             CA
Lorenzo            Wuysang             inglewood           CA
Melanie            Wyatt               Fresno              CA
Dominique          Wynne Cooley        Hesperia            CA
Christopher        Wyrick              San Jose            CA
Sondra             Wyrick              Antioch             CA
Michelle           Xiong               Fresno              CA
Crane              Xu                  Rohnert Park        CA
         Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 162 of 326


Yin Kum              Xue                Fremont             CA
Steven               Yamaguchi          San Jose            CA
Jessica              Yanez              Modesto             CA
Heijin               Yang               Fresno              CA
Battsengel           Yanjmaa            Los Angeles         CA
Chris                Yanke              Van Nuys            CA
Etienne              Yansunnu           Desert Hot Spring   CA
Jacob                Yarletz            Carmichael          CA
Deven                Yasay              Fremont             CA
Ahmed                Yaseen             Sacramento          CA
Vincent              Yates              Pittsburg           CA
Christopher Ybarra   Ybarra             Lancaster           CA
Chris                Yoder              Cupertino           CA
Joseph               Yoo                Beaumont            CA
Bryan                Young              Corona              CA
Christopher          Young              Fontana             CA
Grenita              Young              Oakley              CA
Jimmy                Young              Modesto             CA
Olivia               Young              Atascadero          CA
Samantha             Young              Livermore           CA
Shonntae             Young              Apple Valley        CA
Rosalina             Ysais              Moreno Valley       CA
Ruth                 Zagars             Palmdale            CA
Anastasiia           Zagoruiko          North Highlands     CA
Laurie               Zaleski            long beach          CA
Tommie               Zam                San Diego           CA
Rudolph              Zamarripa          Bakersfield         CA
Michael              Zambelli           Riverview           FL
San Juanita          Zamora-meza        Salinas             CA
Bennji               Zanabria           Pittsburg           CA
Anthony              Zapata             San Bernardino      CA
Elizabeth            Zapata             Santa Fe Springs    CA
Martin               Zaragoza           Merced              CA
Royce                Zaro               Plymouth            CA
Andrea               Zavala             Mountain view       CA
Angela               Zavala             Los Angeles         CA
Eric                 Zavala             La Habra            CA
Lupe                 Zavala             San Jose            CA
Zahir                Zeggane            Walnut Creek        CA
Jacqueline           Zenn               Vallejo             CA
Brisa                Zepeda             San Jose            CA
Andrew               Zertuche           Riverside           CA
Wei                  Zhao               San Lorenzo         CA
Joshua               Zielinski          Livermore           CA
Jessica              Zinzun             Perris              CA
David                Zirkelbach         Fullerton           CA
Kameel               Zreik              Camarillo           CA
Reyna                Zuniga             San Jose            CA
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 163 of 326




              Exhibit
                B
1/11/2019                               DoorDash Food
                      Case 3:19-cv-07646-JCS          Delivery | INDEPENDENT
                                                 Document          1-1 FiledCONTRACTOR
                                                                             11/20/19 AGREEMENT
                                                                                       Page 164 of 326


                  INDEPENDENT CONTRACTOR AGREEMENT
   This Agreement ("Agreement") is made and entered into by and between you, the undersigned contractor
   ("CONTRACTOR"), an independent contractor engaged in the business of performing the delivery services
   contemplated by this Agreement, and DoorDash, Inc. ("DOORDASH" or "COMPANY"). CONTRACTOR may enter this
   Agreement either as an individual or as a corporate entity. This Agreement will become effective on the date it is
   accepted regardless of whether you are eligible to, or ever do, perform any Contracted Services.

   IMPORTANT: PLEASE REVIEW THIS AGREEMENT CAREFULLY. IN PARTICULAR, PLEASE REVIEW THE MUTUAL
   ARBITRATION PROVISION IN SECTION XI, AS IT REQUIRES THE PARTIES (UNLESS YOU OPT OUT OF
   ARBITRATION AS PROVIDED BELOW) TO RESOLVE DISPUTES ON AN INDIVIDUAL BASIS, TO THE FULLEST
   EXTENT PERMITTED BY LAW, THROUGH FINAL AND BINDING ARBITRATION. BY ACCEPTING THIS
   AGREEMENT, YOU ACKNOWLEDGE THAT YOU HAVE READ AND UNDERSTOOD ALL OF THE TERMS,
   INCLUDING SECTION XI, AND HAVE TAKEN THE TIME AND SOUGHT ANY ASSISTANCE NEEDED TO
   COMPREHEND THE CONSEQUENCES OF ACCEPTING THIS AGREEMENT.

   THE PARTIES
   DOORDASH is a company that provides an online marketplace connection using web-based technology that
   connects contractors, restaurants and/or other businesses, and consumers ("DOORDASH platform" or "platform").
   DOORDASH's software permits registered users to place orders for food and/or other goods from various
   restaurants and businesses. Once such orders are made, DOORDASH software notiﬁes contractors that a delivery
   opportunity is available and the DOORDASH software facilitates completion of the delivery. DOORDASH is not a
   restaurant, food delivery service, or food preparation business.

   CONTRACTOR is an independent provider of delivery services, authorized to conduct the delivery services
   contemplated by this Agreement in the geographic location(s) in which CONTRACTOR operates. CONTRACTOR
   possesses all equipment and personnel necessary to perform the delivery services contemplated by this Agreement
   in accordance with applicable laws. CONTRACTOR desires to enter into this Agreement for the right to receive
   delivery opportunities made available through DOORDASH'S platform. CONTRACTOR understands and expressly
   agrees that he/she is not an employee of DOORDASH or any restaurant, other business or consumer and that
   he/she is providing delivery services on behalf of him/herself and his/her business, not on behalf of DOORDASH.
   CONTRACTOR understands (i) he/she is free to select those times he/she wishes to be available on the platform to
   receive delivery opportunities; (ii) he/she is free to accept or reject the opportunities transmitted through the
   DOORDASH platform by consumers, and can make such decisions to maximize his/her opportunity to proﬁt; and (iii)
   he/she has the sole right to control the manner in which deliveries are performed and the means by which those
   deliveries are completed.

   In consideration of the above, as well as the mutual promises described herein, DOORDASH and CONTRACTOR
   (collectively "the parties") agree as follows:

   I. PURPOSE OF THE AGREEMENT
         1. This Agreement governs the relationship between DOORDASH and CONTRACTOR, and establishes the
            parties' respective rights and obligations. In exchange for the promises contained in this Agreement,
            CONTRACTOR shall have the right and obligation to perform the "Contracted Services" as deﬁned herein.
            However, nothing in this Agreement requires CONTRACTOR to perform any particular volume of Contracted
            Services during the term of this Agreement, and nothing in this Agreement shall guarantee CONTRACTOR
            any particular volume of business for any particular time period.
         2. CONTRACTOR shall have no obligation to accept or perform any particular "Delivery Opportunity" (as that
            term is deﬁned herein) offered by DOORDASH. However, once a Delivery Opportunity is accepted,

https://www.doordash.com/dasher/us/ica/                                                                                 1/10
1/11/2019                               DoorDash Food
                      Case 3:19-cv-07646-JCS          Delivery | INDEPENDENT
                                                 Document          1-1 FiledCONTRACTOR
                                                                             11/20/19 AGREEMENT
                                                                                       Page 165 of 326
            CONTRACTOR shall be contractually bound to complete the Contracted Services in accordance with all
            consumer speciﬁcations and the terms laid out in this Agreement,

   II. CONTRACTOR'S OPERATIONS
         1. CONTRACTOR represents that he/she operates an independently established enterprise that provides
            delivery services, and that he/she satisﬁes all legal requirements necessary to perform the services
            contemplated by this Agreement. As an independent contractor/enterprise, CONTRACTOR shall be solely
            responsible for determining how to operate his/her business and how to perform the Contracted Services.
         2. CONTRACTOR agrees to fully perform the Contracted Services in a timely, eﬃcient, safe, and lawful manner.
            DOORDASH shall have no right to, and shall not, control the manner, method or means CONTRACTOR uses to
            perform the Contracted Services. Instead, CONTRACTOR shall be solely responsible for determining the most
            effective, eﬃcient, and safe manner to perform the Contracted Services, including determining the manner of
            pickup, delivery, and route selection.
         3. As an independent business enterprise, CONTRACTOR retains the right to perform services (whether delivery
            services or other services) for others and to hold him/herself out to the general public as a separately
            established business. The parties recognize that they are or may be engaged in similar arrangements with
            others and nothing in this Agreement shall prevent CONTRACTOR or DOORDASH from doing business with
            others. DOORDASH does not have the right to restrict CONTRACTOR from performing services for other
            businesses, customers or consumers at any time, even if such business directly competes with DOORDASH,
            and even during the time CONTRACTOR is logged into the DOORDASH platform. CONTRACTOR’s right to
            compete with DOORDASH, or perform services for business that compete with DOORDASH, will survive even
            after termination of this Agreement.
         4. CONTRACTOR is not required to purchase, lease, or rent any products, equipment or services from
            DOORDASH as a condition of doing business with DOORDASH or entering into this Agreement.
         5. CONTRACTOR agrees to immediately notify DOORDASH in writing at www.doordash.com/help/ if
            CONTRACTOR's right to control the manner or method he/she uses to perform services differs from the terms
            contemplated in this Section.

   III. CONTRACTED SERVICES
         1. From time to time, the DOORDASH platform will notify CONTRACTOR of the opportunity to complete
            deliveries from restaurants or other businesses to consumers in accordance with orders placed by consumers
            through the DOORDASH platform (each of these is referred to as a "Delivery Opportunity"). For each Delivery
            Opportunity accepted by CONTRACTOR ("Contracted Service"), CONTRACTOR agrees to retrieve the orders
            from restaurants or other businesses, ensure the order was accurately ﬁlled, and deliver the order to
            consumers in a safe and timely fashion. CONTRACTOR understands and agrees that the parameters of each
            Contracted Service are established by the consumer, not DOORDASH, and represent the end result desired,
            not the means by which CONTRACTOR is to accomplish the result. CONTRACTOR has the right to cancel,
            from time to time, a Contracted Service when, in the exercise of CONTRACTOR's reasonable discretion and
            business judgment, it is appropriate to do so. Notwithstanding the foregoing, CONTRACTOR agrees to
            maintain both a customer rating and a completion rate found here (http://doordash.squarespace.com/local-
            markets) as of the date this Agreement becomes effective. Failure to satisfy this obligation constitutes a
            material breach of this Agreement, and DOORDASH shall have the right to terminate this Agreement and/or
            deactivate CONTRACTOR'S account.
         2. CONTRACTOR acknowledges that DOORDASH has discretion as to which, if any, Delivery Opportunity to
            offer, just as CONTRACTOR has the discretion whether and to what extent to accept any Delivery Opportunity.
         3. CONTRACTOR acknowledges that CONTRACTOR is engaged in CONTRACTOR’s own business, separate and
            apart from DOORDASH’S business, which is to provide an online marketplace connection using web-based
            technology that connects contractors, restaurants and/or other businesses, and consumers.


https://www.doordash.com/dasher/us/ica/                                                                               2/10
1/11/2019                               DoorDash Food
                      Case 3:19-cv-07646-JCS          Delivery | INDEPENDENT
                                                 Document          1-1 FiledCONTRACTOR
                                                                             11/20/19 AGREEMENT
                                                                                       Page 166 of 326
         4. CONTRACTOR authorizes DOORDASH, during the course of a Contracted Service, to communicate with
            CONTRACTOR, consumer, and/or restaurant or other business to assist CONTRACTOR, to the extent
            permitted by CONTRACTOR, in facilitating deliveries. However, under no circumstances shall DOORDASH be
            authorized to control the manner or means by which CONTRACTOR performs delivery services. This includes,
            but is not limited to, the following:
                    DOORDASH does not require any speciﬁc type, or quality, of CONTRACTOR’s choice of transportation.
                    CONTRACTOR does not have a supervisor or any individual at DOORDASH to whom they report.
                    CONTRACTOR is not required to use any signage or other designation of DOORDASH on his or her
                    vehicle or person at any point in their use of the platform to perform the Contracted Services.
                    DOORDASH has no control over CONTRACTOR’s personal appearance
                    CONTRACTOR does not receive regular performance evaluations by DOORDASH
         5. CONTRACTOR may use whatever payment method he/she chooses to purchase items to be delivered to
            consumers, including, but not limited to CONTRACTOR's personal credit or debit card, cash or a prepaid card.
            CONTRACTOR may use, for CONTRACTOR's convenience, the prepaid card solely for purchasing items to be
            delivered to consumers. If CONTRACTOR chooses to use his/her personal credit or debit card or cash,
            CONTRACTOR shall invoice DOORDASH on a weekly basis and DOORDASH agrees to pay all invoices within
            10 days of receipt.
         6. In the event CONTRACTOR fails to fully perform any Contracted Service (a "Service Failure") due to
            CONTRACTOR's action or omission, CONTRACTOR shall forfeit all or part of the agreed upon fee for that
            service. If CONTRACTOR disputes responsibility for a Service Failure, the dispute shall be resolved pursuant
            to the "Payment Disputes" provision below.
         7. CONTRACTOR agrees to immediately notify DOORDASH in writing by submitting a Support inquiry through
            https://help.doordash.com/consumers/s/contactsupport if CONTRACTOR's services or scope of work differ in
            any way from what is contemplated in this Section.

   IV. RELATIONSHIP OF PARTIES
         1. The parties acknowledge and agree that this Agreement is between two co-equal, independent business
            enterprises that are separately owned and operated. The parties intend this Agreement to create the
            relationship of principal and independent contractor and not that of employer and employee. The parties are
            not employees, agents, joint venturers, or partners of each other for any purpose. Neither party shall have the
            right to bind the other by contract or otherwise except as speciﬁcally provided in this Agreement.
         2. DOORDASH shall not have the right to, and shall not, control the manner or the method of accomplishing
            Contracted Services to be performed by CONTRACTOR. The parties acknowledge and agree that those
            provisions of the Agreement reserving ultimate authority in DOORDASH have been inserted solely for the
            safety of consumers and other CONTRACTORS using the DOORDASH platform or to achieve compliance with
            federal, state, or local laws, regulations, and interpretations thereof.
         3. DOORDASH shall report all payments made to CONTRACTOR on a calendar year basis using an appropriate
            IRS Form 1099, if the volume of payments to CONTRACTOR qualify. CONTRACTOR agrees to report all such
            payments and any cash gratuities to the appropriate federal, state and local taxing authorities.

   V. PAYMENT FOR SERVICES
         1. Unless notiﬁed otherwise by DOORDASH in writing or except as provided herein, CONTRACTOR will receive
            payment per accurate Contracted Service completed in an amount consistent with the publicly provided pay
            model, which you can view here (http://doordash.squarespace.com/local-markets). From time to time,
            DOORDASH may offer opportunities for CONTRACTOR to earn more money for performing Contracted
            Services at speciﬁed times or in speciﬁed locations. Nothing prevents the parties from negotiating a different
            rate of pay, and CONTRACTOR is free to accept or deny any such opportunities to earn different rates of pay.
         2. DOORDASH's online credit card software may permit consumers to add a gratuity to be paid to
            CONTRACTOR, and consumers can also pay a gratuity to CONTRACTOR in cash. CONTRACTOR shall retain
https://www.doordash.com/dasher/us/ica/                                                                                      3/10
1/11/2019                               DoorDash Food
                      Case 3:19-cv-07646-JCS          Delivery | INDEPENDENT
                                                 Document          1-1 FiledCONTRACTOR
                                                                             11/20/19 AGREEMENT
                                                                                       Page 167 of 326
            100% of any gratuity paid by the consumer, whether by cash or credit card. DOORDASH acknowledges it has
            no right to interfere with the amount of gratuity given by the consumer to the CONTRACTOR.
         3. DOORDASH will process payments made by consumers and transmit to CONTRACTOR. Payments for all
            deliveries completed in a given week will be transferred via direct deposit on no less than a weekly basis
            unless it notiﬁes CONTRACTOR otherwise in writing.
         4. Notwithstanding the terms of Section V(1) – (3), fulﬁllment orders placed directly with merchants rather than
            through the App or doordash.com ("Fulﬁllment Orders") may be subject to a different payment model. The
            current pay schedules offered for Fulﬁllment Orders in the relevant markets are reﬂected here
            (https://doordash.squarespace.com/doordash-drive/). Nothing prevents the parties from negotiating a different
            rate of pay for a Fulﬁllment Order, and the CONTRACTOR is free to accept or reject Fulﬁllment Order
            opportunities. As with all Delivery Opportunities, CONTRACTOR shall retain 100% of any gratuity paid by the
            consumer for a Fulﬁllment Order. DoorDash's software may not always include an option to add gratuity for
            Fulﬁllment Orders; however, consumers can pay a gratuity to CONTRACTOR in cash.
         5. From time to time, DOORDASH may offer various Dasher promotions or referral programs. CONTRACTOR
            agrees that he or she will not manipulate or abuse the referral programs or Dasher promotions by, among
            other things: (a) tampering with the location feature on his or her mobile phone; (b) collecting incentive or
            promotional pay when not eligible to receive such pay under relevant policies; or, (c) creating multiple Dasher
            or consumer accounts. CONTRACTOR understands that engaging in this type of manipulation or abuse
            constitutes a material breach of this Agreement and may lead to deactivation of his or her account.

   VI. PAYMENT DISPUTES
         1. CONTRACTOR's Failure: In the event there is a Service Failure, CONTRACTOR shall not be entitled to
            payment as described above (as determined in DOORDASH's reasonable discretion). Any withholding of
            payment shall be based upon proof provided by the consumer, restaurant or other business, CONTRACTOR,
            and any other party with information relevant to the dispute. DOORDASH shall make the initial determination
            as to whether a Service Failure was the result of CONTRACTOR's action/omission. CONTRACTOR shall have
            the right to challenge DOORDASH's determination through any legal means contemplated by this Agreement;
            however, CONTRACTOR shall notify DOORDASH in writing at www.doordash.com/help/ of the challenge and
            provide DOORDASH the opportunity to resolve the dispute. CONTRACTOR should include any documents or
            other information in support of his/her challenge.
         2. DOORDASH's Failure: In the event DOORDASH fails to remit payment in a timely or accurate manner,
            CONTRACTOR shall have the right to seek proper payment by any legal means contemplated by this
            Agreement and, should CONTRACTOR prevail, shall be entitled to recover reasonable costs incurred in
            pursuing proper payment, provided, however, CONTRACTOR shall ﬁrst inform DOORDASH in writing at
            www.doordash.com/help/ of the failure and provide a reasonable opportunity to cure it.

   EQUIPMENT AND EXPENSES
         1. CONTRACTOR represents that he/she has or can lawfully acquire all equipment, including vehicles and food
            hot bags ("Equipment") necessary for performing contracted services, and CONTRACTOR is solely
            responsible for ensuring that the vehicle used conforms to all vehicle laws pertaining to safety, equipment,
            inspection, and operational capability.
         2. CONTRACTOR agrees that he/she is responsible for all costs and expenses arising from CONTRACTOR's
            performance of Contracted Services, including, but not limited to, costs related to CONTRACTOR's Personnel
            (deﬁned below) and Equipment. Except as otherwise required by law, CONTRACTOR assumes all risk of
            damage or loss to its Equipment.

   VIII. PERSONNEL
            1. In order to perform any Contracted Services, CONTRACTOR must, for the safety of consumers on the
               DOORDASH platform, pass a background check administered by a third-party vendor, subject to
https://www.doordash.com/dasher/us/ica/                                                                                    4/10
1/11/2019                               DoorDash Food
                      Case 3:19-cv-07646-JCS          Delivery | INDEPENDENT
                                                 Document          1-1 FiledCONTRACTOR
                                                                             11/20/19 AGREEMENT
                                                                                       Page 168 of 326
            CONTRACTOR's lawful consent. CONTRACTOR is not required to perform any Contracted Services
            personally, but may, to the extent permitted by law and subject to the terms of this Agreement, hire or engage
            others (as employees or subcontractors of CONTRACTOR) to perform all or some of the Contracted Services,
            provided any such employees or subcontractors meet all the requirements applicable to CONTRACTOR
            including, but not limited to, the background check requirements that CONTRACTOR must meet in order to
            perform Contracted Services. To the extent CONTRACTOR furnishes his/her own employees or
            subcontractors (collectively "Personnel"), CONTRACTOR shall be solely responsible for the direction and
            control of the Personnel it uses to perform all Contracted Services.
         2. CONTRACTOR assumes full and sole responsibility for the payment of all amounts due to his/her
            Personnel for work performed in relation to this Agreement, including all wages, beneﬁts and expenses, if
            any, and for all required state and federal income tax withholdings, unemployment insurance
            contributions, and social security taxes as to CONTRACTOR and all Personnel employed by
            CONTRACTOR in the performance of Contracted Services under this Agreement. DOORDASH shall have
            no responsibility for any wages, beneﬁts, expenses, or other payments due CONTRACTOR's Personnel,
            nor for income tax withholding, social security, unemployment insurance contributions, or other payroll
            taxes relating to CONTRACTOR or his/her Personnel. Neither CONTRACTOR nor his/her Personnel shall
            receive any wages, including vacation pay or holiday pay, from DOORDASH, nor shall they participate in
            or receive any other beneﬁts, if any, available to DOORDASH's employees.
         3. Unless mandated by law, DOORDASH shall have no authority to withhold state or federal income taxes,
            social security taxes, unemployment insurance taxes/contributions, or any other local, state or federal tax
            on behalf of CONTRACTOR or his/her Personnel.
         4. CONTRACTOR and his/her Personnel shall not be required to wear a uniform or other clothing of any type
            bearing DOORDASH's name or logo.
         5. If CONTRACTOR uses the services of any Personnel to perform the Contracted Services, CONTRACTOR's
            Personnel must satisfy and comply with all of the terms of this Agreement, which CONTRACTOR must make
            enforceable by written agreement between CONTRACTOR and such Personnel. A copy of such written
            agreement must be provided to DOORDASH at least 7 days in advance of such Personnel performing the
            Contracted Services. The parties acknowledge that the sole purpose of this requirement is to ensure
            CONTRACTOR's compliance with the terms of this Agreement.

   IX. INSURANCE
         1. CONTRACTOR agrees, as a condition of doing business with DOORDASH, that during the term of this
            Agreement, CONTRACTOR will maintain current insurance, in amounts and of types required by law to
            provide the Contracted Services, at his/her own expense. CONTRACTOR acknowledges that failure to secure
            or maintain satisfactory insurance coverage shall be deemed a material breach of this Agreement and shall
            result in the termination of the Agreement and the loss of CONTRACTOR's right to receive Delivery
            Opportunities.
         2. NOTIFICATION OF COVERAGE: CONTRACTOR agrees to deliver to DOORDASH, upon request, current
            certiﬁcates of insurance as proof of coverage. CONTRACTOR agrees to provide updated certiﬁcates each
            time CONTRACTOR purchases, renews, or alters CONTRACTOR's insurance coverage. CONTRACTOR agrees
            to give DOORDASH at least thirty (30) days' prior written notice before cancellation of any insurance policy
            required by this Agreement.
         3. WORKERS' COMPENSATION/OCCUPATIONAL ACCIDENT INSURANCE: CONTRACTOR agrees that
            CONTRACTOR will not be eligible for workers' compensation beneﬁts through DOORDASH, and instead, will
            be responsible for providing CONTRACTOR's own workers' compensation insurance or occupational accident
            insurance, if permitted by law.

   X. INDEMNITY

https://www.doordash.com/dasher/us/ica/                                                                                  5/10
1/11/2019                               DoorDash Food
                      Case 3:19-cv-07646-JCS          Delivery | INDEPENDENT
                                                 Document          1-1 FiledCONTRACTOR
                                                                             11/20/19 AGREEMENT
                                                                                       Page 169 of 326
         1. DOORDASH agrees to indemnify, protect and hold harmless CONTRACTOR from any and all claims,
            demands, damages, suits, losses, liabilities and causes of action arising directly from DOORDASH's actions
            arranging and offering the Contracted Services to CONTRACTOR.
         2. CONTRACTOR agrees to indemnify, protect and hold harmless DOORDASH, including all parent, subsidiary
            and/or aﬃliated companies, as well as its and their past and present successors, assigns, oﬃcers, owners,
            directors, agents, representatives, attorneys, and employees, from any and all claims, demands, damages,
            suits, losses, liabilities and causes of action arising directly or indirectly from, as a result of or in connection
            with, the actions of CONTRACTOR and/or his/her Personnel arising from the performance of delivery services
            under this Agreement, including personal injury or death to any person (including to CONTRACTOR and/or
            his/her Personnel), as well as any liability arising from CONTRACTOR's failure to comply with the terms of this
            Agreement. CONTRACTOR's obligations hereunder shall include the cost of defense, including attorneys'
            fees, as well as the payment of any ﬁnal judgment rendered against or settlement agreed upon by
            DOORDASH or its parent, subsidiary and/or aﬃliated companies.
         3. CONTRACTOR agrees to indemnify, protect and hold harmless DOORDASH, including all parent, subsidiary,
            and/or aﬃliated companies, as well as its and their past and present successors, assigns, oﬃcers, owners,
            directors, agents, representatives, attorneys, and employees, from any and all tax liabilities and
            responsibilities for payment of all federal, state and local taxes, including, but not limited to all payroll taxes,
            self-employment taxes, workers compensation premiums, and any contributions imposed or required under
            federal, state and local laws, with respect to CONTRACTOR and CONTRACTOR's Personnel.
         4. CONTRACTOR shall be responsible for, indemnify and hold harmless DOORDASH, including all parent,
            subsidiary, and/or aﬃliated companies, as well as its and their past and present successors, assigns, oﬃcers,
            owners, directors, agents, representatives, attorneys, and employees, from all costs of CONTRACTOR's
            business, including, but not limited to, the expense and responsibility for any and all applicable insurance,
            local, state or federal licenses, permits, taxes, and assessments of any and all regulatory agencies, boards or
            municipalities.

   XI. MUTUAL ARBITRATION PROVISION
            1. CONTRACTOR and DOORDASH mutually agree to this arbitration agreement, which is governed by the
               Federal Arbitration Act (9 U.S.C. §§ 1-16) ("FAA") and shall apply to any and all claims arising out of or relating to
               this Agreement, CONTRACTOR's classiﬁcation as an independent contractor, CONTRACTOR's provision of
               Contracted Services to consumers, the payments received by CONTRACTOR for providing services to
               consumers, the termination of this Agreement, and all other aspects of CONTRACTOR's relationship with
               DOORDASH, past, present or future, whether arising under federal, state or local statutory and/or common
               law, including without limitation harassment, discrimination or retaliation claims and claims arising under or
               related to the Civil Rights Act of 1964 (or its state or local equivalents), Americans With Disabilities Act (or its
               state or local equivalents), Age Discrimination in Employment Act (or its state or local equivalents), Family
               Medical Leave Act (or its state or local equivalents), Federal Credit Reporting Act (or its state or local
               equivalents), Telephone Consumer Protection Act (or its state or local equivalents), or Fair Labor Standards
               Act (or its state or local equivalents), state and local wage and hour laws, state and local statutes or
               regulations addressing the same or similar subject matters, and all other federal, state or local claims arising
               out of or relating to CONTRACTOR's relationship or the termination of that relationship with DOORDASH. The
               parties expressly agree that this Agreement shall be governed by the FAA even in the event CONTRACTOR
               and/or DOORDASH are otherwise exempted from the FAA. Any disputes in this regard shall be resolved
               exclusively by an arbitrator. In the event, but only in the event, the arbitrator determines the FAA does not
               apply, the state law governing arbitration agreements in the state in which the CONTRACTOR operates shall
               apply.

         2. If either CONTRACTOR or DOORDASH wishes to initiate arbitration, the initiating party must notify the other
            party in writing via certiﬁed mail, return receipt requested, or hand delivery within the applicable statute of

https://www.doordash.com/dasher/us/ica/                                                                                             6/10
1/11/2019                               DoorDash Food
                      Case 3:19-cv-07646-JCS          Delivery | INDEPENDENT
                                                 Document          1-1 FiledCONTRACTOR
                                                                             11/20/19 AGREEMENT
                                                                                       Page 170 of 326
            limitations period. This demand for arbitration must include (1) the name and address of the party seeking
            arbitration, (2) a statement of the legal and factual basis of the claim, and (3) a description of the remedy
            sought. Any demand for arbitration by CONTRACTOR must be delivered to General Counsel, 901 Market
            Street, 6th Floor, San Francisco, California 94103.
         3. Arbitration Class Action Waiver. CONTRACTOR and DOORDASH mutually agree that by entering into this
            agreement to arbitrate, both waive their right to have any dispute or claim brought, heard or arbitrated as, or
            to participate in, a class action, collective action and/or representative action—including but not limited to
            actions brought pursuant to the Private Attorney General Act (“PAGA”), California Labor Code section 2699 et
            seq., and any request seeking a public injunction—and an arbitrator shall not have any authority to hear or
            arbitrate any class, collective or representative action, or to award relief to anyone but the individual in
            arbitration ("Arbitration Class Action Waiver"). Notwithstanding any other clause contained in this Agreement
            or the AAA Rules, as deﬁned below, any claim that all or part of this Arbitration Class Action Waiver is
            unenforceable, unconscionable, void or voidable may be determined only by a court of competent jurisdiction
            and not by an arbitrator. In any case in which (1) the dispute is ﬁled as a class, collective, or representative
            action and (2) there is a ﬁnal judicial determination that all or part of the Arbitration Class Action Waiver is
            unenforceable, the class, collective and/or representative action to that extent must be litigated in a civil court
            of competent jurisdiction, but the portion of the Arbitration Class Action Waiver that is enforceable shall be
            enforced in arbitration. Notwithstanding any other clause contained in this Agreement or the AAA Rules, as
            deﬁned below, any claim that all or part of this Arbitration Class Action Waiver is unenforceable,
            unconscionable, void or voidable may be determined only by a court of competent jurisdiction and not by an
            arbitrator. All other disputes with respect to whether this Mutual Arbitration Provision is unenforceable,
            unconscionable, applicable, valid, void or voidable shall be determined exclusively by an arbitrator, and not by
            any court.
         4. CONTRACTOR agrees and acknowledges that entering into this arbitration agreement does not change
            CONTRACTOR's status as an independent contractor in fact and in law, that CONTRACTOR is not an
            employee of DOORDASH or its customers and that any disputes in this regard shall be subject to arbitration
            as provided in this agreement.
         5. Any arbitration shall be governed by the American Arbitration Association Commercial Arbitration Rules ("AAA
            Rules"), except as follows:
                 a. The arbitration shall be heard by one arbitrator selected in accordance with the AAA Rules. The
                     Arbitrator shall be an attorney with experience in the law underlying the dispute.
                 b. If the parties cannot otherwise agree on a location for the arbitration, the arbitration shall take place
                     within 45 miles of CONTRACTOR's residence as of the effective date of this Agreement.
                 c. Unless applicable law provides otherwise, in the event that DOORDASH and CONTRACTOR have
                     agreed to this Mutual Arbitration Provision, DOORDASH and CONTRACTOR shall equally share ﬁling
                     fees and other similar and usual administrative costs, as are common to both court and administrative
                     proceedings. DOORDASH shall pay any costs uniquely associated with arbitration, such as payment of
                     the costs of AAA and the Arbitrator, as well as room rental.
                 d. The Arbitrator may issue orders (including subpoenas to third parties) allowing the parties to conduct
                     discovery suﬃcient to allow each party to prepare that party's claims and/or defenses, taking into
                     consideration that arbitration is designed to be a speedy and eﬃcient method for resolving disputes.
                 e. Except as provided in the Arbitration Class Action Waiver, the Arbitrator may award all remedies to
                     which a party is entitled under applicable law and which would otherwise be available in a court of law,
                     but shall not be empowered to award any remedies that would not have been available in a court of
                     law for the claims presented in arbitration. The Arbitrator shall apply the state or federal substantive
                     law, or both, as is applicable.
                  f. The Arbitrator may hear motions to dismiss and/or motions for summary judgment and will apply the
                     standards of the Federal Rules of Civil Procedure governing such motions.
                 g. The Arbitrator's decision or award shall be in writing with ﬁndings of fact and conclusions of law.
https://www.doordash.com/dasher/us/ica/                                                                                       7/10
1/11/2019                               DoorDash Food
                      Case 3:19-cv-07646-JCS          Delivery | INDEPENDENT
                                                 Document          1-1 FiledCONTRACTOR
                                                                             11/20/19 AGREEMENT
                                                                                       Page 171 of 326
                  h. The Arbitrator may issue orders to protect the conﬁdentiality of proprietary information, trade secrets,
                      or other sensitive information. Subject to the discretion of the Arbitrator or agreement of the parties,
                      any person having a direct interest in the arbitration may attend the arbitration hearing. The Arbitrator
                      may exclude any non-party from any part of the hearing.
                   i. Either CONTRACTOR or DOORDASH may apply to a court of competent jurisdiction for temporary or
                      preliminary injunctive relief on the ground that without such relief the arbitration provided in this
                      paragraph may be rendered ineffectual.

         6. Nothing in this Mutual Arbitration Provision prevents you from making a report to or ﬁling a claim or charge
            with the Equal Employment Opportunity Commission, U.S. Department of Labor, U.S. Securities and Exchange
            Commission, National Labor Relations Board, or Oﬃce of Federal Contract Compliance Programs. Nothing in
            this Mutual Arbitration Provision prevents the investigation by a government agency of any report, claim or
            charge otherwise covered by this Mutual Arbitration Provision. This Mutual Arbitration Provision also does not
            prevent federal administrative agencies from adjudicating claims and awarding remedies based on those
            claims, even if the claims would otherwise be covered by this Mutual Arbitration Provision. Nothing in this
            Mutual Arbitration Provision prevents or excuses a party from satisfying any conditions precedent and/or
            exhausting administrative remedies under applicable law before bringing a claim in arbitration. DOORDASH
            will not retaliate against CONTRACTOR for ﬁling a claim with an administrative agency or for exercising rights
            (individually or in concert with others) under Section 7 of the National Labor Relations Act. Disputes between
            the parties that may not be subject to predispute arbitration agreement, including as provided by an Act of
            Congress or lawful, enforceable Executive Order, are excluded from the coverage of this Mutual Arbitration
            Provision.
         7. The AAA Rules may be found at www.adr.org or by searching for "AAA Commercial Arbitration Rules" using a
            service such as www.google.com or www.bing.com or by asking DOORDASH's General Counsel to provide a
            copy.
         8. CONTRACTOR's Right to Opt Out of Arbitration Provision. Arbitration is not a mandatory condition of
            CONTRACTOR's contractual relationship with DOORDASH, and therefore CONTRACTOR may submit a
            statement notifying DOORDASH that CONTRACTOR wishes to opt out and not be subject to this MUTUAL
            ARBITRATION PROVISION. In order to opt out, CONTRACTOR must notify DOORDASH in writing of
            CONTRACTOR's intention to opt out by sending a letter, by First Class Mail, to DoorDash, Inc., 901 Market
            Street, Suite 600, San Francisco, CA, 94131. Any attempt to opt out by email will be ineffective. The letter must
            state CONTRACTOR's intention to opt out. In order to be effective, CONTRACTOR's opt out letter must be
            postmarked within 30 days of the effective date of this Agreement. The letter must be signed by
            CONTRACTOR himself/herself, and not by any agent or representative of CONTRACTOR. The letter may opt
            out, at most, only one CONTRACTOR, and letters that purport to opt out multiple CONTRACTORS will not be
            effective as to any. No CONTRACTOR (or his or her agent or representative) may effectuate an opt out on
            behalf of other CONTRACTORS. If CONTRACTOR opts out as provided in this paragraph, CONTRACTOR will
            not be subject to any adverse action from DOORDASH as a consequence of that decision and he/she may
            pursue available legal remedies without regard to this Mutual Arbitration Provision. If CONTRACTOR does not
            opt out within 30 days of the effective date of this Agreement, CONTRACTOR and DOORDASH shall be
            deemed to have agreed to this Mutual Arbitration Provision. CONTRACTOR has the right to consult with
            counsel of CONTRACTOR's choice concerning this Mutual Arbitration Provision (or any other provision of this
            Agreement.
         9. This Mutual Arbitration Provision is the full and complete agreement relating to the formal resolution of
            disputes covered by this Mutual Arbitration Provision. In the event any portion of this Mutual Arbitration
            Provision is deemed unenforceable, the remainder of this Mutual Arbitration Provision will be enforceable.
            The award issued by the Arbitrator may be entered in any court of competent jurisdiction.

   XII. LITIGATION CLASS ACTION WAIVER

https://www.doordash.com/dasher/us/ica/                                                                                           8/10
1/11/2019                               DoorDash Food
                      Case 3:19-cv-07646-JCS          Delivery | INDEPENDENT
                                                 Document          1-1 FiledCONTRACTOR
                                                                             11/20/19 AGREEMENT
                                                                                       Page 172 of 326
            1. To the extent allowed by applicable law, separate and apart from the Mutual Arbitration Provision found in
               Section XI, CONTRACTOR agrees that any proceeding to litigate in court any dispute arising out of or relating
               to this Agreement, whether because CONTRACTOR opted out of the Arbitration Provision or any other
               reason, will be conducted solely on an individual basis, and CONTRACTOR agrees not to seek to have any
               controversy, claim or dispute heard as a class action, a representative action, a collective action, a private
               attorney-general action, or in any proceeding in which CONTRACTOR acts or proposes to act in a
               representative capacity (“Litigation Class Action Waiver”). CONTRACTOR further agrees that no proceeding
               will be joined, consolidated, or combined with another proceeding, without the prior written consent of all
               parties to any such proceeding. If a court of competent jurisdiction determines that all or part of this Litigation
               Class Action Waiver is unenforceable, unconscionable, void or voidable, the remainder of this Agreement
               shall remain in full force and effect.

   XIII. TERMINATION OF AGREEMENT
         1. CONTRACTOR may terminate this Agreement upon seven (7) days written notice. DOORDASH may terminate
            this Agreement and deactivate CONTRACTOR’S Dasher account only for the reasons set forth in the
            DOORDASH Deactivation Policy (http://www.doordash.com/deactivationpolicy), or for a material breach of this
            Agreement. Notwithstanding any other provision in this Agreement, DoorDash reserves the right to modify
            the Deactivation Policy if, in DoorDash’s good faith and reasonable discretion, it is necessary to do so for the
            safe and/or effective operation of the DoorDash platform. DOORDASH shall provide notice of any such
            changes to CONTRACTOR via e-mail. Changes to the Deactivation Policy shall be effective and binding on the
            parties upon CONTRACTOR’s continued use of the DOORDASH platform following DOORDASH’s e-mail
            notice of such modiﬁcations. Nothing will prevent CONTRACTOR from attempting to negotiate an exemption
            from any modiﬁcation to the Deactivation Policy.
         2. CONTRACTOR's and DOORDASH's obligations and rights arising under the Mutual Arbitration Provision of this
            Agreement shall survive termination of this Agreement. Notwithstanding any other provision in this
            Agreement, the Deactivation Policy is subject to change; such changes shall be effective and binding on the
            parties upon DOORDASH’S provision of notice to CONTRACTOR via e-mail.

   XIV. ENTIRE AGREEMENT, TRANSFERABILITY, AND WAIVER
         1. This Agreement shall constitute the entire agreement and understanding between the parties with respect to
            the subject matter of this Agreement and shall not be modiﬁed, altered, changed or amended in any respect,
            unless in writing and signed by both parties. Before accepting any modiﬁcations, alterations, changes or
            amendments, CONTRACTOR shall have the right to discuss any proposed changes with DOORDASH and
            consider whether to continue his/her contractual relationship with DOORDASH. This Agreement supersedes
            any prior contract between the parties. To the extent DOORDASH's consumer facing Terms and Conditions
            Agreement (or updated consumer facing Terms and Conditions Agreement, if applicable) is inconsistent or
            conﬂicts with this Agreement, this Agreement controls. However, the decision to opt-out of the Mutual
            Arbitration Provision in this Agreement does not affect the enforceability of any arbitration agreement in the
            consumer facing Terms and Conditions Agreement to which Contractor may be bound (and vice versa). This
            Agreement may not be assigned by either party without written consent of the other and shall be binding
            upon the parties hereto, including their heirs and successors, provided, however, that DOORDASH may assign
            its rights and obligations under this Agreement to an aﬃliate of DOORDASH or any successor(s) to its
            business and/or purchaser of substantially all of its stock or assets. References in this Agreement to
            DOORDASH shall be deemed to include such successor(s).
         2. The failure of DOORDASH or CONTRACTOR in any instance to insist upon a strict performance of the terms of
            this Agreement or to exercise any option herein, shall not be construed as a waiver or relinquishment of such
            term or option and such term or option shall continue in full force and effect.

   XV. MISCELLANEOUS
https://www.doordash.com/dasher/us/ica/                                                                                              9/10
1/11/2019                               DoorDash Food
                      Case 3:19-cv-07646-JCS          Delivery | INDEPENDENT
                                                 Document          1-1 FiledCONTRACTOR
                                                                             11/20/19 AGREEMENT
                                                                                       Page 173 of 326
         1. CAPTIONS: Captions appearing in this Agreement are for convenience only and do not in any way limit,
            amplify, modify, or otherwise affect the terms and provisions of this Agreement.
         2. SEVERABILITY Clause: Except as speciﬁcally provided in Section XI, if any part of this Agreement is declared
            unlawful or unenforceable, the remainder of this Agreement shall remain in full force and effect.
         3. GOVERNING LAW: Except for the Mutual Arbitration Provision above, which is governed by the Federal
            Arbitration Act, the choice of law for interpretation of this Agreement, and the right of the parties hereunder,
            as well as substantive interpretation of claims asserted pursuant to Section XI, shall be the rules of law of the
            state in which CONTRACTOR performs the majority of the services covered by this Agreement.
         4. NOTICE AND OPPORTUNITY TO CURE: CONTRACTOR agrees to notify DOORDASH in writing at
            https://www.doordash.com/help/ (https://www.doordash.com/help/) of any breach or perceived breach of this
            Agreement, of any claim arising out of or related to this Agreement, or of any claim that CONTRACTOR's
            services or scope of work differ in any way from what is contemplated in this Agreement, including but not
            limited to the terms in Sections II (Contractor's Operations) and III (Contractor's Services), or if the relationship
            of the parties differs from the terms contemplated in Section IV (Relationship of Parties).
         5. PRIVACY POLICY: CONTRACTOR represents and warrants that he or she has reviewed and understands
            DOORDASH'S Dasher Privacy Statement, which can be found here
            (http://www.doordash.com/dasherprivacypolicy). By using the Dasher Services, you consent to all actions
            taken by DOORDASH with respect to your information in accordance with the Dasher Privacy Statement.

                                                                                                             /s/Cody Aughney
                                                 Cody Aughney, authorized representative for DoorDash, Inc.
   About (/about/) • Blog (http://blog.doordash.com) • Careers (/careers/) • Terms (/terms/) • Privacy (/privacy/) •
   Accessibility (/accessibility/) • Delivery Locations (/food-delivery/) • Help & Support (/support/) • Become a Merchant
   (/merchant/apply/) • Become a Dasher (/driver/apply/)

    
     (http://twitter.com/doordash) 
                                     (http://facebook.com/doordash) 
                                                                      (http://instagram.com/doordash)
   © 2017 DoorDash




https://www.doordash.com/dasher/us/ica/                                                                                         10/10
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 174 of 326




             EXHIBIT D
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 175 of 326
                        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 176 of 326
                                                                                                                                       CM-010
                                     INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.
                                                           CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)–Personal Injury/Property              Breach of Contract/Warranty (06)               Rules of Court Rules 3.400–3.403)
          Damage/Wrongful Death                          Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) (if the                          Contract (not unlawful detainer            Construction Defect (10)
          case involves an uninsured                              or wrongful eviction)                  Claims Involving Mass Tort (40)
          motorist claim subject to                      Contract/Warranty Breach–Seller                 Securities Litigation (28)
          arbitration, check this item                        Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
          instead of Auto)                               Negligent Breach of Contract/                   Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                              Warranty                                       (arising from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty                   case type listed above) (41)
Tort                                                 Collections (e.g., money owed, open             Enforcement of Judgment
     Asbestos (04)                                       book accounts) (09)                             Enforcement of Judgment (20)
          Asbestos Property Damage                       Collection Case–Seller Plaintiff                    Abstract of Judgment (Out of
                                                         Other Promissory Note/Collections                         County)
          Asbestos Personal Injury/
                Wrongful Death                                Case                                           Confession of Judgment (non-
     Product Liability (not asbestos or              Insurance Coverage (not provisionally                         domestic relations)
          toxic/environmental) (24)                      complex) (18)                                       Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                    Administrative Agency Award
          Medical Malpractice–                           Other Coverage                                          (not unpaid taxes)
                Physicians & Surgeons                Other Contract (37)                                     Petition/Certification of Entry of
          Other Professional Health Care                 Contractual Fraud                                       Judgment on Unpaid Taxes
                Malpractice                              Other Contract Dispute                              Other Enforcement of Judgment
                                                 Real Property                                                     Case
     Other PI/PD/WD (23)
          Premises Liability (e.g., slip             Eminent Domain/Inverse                          Miscellaneous Civil Complaint
                and fall)                                Condemnation (14)                               RICO (27)
          Intentional Bodily Injury/PD/WD            Wrongful Eviction (33)                              Other Complaint (not specified
                                                                                                             above) (42)
                (e.g., assault, vandalism)           Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                                                                          Declaratory Relief Only
                                                         Writ of Possession of Real Property                 Injunctive Relief Only (non-
                Emotional Distress                       Mortgage Foreclosure                                      harassment)
          Negligent Infliction of                        Quiet Title
                Emotional Distress                                                                           Mechanics Lien
                                                         Other Real Property (not eminent
          Other PI/PD/WD                                                                                     Other Commercial Complaint
                                                         domain, landlord/tenant, or
                                                                                                                   Case (non-tort/non-complex)
Non-PI/PD/WD (Other) Tort                                foreclosure)
                                                                                                             Other Civil Complaint
     Business Tort/Unfair Business               Unlawful Detainer                                                (non-tort/non-complex)
         Practice (07)                               Commercial (31)
                                                                                                     Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,             Residential (32)                                    Partnership and Corporate
         false arrest) (not civil                    Drugs (38) (if the case involves illegal                 Governance (21)
          harassment) (08)                               drugs, check this item; otherwise,              Other Petition (not specified
     Defamation (e.g., slander, libel)                   report as Commercial or Residential)                above) (43)
           (13)                                  Judicial Review                                             Civil Harassment
     Fraud (16)                                      Asset Forfeiture (05)                                   Workplace Violence
     Intellectual Property (19)                      Petition Re: Arbitration Award (11)                     Elder/Dependent Adult
     Professional Negligence (25)                    Writ of Mandate (02)                                          Abuse
         Legal Malpractice                               Writ–Administrative Mandamus                        Election Contest
         Other Professional Malpractice                  Writ–Mandamus on Limited Court                      Petition for Name Change
              (not medical or legal)                         Case Matter                                     Petition for Relief From Late
      Other Non-PI/PD/WD Tort (35)                       Writ–Other Limited Court Case                             Claim
Employment                                                   Review                                          Other Civil Petition
     Wrongful Termination (36)                       Other Judicial Review (39)
     Other Employment (15)                               Review of Health Officer Order
                                                         Notice of Appeal–Labor
                                                             Commissioner Appeals
CM-010 [Rev. July 1, 2007]                                                                                                              Page 2 of 2
                                                     CIVIL CASE COVER SHEET
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 177 of 326




             EXHIBIT E
                      Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 178 of 326
                                                                           Registered Agent Solutions, Inc.
                                                                                                                                                      Corporate Mailing Address
                                                                                                                                                      1701 Directors Blvd.
                                                                                                                                                      Suite 300
                                                                                                                                                      Austin, TX 78744
                                                                                                                                                      Phone: (888) 705-RASi (7274)



                                                SERVICE OF PROCESS RECEIPT
11/19/2019
Erin Anderegg
                                                                                                                      NOTICE OF CONFIDENTIALITY
DoorDash, Inc.
                                                                                                                      This notice and the information it contains are
901 Market Street, Suite 600                                                                                          intended to be a confidential communication only to
San Francisco, CA 94103 USA                                                                                           the individual and/or entity to whom it is addressed.
                                                                                                                      If you have received this notice in error, immediately
                                                                                                                      call our SOP Department at (888) 705-7274.


RE: DoorDash, Inc.

This receipt is to inform you that Registered Agent Solutions, Inc. has received a Service of Process on behalf of the
above-referenced entity as your registered agent and is hereby forwarding the attached document(s) for your immediate
review. A summary of the service is shown below; however, it is important that you review the attached document(s) in
their entirety for complete and detailed information.
For additional information and instruction, contact the document issuer: QUINN, EMANUEL, URQUHART & SULLIVAN,
                                                                          LLP

   SERVICE INFORMATION                                                                                   RASi REFERENCE INFORMATION
   Service Date:                        11/19/2019                                                       Service No.:                         0122429
   Service Time:                        3:56 pm pst                                                      RASi Office:                         California
   Service Method:                      Process Server                                                   Rec. Int. Id.:                       JGK

   CASE INFORMATION                                                                                      ANSWER / APPEARANCE INFORMATION
   Case Number:                         CPF-19-516930                  30 days           (Be sure to review the document(s)
                                                                                         for any required response dates)
   File Date:                           11/19/2019
   Jurisdiction:                        SUPERIOR COURT OF CALIFORNIA, SAN FRANCISCO COUNTY
   Case Title:                          CHRISTINE BOYD, ET AL., VS. DOORDASH, INC.

   AGENCY / PLAINTIFF INFORMATION
   Firm/Issuing Agent:                  QUINN, EMANUEL, URQUHART & SULLIVAN, LLP
   Attorney/Contact:                    JUSTIN C. GRIFFIN
   Location:                            California
   Telephone No.:                       213-443-3000

   DOCUMENT(S) RECEIVED & ATTACHED
   Complaint
   Summons
   Exhibits included



   ADDITIONAL NOTES




   Questions or Comments... Should you have any questions or need additional assistance, please contact the SOP Department at (888) 705-7274.
   You have been notified of this Service of Process by Insta-SOP Delivery, a secure email transmission. The transmitted documents have also been uploaded to your Corpliance account. RASi
   offers additional methods of notification including Telephone Notification and FedEx Delivery. If you would like to update your account's notification preferences, please log into your Corpliance
   account at www.rasi.com.


                                                                          Thank you for your continued business!
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 179 of 326




              EXHIBIT F
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 180 of 326




 1   Justin Griffin (Bar No. 234675)
       justingriffin@quinnemanuel.com
 2   QUINN EMANUEL URQUHART & SULLIVAN, LLP
     865 S. Figueroa St., 10th Floor
 3   Los Angeles, California 90017
     213-443-3100
 4
     Travis Lenkner (pro hac vice forthcoming)
 5     tdl@kellerlenkner.com
     KELLER LENKNER LLC
 6   150 N. Riverside Plaza, Suite 4270
     Chicago, Illinois 60606
 7   (312) 741-5220
 8
     Warren Postman (pro hac vice forthcoming)
 9     wdp@kellerlenkner.com
     KELLER LENKNER LLC
10   1300 I Street, N.W., Suite 400E
     Washington, D.C. 20005
11   (202) 749-8334

12   Attorneys for Petitioners

13
                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
14
                                 FOR THE COUNTY OF SAN FRANCISCO
15
                                                 )
16   CHRISTINE BOYD, et al.,                     ) Case No. CPF-19-516930
                                                 )
17
                                                 )
                                                    MOTION FOR A TEMPORARY
18                  Petitioners,                 ) RESTRAINING ORDER AND ORDER
                                                 ) TO SHOW CAUSE
19          vs.                                  )
                                                 )
20   DOORDASH, INC.,                             )
21                                               )
                                                 )
22                  Respondent.                  )
                                                 )
23                                               )
24

25

26
27
28

                       MOTION FOR A TEMPORARY RESTRAINING ORDER
                                  CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 181 of 326




 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

 2           PLEASE TAKE NOTICE that on November 21, 2019, at 11:00 in Department 302 of the

 3   above-entitled Court located at 400 McAllister St, San Francisco, CA 94102. Petitioners will, and

 4   hereby do, apply ex parte to the Court, under California Code of Civil Procedure § 527 and

 5   California Rules of Court 3.1200 et seq., for a temporary restraining order enjoining Respondent

 6   DoorDash, Inc. (“DoorDash”) and its counsel from sending revised arbitration agreements directly

 7   to Petitioners in an attempt to alter or eliminate the rights Petitioners are pursuing in this action and

 8   in circumvention of Petitioners’ counsel, and an order to show cause why the Court should not enter

 9   a preliminary injunction ordering the same.

10           Petitioners have been pursuing misclassification claims against DoorDash for months. Each

11   Petitioner and DoorDash entered into an arbitration agreement requiring that such claims be

12   brought in individual arbitration administered by the American Arbitration Association (“AAA”).

13   Pursuant to that agreement, Petitioners filed demands for individual arbitration before AAA. After

14   AAA issued administrative determinations that DoorDash disliked, DoorDash refused to proceed

15   with those arbitrations, thereby breaching its agreement with Petitioners. Knowing that Petitioners

16   would petition to compel arbitration and seek specific performance under the AAA agreement,

17   DoorDash’s counsel developed a plan to send revised arbitration agreements directly to

18   Petitioners—intentionally circumventing Petitioners’ counsel—that purport to release Petitioners’

19   breach-of-contract claims and impose an inferior procedure for pursuing arbitration. In so doing,

20   DoorDash’s inside and outside counsel have violated California Rule of Professional Conduct 4.2,

21   and DoorDash has violated the covenant of good faith and fair dealing that accompanies its

22   agreement to arbitrate with Petitioners. Because DoorDash and its counsel are using the DoorDash

23   app to force Petitioners to accept the new agreement, on pain of no longer being able to work for

24   DoorDash, more Petitioners are being coerced each day into singing a legal agreement that purports

25   to prejudice their rights in this action. To prevent further harm, this Court should enjoin DoorDash

26   from continuing to force Petitioners and other Dashers represented by Petitioners’ counsel to sign

27   the new agreements.

28

                         MOTION FOR A TEMPORARY RESTRAINING ORDER
                                    CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 182 of 326



 1          Petitioners gave notice of this ex parte application to DoorDash’s counsel before 10:00 a.m.

 2 on November 20, 2019. DoorDash is represented by Joshua Lipshutz and Michael Holecek of

 3 Gibson, Dunn, & Crutcher.          Mr. Lipshutz’s address is 1050 Connecticut Avenue, N.W.,

 4 Washington, DC 20036-5306, his phone number is 202.955.8217, and his email address is

 5 jlipshutz@gibsondunn.com. Mr. Holecek’s address is 333 South Grand Avenue, Los Angeles, CA

 6 90071-3197,       his    phone   number      is    213.229.7018,    and     his   email   address    is

 7 mholecek@gibsondunn.com. DoorDash’s counsel responded to Petitioners’ notice and indicated

 8 that they represented DoorDash in this matter, but did not indicate whether they opposed this

 9 application. This motion is based on this notice of motion, the attached memorandum of points and

10 authorities, the declarations of Ashley Keller, Christine Boyd, and Justin Griffin, all records on file

11 with this Court, and such other and further oral and written arguments as may be presented at, or

12 prior to, the hearing on this matter.

13
            Dated: November 19, 2019                 Respectfully submitted,
14

15
                                                     Justin Griffin (#234675)
16                                                     justingriffin@quinnemanuel.com
                                                     QUINN EMANUEL URQUHART & SULLIVAN, LLP
17                                                   865 S. Figueroa St., 10th Floor
                                                     Los Angeles, California 90017
18                                                   213-443-3100

19                                                   Andrew Schapiro (pro hac vice forthcoming)
                                                       andrewschapiro@quinnemanuel.com
20                                                   QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                                     191 N. Upper Wacker Dr., Suite 2700
21                                                   Chicago, IL 60606
                                                     (312) 705-7472
22
                                                     Travis Lenkner (pro hac vice pending)
23                                                     tdl@kellerlenkner.com
                                                     KELLER LENKNER LLC
24                                                   150 N. Riverside Plaza, Suite 4270
                                                     Chicago, Illinois 60606
25                                                   (312) 741-5220
26
                                                     Warren Postman (pro hac vice pending)
27                                                    wdp@kellerlenkner.com
                                                     KELLER LENKNER LLC
28

                           MOTION FOR A TEMPORARY RESTRAINING ORDER
                                      CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 183 of 326



 1                                      1300 I Street, N.W., Suite 400E
                                        Washington, D.C. 20005
 2                                      (202) 749-8334
 3                                      Attorneys for Petitioners
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                   MOTION FOR A TEMPORARY RESTRAINING ORDER
                              CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 184 of 326



 1                                                TABLE OF CONTENTS
                                                                                                                                       Page
 2

 3 I.      INTRODUCTION ...............................................................................................................1
 4 II.     BACKGROUND .................................................................................................................2
 5         A.        Each Petitioner and DoorDash Agreed to Arbitrate Petitioners’
                     Misclassification Claims Individually Before AAA. ...............................................2
 6
           B.        DoorDash Delays, and Then Derails Petitioners’ AAA Arbitrations. .....................3
 7
           C.        DoorDash Sends a New Arbitration Agreement Directly to Petitioners
 8                   That Purports to Change the Terms of Arbitration. .................................................4
 9 III.    ARGUMENT .......................................................................................................................7
10         A.        Petitioners Are Likely to Prevail on the Merits. ......................................................7
11                   1.         Requiring Petitioners to Sign a New Agreement Prejudicing Their
                                Claims in This Action Is a Grave Violation of the Rules of
12                              Professional Conduct. ..................................................................................7
13                   2.         Petitioners Are Likely to Demonstrate in Arbitration That
                                DoorDash’s Attempt to Change the Arbitration Agreement is
14                              Unlawful. ...................................................................................................11
15                              (a)        DoorDash’s Attempt to Force Petitioners to Give Up Their
                                           Dispute-Resolution Rights After They Invoked Them
16                                         Violates the Covenant of Good Faith and Fair Dealing. ................11
17                              (b)        DoorDash’s Attempt to Deprive Petitioners of Their Right
                                           to AAA Arbitration Because They Filed Claims Under the
18                                         Labor Code Constitutes Unlawful Retaliation. ..............................13
19         B.        Petitioners Will Be Irreparably Injured Absent a TRO. ........................................14
20         C.        DoorDash Will Suffer No Injury from a Short Delay. ...........................................15
21 IV.     CONCLUSION ..................................................................................................................15
22

23

24

25

26
27

28
                                               i
                          MOTION FOR A TEMPORARY RESTRAINING ORDER
                                     CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 185 of 326



 1                                                   TABLE OF AUTHORITIES
 2                                                                                                                                     Page
 3
                                                                      Cases
 4
      Abernathy v. DoorDash, Inc.,
 5        19-cv-07545 (N.D. Cal) .......................................................................................................... 1
      Camp v. Alexander,
 6        300 F.R.D. 617 (N.D. Cal. 2014) .......................................................................................... 10
 7    Church of Christ in Hollywood v. Superior Court,
          99 Cal. App. 4th 1244 (2002) ................................................................................................. 7
 8    Cobell v. Norton,
          212 F.R.D. 14 (D.D.C. 2002) ............................................................................................ 9, 10
 9
      In re Yahoo! Inc. Customer Data Sec. Breach Litig.,
10        No. 16-MD-02752-LHK, 2017 WL 3727318 (N.D. Cal. 2017) ........................................... 11
      Magana v. DoorDash, Inc.,
11        343 F. Supp. 891 (N.D. Cal. 2018) ..................................................................................... 2, 6
12    Mohamed v. Uber Technologies, Inc., et al.,
          9th Cir., Case No. 15-16178, Mot. Stay, ECF No. 14 ............................................................ 9
13    Moua v. Optum Servs., Inc.,
          320 F. Supp. 3d 1109 (C.D. Cal. 2018) ................................................................................ 13
14
      O'Connor v. Uber Technologies, Inc.,
15        2013 WL 6407583 (N.D. Cal. Dec. 6, 2013) .......................................................................... 9
      O'Connor v. Uber Technologies, Inc.,
16       N.D. Cal., Case No. 14-16078, Reply, ECF No. 38 ............................................................... 9
17    Peleg v. Neiman Marcus Group, Inc.,
         140 Cal. Rptr. 3d 38 (Cal. App. 2012) ............................................................................ 12, 13
18    Peng v. First Republic Bank,
         219 Cal. App. 4th 1462 (Cal. App. 2013), as modified (Oct. 2, 2013) ................................. 13
19
      Rowsell v. American Express Bank, FSB,
20       2018 WL 4710092 (Cal. App. 2018) .................................................................................... 13
      Salgado v. Carrows Restaurants, Inc.,
21       33 Cal. App. 5th 356 (2019) ................................................................................................. 13
22    San Francisco Unified Sch. Dist. ex rel. Contreras v. First Student, Inc.,
         213 Cal. App. 4th 1212 (2013) ............................................................................................... 8
23 Serpa v. California Sur. Investigations, Inc.,
      215 Cal. App. 4th 695 (2013) ......................................................................................... 11, 13
24
   Wright v. Adventures Rolling Cross Country, Inc.,
25    No. 12-0982-EMC, 2012 WL 2239797 (N.D. Cal. June 15, 2012) ...................................... 10

26                                                                  Statutes

27 Labor Code § 98.6(a) .................................................................................................................. 13
   Labor Code § 98.6(b)(1) ............................................................................................................. 13
28
                                                     ii
                                MOTION FOR A TEMPORARY RESTRAINING ORDER
                                           CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 186 of 326



 1                                                         Other Authorities
 2 ABA Formal Op. 11-461 .............................................................................................................. 8

 3 CPR Launches New Mass Claims Protocol and Procedure (Nov. 6, 2019) ................................. 5

 4                                                            Federal Cases

 5 California Rule of Professional Conduct 4.2(a) ............................................................................ 7
   California Rule of Professional Conduct 8.4 ................................................................................ 7
 6
   California Code of Civil Procedure § 527 .................................................................................. 11
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                                                    iii
                               MOTION FOR A TEMPORARY RESTRAINING ORDER
                                          CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 187 of 326



 1
                          MEMORANDUM OF POINTS AND AUTHORITIES
 2
     I.       INTRODUCTION
 3
              For years, DoorDash, Inc. has required its couriers to sign an agreement providing that
 4
     disputes be brought in individual arbitration administered by the American Arbitration
 5
     Association. The contract expressly incorporates AAA rules, which in turn authorize AAA to
 6
     make administrative rulings. Petitioners are DoorDash couriers (“Dashers”) who have been
 7
     pursuing misclassification claims against DoorDash since at least August 2019.1 Each Petitioner
 8
     signed the arbitration agreement, and each Petitioner filed a demand for individual arbitration
 9
     before AAA. But when DoorDash disliked AAA’s administrative determinations, its counsel
10
     drafted and DoorDash sent a legal agreement directly to Petitioners, without the involvement of
11
     Petitioners’ counsel, that purports to eliminate Petitioners’ rights to arbitrate before AAA.
12
              Petitioners’ counsel learned of this conduct last week, but it is now clear that the new
13
     agreement was part of a strategy masterminded by DoorDash’s in-house and outside counsel.
14
     While DoorDash stonewalled AAA, its lawyers collaborated with an alternative forum to write
15
     new rules that make it far harder for Petitioners to pursue their claims. Under those rules,
16
     defendants can force almost all claimants to wait while a tiny fraction of claims are arbitrated.
17
     Even after this so-called “bellwether” process, claimants have no assurance that they will ever
18
     receive arbitration of their disputes.
19
              DoorDash’s attorneys moved quickly to force their new rules on Petitioners. On November
20
     8, 2019, AAA administratively closed Petitioners’ files so Petitioners could seek judicial relief
21
     through a motion to compel arbitration. The very next day—a Saturday—DoorDash attorneys
22
     directed their client to start requiring Petitioners to sign a new agreement as a condition of
23
     continuing to work for DoorDash. The new agreement purports to eliminate Petitioners’ right to
24
     proceed with claims before AAA—the very right Petitioners have been pursuing for months and
25
          1
26        Petitioners do not bring any federal claims. Different DoorDash drivers represented by
   Petitioners’ counsel who did bring federal claims in arbitration are pursuing remedies against
27 DoorDash in federal court. See Abernathy v. DoorDash, Inc., 19-cv-07545 (N.D. Cal). The
   Abernathy court set a hearing on the drivers’ TRO motion for Monday, November 25.
28

                        MOTION FOR A TEMPORARY RESTRAINING ORDER
                                   CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 188 of 326



 1 seek to vindicate in this action—and replace that right with the inferior, tailor-made-for-DoorDash

 2 arbitration process. Although DoorDash’s lawyers knew that Petitioners were represented by

 3 counsel, they circumvented Petitioners’ counsel when issuing the agreement; DoorDash sent it to

 4 Petitioners directly and required them to sign it or lose their ability to work for DoorDash.

 5           Because some Petitioners have not worked for DoorDash since November 9, they have not
 6 yet been forced to sign the new agreement. But with every day that goes by, additional Petitioners

 7 will log on to the DoorDash app, and DoorDash will tell them that to continue earning a living,

 8 they must sign an agreement that purports to release their rights in this action.

 9           The actions of DoorDash and its attorneys violate California Rule of Professional Conduct
10 4.2. They are a breach of the covenant of good faith and fair dealing that accompanies all contracts.

11 And they constitute unlawful retaliation. This Court should enjoin DoorDash’s counsel’s unlawful

12 communications with represented parties. The Court should freeze the status quo and order

13 DoorDash and its counsel to stop forcing Petitioners to sign new agreements pending a decision

14 on the permissibility of DoorDash’s conduct by an arbitrator. At a bare minimum, the Court should

15 issue a temporary injunction prohibiting DoorDash and its counsel from forcing Petitioners to sign

16 new agreements until this Court decides Petitioners’ pending Motion to Compel Arbitration.

17 II.       BACKGROUND2
18           A.     Each Petitioner and DoorDash Agreed to                     Arbitrate    Petitioners’
                    Misclassification Claims Individually Before AAA.
19
             Since at least 2014, DoorDash has required Dashers to sign a contract containing a “Mutual
20
     Arbitration Provision” before making any delivery for the company. See Magana v. DoorDash,
21
     Inc., 343 F. Supp. 891, 895 (N.D. Cal. 2018). Although DoorDash has revised its contract over
22
     the years, it has left the arbitration clause almost entirely untouched. Compare Keller Decl., Ex. B
23
     (DoorDash’s 2019 AAA Agreement) with id., Ex. C (DoorDash’s 2016 AAA Agreement). The
24
     arbitration clause expressly covers claims arising out of a Dasher’s “classification as an
25

26
27
         2
           Petitioners’ Motion to Compel Arbitration contains additional details of Petitioners’ attempts
     to arbitrate their claims and DoorDash’s refusal to do so.
28
                                             2
                        MOTION FOR A TEMPORARY RESTRAINING ORDER
                                   CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 189 of 326



 1 independent contractor,” id., Ex. B § XI.1, and it requires individual arbitration, see id. § XI.3

 2 (providing that the parties “waive their right to have any dispute or claim brought, heard or

 3 arbitrated as, or to participate in, a class action, collective action and/or representative action”). It

 4 also provides that a Dasher may “apply to a court of competent jurisdiction for temporary or

 5 preliminary injunctive relief on the ground that without such relief the arbitration provided in this

 6 paragraph may be rendered ineffectual.” Id. § XI.5.i. Each Petitioner signed the DoorDash

 7 contract, agreeing to the Mutual Arbitration Provision. Keller Decl. ¶ 4.

 8            The arbitration clause provides that each Petitioner’s arbitration “shall be governed by the
 9 [AAA’s] Commercial Arbitration Rules.” Id., Ex. B § XI.5. Those rules state that “[w]hen parties

10 agree to arbitrate under [the Commercial Rules] . . . they thereby authorize the AAA to administer

11 the arbitration.” Commercial Rule 2.3 The rules allow AAA to “require the parties to deposit in

12 advance of any hearings such sums of money as it deems necessary to cover the expense of the

13 arbitration, including the arbitrator’s fee.” Commercial Rule 56.

14            B.     DoorDash Delays, and Then Derails Petitioners’ AAA Arbitrations.
15            On September 27, 2019, Petitioners’ counsel filed individual demands for arbitration
16 before AAA on behalf of each Petitioner. AAA determined that each demand met AAA’s filing

17 requirements, and it imposed a deadline of October 24, 2019 for DoorDash to pay the filing fees

18 necessary for AAA to empanel an arbitrator for each Petitioner’s action. See Keller Decl. ¶ 6;
19 Commercial Rule 56; AAA Employment Fee Schedule at 2. AAA had recently determined, in

20 conjunction with prior demands filed by counsel for Petitioners, that because each claimant filed

21 an individual demand—as required by DoorDash’s arbitration agreement—DoorDash was

22 obligated to pay a filing fee for each claimant. Keller Decl., Ex. J. DoorDash had objected, arguing

23 that it was unreasonable for AAA to require a separate fee for each individual arbitration; that

24 AAA should have forced the claimants to stage their arbitrations; and that AAA should have

25 collected a filing fee only for those arbitrations that would proceed immediately. Id., Ex. I.       But
26 AAA overruled those objections, recognizing that once a claimant meets his or her filing
27
        3
            Available at https://www.adr.org/sites/default/files/CommercialRules_Web_FINAL_1.pdf.
28
                                              3
                         MOTION FOR A TEMPORARY RESTRAINING ORDER
                                    CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 190 of 326



 1 requirements for individual arbitration, the Commercial Rules do not permit the respondent to

 2 delay commencement of arbitration. Keller Decl., Ex. J. Further, the applicable fee schedule

 3 requires DoorDash to submit a separate fee for each arbitration. Id., Ex. I.

 4          After stalling AAA’s administrative process as long as possible, DoorDash refused to
 5 proceed with arbitration. DoorDash told AAA that it would not pay the fees it owed because it

 6 had identified “significant deficiencies with claimants’ filings.” Id., Ex. G. DoorDash did not

 7 describe any of the purported “deficiencies.” See id. Nor did it identify a single Petitioner whom

 8 it could not locate in its records. See id. With DoorDash unwilling to proceed with Petitioners’

 9 arbitrations, AAA emailed DoorDash and Petitioners’ counsel on November 8, 2019, confirmed

10 that DoorDash had not paid the fees necessary to empanel arbitrators, and stated that it had

11 “administratively closed [Petitioners’] files.” Id., Ex. H. Only later did it become clear that

12 DoorDash never intended to abide by the agreement it forced Petitioners to sign.

13          C.     DoorDash Sends a New Arbitration Agreement Directly to Petitioners That
                   Purports to Change the Terms of Arbitration.
14
            While DoorDash’s attorneys were stalling AAA’s payment deadlines, it appears they also
15
     were executing a plan for DoorDash to avoid complying with the terms of its own arbitration
16
     agreement. Counsel and DoorDash implemented that plan on Saturday, November 9—the day
17
     after AAA administratively closed Petitioners’ files.    As DoorDash’s outside counsel later
18
     admitted, Id., Ex. L, DoorDash began imposing a new arbitration agreement on its couriers who
19
     reported for work by logging into the DoorDash app. The new agreement purports to “supersede[]
20
     any prior contract between the parties.” Id., Ex. M § XIV. Based on the admission of DoorDash’s
21
     counsel, it appears that every DoorDash courier, including Petitioners, must sign the new
22
     agreement in order to make deliveries for DoorDash. See Id., Ex. L. Some Petitioners already
23
     received the new agreement, while Petitioners who have not attempted to make a DoorDash
24
     delivery since November 9th have not. Id. ¶ 19.
25
            The new agreement grants DoorDash the administrative relief that AAA has already
26
     denied. Like the AAA agreement Petitioners invoked to arbitrate their claims, the new agreement
27
     requires both Petitioners and DoorDash to waive their right to resolve disputes through “a class
28
                                            4
                       MOTION FOR A TEMPORARY RESTRAINING ORDER
                                  CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 191 of 326



 1 action, collective action and/or representative action.” Keller Decl., Ex. M XI.3. But the

 2 arbitration procedures imposed by the new agreement are anything but individual.

 3          The agreement provides for arbitration governed by the “Administered Arbitration Rules”
 4 of the International Institute for Conflict Prevention & Resolution (“CPR”). Id. § XI.5. The

 5 agreement further provides that “when applicable,” arbitrations shall be governed by the CPR’s

 6 “Employment-Related Mass-Claims Protocol,” which was announced three days before DoorDash

 7 incorporated it into the new agreement.4 That Protocol, in turn, would force most Petitioners

 8 covered by the agreement to delay their arbitration demands for years. The protocol purportedly

 9 applies when, as happened here, “greater than 30 individual employment-related arbitration claims

10 of a nearly identical nature are . . . filed . . . against the same Respondent(s) in close proximity one

11 to another.” Id., Ex. N at 2. In such a case, the CPR will randomly select ten “test” arbitrations to

12 proceed, while the remaining claimants’ arbitrations are indefinitely stayed. Id. at 2-4. After

13 those ten test arbitrations are completed, purportedly within 120 days, the parties—including

14 claimants who have not yet begun arbitration—must mediate their claims for an additional 90 days.

15 See id. at 4. Only then, nearly a year after filing their demands for individual arbitration, may

16 claimants potentially proceed with their individual arbitrations if the mediation is unsuccessful.

17 See id. at 4. Those arbitrations “shall proceed in a sequence determined by CPR, which sequence

18 shall in part turn on the timing of these notifications and on any other factors necessary for the
19 efficient and orderly arbitration of the remaining claims.” Id. at 4. CPR lists only 60 arbitrators

20 as part of its employment panel. Id., Ex. O. Thus, if every arbitrator was able to decide 10 of

21 Petitioners’ arbitrations per year in addition to their normal case load, hundreds of claimants would

22 not have a right to begin arbitration until four years from now.

23          Put simply, the new arbitration agreement purports to eliminate the legal right to proceed
24 with arbitration before AAA, which Petitioners invoked months ago and seek to enforce in this

25 action, and to replace it with an inferior process.         Under DoorDash’s long-standing AAA
26
       4
         See CPR Launches New Mass Claims Protocol and Procedure (Nov. 6, 2019),
27 https://www.cpradr.org/news-publications/press-releases/2019-11-06-cpr-launches-new-mass-
   claims-protocol-and-procedure.
28
                                             5
                        MOTION FOR A TEMPORARY RESTRAINING ORDER
                                   CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 192 of 326



 1 arbitration agreement, which DoorDash has repeatedly used to force Dashers to arbitrate

 2 misclassification claims, see Magana, 343 F. Supp. 3d at 891, each Petitioner has the right to

 3 pursue individual arbitration promptly. The new agreement purports to force Petitioners into a

 4 collective proceeding. Of the 3,997 Petitioners, only ten could even begin arbitration in the next

 5 220 days. Moreover, the new agreement purports to release DoorDash from the consequences of

 6 breaching its AAA arbitration agreement—i.e., to release the very claims being litigated in the

 7 motion to compel—by “superseding” that agreement.

 8          DoorDash’s counsel did not notify Petitioners’ counsel that it was sending Petitioners the
 9 new agreement, despite exchanging several emails and participating in a phone call with

10 Petitioners’ counsel in the week before DoorDash issued the new agreement. Keller Decl. ¶ 18.

11 DoorDash did not provide Petitioners’ counsel the opportunity to discuss the new agreement with

12 Petitioners, despite knowing that Petitioners were planning to compel arbitration under the very

13 agreement DoorDash’s new agreement purports to supersede. Id. And when Petitioners’ counsel

14 raised the issue with one of DoorDash’s outside counsel, Joshua S. Lipshutz, he claimed that the

15 new agreement was issued to Petitioners “in the ordinary course of business” and that “none of the

16 changes to the IC Agreement are about the subject of [Petitioners’ counsel’s] representation” of

17 Petitioners. Id., Ex. L.

18          Unsurprisingly, Petitioners and other Dashers represented by Petitioners’ counsel are
19 confused and concerned about the new agreement. As illustrated by the declaration of Petitioner

20 Christine Boyd, DoorDash is forcing the new agreement on Dashers in a way that leaves them no

21 actual choice, let alone an informed choice, regarding whether to agree to it. DoorDash confronted

22 Ms. Boyd with the new agreement when she signed into work on or around November 11, 2019:

23          [B]efore I could begin making deliveries, DoorDash presented me with its new
            terms and agreement. It would not let me proceed until I accepted its terms. I
24          thought that the new agreement was merely an update to the app. I did not realize
            that this agreement contained new provisions that could affect my ongoing case
25          against DoorDash. The App does not give drivers a lot of time to sign on. That
            day, I had put myself on pause. When I went back to the App, I only had about five
26          to ten minutes to sign in. If I did not do it within that time period, I would be kicked
            off the App for the day, and I would not have been able to make any deliveries.
27
            Because of the timing pressure, I did not have a lot of time to look at the agreement.
28          The update caught me at a time where, if I did not sign quickly, I would lose the

                                            6
                       MOTION FOR A TEMPORARY RESTRAINING ORDER
                                  CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 193 of 326



 1          hours that I signed up to work. I do not recall receiving any other information about
            this new agreement ahead of the time that I was scheduled to work, which would
 2          have allowed me to read the agreement more thoroughly.
 3 Boyd. Decl. ¶¶ 8-10.

 4 III.     ARGUMENT
 5          California courts consider “two interrelated factors” in deciding whether or not to issue a
 6 temporary restraining order: (1) the likelihood that the plaintiff or petitioner will prevail on the

 7 merits and (2) the interim harm that the petitioners are likely to sustain if the restraining order were

 8 denied as compared to the harm the defendant is likely to suffer if the order were issues. Church

 9 of Christ in Hollywood v. Superior Court, 99 Cal. App. 4th 1244, 1257 (2002). These two

10 showings operate on a sliding scale: a greater likelihood of success on the merits requires a lesser

11 showing of harm to petitioners. Id.

12          A.      Petitioners Are Likely to Prevail on the Merits.
13                  1.      Requiring Petitioners to Sign a New Agreement Prejudicing Their
                            Claims in This Action Is a Grave Violation of the Rules of Professional
14                          Conduct.
15          By orchestrating a new agreement that purports to materially alter Petitioners’ arbitration
16 rights, counsel for DoorDash violated ethical rules that prohibit them from communicating with

17 represented parties. That counsel used their client as a conduit is irrelevant; the ethical rules do

18 not permit violations of professional conduct by proxy.
19          California Rule of Professional Conduct 4.2(a) forbids any attorney to “communicate
20 directly or indirectly about the subject of the representation with a person the lawyer knows to be

21 represented by another lawyer in the matter.” Moreover, under Rule 8.4, “[i]t is professional

22 misconduct for a lawyer to . . . violate these rules or the State Bar Act, knowingly assist, solicit, or

23 induce another to do so, or do so through the acts of another” (emphasis added). Because these

24 rules prohibit an attorney from “indirectly” communicating with a represented party—including

25 by using their client as a conduit—an attorney is prohibited from “drafting documents,

26 correspondence, or other written materials” that will be delivered to a represented party. San
27 Francisco Unified Sch. Dist. ex rel. Contreras v. First Student, Inc., 213 Cal. App. 4th 1212, 1235

28
                                              7
                         MOTION FOR A TEMPORARY RESTRAINING ORDER
                                    CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 194 of 326



 1 (2013). A classic example of “overreaching” under this rule is the attorney “assisting the client in

 2 securing from the represented person an enforceable obligation . . . without the opportunity to seek

 3 the advice of counsel.” ABA Formal Op. 11-461. That is exactly the case here.

 4          The material provisions of the arbitration agreement have not changed for years, including
 5 designating AAA as the arbitral forum. Compare Keller Decl., Ex. C § XI (2016 agreement), with

 6 id., Ex. B § XI (2019 agreement). After Petitioners and other similarly situated Dashers filed

 7 arbitration demands under these provisions, DoorDash’s counsel raised an array of objections,

 8 including that the AAA’s filing fees were unreasonable, that DoorDash wanted most of the

 9 arbitrations to be delayed indefinitely while only a few proceeded, and that the arbitration demands

10 were deficient. See id., Ex. I. AAA overruled those objections. See id., Ex. J. But DoorDash was

11 determined to get what it wanted, notwithstanding its contractual obligation to abide by AAA

12 administrative determinations. So it wrote its objectives into a new arbitration clause and the day

13 after AAA closed Petitioners’ demands due to DoorDash’s failure to pay the fees, see id., Ex. H,

14 DoorDash issued the materially altered arbitration provisions directly to Petitioners, see id., Ex. L.

15          The new agreement shifts arbitration administration from AAA to the CPR and further
16 incorporates by reference the CPR’s “Employment-Related Mass Claims Protocol.” See Id., Ex. M

17 § XI., Ex. N. That protocol, in turn, would require that all but ten Petitioners’ arbitrations be stayed

18 indefinitely. See id. CPR publicly announced the protocol on November 6, 2019. DoorDash
19 began sending its new agreement to Dashers just three days later. That timing, combined with the

20 protocol’s content, suggest that DoorDash’s counsel was at least aware of the protocol before it

21 was public, if not an active participant in its drafting.

22          Similarly concerning, DoorDash’s counsel arranged to roll out the new agreement on a
23 Saturday, the day after AAA administratively closed Petitioners’ files. In this context—when

24 DoorDash changed its arbitral forum for the first time in years, to rules that it prefers given that it

25 faces thousands of demands for individual arbitration, on the day after AAA administratively

26 closed thousands of individual demand files because DoorDash refused to pay the required filing
27 fees—it is implausible in the extreme to suggest that the legal strategy regarding how to alter

28
                                             8
                        MOTION FOR A TEMPORARY RESTRAINING ORDER
                                   CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 195 of 326



 1 DoorDash’s arbitration process was conceived and executed by a non-lawyer. Given those facts,

 2 Petitioners easily carry their burden to demonstrate a likely violation of Rule 4.2(a). Petitioners

 3 are confident that discovery will show that the strategy behind altering DoorDash’s arbitration

 4 agreement—including sending the new agreement directly to represented parties—originated with,

 5 and was masterminded by, DoorDash’s in-house and outside lawyers.

 6          Indeed, when Petitioners’ counsel reminded DoorDash’s counsel of their ethical duties
 7 under Rule 4.2(a), see id., Ex. K, DoorDash’s outside counsel did not deny that he or his colleagues

 8 orchestrated the legal strategy embodied in the new agreements. Rather, he claimed that such

 9 involvement was permitted because it was “in the ordinary course” and supposedly did not relate

10 to a matter in which Petitioners were represented by counsel. Id., Ex. L. That argument blinks

11 reality and was rejected in a case where the very same outside counsel represented a defendant

12 who was sanctioned for the very same misconduct. In O'Connor v. Uber Technologies, Inc., Uber

13 initiated a similar rollout to all its drivers of an updated contractor agreement that purported to

14 change the arbitration forum and impose an onerous opt-out provision. 2013 WL 6407583, at *4

15 (N.D. Cal. Dec. 6, 2013). The court denied Uber’s “business communication” argument, noting

16 that there was “a distinct possibility that the arbitration provision and class waiver imposed by

17 Uber was motivated at least in part by the pendency of class action lawsuits which preceded the

18 new Licensing Agreement.” Id.5 Such cause for suspicion is self-evident here as well.
19          O’Connor fits in a long line of cases chastising, enjoining, and even sanctioning defendants
20 for doing precisely what DoorDash has done here: Directly communicating with individuals it

21 knows are participating in an ongoing action against it, to impair their ability to pursue that action.

22 That line is exemplified by Cobell v. Norton, 212 F.R.D. 14, 17 (D.D.C. 2002). In Cobell, class

23 plaintiffs moved for a preliminary injunction barring the defendant from sending “statements of

24

25
        5
         One of DoorDash’s outside counsel, Joshua S. Lipshutz of Gibson, Dunn & Crutcher LLP,
   also represented Uber in O’Connor. Although Mr. Lipshutz appears to have joined the matter after
26 Uber was sanctioned for its improper communications, he signed multiple briefs that litigated the
   sanctions issue on appeal. O’Connor, N.D. Cal., Case No. 14-16078, Reply, pp. 12-15, ECF No.
27 38; id., Supplemental Brief, pp. 33-34, ECF No. 96; Mohamed v. Uber Technologies, Inc., et al.,
   9th Cir., Case No. 15-16178, Mot. Stay, p. 5, n.6, ECF No. 14.
28
                                             9
                        MOTION FOR A TEMPORARY RESTRAINING ORDER
                                   CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 196 of 326



 1 account” to class members that would effectively extinguish those class members’ right to relief

 2 if they did not object to the statement within sixty days. Id. at 17. Given the statement’s effect on

 3 the class members’ right to relief, the court noted that it was “difficult . . . to imagine a form of

 4 communication that would relate more directly to the claims involved in this litigation.” Id. The

 5 court thus granted the preliminary injunction, holding that it was “improper” to “send[] notices to

 6 individual class members that have the effect of extinguishing the rights of those class members

 7 without first seeking the approval of this Court.” Id. at 19.

 8          The Cobell court further referred the defendant’s counsel to the district court’s disciplinary
 9 panel to determine whether counsel violated that court’s version of Rule 4.2. Id. at 20. The

10 defendant argued, that counsel did not violate the rule because the communications were made “in

11 the ordinary course of business.” Id. at 22. The court held, however, that the communications at

12 issue were not ordinary because they “fundamentally alter[ed] the class members’ ability to enjoy

13 the benefits of any relief that the Court might order,” and that they were “improper . . .

14 communications ‘about the subject matter of the representation.’” Id. The court barred the

15 defendant from contacting class members about the litigation without court approval. Id. at 24.

16          Numerous cases are in accord. See, e.g., Camp v. Alexander, 300 F.R.D. 617, 625–27
17 (N.D. Cal. 2014) (invalidating declarations obtained by the defendant from putative class members

18 via a letter “discourag[ing] participation in the collective action”); Wright v. Adventures Rolling
19 Cross Country, Inc., No. 12-0982-EMC, 2012 WL 2239797, at *5 (N.D. Cal. June 15, 2012)

20 (enjoining defendants from communicating with potential class members after the defendants

21 emailed members threatening consequences if they participated in the suit). These cases reflect

22 the premise that courts have the authority to treat absent class members as represented parties who

23 are participating, at least in some sense, in the ongoing action. That in turn renders communication

24 with absent class members subject to the ethical requirements of Rule 4.2 and its equivalents.

25 Here, each Petitioner has signed an individual engagement agreement retaining counsel, it follows

26 a fortiori that this Court has inherent authority to prohibit counsel and DoorDash’s improper
27 communications to Petitioners.

28
                                            10
                       MOTION FOR A TEMPORARY RESTRAINING ORDER
                                  CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 197 of 326



 1                  2.      Petitioners Are Likely to Demonstrate in Arbitration That DoorDash’s
                            Attempt to Change the Arbitration Agreement is Unlawful.
 2
            DoorDash’s conduct in frustrating and delaying arbitration under the AAA agreement and
 3
     then forcing Petitioners to agree to eliminate their right to arbitrate before AAA (1) violates the
 4
     implied covenant of good faith and fair dealing and (2) constitutes unlawful retaliation against
 5
     Petitioners for filing claims under the California Labor Code. While these issues present disputes
 6
     between the parties that are committed to an arbitrator, see Keller Decl., Ex. B § XI.3, the parties’
 7
     arbitration agreement and California Code of Civil Procedure § 527 empower this Court to grant
 8
     injunctive relief to preserve the status quo pending a resolution of these disputes by an arbitrator.
 9
     See id. § XI.5.i. When these legal issues ultimately are decided, Petitioners are likely to prevail.
10
                            (a)     DoorDash’s Attempt to Force Petitioners to Give Up Their
11                                  Dispute-Resolution Rights After They Invoked Them Violates the
                                    Covenant of Good Faith and Fair Dealing.
12
            The implied covenant of good faith and fair dealing underlies agreements to arbitrate just
13
     as it is part of all other contracts. Serpa v. California Sur. Investigations, Inc., 215 Cal. App. 4th
14
     695, 706 (2013). Establishing a breach of the covenant of good faith and fair dealing requires
15
     showing: (1) a contract; (2) the plaintiff fulfilled their obligations; (3) any conditions precedent to
16
     the defendant's performance occurred; (4) the defendant unfairly interfered with the plaintiff's
17
     rights to receive the benefits of the contract; and (5) the plaintiff was harmed by the defendant's
18
     conduct. In re Yahoo! Inc. Customer Data Sec. Breach Litig., No. 16-MD-02752-LHK, 2017 WL
19
     3727318, at *48 (N.D. Cal. 2017). Each of those elements is satisfied here.
20
             DoorDash and each Petitioner each entered into a contract that mutually obligated them to
21
     resolve any disputes through arbitration at AAA.          See Keller Decl., Ex. B § XI (“Mutual
22
     Arbitration Provision”).     The Mutual Arbitration Provision laid out the procedures for the
23
     resolution of disputes—did so before those disputes arose—and required the parties to submit
24
     disputes for administration by AAA, which would collect fees and appoint an arbitrator to provide
25
     “a speedy and efficient method for resolving disputes.” Id. § XI.5.d.
26
            As AAA determined in an administrative ruling that must be accepted as controlling here,
27
     Petitioners complied with their obligations under the agreement by filing individual arbitration
28
                                              11
                         MOTION FOR A TEMPORARY RESTRAINING ORDER
                                    CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 198 of 326



 1 demands with the AAA and satisfying their filing-fee obligations. See id. ¶ 6. DoorDash unfairly

 2 interfered with Petitioners’ rights to receive the benefits of the contract by DoorDash refusing to

 3 pay the required fees. See id., Ex. I. Instead, DoorDash negotiated an extension of its filing-fee

 4 deadline at AAA, id. Ex. E, while working in the background to undermine Petitioners’ right to

 5 have their claims heard before AAA. DoorDash’s request for an extension “to provide DoorDash

 6 sufficient time to identify any claimants and obtain the necessary approvals for large payments,”

 7 id., was nothing more than a stall tactic while it worked with another arbitration company—CPR—

 8 to implement rules that DoorDash liked more. That became clear when, on a Saturday, one day

 9 after AAA “administratively closed” Petitioners’ files due to DoorDash’s failure to pay the filing

10 fees necessary to commence their arbitrations, id., Ex. H, DoorDash released a new arbitration

11 agreement to Petitioners and thousands of other drivers it knows are represented by Petitioners’

12 counsel that swapped out the AAA for CPR. Id., Ex. L.

13          This attempted bait-and-switch is contrary to the very premise of the Mutual Arbitration
14 Provision, which binds DoorDash to comply with its procedures once they are invoked just as it

15 binds Petitioners. Indeed, a California court has specifically held that the covenant of good faith

16 and fair dealing prohibits a defendant from unilaterally modifying an arbitration agreement after a

17 party brings claims under that agreement. See Peleg v. Neiman Marcus Group, Inc., 140 Cal. Rptr.

18 3d 38 (2012). In Peleg, plaintiffs challenged the enforceability of an arbitration agreement on the
19 ground that it allowed an employer to make unilateral modifications to an arbitration agreement

20 that would apply retroactively to claims that had already accrued. Id. at 43–44. The court held

21 that a defendants’ ability to unilaterally modify an arbitration agreement is “impliedly restricted

22 by the covenant [of good faith and fair dealing] so that changes do not apply” to “claims, [already]

23 accrued or known.” The Peleg court identified the exact issue that DoorDash’s conduct presents

24 here: Were employers able to manipulate their arbitration agreements at will, “the employer could

25 amend the contract in anticipation of a specific claim, altering the arbitration process to the

26 employee’s detriment and making it more likely the employer would prevail. The employer could
27 also terminate the arbitration contract altogether, opting for a judicial forum if that seemed

28
                                            12
                       MOTION FOR A TEMPORARY RESTRAINING ORDER
                                  CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 199 of 326



 1 beneficial to the company.”6 Id. at 42; see also Salgado v. Carrows Restaurants, Inc., 33 Cal.

 2 App. 5th 356, 362–63 (2019) (suggesting that an arbitration agreement sent to a represented party

 3 could be void and remanding to trial court for fact finding).

 4          Nor can DoorDash argue that, because it requires each driver to hit “I Accept” on the dasher
 5 app before the driver can begin making deliveries, its revised agreement is not the type of unilateral

 6 modification at issue in Peleg. The agreement is presented in a take-it-or-leave-it fashion, and

 7 drivers do not have the ability to continue working while they consult an attorney. Given that

 8 drivers need to work and make a living, many accept the terms out of necessity, not informed

 9 consent. Further, on DoorDash’s theory, DoorDash could repeat this same cycle the minute CPR

10 makes a ruling DoorDash dislikes—halting all proceedings and rolling out a new arbitration

11 agreement with a new arbitration forum. That is the opposite of good faith.

12                         (b)     DoorDash’s Attempt to Deprive Petitioners of Their Right to AAA
                                   Arbitration Because They Filed Claims Under the Labor Code
13                                 Constitutes Unlawful Retaliation.
14          DoorDash’s conduct also constitutes unlawful retaliation under the California Labor Code.
15 Labor Code § 98.6(a) provides that “[a] person shall not discharge an employee or in any manner

16 discriminate, retaliate, or take any adverse action against any employee or applicant for

17 employment because the employee or applicant engaged in any conduct delineated in this chapter.”

18 Labor Code § 98.6(b)(1) further provides that “[a]ny employee who is . . . subjected to an adverse
19 action . . . in the terms and conditions of his or her employment because the employee” filed claims

20 under the Labor Code “shall be entitled to reinstatement and reimbursement for lost wages and

21 work benefits caused by those acts of the employer.”

22          Counsel is not aware of another defendant that has been so audacious as to strip an
23 employee’s right to arbitrate in response to the employee’s having filed an arbitration. As a result,

24 there is no precedent that addresses the implications of such conduct under Labor Code § 98.6.

25
     6
26   Though the Peleg court’s holding ultimately was based on Texas law, courts have relied on Peleg
   to reach the same conclusion under California law. See Peng v. First Republic Bank, 219 Cal.
27 App. 4th 1462, 1473–74 (2013); Serpa, 215 Cal. App. 4th at 706; Moua v. Optum Servs., Inc., 320
   F. Supp. 3d 1109, 1114 (C.D. Cal. 2018).
28
                                            13
                       MOTION FOR A TEMPORARY RESTRAINING ORDER
                                  CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 200 of 326



 1 Nevertheless, DoorDash’s actions were self-evidently an “adverse action[s],” and a change to the

 2 “terms and conditions” of employment that was taken as a direct result of Petitioners’ filing claims

 3 under the Labor Code. The right to proceed with arbitration promptly before AAA rather than

 4 being required to wait years to proceed with arbitration before CPR clearly is one of the important

 5 “terms and conditions” of Petitioners’ employment with DoorDash. By purporting to strip

 6 Petitioners of that right because Petitioners filed claims against DoorDash, DoorDash engaged in

 7 precisely the sort of conduct that is regulated by the anti-retaliation provision.

 8          Moreover, DoorDash specifically intended its unlawful retaliation to ensure that “the
 9 arbitration provided in [the Mutual Arbitration Provision will] be rendered ineffectual.” Keller

10 Decl. Ex. B, § XI.5.i. Accordingly, under the plain terms of Labor Code § 98.6 and the Mutual

11 Arbitration Provision, Petitioners are entitled to a preliminary injunction to preserve their rights to

12 AAA arbitration while they pursue a permanent remedies, see § 98.6(b)(3), in arbitration.

13          B.      Petitioners Will Be Irreparably Injured Absent a TRO.
14          With each passing day, DoorDash presents its unlawfully revised agreement to more
15 Petitioners without the involvement of their counsel, and it requires them to sign the agreement if

16 they want to keep working for DoorDash. Petitioners’ counsel has reminded DoorDash’s counsel

17 that “Doordash attorneys may propose material changes to DoorDash’s agreement to our clients

18 only through us.” Keller Decl., Ex. K. But DoorDash’s counsel has insisted that Petitioners “will
19 receive the same communications from DoorDash as all other Dashers,” despite the fact that they

20 are represented by counsel.         Id. Without court intervention, DoorDash will continue to
21 communicate directly with parties the company’s counsel knows are represented.

22          Circumvention of the right to counsel is an irreparable injury per se—as illustrated by the
23 decisions described above, courts that identify improper communications sent to represented

24 parties enjoin the improper communications without further analysis. See supra at 7-10. It is no

25 answer for DoorDash to argue that its and its counsel’s unethical and unlawful conduct may

26 continue until Petitioners explain how their counsel would advise them and how that advice would
27 affect their conduct.       Requiring that showing would violate the right to attorney-client
28
                                             14
                        MOTION FOR A TEMPORARY RESTRAINING ORDER
                                   CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 201 of 326



 1 communication that Rule 4.2 is meant to protect, by forcing Petitioners’ counsel to disclose how

 2 they would advise their clients. Petitioners have a right to receive the advice of their counsel at

 3 the same time they receive a legal document drafted by DoorDash’s attorneys that purports to

 4 prejudice their claims in this action.

 5          C.      DoorDash Will Suffer No Injury from a Short Delay.
 6          DoorDash will not suffer any legitimate injury if this Court grants injunctive relief.
 7 DoorDash claims it updated its arbitration agreement in the ordinary course of business. Keller

 8 Decl., Ex. L. If that is true, and if the agreement is not meant to undermine Petitioners’ claims or

 9 this pending motion to compel, then DoorDash will face no real harm in waiting to present revised

10 arbitration terms to Petitioners and other drivers represented by counsel for the short period of time

11 needed for arbitrators to resolve on a permanent basis whether they are in fact permitted to do so—

12 or, at a minimum, the period of time needed for this Court to decide Petitioners’ motion to compel.

13          Any suggestion by DoorDash that it will suffer harm in the event of temporary injunctive
14 relief would show only that DoorDash believes its new arbitration agreement puts DoorDash in a

15 materially better position vis-à-vis Petitioners’ claims. Although DoorDash of course has a

16 pecuniary interest in circumventing Petitioners’ counsel in order to undermine Petitioners’ ability

17 to vindicate their rights, that interest is not a legitimate one. To the contrary, DoorDash’s apparent

18 urgency in sending a revised arbitration agreement to Petitioners—and forcing them to accept it as
19 a condition of continuing to work—only underscores DoorDash’s true motivations and the

20 impropriety of its and its counsel’s actions.

21 IV.      CONCLUSION
22          For the foregoing reasons, this Court should issue a temporary injunction ordering
23 DoorDash and its counsel to stop forcing Petitioners to sign new arbitration agreements pending a

24 decision on the permissibility of that conduct by an arbitrator, and an order to show cause why a

25 preliminary injunction ordering the same should not issue. At a bare minimum, the Court should

26 issue a temporary injunction prohibiting DoorDash and its counsel from forcing Petitioners to sign
27 new agreements until this Court decides Petitioners’ pending Motion to Compel Arbitration.

28
                                            15
                       MOTION FOR A TEMPORARY RESTRAINING ORDER
                                  CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 202 of 326



 1         Dated: November 19, 2019        Respectfully submitted,
 2

 3                                         Justin Griffin (#234675)
                                             justingriffin@quinnemanuel.com
 4                                         QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                           865 S. Figueroa St., 10th Floor
 5                                         Los Angeles, California 90017
                                           213-443-3100
 6
                                           Andrew Schapiro (pro hac vice forthcoming)
 7
                                             andrewschapiro@quinnemanuel.com
 8                                         QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                           191 N. Upper Wacker Dr., Suite 2700
 9                                         Chicago, IL 60606
                                           (312) 705-7472
10
                                           Travis Lenkner (pro hac vice forthcoming)
11                                           tdl@kellerlenkner.com
                                           KELLER LENKNER LLC
12                                         150 N. Riverside Plaza, Suite 4270
                                           Chicago, Illinois 60606
13                                         (312) 741-5220

14                                         Warren Postman (pro hac vice forthcoming)
                                             wdp@kellerlenkner.com
15                                         KELLER LENKNER LLC
                                           1300 I Street, N.W., Suite 400E
16                                         Washington, D.C. 20005
                                           (202) 749-8334
17
                                           Attorneys for Petitioners
18
19

20

21

22

23

24

25

26
27

28
                                         16
                    MOTION FOR A TEMPORARY RESTRAINING ORDER
                               CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 203 of 326



 1   Justin Griffin (#234675)
       justingriffin@quinnemanuel.com
 2   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 3   865 S. Figueroa St., 10th Floor
     Los Angeles, California 90017
 4   213-443-3100

 5   Travis Lenkner (pro hac vice forthcoming)
       tdl@kellerlenkner.com
 6   KELLER LENKNER LLC
 7   150 N. Riverside Plaza, Suite 4270
     Chicago, Illinois 60606
 8   (312) 741-5220

 9   Warren Postman (pro hac vice forthcoming)
       wdp@kellerlenkner.com
10   KELLER LENKNER LLC
11   1300 I Street, N.W., Suite 400E
     Washington, D.C. 20005
12   (202) 749-8334

13   Attorneys for Petitioners

14                     SUPERIOR COURT OF THE STATE OF CALIFORNIA

15                               FOR THE COUNTY OF SAN FRANCISCO
16                                               )
     CHRISTINE BOYD, et al.,                     )   Case No. CPF-19-516930
17
                                                 )
18                                               )   DECLARATION OF ASHLEY KELLER
                    Petitioners,                 )   IN SUPPORT OF PETITIONERS’
19                                               )   MOTION FOR A TEMPORARY
            vs.                                  )   RESTRAINING ORDER AND ORDER
20                                               )   TO SHOW CAUSE
21   DOORDASH, INC.,                             )
                                                 )
22                                               )
                    Respondent.                  )
23                                               )
                                                 )
24

25

26
27

28

                                   DECLARATION OF ASHLEY KELLER
                                       CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 204 of 326



 1                               DECLARATION OF ASHLEY KELLER

 2            I, Ashley Keller, declare based on personal knowledge as follows:

 3            1.     I am a Partner at Keller Lenkner LLC, counsel for Petitioners in this matter.

 4            2.     I have personal knowledge of the facts stated herein, and if called upon as a witness,

 5   I could and would testify competently thereto.

 6            3.     This declaration is submitted in support of Petitioners’ Motion For A Temporary

 7   Restraining Order.

 8            4.     Upon retaining Keller Lenkner, each Petitioner was prompted to sign a declaration

 9   stating that he or she has worked as a DoorDash courier and does not recall opting out of the

10   arbitration provision contained in his or her contract with DoorDash. Attached as Exhibit A is a

11   true and correct copy of one Petitioner’s declaration.

12            5.     On September 27, 2019, Keller Lenkner filed a demand for individual arbitration on

13   behalf of each Petitioner against DoorDash. In accordance with the arbitration agreement each

14   Petitioner had signed, Petitioners’ demands sought arbitration administered by the American

15   Arbitration Association (“AAA”). Attached as Exhibit B is a true and correct copy of that

16   agreement. Attached as Exhibit C is a true and correct copy of the version of DoorDash’s

17   arbitration agreement that was operative in 2016.

18            6.     On October 3, 2019, AAA sent an email to DoorDash’s counsel (i) confirming that

19   each Petitioner’s demand met AAA’s filing requirements, and (ii) setting October 24, 2019, as the

20   deadline for DoorDash to pay the filing fees necessary to empanel arbitrators and commence

21   Petitioners’ arbitrations. Attached as Exhibit D is a true and correct copy of that email.

22            7.     On October 16, 2019, DoorDash requested a two-week extension of AAA’s

23   payment deadline so it could review each “arbitration demand, analyze its compliance with

24   DoorDash’s arbitration agreement, and research company records to try to identify the [Petitioners]

25   who are purportedly asserting claims.” Attached as Exhibit E is a true and correct copy of that

26   email.

27            8.     That same day, Keller Lenkner sent an email to AAA opposing DoorDash’s request

28   for a two-week extension. Attached as Exhibit F is a true and correct copy of that email.

                                  DECLARATION OF ASHLEY KELLER
                                      CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 205 of 326



 1          9.      AAA granted DoorDash an extension to November 7, 2019.

 2          10.     On the evening of October 28, 2019, DoorDash sent an email to AAA stating that it

 3   would not pay the filing fees that AAA had determined were necessary to proceed with Petitioners’

 4   arbitrations. Attached as Exhibit G is a true and correct copy of that email.

 5          11.     On November 8, 2019, AAA sent an email to the parties’ counsel (i) confirming that

 6   DoorDash had failed to pay the fees required to proceed with Petitioners’ arbitrations, and

 7   (ii) stating that AAA had “administratively closed [Petitioners’] files” due to DoorDash’s lack of

 8   payment. Attached as Exhibit H is a true and correct copy of AAA’s November 8, 2019 email.

 9          12.     Before filing Petitioners’ demands, on July 2, 2019, Keller Lenkner had filed

10   demands for individual arbitration on behalf of 250 DoorDash couriers against DoorDash, invoking

11   the same agreement requiring AAA arbitration.

12          13.     In response to those demands, on August 14, 2019, DoorDash’s outside counsel sent

13   an email to AAA (i) objecting that the Dashers’ arbitration demands would “impos[e] unnecessary

14   and excessive upfront costs,” and (ii) requesting that AAA apply a “separate fee schedule for group

15   filings,” under which DoorDash would proceed with the Dashers’ arbitrations over time, rather than

16   simultaneously as required by AAA’s rules. Attached as Exhibit I is a true and correct copy of that

17   August 14, 2019 email.

18          14.     On August 16, 2019, AAA sent an email to the parties rejecting DoorDash’s request

19   for a payment plan, and confirming that DoorDash owed filing fees for each Dasher’s arbitration

20   in accordance with AAA’s rules. Attached as Exhibit J is a true and correct copy of AAA’s August

21   16, 2019 email.

22          15.     On November 13, 2019, Keller Lenkner became aware that DoorDash may be

23   issuing a revised arbitration agreement to couriers who it knew were represented by Keller Lenkner

24   and were pursuing arbitration against it.

25          16.     That same day Keller Lenkner sent an email to DoorDash’s outside counsel

26   reminding them of their obligations under California Rule of Professional Conduct 4.2(a). Attached

27   as Exhibit K is a true and correct copy of that email.

28          17.     On November 14, 2019, DoorDash’s outside counsel confirmed, via email, that

                                  DECLARATION OF ASLEY KELLER
                                      CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 206 of 326



 1   DoorDash had issued the revised arbitration agreement beginning on November 9, 2019. Attached

 2   as Exhibit L is a true and correct copy of that email.

 3           18.     Before November 14, 2019, DoorDash had not notified Keller Lenkner that it was

 4   sending Keller Lenkner’s clients a revised agreement, despite DoorDash’s outside counsel having

 5   exchanged several emails and participated in a phone discussion with Keller Lenkner over the

 6   previous week.

 7           19.     Based on Keller Lenkner’s representation of thousands of DoorDash couriers, I

 8   know that a significant number of couriers work for DoorDash only sporadically. Accordingly, out

 9   of the 4,000 Petitioners in this action, it is virtually certain that a meaningful number of Petitioners

10   have not made a delivery for DoorDash since November 11, 2019, but will attempt to do so in the

11   weeks to come.

12           20.      Attached as Exhibit M is a true and correct copy of DoorDash’s revised arbitration

13   agreement.

14           21.     Attached as Exhibit N is the “Employment-Related Mass-Claims Protocol”

15   referenced in that agreement.

16           22.     Attached as Exhibit O is the list of arbitrators on the International Institute for

17   Conflict Prevention & Resolution’s (“CPR’s”) “employment panel.”                Keller Lenkner’s staff

18   generated the exhibit by (i) logging into CPR’s website at https://www.cpradr.org/neutrals/find-a-

19   neutral, (ii) selecting the filters shown in the exhibit, (iii) copying the data generated by the website

20   into the exhibit, and (iv) numbering the arbitrators in the exhibit for clarity.

21

22   I affirm that the foregoing is true under penalty of perjury under the laws of the United States.

23

24   Signed on November 19, 2019 in Chicago, Illinois

25

26
                                                              _______________        _
27                                                            Ashley Keller

28

                                   DECLARATION OF ASLEY KELLER
                                       CASE NO. CPF-19-516930
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 207 of 326




              Exhibit
                A
DocuSign Envelope ID: 7AB6CEF6-552F-466B-9B90-FAE553091194
                    Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 208 of 326
         

                 _________________________________________________________________________
             7. | This
                  arbitration.
                        declaration is an important document that will allow us to establish that you have retained |
                                                                                                                     |
                |
                | Keller Lenkner LLC and Troxel Law, LLP to represent you in bring claims against DoorDash. |
                | Please read carefully to affirm that the following is correct and then initial and sign to confirm |
                | that you affirm these facts under penalty of perjury.
                |_________________________________________________________________________||



                 Witness Statement of Christine Boyd
             I, Christine Boyd, provide the following witness statement:


             1. I am over 18 years of age.

             2. I have personal knowledge of the facts in this witness statement. And my testimony on
                examination under oath about these facts would be the same as this witness statement.


             3. I currently reside at:

                     Street Address:

                     City: Pasadena                                 State: California                  Zip: 91109


             4. I have worked for DoorDash for approximately 28 months.


             5. I have retained Keller Lenkner LLC to pursue claims against DoorDash on my behalf.

             6. I do not recall opting out of arbitration.



                     I affirm that these facts are true under penalty of perjury under the law of the United
                     States.

             Date ________________________
                   7/19/2019               Signature                _______________________________________




!



                   !
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 209 of 326




               Exhibit
                 B
1/11/2019                               DoorDash Food
                      Case 3:19-cv-07646-JCS          Delivery | INDEPENDENT
                                                 Document          1-1 FiledCONTRACTOR
                                                                             11/20/19 AGREEMENT
                                                                                       Page 210 of 326


                  INDEPENDENT CONTRACTOR AGREEMENT
   This Agreement ("Agreement") is made and entered into by and between you, the undersigned contractor
   ("CONTRACTOR"), an independent contractor engaged in the business of performing the delivery services
   contemplated by this Agreement, and DoorDash, Inc. ("DOORDASH" or "COMPANY"). CONTRACTOR may enter this
   Agreement either as an individual or as a corporate entity. This Agreement will become effective on the date it is
   accepted regardless of whether you are eligible to, or ever do, perform any Contracted Services.

   IMPORTANT: PLEASE REVIEW THIS AGREEMENT CAREFULLY. IN PARTICULAR, PLEASE REVIEW THE MUTUAL
   ARBITRATION PROVISION IN SECTION XI, AS IT REQUIRES THE PARTIES (UNLESS YOU OPT OUT OF
   ARBITRATION AS PROVIDED BELOW) TO RESOLVE DISPUTES ON AN INDIVIDUAL BASIS, TO THE FULLEST
   EXTENT PERMITTED BY LAW, THROUGH FINAL AND BINDING ARBITRATION. BY ACCEPTING THIS
   AGREEMENT, YOU ACKNOWLEDGE THAT YOU HAVE READ AND UNDERSTOOD ALL OF THE TERMS,
   INCLUDING SECTION XI, AND HAVE TAKEN THE TIME AND SOUGHT ANY ASSISTANCE NEEDED TO
   COMPREHEND THE CONSEQUENCES OF ACCEPTING THIS AGREEMENT.

   THE PARTIES
   DOORDASH is a company that provides an online marketplace connection using web-based technology that
   connects contractors, restaurants and/or other businesses, and consumers ("DOORDASH platform" or "platform").
   DOORDASH's software permits registered users to place orders for food and/or other goods from various
   restaurants and businesses. Once such orders are made, DOORDASH software notiﬁes contractors that a delivery
   opportunity is available and the DOORDASH software facilitates completion of the delivery. DOORDASH is not a
   restaurant, food delivery service, or food preparation business.

   CONTRACTOR is an independent provider of delivery services, authorized to conduct the delivery services
   contemplated by this Agreement in the geographic location(s) in which CONTRACTOR operates. CONTRACTOR
   possesses all equipment and personnel necessary to perform the delivery services contemplated by this Agreement
   in accordance with applicable laws. CONTRACTOR desires to enter into this Agreement for the right to receive
   delivery opportunities made available through DOORDASH'S platform. CONTRACTOR understands and expressly
   agrees that he/she is not an employee of DOORDASH or any restaurant, other business or consumer and that
   he/she is providing delivery services on behalf of him/herself and his/her business, not on behalf of DOORDASH.
   CONTRACTOR understands (i) he/she is free to select those times he/she wishes to be available on the platform to
   receive delivery opportunities; (ii) he/she is free to accept or reject the opportunities transmitted through the
   DOORDASH platform by consumers, and can make such decisions to maximize his/her opportunity to proﬁt; and (iii)
   he/she has the sole right to control the manner in which deliveries are performed and the means by which those
   deliveries are completed.

   In consideration of the above, as well as the mutual promises described herein, DOORDASH and CONTRACTOR
   (collectively "the parties") agree as follows:

   I. PURPOSE OF THE AGREEMENT
         1. This Agreement governs the relationship between DOORDASH and CONTRACTOR, and establishes the
            parties' respective rights and obligations. In exchange for the promises contained in this Agreement,
            CONTRACTOR shall have the right and obligation to perform the "Contracted Services" as deﬁned herein.
            However, nothing in this Agreement requires CONTRACTOR to perform any particular volume of Contracted
            Services during the term of this Agreement, and nothing in this Agreement shall guarantee CONTRACTOR
            any particular volume of business for any particular time period.
         2. CONTRACTOR shall have no obligation to accept or perform any particular "Delivery Opportunity" (as that
            term is deﬁned herein) offered by DOORDASH. However, once a Delivery Opportunity is accepted,

https://www.doordash.com/dasher/us/ica/                                                                                 1/10
1/11/2019                               DoorDash Food
                      Case 3:19-cv-07646-JCS          Delivery | INDEPENDENT
                                                 Document          1-1 FiledCONTRACTOR
                                                                             11/20/19 AGREEMENT
                                                                                       Page 211 of 326
            CONTRACTOR shall be contractually bound to complete the Contracted Services in accordance with all
            consumer speciﬁcations and the terms laid out in this Agreement,

   II. CONTRACTOR'S OPERATIONS
         1. CONTRACTOR represents that he/she operates an independently established enterprise that provides
            delivery services, and that he/she satisﬁes all legal requirements necessary to perform the services
            contemplated by this Agreement. As an independent contractor/enterprise, CONTRACTOR shall be solely
            responsible for determining how to operate his/her business and how to perform the Contracted Services.
         2. CONTRACTOR agrees to fully perform the Contracted Services in a timely, eﬃcient, safe, and lawful manner.
            DOORDASH shall have no right to, and shall not, control the manner, method or means CONTRACTOR uses to
            perform the Contracted Services. Instead, CONTRACTOR shall be solely responsible for determining the most
            effective, eﬃcient, and safe manner to perform the Contracted Services, including determining the manner of
            pickup, delivery, and route selection.
         3. As an independent business enterprise, CONTRACTOR retains the right to perform services (whether delivery
            services or other services) for others and to hold him/herself out to the general public as a separately
            established business. The parties recognize that they are or may be engaged in similar arrangements with
            others and nothing in this Agreement shall prevent CONTRACTOR or DOORDASH from doing business with
            others. DOORDASH does not have the right to restrict CONTRACTOR from performing services for other
            businesses, customers or consumers at any time, even if such business directly competes with DOORDASH,
            and even during the time CONTRACTOR is logged into the DOORDASH platform. CONTRACTOR’s right to
            compete with DOORDASH, or perform services for business that compete with DOORDASH, will survive even
            after termination of this Agreement.
         4. CONTRACTOR is not required to purchase, lease, or rent any products, equipment or services from
            DOORDASH as a condition of doing business with DOORDASH or entering into this Agreement.
         5. CONTRACTOR agrees to immediately notify DOORDASH in writing at www.doordash.com/help/ if
            CONTRACTOR's right to control the manner or method he/she uses to perform services differs from the terms
            contemplated in this Section.

   III. CONTRACTED SERVICES
         1. From time to time, the DOORDASH platform will notify CONTRACTOR of the opportunity to complete
            deliveries from restaurants or other businesses to consumers in accordance with orders placed by consumers
            through the DOORDASH platform (each of these is referred to as a "Delivery Opportunity"). For each Delivery
            Opportunity accepted by CONTRACTOR ("Contracted Service"), CONTRACTOR agrees to retrieve the orders
            from restaurants or other businesses, ensure the order was accurately ﬁlled, and deliver the order to
            consumers in a safe and timely fashion. CONTRACTOR understands and agrees that the parameters of each
            Contracted Service are established by the consumer, not DOORDASH, and represent the end result desired,
            not the means by which CONTRACTOR is to accomplish the result. CONTRACTOR has the right to cancel,
            from time to time, a Contracted Service when, in the exercise of CONTRACTOR's reasonable discretion and
            business judgment, it is appropriate to do so. Notwithstanding the foregoing, CONTRACTOR agrees to
            maintain both a customer rating and a completion rate found here (http://doordash.squarespace.com/local-
            markets) as of the date this Agreement becomes effective. Failure to satisfy this obligation constitutes a
            material breach of this Agreement, and DOORDASH shall have the right to terminate this Agreement and/or
            deactivate CONTRACTOR'S account.
         2. CONTRACTOR acknowledges that DOORDASH has discretion as to which, if any, Delivery Opportunity to
            offer, just as CONTRACTOR has the discretion whether and to what extent to accept any Delivery Opportunity.
         3. CONTRACTOR acknowledges that CONTRACTOR is engaged in CONTRACTOR’s own business, separate and
            apart from DOORDASH’S business, which is to provide an online marketplace connection using web-based
            technology that connects contractors, restaurants and/or other businesses, and consumers.


https://www.doordash.com/dasher/us/ica/                                                                               2/10
1/11/2019                               DoorDash Food
                      Case 3:19-cv-07646-JCS          Delivery | INDEPENDENT
                                                 Document          1-1 FiledCONTRACTOR
                                                                             11/20/19 AGREEMENT
                                                                                       Page 212 of 326
         4. CONTRACTOR authorizes DOORDASH, during the course of a Contracted Service, to communicate with
            CONTRACTOR, consumer, and/or restaurant or other business to assist CONTRACTOR, to the extent
            permitted by CONTRACTOR, in facilitating deliveries. However, under no circumstances shall DOORDASH be
            authorized to control the manner or means by which CONTRACTOR performs delivery services. This includes,
            but is not limited to, the following:
                    DOORDASH does not require any speciﬁc type, or quality, of CONTRACTOR’s choice of transportation.
                    CONTRACTOR does not have a supervisor or any individual at DOORDASH to whom they report.
                    CONTRACTOR is not required to use any signage or other designation of DOORDASH on his or her
                    vehicle or person at any point in their use of the platform to perform the Contracted Services.
                    DOORDASH has no control over CONTRACTOR’s personal appearance
                    CONTRACTOR does not receive regular performance evaluations by DOORDASH
         5. CONTRACTOR may use whatever payment method he/she chooses to purchase items to be delivered to
            consumers, including, but not limited to CONTRACTOR's personal credit or debit card, cash or a prepaid card.
            CONTRACTOR may use, for CONTRACTOR's convenience, the prepaid card solely for purchasing items to be
            delivered to consumers. If CONTRACTOR chooses to use his/her personal credit or debit card or cash,
            CONTRACTOR shall invoice DOORDASH on a weekly basis and DOORDASH agrees to pay all invoices within
            10 days of receipt.
         6. In the event CONTRACTOR fails to fully perform any Contracted Service (a "Service Failure") due to
            CONTRACTOR's action or omission, CONTRACTOR shall forfeit all or part of the agreed upon fee for that
            service. If CONTRACTOR disputes responsibility for a Service Failure, the dispute shall be resolved pursuant
            to the "Payment Disputes" provision below.
         7. CONTRACTOR agrees to immediately notify DOORDASH in writing by submitting a Support inquiry through
            https://help.doordash.com/consumers/s/contactsupport if CONTRACTOR's services or scope of work differ in
            any way from what is contemplated in this Section.

   IV. RELATIONSHIP OF PARTIES
         1. The parties acknowledge and agree that this Agreement is between two co-equal, independent business
            enterprises that are separately owned and operated. The parties intend this Agreement to create the
            relationship of principal and independent contractor and not that of employer and employee. The parties are
            not employees, agents, joint venturers, or partners of each other for any purpose. Neither party shall have the
            right to bind the other by contract or otherwise except as speciﬁcally provided in this Agreement.
         2. DOORDASH shall not have the right to, and shall not, control the manner or the method of accomplishing
            Contracted Services to be performed by CONTRACTOR. The parties acknowledge and agree that those
            provisions of the Agreement reserving ultimate authority in DOORDASH have been inserted solely for the
            safety of consumers and other CONTRACTORS using the DOORDASH platform or to achieve compliance with
            federal, state, or local laws, regulations, and interpretations thereof.
         3. DOORDASH shall report all payments made to CONTRACTOR on a calendar year basis using an appropriate
            IRS Form 1099, if the volume of payments to CONTRACTOR qualify. CONTRACTOR agrees to report all such
            payments and any cash gratuities to the appropriate federal, state and local taxing authorities.

   V. PAYMENT FOR SERVICES
         1. Unless notiﬁed otherwise by DOORDASH in writing or except as provided herein, CONTRACTOR will receive
            payment per accurate Contracted Service completed in an amount consistent with the publicly provided pay
            model, which you can view here (http://doordash.squarespace.com/local-markets). From time to time,
            DOORDASH may offer opportunities for CONTRACTOR to earn more money for performing Contracted
            Services at speciﬁed times or in speciﬁed locations. Nothing prevents the parties from negotiating a different
            rate of pay, and CONTRACTOR is free to accept or deny any such opportunities to earn different rates of pay.
         2. DOORDASH's online credit card software may permit consumers to add a gratuity to be paid to
            CONTRACTOR, and consumers can also pay a gratuity to CONTRACTOR in cash. CONTRACTOR shall retain
https://www.doordash.com/dasher/us/ica/                                                                                      3/10
1/11/2019                               DoorDash Food
                      Case 3:19-cv-07646-JCS          Delivery | INDEPENDENT
                                                 Document          1-1 FiledCONTRACTOR
                                                                             11/20/19 AGREEMENT
                                                                                       Page 213 of 326
            100% of any gratuity paid by the consumer, whether by cash or credit card. DOORDASH acknowledges it has
            no right to interfere with the amount of gratuity given by the consumer to the CONTRACTOR.
         3. DOORDASH will process payments made by consumers and transmit to CONTRACTOR. Payments for all
            deliveries completed in a given week will be transferred via direct deposit on no less than a weekly basis
            unless it notiﬁes CONTRACTOR otherwise in writing.
         4. Notwithstanding the terms of Section V(1) – (3), fulﬁllment orders placed directly with merchants rather than
            through the App or doordash.com ("Fulﬁllment Orders") may be subject to a different payment model. The
            current pay schedules offered for Fulﬁllment Orders in the relevant markets are reﬂected here
            (https://doordash.squarespace.com/doordash-drive/). Nothing prevents the parties from negotiating a different
            rate of pay for a Fulﬁllment Order, and the CONTRACTOR is free to accept or reject Fulﬁllment Order
            opportunities. As with all Delivery Opportunities, CONTRACTOR shall retain 100% of any gratuity paid by the
            consumer for a Fulﬁllment Order. DoorDash's software may not always include an option to add gratuity for
            Fulﬁllment Orders; however, consumers can pay a gratuity to CONTRACTOR in cash.
         5. From time to time, DOORDASH may offer various Dasher promotions or referral programs. CONTRACTOR
            agrees that he or she will not manipulate or abuse the referral programs or Dasher promotions by, among
            other things: (a) tampering with the location feature on his or her mobile phone; (b) collecting incentive or
            promotional pay when not eligible to receive such pay under relevant policies; or, (c) creating multiple Dasher
            or consumer accounts. CONTRACTOR understands that engaging in this type of manipulation or abuse
            constitutes a material breach of this Agreement and may lead to deactivation of his or her account.

   VI. PAYMENT DISPUTES
         1. CONTRACTOR's Failure: In the event there is a Service Failure, CONTRACTOR shall not be entitled to
            payment as described above (as determined in DOORDASH's reasonable discretion). Any withholding of
            payment shall be based upon proof provided by the consumer, restaurant or other business, CONTRACTOR,
            and any other party with information relevant to the dispute. DOORDASH shall make the initial determination
            as to whether a Service Failure was the result of CONTRACTOR's action/omission. CONTRACTOR shall have
            the right to challenge DOORDASH's determination through any legal means contemplated by this Agreement;
            however, CONTRACTOR shall notify DOORDASH in writing at www.doordash.com/help/ of the challenge and
            provide DOORDASH the opportunity to resolve the dispute. CONTRACTOR should include any documents or
            other information in support of his/her challenge.
         2. DOORDASH's Failure: In the event DOORDASH fails to remit payment in a timely or accurate manner,
            CONTRACTOR shall have the right to seek proper payment by any legal means contemplated by this
            Agreement and, should CONTRACTOR prevail, shall be entitled to recover reasonable costs incurred in
            pursuing proper payment, provided, however, CONTRACTOR shall ﬁrst inform DOORDASH in writing at
            www.doordash.com/help/ of the failure and provide a reasonable opportunity to cure it.

   EQUIPMENT AND EXPENSES
         1. CONTRACTOR represents that he/she has or can lawfully acquire all equipment, including vehicles and food
            hot bags ("Equipment") necessary for performing contracted services, and CONTRACTOR is solely
            responsible for ensuring that the vehicle used conforms to all vehicle laws pertaining to safety, equipment,
            inspection, and operational capability.
         2. CONTRACTOR agrees that he/she is responsible for all costs and expenses arising from CONTRACTOR's
            performance of Contracted Services, including, but not limited to, costs related to CONTRACTOR's Personnel
            (deﬁned below) and Equipment. Except as otherwise required by law, CONTRACTOR assumes all risk of
            damage or loss to its Equipment.

   VIII. PERSONNEL
            1. In order to perform any Contracted Services, CONTRACTOR must, for the safety of consumers on the
               DOORDASH platform, pass a background check administered by a third-party vendor, subject to
https://www.doordash.com/dasher/us/ica/                                                                                    4/10
1/11/2019                               DoorDash Food
                      Case 3:19-cv-07646-JCS          Delivery | INDEPENDENT
                                                 Document          1-1 FiledCONTRACTOR
                                                                             11/20/19 AGREEMENT
                                                                                       Page 214 of 326
            CONTRACTOR's lawful consent. CONTRACTOR is not required to perform any Contracted Services
            personally, but may, to the extent permitted by law and subject to the terms of this Agreement, hire or engage
            others (as employees or subcontractors of CONTRACTOR) to perform all or some of the Contracted Services,
            provided any such employees or subcontractors meet all the requirements applicable to CONTRACTOR
            including, but not limited to, the background check requirements that CONTRACTOR must meet in order to
            perform Contracted Services. To the extent CONTRACTOR furnishes his/her own employees or
            subcontractors (collectively "Personnel"), CONTRACTOR shall be solely responsible for the direction and
            control of the Personnel it uses to perform all Contracted Services.
         2. CONTRACTOR assumes full and sole responsibility for the payment of all amounts due to his/her
            Personnel for work performed in relation to this Agreement, including all wages, beneﬁts and expenses, if
            any, and for all required state and federal income tax withholdings, unemployment insurance
            contributions, and social security taxes as to CONTRACTOR and all Personnel employed by
            CONTRACTOR in the performance of Contracted Services under this Agreement. DOORDASH shall have
            no responsibility for any wages, beneﬁts, expenses, or other payments due CONTRACTOR's Personnel,
            nor for income tax withholding, social security, unemployment insurance contributions, or other payroll
            taxes relating to CONTRACTOR or his/her Personnel. Neither CONTRACTOR nor his/her Personnel shall
            receive any wages, including vacation pay or holiday pay, from DOORDASH, nor shall they participate in
            or receive any other beneﬁts, if any, available to DOORDASH's employees.
         3. Unless mandated by law, DOORDASH shall have no authority to withhold state or federal income taxes,
            social security taxes, unemployment insurance taxes/contributions, or any other local, state or federal tax
            on behalf of CONTRACTOR or his/her Personnel.
         4. CONTRACTOR and his/her Personnel shall not be required to wear a uniform or other clothing of any type
            bearing DOORDASH's name or logo.
         5. If CONTRACTOR uses the services of any Personnel to perform the Contracted Services, CONTRACTOR's
            Personnel must satisfy and comply with all of the terms of this Agreement, which CONTRACTOR must make
            enforceable by written agreement between CONTRACTOR and such Personnel. A copy of such written
            agreement must be provided to DOORDASH at least 7 days in advance of such Personnel performing the
            Contracted Services. The parties acknowledge that the sole purpose of this requirement is to ensure
            CONTRACTOR's compliance with the terms of this Agreement.

   IX. INSURANCE
         1. CONTRACTOR agrees, as a condition of doing business with DOORDASH, that during the term of this
            Agreement, CONTRACTOR will maintain current insurance, in amounts and of types required by law to
            provide the Contracted Services, at his/her own expense. CONTRACTOR acknowledges that failure to secure
            or maintain satisfactory insurance coverage shall be deemed a material breach of this Agreement and shall
            result in the termination of the Agreement and the loss of CONTRACTOR's right to receive Delivery
            Opportunities.
         2. NOTIFICATION OF COVERAGE: CONTRACTOR agrees to deliver to DOORDASH, upon request, current
            certiﬁcates of insurance as proof of coverage. CONTRACTOR agrees to provide updated certiﬁcates each
            time CONTRACTOR purchases, renews, or alters CONTRACTOR's insurance coverage. CONTRACTOR agrees
            to give DOORDASH at least thirty (30) days' prior written notice before cancellation of any insurance policy
            required by this Agreement.
         3. WORKERS' COMPENSATION/OCCUPATIONAL ACCIDENT INSURANCE: CONTRACTOR agrees that
            CONTRACTOR will not be eligible for workers' compensation beneﬁts through DOORDASH, and instead, will
            be responsible for providing CONTRACTOR's own workers' compensation insurance or occupational accident
            insurance, if permitted by law.

   X. INDEMNITY

https://www.doordash.com/dasher/us/ica/                                                                                  5/10
1/11/2019                               DoorDash Food
                      Case 3:19-cv-07646-JCS          Delivery | INDEPENDENT
                                                 Document          1-1 FiledCONTRACTOR
                                                                             11/20/19 AGREEMENT
                                                                                       Page 215 of 326
         1. DOORDASH agrees to indemnify, protect and hold harmless CONTRACTOR from any and all claims,
            demands, damages, suits, losses, liabilities and causes of action arising directly from DOORDASH's actions
            arranging and offering the Contracted Services to CONTRACTOR.
         2. CONTRACTOR agrees to indemnify, protect and hold harmless DOORDASH, including all parent, subsidiary
            and/or aﬃliated companies, as well as its and their past and present successors, assigns, oﬃcers, owners,
            directors, agents, representatives, attorneys, and employees, from any and all claims, demands, damages,
            suits, losses, liabilities and causes of action arising directly or indirectly from, as a result of or in connection
            with, the actions of CONTRACTOR and/or his/her Personnel arising from the performance of delivery services
            under this Agreement, including personal injury or death to any person (including to CONTRACTOR and/or
            his/her Personnel), as well as any liability arising from CONTRACTOR's failure to comply with the terms of this
            Agreement. CONTRACTOR's obligations hereunder shall include the cost of defense, including attorneys'
            fees, as well as the payment of any ﬁnal judgment rendered against or settlement agreed upon by
            DOORDASH or its parent, subsidiary and/or aﬃliated companies.
         3. CONTRACTOR agrees to indemnify, protect and hold harmless DOORDASH, including all parent, subsidiary,
            and/or aﬃliated companies, as well as its and their past and present successors, assigns, oﬃcers, owners,
            directors, agents, representatives, attorneys, and employees, from any and all tax liabilities and
            responsibilities for payment of all federal, state and local taxes, including, but not limited to all payroll taxes,
            self-employment taxes, workers compensation premiums, and any contributions imposed or required under
            federal, state and local laws, with respect to CONTRACTOR and CONTRACTOR's Personnel.
         4. CONTRACTOR shall be responsible for, indemnify and hold harmless DOORDASH, including all parent,
            subsidiary, and/or aﬃliated companies, as well as its and their past and present successors, assigns, oﬃcers,
            owners, directors, agents, representatives, attorneys, and employees, from all costs of CONTRACTOR's
            business, including, but not limited to, the expense and responsibility for any and all applicable insurance,
            local, state or federal licenses, permits, taxes, and assessments of any and all regulatory agencies, boards or
            municipalities.

   XI. MUTUAL ARBITRATION PROVISION
            1. CONTRACTOR and DOORDASH mutually agree to this arbitration agreement, which is governed by the
               Federal Arbitration Act (9 U.S.C. §§ 1-16) ("FAA") and shall apply to any and all claims arising out of or relating to
               this Agreement, CONTRACTOR's classiﬁcation as an independent contractor, CONTRACTOR's provision of
               Contracted Services to consumers, the payments received by CONTRACTOR for providing services to
               consumers, the termination of this Agreement, and all other aspects of CONTRACTOR's relationship with
               DOORDASH, past, present or future, whether arising under federal, state or local statutory and/or common
               law, including without limitation harassment, discrimination or retaliation claims and claims arising under or
               related to the Civil Rights Act of 1964 (or its state or local equivalents), Americans With Disabilities Act (or its
               state or local equivalents), Age Discrimination in Employment Act (or its state or local equivalents), Family
               Medical Leave Act (or its state or local equivalents), Federal Credit Reporting Act (or its state or local
               equivalents), Telephone Consumer Protection Act (or its state or local equivalents), or Fair Labor Standards
               Act (or its state or local equivalents), state and local wage and hour laws, state and local statutes or
               regulations addressing the same or similar subject matters, and all other federal, state or local claims arising
               out of or relating to CONTRACTOR's relationship or the termination of that relationship with DOORDASH. The
               parties expressly agree that this Agreement shall be governed by the FAA even in the event CONTRACTOR
               and/or DOORDASH are otherwise exempted from the FAA. Any disputes in this regard shall be resolved
               exclusively by an arbitrator. In the event, but only in the event, the arbitrator determines the FAA does not
               apply, the state law governing arbitration agreements in the state in which the CONTRACTOR operates shall
               apply.

         2. If either CONTRACTOR or DOORDASH wishes to initiate arbitration, the initiating party must notify the other
            party in writing via certiﬁed mail, return receipt requested, or hand delivery within the applicable statute of

https://www.doordash.com/dasher/us/ica/                                                                                             6/10
1/11/2019                               DoorDash Food
                      Case 3:19-cv-07646-JCS          Delivery | INDEPENDENT
                                                 Document          1-1 FiledCONTRACTOR
                                                                             11/20/19 AGREEMENT
                                                                                       Page 216 of 326
            limitations period. This demand for arbitration must include (1) the name and address of the party seeking
            arbitration, (2) a statement of the legal and factual basis of the claim, and (3) a description of the remedy
            sought. Any demand for arbitration by CONTRACTOR must be delivered to General Counsel, 901 Market
            Street, 6th Floor, San Francisco, California 94103.
         3. Arbitration Class Action Waiver. CONTRACTOR and DOORDASH mutually agree that by entering into this
            agreement to arbitrate, both waive their right to have any dispute or claim brought, heard or arbitrated as, or
            to participate in, a class action, collective action and/or representative action—including but not limited to
            actions brought pursuant to the Private Attorney General Act (“PAGA”), California Labor Code section 2699 et
            seq., and any request seeking a public injunction—and an arbitrator shall not have any authority to hear or
            arbitrate any class, collective or representative action, or to award relief to anyone but the individual in
            arbitration ("Arbitration Class Action Waiver"). Notwithstanding any other clause contained in this Agreement
            or the AAA Rules, as deﬁned below, any claim that all or part of this Arbitration Class Action Waiver is
            unenforceable, unconscionable, void or voidable may be determined only by a court of competent jurisdiction
            and not by an arbitrator. In any case in which (1) the dispute is ﬁled as a class, collective, or representative
            action and (2) there is a ﬁnal judicial determination that all or part of the Arbitration Class Action Waiver is
            unenforceable, the class, collective and/or representative action to that extent must be litigated in a civil court
            of competent jurisdiction, but the portion of the Arbitration Class Action Waiver that is enforceable shall be
            enforced in arbitration. Notwithstanding any other clause contained in this Agreement or the AAA Rules, as
            deﬁned below, any claim that all or part of this Arbitration Class Action Waiver is unenforceable,
            unconscionable, void or voidable may be determined only by a court of competent jurisdiction and not by an
            arbitrator. All other disputes with respect to whether this Mutual Arbitration Provision is unenforceable,
            unconscionable, applicable, valid, void or voidable shall be determined exclusively by an arbitrator, and not by
            any court.
         4. CONTRACTOR agrees and acknowledges that entering into this arbitration agreement does not change
            CONTRACTOR's status as an independent contractor in fact and in law, that CONTRACTOR is not an
            employee of DOORDASH or its customers and that any disputes in this regard shall be subject to arbitration
            as provided in this agreement.
         5. Any arbitration shall be governed by the American Arbitration Association Commercial Arbitration Rules ("AAA
            Rules"), except as follows:
                 a. The arbitration shall be heard by one arbitrator selected in accordance with the AAA Rules. The
                     Arbitrator shall be an attorney with experience in the law underlying the dispute.
                 b. If the parties cannot otherwise agree on a location for the arbitration, the arbitration shall take place
                     within 45 miles of CONTRACTOR's residence as of the effective date of this Agreement.
                 c. Unless applicable law provides otherwise, in the event that DOORDASH and CONTRACTOR have
                     agreed to this Mutual Arbitration Provision, DOORDASH and CONTRACTOR shall equally share ﬁling
                     fees and other similar and usual administrative costs, as are common to both court and administrative
                     proceedings. DOORDASH shall pay any costs uniquely associated with arbitration, such as payment of
                     the costs of AAA and the Arbitrator, as well as room rental.
                 d. The Arbitrator may issue orders (including subpoenas to third parties) allowing the parties to conduct
                     discovery suﬃcient to allow each party to prepare that party's claims and/or defenses, taking into
                     consideration that arbitration is designed to be a speedy and eﬃcient method for resolving disputes.
                 e. Except as provided in the Arbitration Class Action Waiver, the Arbitrator may award all remedies to
                     which a party is entitled under applicable law and which would otherwise be available in a court of law,
                     but shall not be empowered to award any remedies that would not have been available in a court of
                     law for the claims presented in arbitration. The Arbitrator shall apply the state or federal substantive
                     law, or both, as is applicable.
                  f. The Arbitrator may hear motions to dismiss and/or motions for summary judgment and will apply the
                     standards of the Federal Rules of Civil Procedure governing such motions.
                 g. The Arbitrator's decision or award shall be in writing with ﬁndings of fact and conclusions of law.
https://www.doordash.com/dasher/us/ica/                                                                                       7/10
1/11/2019                               DoorDash Food
                      Case 3:19-cv-07646-JCS          Delivery | INDEPENDENT
                                                 Document          1-1 FiledCONTRACTOR
                                                                             11/20/19 AGREEMENT
                                                                                       Page 217 of 326
                  h. The Arbitrator may issue orders to protect the conﬁdentiality of proprietary information, trade secrets,
                      or other sensitive information. Subject to the discretion of the Arbitrator or agreement of the parties,
                      any person having a direct interest in the arbitration may attend the arbitration hearing. The Arbitrator
                      may exclude any non-party from any part of the hearing.
                   i. Either CONTRACTOR or DOORDASH may apply to a court of competent jurisdiction for temporary or
                      preliminary injunctive relief on the ground that without such relief the arbitration provided in this
                      paragraph may be rendered ineffectual.

         6. Nothing in this Mutual Arbitration Provision prevents you from making a report to or ﬁling a claim or charge
            with the Equal Employment Opportunity Commission, U.S. Department of Labor, U.S. Securities and Exchange
            Commission, National Labor Relations Board, or Oﬃce of Federal Contract Compliance Programs. Nothing in
            this Mutual Arbitration Provision prevents the investigation by a government agency of any report, claim or
            charge otherwise covered by this Mutual Arbitration Provision. This Mutual Arbitration Provision also does not
            prevent federal administrative agencies from adjudicating claims and awarding remedies based on those
            claims, even if the claims would otherwise be covered by this Mutual Arbitration Provision. Nothing in this
            Mutual Arbitration Provision prevents or excuses a party from satisfying any conditions precedent and/or
            exhausting administrative remedies under applicable law before bringing a claim in arbitration. DOORDASH
            will not retaliate against CONTRACTOR for ﬁling a claim with an administrative agency or for exercising rights
            (individually or in concert with others) under Section 7 of the National Labor Relations Act. Disputes between
            the parties that may not be subject to predispute arbitration agreement, including as provided by an Act of
            Congress or lawful, enforceable Executive Order, are excluded from the coverage of this Mutual Arbitration
            Provision.
         7. The AAA Rules may be found at www.adr.org or by searching for "AAA Commercial Arbitration Rules" using a
            service such as www.google.com or www.bing.com or by asking DOORDASH's General Counsel to provide a
            copy.
         8. CONTRACTOR's Right to Opt Out of Arbitration Provision. Arbitration is not a mandatory condition of
            CONTRACTOR's contractual relationship with DOORDASH, and therefore CONTRACTOR may submit a
            statement notifying DOORDASH that CONTRACTOR wishes to opt out and not be subject to this MUTUAL
            ARBITRATION PROVISION. In order to opt out, CONTRACTOR must notify DOORDASH in writing of
            CONTRACTOR's intention to opt out by sending a letter, by First Class Mail, to DoorDash, Inc., 901 Market
            Street, Suite 600, San Francisco, CA, 94131. Any attempt to opt out by email will be ineffective. The letter must
            state CONTRACTOR's intention to opt out. In order to be effective, CONTRACTOR's opt out letter must be
            postmarked within 30 days of the effective date of this Agreement. The letter must be signed by
            CONTRACTOR himself/herself, and not by any agent or representative of CONTRACTOR. The letter may opt
            out, at most, only one CONTRACTOR, and letters that purport to opt out multiple CONTRACTORS will not be
            effective as to any. No CONTRACTOR (or his or her agent or representative) may effectuate an opt out on
            behalf of other CONTRACTORS. If CONTRACTOR opts out as provided in this paragraph, CONTRACTOR will
            not be subject to any adverse action from DOORDASH as a consequence of that decision and he/she may
            pursue available legal remedies without regard to this Mutual Arbitration Provision. If CONTRACTOR does not
            opt out within 30 days of the effective date of this Agreement, CONTRACTOR and DOORDASH shall be
            deemed to have agreed to this Mutual Arbitration Provision. CONTRACTOR has the right to consult with
            counsel of CONTRACTOR's choice concerning this Mutual Arbitration Provision (or any other provision of this
            Agreement.
         9. This Mutual Arbitration Provision is the full and complete agreement relating to the formal resolution of
            disputes covered by this Mutual Arbitration Provision. In the event any portion of this Mutual Arbitration
            Provision is deemed unenforceable, the remainder of this Mutual Arbitration Provision will be enforceable.
            The award issued by the Arbitrator may be entered in any court of competent jurisdiction.

   XII. LITIGATION CLASS ACTION WAIVER

https://www.doordash.com/dasher/us/ica/                                                                                           8/10
1/11/2019                               DoorDash Food
                      Case 3:19-cv-07646-JCS          Delivery | INDEPENDENT
                                                 Document          1-1 FiledCONTRACTOR
                                                                             11/20/19 AGREEMENT
                                                                                       Page 218 of 326
            1. To the extent allowed by applicable law, separate and apart from the Mutual Arbitration Provision found in
               Section XI, CONTRACTOR agrees that any proceeding to litigate in court any dispute arising out of or relating
               to this Agreement, whether because CONTRACTOR opted out of the Arbitration Provision or any other
               reason, will be conducted solely on an individual basis, and CONTRACTOR agrees not to seek to have any
               controversy, claim or dispute heard as a class action, a representative action, a collective action, a private
               attorney-general action, or in any proceeding in which CONTRACTOR acts or proposes to act in a
               representative capacity (“Litigation Class Action Waiver”). CONTRACTOR further agrees that no proceeding
               will be joined, consolidated, or combined with another proceeding, without the prior written consent of all
               parties to any such proceeding. If a court of competent jurisdiction determines that all or part of this Litigation
               Class Action Waiver is unenforceable, unconscionable, void or voidable, the remainder of this Agreement
               shall remain in full force and effect.

   XIII. TERMINATION OF AGREEMENT
         1. CONTRACTOR may terminate this Agreement upon seven (7) days written notice. DOORDASH may terminate
            this Agreement and deactivate CONTRACTOR’S Dasher account only for the reasons set forth in the
            DOORDASH Deactivation Policy (http://www.doordash.com/deactivationpolicy), or for a material breach of this
            Agreement. Notwithstanding any other provision in this Agreement, DoorDash reserves the right to modify
            the Deactivation Policy if, in DoorDash’s good faith and reasonable discretion, it is necessary to do so for the
            safe and/or effective operation of the DoorDash platform. DOORDASH shall provide notice of any such
            changes to CONTRACTOR via e-mail. Changes to the Deactivation Policy shall be effective and binding on the
            parties upon CONTRACTOR’s continued use of the DOORDASH platform following DOORDASH’s e-mail
            notice of such modiﬁcations. Nothing will prevent CONTRACTOR from attempting to negotiate an exemption
            from any modiﬁcation to the Deactivation Policy.
         2. CONTRACTOR's and DOORDASH's obligations and rights arising under the Mutual Arbitration Provision of this
            Agreement shall survive termination of this Agreement. Notwithstanding any other provision in this
            Agreement, the Deactivation Policy is subject to change; such changes shall be effective and binding on the
            parties upon DOORDASH’S provision of notice to CONTRACTOR via e-mail.

   XIV. ENTIRE AGREEMENT, TRANSFERABILITY, AND WAIVER
         1. This Agreement shall constitute the entire agreement and understanding between the parties with respect to
            the subject matter of this Agreement and shall not be modiﬁed, altered, changed or amended in any respect,
            unless in writing and signed by both parties. Before accepting any modiﬁcations, alterations, changes or
            amendments, CONTRACTOR shall have the right to discuss any proposed changes with DOORDASH and
            consider whether to continue his/her contractual relationship with DOORDASH. This Agreement supersedes
            any prior contract between the parties. To the extent DOORDASH's consumer facing Terms and Conditions
            Agreement (or updated consumer facing Terms and Conditions Agreement, if applicable) is inconsistent or
            conﬂicts with this Agreement, this Agreement controls. However, the decision to opt-out of the Mutual
            Arbitration Provision in this Agreement does not affect the enforceability of any arbitration agreement in the
            consumer facing Terms and Conditions Agreement to which Contractor may be bound (and vice versa). This
            Agreement may not be assigned by either party without written consent of the other and shall be binding
            upon the parties hereto, including their heirs and successors, provided, however, that DOORDASH may assign
            its rights and obligations under this Agreement to an aﬃliate of DOORDASH or any successor(s) to its
            business and/or purchaser of substantially all of its stock or assets. References in this Agreement to
            DOORDASH shall be deemed to include such successor(s).
         2. The failure of DOORDASH or CONTRACTOR in any instance to insist upon a strict performance of the terms of
            this Agreement or to exercise any option herein, shall not be construed as a waiver or relinquishment of such
            term or option and such term or option shall continue in full force and effect.

   XV. MISCELLANEOUS
https://www.doordash.com/dasher/us/ica/                                                                                              9/10
1/11/2019                               DoorDash Food
                      Case 3:19-cv-07646-JCS          Delivery | INDEPENDENT
                                                 Document          1-1 FiledCONTRACTOR
                                                                             11/20/19 AGREEMENT
                                                                                       Page 219 of 326
         1. CAPTIONS: Captions appearing in this Agreement are for convenience only and do not in any way limit,
            amplify, modify, or otherwise affect the terms and provisions of this Agreement.
         2. SEVERABILITY Clause: Except as speciﬁcally provided in Section XI, if any part of this Agreement is declared
            unlawful or unenforceable, the remainder of this Agreement shall remain in full force and effect.
         3. GOVERNING LAW: Except for the Mutual Arbitration Provision above, which is governed by the Federal
            Arbitration Act, the choice of law for interpretation of this Agreement, and the right of the parties hereunder,
            as well as substantive interpretation of claims asserted pursuant to Section XI, shall be the rules of law of the
            state in which CONTRACTOR performs the majority of the services covered by this Agreement.
         4. NOTICE AND OPPORTUNITY TO CURE: CONTRACTOR agrees to notify DOORDASH in writing at
            https://www.doordash.com/help/ (https://www.doordash.com/help/) of any breach or perceived breach of this
            Agreement, of any claim arising out of or related to this Agreement, or of any claim that CONTRACTOR's
            services or scope of work differ in any way from what is contemplated in this Agreement, including but not
            limited to the terms in Sections II (Contractor's Operations) and III (Contractor's Services), or if the relationship
            of the parties differs from the terms contemplated in Section IV (Relationship of Parties).
         5. PRIVACY POLICY: CONTRACTOR represents and warrants that he or she has reviewed and understands
            DOORDASH'S Dasher Privacy Statement, which can be found here
            (http://www.doordash.com/dasherprivacypolicy). By using the Dasher Services, you consent to all actions
            taken by DOORDASH with respect to your information in accordance with the Dasher Privacy Statement.

                                                                                                             /s/Cody Aughney
                                                 Cody Aughney, authorized representative for DoorDash, Inc.
   About (/about/) • Blog (http://blog.doordash.com) • Careers (/careers/) • Terms (/terms/) • Privacy (/privacy/) •
   Accessibility (/accessibility/) • Delivery Locations (/food-delivery/) • Help & Support (/support/) • Become a Merchant
   (/merchant/apply/) • Become a Dasher (/driver/apply/)

    
     (http://twitter.com/doordash) 
                                     (http://facebook.com/doordash) 
                                                                      (http://instagram.com/doordash)
   © 2017 DoorDash




https://www.doordash.com/dasher/us/ica/                                                                                         10/10
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 220 of 326




              Exhibit
                C
               Case 2:17-cv-01496-BRO-SS
                        Case
                         Case3:19-cv-07646-JCS
                              4:18-cv-03395-PJH
                                            Document
                                                Document
                                                 Document
                                                     19-2 1-1
                                                           Filed
                                                           18-1Filed
                                                                 04/28/17
                                                                  Filed
                                                                     11/20/19
                                                                        07/12/18
                                                                            Page
                                                                               Page
                                                                                 31
                                                                                  Page
                                                                                    of221
                                                                                       72
                                                                                        6 ofPage
                                                                                             326
                                                                                             47 ID #:191




Updated Terms and Conditions Agreement

This Agreement ("Agreement") is made and entered into
by and between you, the undersigned contractor
("CONTRACTOR"), an independent contractor engaged in
the business of performing the delivery services
contemplated by this Agreement, and DoorDash, Inc.
("DOORDASH" or "COMPANY"). This Agreement will
become effective on the date it is digitally signed.

IMPORTANT: PLEASE REVIEW THIS AGREEMENT
CAREFULLY. IN PARTICULAR, PLEASE REVIEW THE
MUTUAL ARBITRATION PROVISION IN SECTION XI, AS
IT REQUIRES THE PARTIES (UNLESS YOU OPT OUT OF
ARBITRATION AS PROVIDED BELOW) TO RESOLVE
DISPUTES ON AN INDIVIDUAL BASIS, TO THE
FULLEST EXTENT PERMITTED BY LAW, THROUGH
FINAL AND BINDING ARBITRATION. BY DIGITALLY
SIGNING THIS AGREEMENT, YOU ACKNOWLEDGE
THAT YOU HAVE READ AND UNDERSTOOD ALL OF
THE TERMS, INCLUDING SECTION XI, AND HAVE
TAKEN THE TIME AND SOUGHT ANY ASSISTANCE
NEEDED TO COMPREHEND THE CONSEQUENCES OF
SIGNING THIS AGREEMENT.

THE PARTIES
      I have read, understand, and agree to the
      Independent Contractor Agreement


       Disagree                                                                               Agree


                                                                                                           Page 30
               Case 2:17-cv-01496-BRO-SS
                        Case
                         Case3:19-cv-07646-JCS
                              4:18-cv-03395-PJH
                                            Document
                                                Document
                                                 Document
                                                     19-2 1-1
                                                           Filed
                                                           18-1Filed
                                                                 04/28/17
                                                                  Filed
                                                                     11/20/19
                                                                        07/12/18
                                                                            Page
                                                                               Page
                                                                                 32
                                                                                  Page
                                                                                    of222
                                                                                       72
                                                                                        7 ofPage
                                                                                             326
                                                                                             47 ID #:192




Updated Terms and Conditions Agreement

THE PARTIES
DOORDASH is a company that provides an online
marketplace connection using web-based technology
that connects contractors, restaurants and/or other
businesses, and consumers ("DOORDASH platform" or
"platform"). DOORDASH's software permits registered
users to place orders for food and/or other goods from
various restaurants and businesses. Once such orders
are made, DOORDASH software notifies contractors that
a delivery opportunity is available and the DOORDASH
software facilitates completion of the delivery.
DOORDASH is not a restaurant, food delivery service, or
food preparation business.

CONTRACTOR is an independent provider of delivery
services, authorized to conduct the delivery services
contemplated by this Agreement in the geographic
location(s) in which CONTRACTOR operates.
CONTRACTOR possesses all equipment and personnel
necessary to perform the delivery services contemplated
by this Agreement in accordance with applicable laws.
CONTRACTOR desires to enter into this Agreement for
the right to receive delivery opportunities made available

      I have read, understand, and agree to the
      Independent Contractor Agreement


       Disagree                                                                               Agree


                                                                                                           Page 31
                 Case 2:17-cv-01496-BRO-SS
                          Case
                           Case3:19-cv-07646-JCS
                                4:18-cv-03395-PJH
                                              Document
                                                  Document
                                                   Document
                                                       19-2 1-1
                                                             Filed
                                                             18-1Filed
                                                                   04/28/17
                                                                    Filed
                                                                       11/20/19
                                                                          07/12/18
                                                                              Page
                                                                                 Page
                                                                                   33
                                                                                    Page
                                                                                      of223
                                                                                         72
                                                                                          8 ofPage
                                                                                               326
                                                                                               47 ID #:193




Updated Terms and Conditions Agreement

the right to receive delivery opportunities made available
through DOORDASH'S platform. CONTRACTOR
understands and expressly agrees that he/she is not an
employee of DOORDASH or any restaurant, other
business or consumer and that he/she is providing
delivery services on behalf of him/herself and his/her
business, not on behalf of DOORDASH. CONTRACTOR
understands (i) he/she is free to select those times he/she
wishes to be available on the platform to receive delivery
opportunities; (ii) he/she is free to accept or reject the
opportunities transmitted through the DOORDASH
platform by consumers, and can make such decisions to
maximize his/her opportunity to profit; and (iii) he/she has
the sole right to control the manner in which deliveries
are performed and the means by which those deliveries
are completed.

In consideration of the above, as well as the mutual
promises described herein, DOORDASH and
CONTRACTOR (collectively "the parties") agree as
follows:

I. PURPOSE OF THE AGREEMENT


      I have read, understand, and agree to the
      Independent Contractor Agreement


       Disagree                                                                                 Agree


                                                                                                             Page 32
             Case 2:17-cv-01496-BRO-SS
                      Case
                       Case3:19-cv-07646-JCS
                            4:18-cv-03395-PJH
                                          Document
                                              Document
                                               Document
                                                   19-2 1-1
                                                         Filed
                                                         18-1Filed
                                                               04/28/17
                                                                Filed
                                                                   11/20/19
                                                                      07/12/18
                                                                          Page
                                                                             Page
                                                                               34
                                                                                Page
                                                                                  of224
                                                                                     72
                                                                                      9 ofPage
                                                                                           326
                                                                                           47 ID #:194




Updated Terms and Conditions Agreement

  1. This Agreement governs the relationship between
    DOORDASH and CONTRACTOR, and establishes
    the parties' respective rights and obligations. In
    exchange for the promises contained in this
    Agreement, CONTRACTOR shall have the right and
    obligation to perform the "Contracted Services" as
    defined herein. However, nothing in this
    Agreement requires CONTRACTOR to perform any
    particular volume of Contracted Services during
    the term of this Agreement, and nothing in this
    Agreement shall guarantee CONTRACTOR any
    particular volume of business for any particular
    time period.
 2. CONTRACTOR shall have no obligation to accept
    or perform any particular "Delivery Opportunity" (as
    that term is defined herein) offered by
    DOORDASH. However, once a Delivery
    Opportunity is accepted, CONTRACTOR shall be
    contractually bound to complete the Contracted
    Services in accordance with all consumer
    specifications and the terms laid out in this
    Agreement,


    I have read, understand, and agree to the
    Independent Contractor Agreement


     Disagree                                                                               Agree


                                                                                                         Page 33
             Case 2:17-cv-01496-BRO-SS
                      Case
                      Case3:19-cv-07646-JCS
                            4:18-cv-03395-PJH
                                          Document
                                              Document
                                              Document
                                                   19-2 1-1
                                                         18-1
                                                         FiledFiled
                                                               04/28/17
                                                                Filed
                                                                    11/20/19
                                                                      07/12/18
                                                                          PagePage
                                                                               35
                                                                               Page
                                                                                  of225
                                                                                     72
                                                                                      10of
                                                                                         ofPage
                                                                                            326
                                                                                             47 ID #:195




Updated Terms and Conditions Agreement

    Agreement,

II. CONTRACTOR'S OPERATIONS
  1. CONTRACTOR represents that he/she operates an
    independently established enterprise that provides
    delivery services, and that he/she satisfies all legal
    requirements necessary to perform the services
    contemplated by this Agreement. As an
    independent contractor/enterprise, CONTRACTOR
    shall be solely responsible for determining how to
    operate his/her business and how to perform the
    Contracted Services.
  2. CONTRACTOR agrees to fully perform the
    Contracted Services in a timely, efficient, safe, and
    lawful manner. DOORDASH shall have no right to,
    and shall not, control the manner, method or
    means CONTRACTOR uses to perform the
    Contracted Services. Instead, CONTRACTOR shall
    be solely responsible for determining the most
    effective, efficient, and safe manner to perform the
    Contracted Services, including determining the
     manner of pickup, delivery, and route selection.
  3. As an independent business enterprise,

    I have read, understand, and agree to the
    Independent Contractor Agreement


     Disagree                                                                                 Agree


                                                                                                           Page 34
            Case 2:17-cv-01496-BRO-SS
                     Case
                     Case3:19-cv-07646-JCS
                           4:18-cv-03395-PJH
                                         Document
                                             Document
                                             Document
                                                  19-2 1-1
                                                        18-1
                                                        FiledFiled
                                                              04/28/17
                                                               Filed
                                                                   11/20/19
                                                                     07/12/18
                                                                         PagePage
                                                                              36
                                                                              Page
                                                                                 of226
                                                                                    72
                                                                                     11of
                                                                                        ofPage
                                                                                           326
                                                                                            47 ID #:196




Updated Terms and Conditions Agreement

 3. As an independent business enterprise,
    CONTRACTOR retains the right to perform services
    (whether delivery services or other services) for
    others and to hold him/herself out to the general
    public as a separately established business. The
    parties recognize that they are or may be engaged
    in similar arrangements with others and nothing in
    this Agreement shall prevent CONTRACTOR or
    DOORDASH from doing business with others.
    DOORDASH does not have the right to restrict
    CONTRACTOR from performing services for other
    businesses, customers or consumers at any time,
    even if such business directly competes with
    DOORDASH, and even during the time
    CONTRACTOR is logged into the DOORDASH
    platform.
 4. CONTRACTOR is not required to purchase, lease,
    or rent any products, equipment or services from
    DOORDASH as a condition of doing business with
    DOORDASH or entering into this Agreement.
  5. CONTRACTOR agrees to immediately notify
    DOORDASH in writing at dasher@doordash.com if
    CONTRACTOR's right to control the manner or

    I have read, understand, and agree to the
    Independent Contractor Agreement


     Disagree                                                                                Agree


                                                                                                          Page 35
            Case 2:17-cv-01496-BRO-SS
                     Case
                     Case3:19-cv-07646-JCS
                           4:18-cv-03395-PJH
                                         Document
                                             Document
                                             Document
                                                  19-2 1-1
                                                        18-1
                                                        FiledFiled
                                                              04/28/17
                                                               Filed
                                                                   11/20/19
                                                                     07/12/18
                                                                         PagePage
                                                                              37
                                                                              Page
                                                                                 of227
                                                                                    72
                                                                                     12of
                                                                                        ofPage
                                                                                           326
                                                                                            47 ID #:197




Updated Terms and Conditions Agreement

    CONTRACTOR's right to control the manner or
    method he/she uses to perform services differs
    from the terms contemplated in this Section.

Ill. CONTRACTED SERVICES
  1. From time to time, the DOORDASH platform will
    notify CONTRACTOR of the opportunity to
    complete deliveries from restaurants or other
    businesses to consumers in accordance with
    orders placed by consumers through the
    DOOR DASH platform (each of these is referred to
    as a "Delivery Opportunity"). For each Delivery
    Opportunity accepted by CONTRACTOR
    ("Contracted Service"), CONTRACTOR agrees to
    retrieve the orders from restaurants or other
    businesses, ensure the order was accurately filled,
    and deliver the order to consumers in a safe and
    timely fashion. CONTRACTOR understands and
    agrees that the parameters of each Contracted
    Service are established by the consumer, not
    DOORDASH, and represent the end result desired,
    not the means by which CONTRACTOR is to
    accomplish the result. CONTRACTOR has the right

    I have read, understand, and agree to the
    Independent Contractor Agreement


     Disagree                                                                                Agree


                                                                                                          Page 36
               Case 2:17-cv-01496-BRO-SS
                        Case
                        Case3:19-cv-07646-JCS
                              4:18-cv-03395-PJH
                                            Document
                                                Document
                                                Document
                                                     19-2 1-1
                                                           18-1
                                                           FiledFiled
                                                                 04/28/17
                                                                  Filed
                                                                      11/20/19
                                                                        07/12/18
                                                                            PagePage
                                                                                 38
                                                                                 Page
                                                                                    of228
                                                                                       72
                                                                                        13of
                                                                                           ofPage
                                                                                              326
                                                                                               47 ID #:198




Updated Terms and Conditions Agreement

    accomplish the result. CONTRACTOR has the right
    to cancel, from time to time, a Contracted Service
    when, in the exercise of CONTRACTOR's
    reasonable discretion and business judgment, it is
    appropriate to do so. Notwithstanding the
    foregoing, CONTRACTOR agrees to maintain both
    a customer rating and a completion rate found
    here as of the date this Agreement becomes
    effective. Failure to satisfy this obligation
    constitutes a material breach of this Agreement,
    and DOORDASH shall have the right to terminate
    this Agreement and/or deactivate CONTRACTOR'S
    account.
 2. CONTRACTOR acknowledges that DOORDASH
    has discretion as to which, if any, Delivery
    Opportunity to offer, just as CONTRACTOR has the
    discretion whether and to what extent to accept
    any Delivery Opportunity.
 3. CONTRACTOR authorizes DOORDASH, during the
    course of a Contracted Service, to communicate
    with CONTRACTOR, consumer, and/or restaurant
    or other business to assist CONTRACTOR, to the
    extent permitted by CONTRACTOR, in facilitating

   I have read, understand, and agree to the
   Independent Contractor Agreement


    Disagree                                                                                    Agree


                                                                                                             Page 37
              Case 2:17-cv-01496-BRO-SS
                       Case
                       Case3:19-cv-07646-JCS
                             4:18-cv-03395-PJH
                                           Document
                                               Document
                                               Document
                                                    19-2 1-1
                                                          18-1
                                                          FiledFiled
                                                                04/28/17
                                                                 Filed
                                                                     11/20/19
                                                                       07/12/18
                                                                           PagePage
                                                                                39
                                                                                Page
                                                                                   of229
                                                                                      72
                                                                                       14of
                                                                                          ofPage
                                                                                             326
                                                                                              47 ID #:199




Updated Terms and Conditions Agreement

    extent permitted by CONTRACTOR, in facilitating
    deliveries. However, under no circumstances shall
    DOORDASH be authorized to control the manner
    or means by which CONTRACTOR performs
    delivery services.
 4. CONTRACTOR may use whatever payment
     method he/she chooses to purchase items to be
    delivered to consumers, including, but not limited
    to CONTRACTOR's personal credit or debit card,
    cash or a prepaid card. CONTRACTOR may use, for
    CONTRACTOR's convenience, the prepaid card
    solely for purchasing items to be delivered to
    consumers. If CONTRACTOR chooses to use
    his/her personal credit or debit card or cash,
    CONTRACTOR shall invoice DOORDASH on a
    weekly basis and DOORDASH agrees to pay all
    invoices within 10 days of receipt.
  5. In the event CONTRACTOR fails to fully perform
    any Contracted Service (a "Service Failure") due to
    CONTRACTOR's action or omission, CONTRACTOR
    shall forfeit all or part of the agreed upon fee for
    that service. If CONTRACTOR disputes
     responsibility for a Service Failure, the dispute shall

    I have read, understand, and agree to the
    Independent Contractor Agreement


     Disagree                                                                                  Agree


                                                                                                            Page 38
              Case 2:17-cv-01496-BRO-SS
                       Case
                       Case3:19-cv-07646-JCS
                             4:18-cv-03395-PJH
                                           Document
                                               Document
                                               Document
                                                    19-2 1-1
                                                          18-1
                                                          FiledFiled
                                                                04/28/17
                                                                 Filed
                                                                     11/20/19
                                                                       07/12/18
                                                                           PagePage
                                                                                40
                                                                                Page
                                                                                   of230
                                                                                      72
                                                                                       15of
                                                                                          ofPage
                                                                                             326
                                                                                              47 ID #:200




Updated Terms and Conditions Agreement

     responsibility for a Service Failure, the dispute shall
     be resolved pursuant to the "Payment Disputes"
     provision below.
  6. CONTRACTOR agrees to immediately notify
    DOORDASH in writing at dasher@doordash.com if
     CONTRACTOR's services or scope of work differ in
    any way from what is contemplated in this Section.

IV. RELATIONSHIP OF PARTIES
  1. The parties acknowledge and agree that this
    Agreement is between two co-equal, independent
     business enterprises that are separately owned
    and operated. The parties intend this Agreement to
     create the relationship of principal and
     independent contractor and not that of employer
     and employee. The parties are not employees,
    agents, joint venturers, or partners of each other
    for any purpose. Neither party shall have the right
    to bind the other by contract or otherwise except
     as specifically provided in this Agreement.
  2. DOORDASH shall not have the right to, and shall
     not, control the manner or the method of
    accomplishing Contracted Services to be

    I have read, understand, and agree to the
    Independent Contractor Agreement


     Disagree                                                                                  Agree


                                                                                                            Page 39
             Case 2:17-cv-01496-BRO-SS
                      Case
                      Case3:19-cv-07646-JCS
                            4:18-cv-03395-PJH
                                          Document
                                              Document
                                              Document
                                                   19-2 1-1
                                                         18-1
                                                         FiledFiled
                                                               04/28/17
                                                                Filed
                                                                    11/20/19
                                                                      07/12/18
                                                                          PagePage
                                                                               41
                                                                               Page
                                                                                  of231
                                                                                     72
                                                                                      16of
                                                                                         ofPage
                                                                                            326
                                                                                             47 ID #:201




Updated Terms and Conditions Agreement

    accomplishing Contracted Services to be
    performed by CONTRACTOR. The parties
    acknowledge and agree that those provisions of
    the Agreement reserving ultimate authority in
    DOORDASH have been inserted solely for the
    safety of consumers and other CONTRACTORS
    using the DOORDASH platform or to achieve
    compliance with federal, state, or local laws,
    regulations, and interpretations thereof.
  3. DOORDASH shall report all payments made to
    CONTRACTOR on a calendar year basis using an
    appropriate IRS Form 1099, if the volume of
    payments to CONTRACTOR qualify. CONTRACTOR
    agrees to report all such payments and any cash
    gratuities to the appropriate federal, state and local
    taxing authorities.

V. PAYMENT FOR SERVICES
  1. Unless notified otherwise by DOORDASH in writing
    or except as provided herein, CONTRACTOR will
    receive payment per accurate Contracted Service
    completed in the amount listed in the payment
    schedule for the relevant market, which you can

    I have read, understand, and agree to the
    Independent Contractor Agreement


     Disagree                                                                                 Agree


                                                                                                           Page 40
               Case 2:17-cv-01496-BRO-SS
                        Case
                        Case3:19-cv-07646-JCS
                              4:18-cv-03395-PJH
                                            Document
                                                Document
                                                Document
                                                     19-2 1-1
                                                           18-1
                                                           FiledFiled
                                                                 04/28/17
                                                                  Filed
                                                                      11/20/19
                                                                        07/12/18
                                                                            PagePage
                                                                                 42
                                                                                 Page
                                                                                    of232
                                                                                       72
                                                                                        17of
                                                                                           ofPage
                                                                                              326
                                                                                               47 ID #:202




Updated Terms and Conditions Agreement

     schedule for the relevant market, which you can
     view here. From time to time, DOORDASH may
     offer opportunities for CONTRACTOR to earn more
     money for performing Contracted Services at
     specified times or in specified locations. Nothing
     prevents the parties from negotiating a different
     rate of pay, and CONTRACTOR is free to accept or
     deny any such opportunities to earn different rates
     of pay.
 2. DOORDASH's online credit card software may
     permit consumers to add a gratuity to be paid to
     CONTRACTOR, and consumers can also pay a
     gratuity to CONTRACTOR in cash. CONTRACTOR
     shall retain 100% of any gratuity paid by the
     consumer, whether by cash or credit card.
     DOORDASH acknowledges it has no right to
     interfere with the amount of gratuity given by the
     consumer to the CONTRACTOR.
 3. DOORDASH will process payments made by
     consumers and transmit to CONTRACTOR via
     direct deposit on a weekly basis unless it notifies
     CONTRACTOR otherwise in writing.
  4. Notwithstanding the terms of Section V(1) - (3),

    I have read, understand, and agree to the
    Independent Contractor Agreement


     Disagree                                                                                   Agree


                                                                                                             Page 41
              Case 2:17-cv-01496-BRO-SS
                       Case
                       Case3:19-cv-07646-JCS
                             4:18-cv-03395-PJH
                                           Document
                                               Document
                                               Document
                                                    19-2 1-1
                                                          18-1
                                                          FiledFiled
                                                                04/28/17
                                                                 Filed
                                                                     11/20/19
                                                                       07/12/18
                                                                           PagePage
                                                                                43
                                                                                Page
                                                                                   of233
                                                                                      72
                                                                                       18of
                                                                                          ofPage
                                                                                             326
                                                                                              47 ID #:203




Updated Terms and Conditions Agreement

  4. Notwithstanding the terms of Section V(1) - (3),
     fulfillment orders placed directly with merchants
     rather than through the App or doordash.com
     ("Fulfillment Orders") may be subject to a different
     payment model. The current pay schedules offered
     for Fulfillment Orders in the relevant markets are
     reflected here. Nothing prevents the parties from
     negotiating a different rate of pay for a Fulfillment
     Order, and the CONTRACTOR is free to accept or
     reject Fulfillment Order opportunities. As with all
     Delivery Opportunities, CONTRACTOR shall retain
     100% of any gratuity paid by the consumer for a
     Fulfillment Order. DoorDash's software may not
     always include an option to add gratuity for
     Fulfillment Orders; however, consumers can pay a
     gratuity to CONTRACTOR in cash.
  5. From time to time, DOORDASH may offer various
     Dasher promotions or referral programs.
     CONTRACTOR agrees that he or she will not
     manipulate or abuse the referral programs or
     Dasher promotions by, among other things: (a)
     tampering with the location feature on his or her
     mobile phone; (b) collecting incentive or

    I have read, understand, and agree to the
    Independent Contractor Agreement


     Disagree                                                                                  Agree


                                                                                                            Page 42
             Case 2:17-cv-01496-BRO-SS
                      Case
                      Case3:19-cv-07646-JCS
                            4:18-cv-03395-PJH
                                          Document
                                              Document
                                              Document
                                                   19-2 1-1
                                                         18-1
                                                         FiledFiled
                                                               04/28/17
                                                                Filed
                                                                    11/20/19
                                                                      07/12/18
                                                                          PagePage
                                                                               44
                                                                               Page
                                                                                  of234
                                                                                     72
                                                                                      19of
                                                                                         ofPage
                                                                                            326
                                                                                             47 ID #:204




Updated Terms and Conditions Agreement

    mobile phone; (b) collecting incentive or
    promotional pay when not eligible to receive such
    pay under relevant policies; or, (c) creating multiple
    Dasher or consumer accounts. CONTRACTOR
    understands that engaging in this type of
    manipulation or abuse constitutes a material
    breach of this Agreement and may lead to
    deactivation of his or her account.

VI. PAYMENT DISPUTES
  1. CONTRACTOR's Failure: In the event there is a
    Service Failure, CONTRACTOR shall not be entitled
    to payment as described above (as determined in
    DOORDASH's reasonable discretion). Any
    withholding of payment shall be based upon proof
    provided by the consumer, restaurant or other
    business, CONTRACTOR, and any other party with
    information relevant to the dispute. DOORDASH
    shall make the initial determination as to whether a
    Service Failure was the result of CONTRACTOR's
    action/omission. CONTRACTOR shall have the right
    to challenge DOORDASH's determination through
    any legal means contemplated by this Agreement;

    I have read, understand, and agree to the
    Independent Contractor Agreement


     Disagree                                                                                 Agree


                                                                                                           Page 43
               Case 2:17-cv-01496-BRO-SS
                        Case
                        Case3:19-cv-07646-JCS
                              4:18-cv-03395-PJH
                                            Document
                                                Document
                                                Document
                                                     19-2 1-1
                                                           18-1
                                                           FiledFiled
                                                                 04/28/17
                                                                  Filed
                                                                      11/20/19
                                                                        07/12/18
                                                                            PagePage
                                                                                 45
                                                                                 Page
                                                                                    of235
                                                                                       72
                                                                                        20of
                                                                                           ofPage
                                                                                              326
                                                                                               47 ID #:205




Updated Terms and Conditions Agreement

    any legal means contemplated by this Agreement;
    however, CONTRACTOR shall notify DOORDASH in
    writing at dasher@doordash.com of the challenge
    and provide DOORDASH the opportunity to
    resolve the dispute. CONTRACTOR should include
    any documents or other information in support of
    his/her challenge.
 2. DOORDASH's Failure: In the event DOORDASH
    fails to remit payment in a timely or accurate
    manner, CONTRACTOR shall have the right to seek
    proper payment by any legal means contemplated
    by this Agreement and, should CONTRACTOR
    prevail, shall be entitled to recover reasonable
    costs incurred in pursuing proper payment,
    provided, however, CONTRACTOR shall first inform
    DOORDASH in writing at dasher@doordash.com of
    the failure and provide a reasonable opportunity to
    cure it.

EQUIPMENT AND EXPENSES
  1. CONTRACTOR represents that he/she has or can
    lawfully acquire all equipment, including vehicles
    and food hot bags ("Equipment") necessary for

    I have read, understand, and agree to the
    Independent Contractor Agreement


     Disagree                                                                                   Agree


                                                                                                             Page 44
             Case 2:17-cv-01496-BRO-SS
                      Case
                      Case3:19-cv-07646-JCS
                            4:18-cv-03395-PJH
                                          Document
                                              Document
                                              Document
                                                   19-2 1-1
                                                         18-1
                                                         FiledFiled
                                                               04/28/17
                                                                Filed
                                                                    11/20/19
                                                                      07/12/18
                                                                          PagePage
                                                                               46
                                                                               Page
                                                                                  of236
                                                                                     72
                                                                                      21of
                                                                                         ofPage
                                                                                            326
                                                                                             47 ID #:206




Updated Terms and Conditions Agreement

    and food hot bags ("Equipment") necessary for
    performing contracted services, and
    CONTRACTOR is solely responsible for ensuring
    that the vehicle used conforms to all vehicle laws
    pertaining to safety, equipment, inspection, and
    operational capability.
  2. CONTRACTOR agrees that he/she is responsible
    for all costs and expenses arising from
    CONTRACTOR's performance of Contracted
    Services, including, but not limited to, costs related
    to CONTRACTOR's Personnel (defined below) and
    Equipment. Except as otherwise required by law,
    CONTRACTOR assumes all risk of damage or loss
    to its Equipment.

VIII. PERSONNEL
  1. In order to perform any Contracted Services,
    CONTRACTOR must, for the safety of consumers
    on the DOORDASH platform, pass a background
    check administered by a third-party vendor, subject
    to CONTRACTOR's lawful consent. CONTRACTOR
    is not required to perform any Contracted Services
    personally, but may, to the extent permitted by law

    I have read, understand, and agree to the
    Independent Contractor Agreement


     Disagree                                                                                 Agree


                                                                                                           Page 45
            Case 2:17-cv-01496-BRO-SS
                     Case
                     Case3:19-cv-07646-JCS
                           4:18-cv-03395-PJH
                                         Document
                                             Document
                                             Document
                                                  19-2 1-1
                                                        18-1
                                                        FiledFiled
                                                              04/28/17
                                                               Filed
                                                                   11/20/19
                                                                     07/12/18
                                                                         PagePage
                                                                              47
                                                                              Page
                                                                                 of237
                                                                                    72
                                                                                     22of
                                                                                        ofPage
                                                                                           326
                                                                                            47 ID #:207




Updated Terms and Conditions Agreement

    personally, but may, to the extent permitted by law
    and subject to the terms of this Agreement, hire or
    engage others (as employees or subcontractors of
    CONTRACTOR) to perform all or some of the
    Contracted Services, provided any such
    employees or subcontractors meet all the
    requirements applicable to CONTRACTOR
    including, but not limited to, the background check
    requirements that CONTRACTOR must meet in
    order to perform Contracted Services. To the
    extent CONTRACTOR furnishes his/her own
    employees or subcontractors (collectively
    "Personnel"), CONTRACTOR shall be solely
    responsible for the direction and control of the
    Personnel it uses to perform all Contracted
    Services.
 2. CONTRACTOR assumes full and sole responsibility
    for the payment of all amounts due to his/her
    Personnel for work performed in relation to this
    Agreement, including all wages, benefits and
    expenses, if any, and for all required state and
    federal income tax withholdings, unemployment
    insurance contributions, and social security taxes

   I have read, understand, and agree to the
   Independent Contractor Agreement


    Disagree                                                                                 Agree


                                                                                                          Page 46
             Case 2:17-cv-01496-BRO-SS
                      Case
                      Case3:19-cv-07646-JCS
                            4:18-cv-03395-PJH
                                          Document
                                              Document
                                              Document
                                                   19-2 1-1
                                                         18-1
                                                         FiledFiled
                                                               04/28/17
                                                                Filed
                                                                    11/20/19
                                                                      07/12/18
                                                                          PagePage
                                                                               48
                                                                               Page
                                                                                  of238
                                                                                     72
                                                                                      23of
                                                                                         ofPage
                                                                                            326
                                                                                             47 ID #:208




Updated Terms and Conditions Agreement

    insurance contributions, and social security taxes
    as to CONTRACTOR and all Personnel employed
    by CONTRACTOR in the performance of
    Contracted Services under this Agreement.
    DOORDASH shall have no responsibility for any
    wages, benefits, expenses, or other payments due
    CONTRACTOR's Personnel, nor for income tax
    withholding, social security, unemployment
    insurance contributions, or other payroll taxes
    relating to CONTRACTOR or his/her Personnel.
    Neither CONTRACTOR nor his/her Personnel shall
    receive any wages, including vacation pay or
    holiday pay, from DOORDASH, nor shall they
    participate in or receive any other benefits, if any,
    available to DOORDASH's employees.
 3. Unless mandated by law, DOORDASH shall have
    no authority to withhold state or federal income
    taxes, social security taxes, unemployment
    insurance taxes/contributions, or any other local,
    state or federal tax on behalf of CONTRACTOR or
    his/her Personnel.
  4. CONTRACTOR and his/her Personnel shall not be
    required to wear a uniform or other clothing of any

    I have read, understand, and agree to the
    Independent Contractor Agreement


     Disagree                                                                                 Agree


                                                                                                           Page 47
            Case 2:17-cv-01496-BRO-SS
                     Case
                     Case3:19-cv-07646-JCS
                           4:18-cv-03395-PJH
                                         Document
                                             Document
                                             Document
                                                  19-2 1-1
                                                        18-1
                                                        FiledFiled
                                                              04/28/17
                                                               Filed
                                                                   11/20/19
                                                                     07/12/18
                                                                         PagePage
                                                                              49
                                                                              Page
                                                                                 of239
                                                                                    72
                                                                                     24of
                                                                                        ofPage
                                                                                           326
                                                                                            47 ID #:209




Updated Terms and Conditions Agreement

    required to wear a uniform or other clothing of any
    type bearing DOORDASH's name or logo.
  5. If CONTRACTOR uses the services of any
    Personnel to perform the Contracted Services,
    CONTRACTOR's Personnel must satisfy and
    comply with all of the terms of this Agreement,
    which CONTRACTOR must make enforceable by
    written agreement between CONTRACTOR and
    such Personnel. A copy of such written agreement
    must be provided to DOORDASH at least 7 days in
    advance of such Personnel performing the
    Contracted Services. The parties acknowledge that
    the sole purpose of this requirement is to ensure
    CONTRACTOR's compliance with the terms of this
    Agreement.

IX. INSURANCE
  1. CONTRACTOR agrees, as a condition of doing
    business with DOORDASH, that during the term of
    this Agreement, CONTRACTOR will maintain
    current insurance, in amounts and of types
    required by law to provide the Contracted
    Services, at his/her own expense. CONTRACTOR

    I have read, understand, and agree to the
    Independent Contractor Agreement


     Disagree                                                                                Agree


                                                                                                          Page 48
            Case 2:17-cv-01496-BRO-SS
                     Case
                     Case3:19-cv-07646-JCS
                           4:18-cv-03395-PJH
                                         Document
                                             Document
                                             Document
                                                  19-2 1-1
                                                        18-1
                                                        FiledFiled
                                                              04/28/17
                                                               Filed
                                                                   11/20/19
                                                                     07/12/18
                                                                         PagePage
                                                                              50
                                                                              Page
                                                                                 of240
                                                                                    72
                                                                                     25of
                                                                                        ofPage
                                                                                           326
                                                                                            47 ID #:210




Updated Terms and Conditions Agreement

    Services, at his/her own expense. CONTRACTOR
    acknowledges that failure to secure or maintain
    satisfactory insurance coverage shall be deemed a
    material breach of this Agreement and shall result
    in the termination of the Agreement and the loss of
    CONTRACTOR's right to receive Delivery
    Opportunities.
 2. NOTIFICATION OF COVERAGE: CONTRACTOR
    agrees to deliver to DOORDASH, upon request,
    current certificates of insurance as proof of
    coverage. CONTRACTOR agrees to provide
    updated certificates each time CONTRACTOR
    purchases, renews, or alters CONTRACTOR's
    insurance coverage. CONTRACTOR agrees to give
    DOORDASH at least thirty (30) days' prior written
    notice before cancellation of any insurance policy
    required by this Agreement.
 3. WORKERS' COMPENSATION/OCCUPATIONAL
   ACCIDENT INSURANCE: CONTRACTOR agrees
    that CONTRACTOR will not be eligible for workers'
    compensation benefits through DOORDASH, and
    instead, will be responsible for providing
    CONTRACTOR's own workers' compensation

   I have read, understand, and agree to the
   Independent Contractor Agreement


    Disagree                                                                                 Agree


                                                                                                          Page 49
             Case 2:17-cv-01496-BRO-SS
                      Case
                      Case3:19-cv-07646-JCS
                            4:18-cv-03395-PJH
                                          Document
                                              Document
                                              Document
                                                   19-2 1-1
                                                         18-1
                                                         FiledFiled
                                                               04/28/17
                                                                Filed
                                                                    11/20/19
                                                                      07/12/18
                                                                          PagePage
                                                                               51
                                                                               Page
                                                                                  of241
                                                                                     72
                                                                                      26of
                                                                                         ofPage
                                                                                            326
                                                                                             47 ID #:211




Updated Terms and Conditions Agreement

    CONTRACTOR's own workers' compensation
    insurance or occupational accident insurance, if
    permitted by Iaw.

X. INDEMNITY
  1. DOORDASH agrees to indemnify, protect and hold
    harmless CONTRACTOR from any and all claims,
    demands, damages, suits, losses, liabilities and
    causes of action arising directly from DOORDASH's
    actions arranging and offering the Contracted
    Services to CONTRACTOR.
  2. CONTRACTOR agrees to indemnify, protect and
    hold harmless DOORDASH, including all parent,
    subsidiary and/or affiliated companies, as well as
    its and their past and present successors, assigns,
    officers, owners, directors, agents, representatives,
    attorneys, and employees, from any and all claims,
    demands, damages, suits, losses, liabilities and
    causes of action arising directly or indirectly from,
    as a result of or in connection with, the actions of
    CONTRACTOR and/or his/her Personnel arising
    from the performance of delivery services under
    this Agreement, including personal injury or death

    I have read, understand, and agree to the
    Independent Contractor Agreement


     Disagree                                                                                 Agree


                                                                                                           Page 50
             Case 2:17-cv-01496-BRO-SS
                      Case
                      Case3:19-cv-07646-JCS
                            4:18-cv-03395-PJH
                                          Document
                                              Document
                                              Document
                                                   19-2 1-1
                                                         18-1
                                                         FiledFiled
                                                               04/28/17
                                                                Filed
                                                                    11/20/19
                                                                      07/12/18
                                                                          PagePage
                                                                               52
                                                                               Page
                                                                                  of242
                                                                                     72
                                                                                      27of
                                                                                         ofPage
                                                                                            326
                                                                                             47 ID #:212




Updated Terms and Conditions Agreement

    this Agreement, including personal injury or death
    to any person (including to CONTRACTOR and/or
    his/her Personnel), as well as any liability arising
    from CONTRACTOR's failure to comply with the
    terms of this Agreement. CONTRACTOR's
    obligations hereunder shall include the cost of
    defense, including attorneys' fees, as well as the
    payment of any final judgment rendered against or
    settlement agreed upon by DOORDASH or its
    parent, subsidiary and/or affiliated companies.
 3. CONTRACTOR agrees to indemnify, protect and
    hold harmless DOORDASH, including all parent,
    subsidiary, and/or affiliated companies, as well as
    its and their past and present successors, assigns,
    officers, owners, directors, agents, representatives,
    attorneys, and employees, from any and all tax
    liabilities and responsibilities for payment of all
    federal, state and local taxes, including, but not
    limited to all payroll taxes, self-employment taxes,
    workers compensation premiums, and any
    contributions imposed or required under federal,
    state and local laws, with respect to CONTRACTOR
    and CONTRACTOR's Personnel.

   I have read, understand, and agree to the
   Independent Contractor Agreement


    Disagree                                                                                  Agree


                                                                                                           Page 51
             Case 2:17-cv-01496-BRO-SS
                      Case
                      Case3:19-cv-07646-JCS
                            4:18-cv-03395-PJH
                                          Document
                                              Document
                                              Document
                                                   19-2 1-1
                                                         18-1
                                                         FiledFiled
                                                               04/28/17
                                                                Filed
                                                                    11/20/19
                                                                      07/12/18
                                                                          PagePage
                                                                               53
                                                                               Page
                                                                                  of243
                                                                                     72
                                                                                      28of
                                                                                         ofPage
                                                                                            326
                                                                                             47 ID #:213




Updated Terms and Conditions Agreement

    and CONTRACTOR's Personnel.
  4. CONTRACTOR shall be responsible for, indemnify
    and hold harmless DOORDASH, including all
    parent, subsidiary, and/or affiliated companies, as
    well as its and their past and present successors,
    assigns, officers, owners, directors, agents,
    representatives, attorneys, and employees, from all
    costs of CONTRACTOR's business, including, but
    not limited to, the expense and responsibility for
    any and all applicable insurance, local, state or
    federal licenses, permits, taxes, and assessments
    of any and all regulatory agencies, boards or
    municipalities.

XI. MUTUAL ARBITRATION PROVISION
  1. CONTRACTOR and DOORDASH mutually agree to
    resolve any justiciable disputes between them
    exclusively through final and binding arbitration
    instead of filing a lawsuit in court. This arbitration
    agreement is governed by the Federal Arbitration
    Act (9 U.S.C. §§ 1-16) ("FAA") and shall apply to any
    and all claims arising out of or relating to this
    Agreement, CONTRACTOR's classification as an

    I have read, understand, and agree to the
    Independent Contractor Agreement


     Disagree                                                                                 Agree


                                                                                                           Page 52
             Case 2:17-cv-01496-BRO-SS
                      Case
                      Case3:19-cv-07646-JCS
                            4:18-cv-03395-PJH
                                          Document
                                              Document
                                              Document
                                                   19-2 1-1
                                                         18-1
                                                         FiledFiled
                                                               04/28/17
                                                                Filed
                                                                    11/20/19
                                                                      07/12/18
                                                                          PagePage
                                                                               54
                                                                               Page
                                                                                  of244
                                                                                     72
                                                                                      29of
                                                                                         ofPage
                                                                                            326
                                                                                             47 ID #:214




Updated Terms and Conditions Agreement

    Agreement, CONTRACTOR's classification as an
    independent contractor, CONTRACTOR's provision
    of Contracted Services to consumers, the
    payments received by CONTRACTOR for providing
    services to consumers, the termination of this
    Agreement, and all other aspects of
    CONTRACTOR's relationship with DOORDASH,
    past, present or future, whether arising under
    federal, state or local statutory and/or common law,
    including without limitation harassment,
    discrimination or retaliation claims and claims
    arising under or related to the Civil Rights Act of
   1964 (or its state or local equivalents), Americans
    With Disabilities Act (or its state or local
    equivalents), Age Discrimination in Employment
    Act (or its state or local equivalents), Family
    Medical Leave Act (or its state or local equivalents),
    or Fair Labor Standards Act (or its state or local
    equivalents), state and local wage and hour laws,
    state and local statutes or regulations addressing
    the same or similar subject matters, and all other
    federal, state or local claims arising out of or
    relating to CONTRACTOR's relationship or the

   I have read, understand, and agree to the
   Independent Contractor Agreement


    Disagree                                                                                  Agree


                                                                                                           Page 53
                                         Case 2:17-cv-01496-BRO-SS
                                                  Case
                                                  Case3:19-cv-07646-JCS
                                                        4:18-cv-03395-PJH
                                                                      Document
                                                                          Document
                                                                          Document
                                                                               19-2 1-1
                                                                                     18-1
                                                                                     FiledFiled
                                                                                           04/28/17
                                                                                            Filed
                                                                                                11/20/19
                                                                                                  07/12/18
                                                                                                      PagePage
                                                                                                           55
                                                                                                           Page
                                                                                                              of245
                                                                                                                 72
                                                                                                                  30of
                                                                                                                     ofPage
                                                                                                                        326
                                                                                                                         47 ID #:215




 Updated Terms and Conditions Agreement

                   relating to CONTRACTOR's relationship or the
                   termination of that relationship with DOORDASH.
                   The parties expressly agree that this Agreement
                   shall be governed by the FAA even in the event
                   CONTRACTOR and/or DOORDASH are otherwise
                   exemptedfrom the FAA. Any disputes in this regard
                   shall be resolved exclusively by an arbitrator. In the
                   event, but only in the event, the arbitrator
                   determines the FAA does not apply, the state law
                   governing arbitration agreements in the state in
                   which the CONTRACTOR operates shall apply.

PENDING CLAIM EXCLUSION: This Mutual Arbitration
Agreement, including the Class Action Waiver (below),
does not apply to the lawsuit titled Edwards v. DoorDash,
Inc. - Case No. 4:16-cv-02255, United States District
Court for the Southern District of Texas - Houston
Division ("Edwards Lawsuit'1, which asserts wage and
hour claims related to employment status. Rather,
regardless of whether CONTRACTOR opts out of this
Mutual Arbitration Agreement, any prior arbitration
agreement between CONTRACTOR and DOORDASH that
would otherwise cover the claims in the Edwards Lawsuit
• • •: 11   - -   --- -   : .- : -- C. . I I .C -     .... -   -   -   .- -I     - .C.C -     -..&.   -   -    ..a. -   ..a.. I-   - ..a. - - - -



                  I have read, understand, and agree to the
                  Independent Contractor Agreement


                     Disagree                                                                                               Agree


                                                                                                                                                    Page 54
                 Case 2:17-cv-01496-BRO-SS
                          Case
                          Case3:19-cv-07646-JCS
                                4:18-cv-03395-PJH
                                              Document
                                                  Document
                                                  Document
                                                       19-2 1-1
                                                             18-1
                                                             FiledFiled
                                                                   04/28/17
                                                                    Filed
                                                                        11/20/19
                                                                          07/12/18
                                                                              PagePage
                                                                                   56
                                                                                   Page
                                                                                      of246
                                                                                         72
                                                                                          31of
                                                                                             ofPage
                                                                                                326
                                                                                                 47 ID #:216




Updated Terms and Conditions Agreement

would otherwise cover the claims in the Edwards Lawsuit
will remain in full force and effect as to that case,
including withoutlimitation anY. class and/or collective
action waiver (entitled "Class Action Waiver" or
otherwise)., regardless of anY. other grovision of Section
XI.

      2. If either CONTRACTOR or DOORDASH wishes to
        initiate arbitration, the initiating party must notify
        the other party in writing via certified mail, return
        receipt requested, or hand delivery within the
        applicable statute of limitations period. This
        demand for arbitration must include (1) the name
        and address of the party seeking arbitration, (2) a
        statement of the legal and factual basis of the
        claim, and (3) a description of the remedy sought.
        Any demand for arbitration by CONTRACTOR must
        be delivered to General Counsel, 116 New
        Montgomery Street,                              4th        Floor, San Francisco,
        California 94105.
      3. Class Action Waiver. CONTRACTOR and
        DOORDASH mutually agree that by entering into
        this agreement to arbitrate, both waive their right
        to have any dispute or claim brouqht, heard or

        I have read, understand, and agree to the
        Independent Contractor Agreement


         Disagree                                                                                 Agree


                                                                                                               Page 55
             Case 2:17-cv-01496-BRO-SS
                      Case
                      Case3:19-cv-07646-JCS
                            4:18-cv-03395-PJH
                                          Document
                                              Document
                                              Document
                                                   19-2 1-1
                                                         18-1
                                                         FiledFiled
                                                               04/28/17
                                                                Filed
                                                                    11/20/19
                                                                      07/12/18
                                                                          PagePage
                                                                               57
                                                                               Page
                                                                                  of247
                                                                                     72
                                                                                      32of
                                                                                         ofPage
                                                                                            326
                                                                                             47 ID #:217




Updated Terms and Conditions Agreement

    to have any dispute or claim brought, heard or
    arbitrated as, or to participate in, a class action,
    collective action and/or representative action, and
    an arbitrator shall not have any authority to hear or
    arbitrate any class, collective or representative
    action ("Class Action Waiver"). Notwithstanding any
    other clause contained in this Agreement or the
    AAA Rules, as defined below, any claim that all or
    part of this Class Action Waiver is unenforceable,
    unconscionable, void or voidable may be
    determined only by a court of competent
   jurisdiction and not by an arbitrator. In any case in
    which (1) the dispute is filed as a class, collective, or
    representative action and (2) there is a final judicial
    determination that all or part of the Class Action
    Waiver is unenforceable, the class, collective
    and/or representative action to that extent must be
    litigated in a civil court of competent jurisdiction,
    but the portion of the Class Action Waiver that is
    enforceable shall be enforced in arbitration.
    Notwithstanding any other clause contained in this
    Agreement or the AAA Rules, as defined below,
    any claim that all or part of this Class Action Waiver

   I have read, understand, and agree to the
   Independent Contractor Agreement


    Disagree                                                                                  Agree


                                                                                                           Page 56
             Case 2:17-cv-01496-BRO-SS
                      Case
                      Case3:19-cv-07646-JCS
                            4:18-cv-03395-PJH
                                          Document
                                              Document
                                              Document
                                                   19-2 1-1
                                                         18-1
                                                         FiledFiled
                                                               04/28/17
                                                                Filed
                                                                    11/20/19
                                                                      07/12/18
                                                                          PagePage
                                                                               58
                                                                               Page
                                                                                  of248
                                                                                     72
                                                                                      33of
                                                                                         ofPage
                                                                                            326
                                                                                             47 ID #:218




Updated Terms and Conditions Agreement

    any claim that all or part of this Class Action Waiver
    is unenforceable, unconscionable, void or voidable
     may be determined only by a court of competent
    jurisdiction and not by an arbitrator. All other
    disputes with respect to whether this Mutual
    Arbitration Provision is unenforceable,
     unconscionable, applicable, valid, void or voidable
    shall be determined exclusively by an arbitrator,
    and not by any court.
  4. CONTRACTOR agrees and acknowledges that
    entering into this arbitration agreement does not
    change CONTRACTOR's status as an independent
    contractor in fact and in law, that CONTRACTOR is
    not an employee of DOORDASH or its customers
    and that any disputes in this regard shall be
    subject to arbitration as provided in this
    agreement.
  5. Any arbitration shall be governed by the American
    Arbitration Association Commercial Arbitration
    Rules ("AAA Rules"), except as follows:
        a. The arbitration shall be heard by one
           arbitrator selected in accordance with the
           AAA Rules. The Arbitrator shall be an

    I have read, understand, and agree to the
    Independent Contractor Agreement


     Disagree                                                                                 Agree


                                                                                                           Page 57
           Case 2:17-cv-01496-BRO-SS
                    Case
                    Case3:19-cv-07646-JCS
                          4:18-cv-03395-PJH
                                        Document
                                            Document
                                            Document
                                                 19-2 1-1
                                                       18-1
                                                       FiledFiled
                                                             04/28/17
                                                              Filed
                                                                  11/20/19
                                                                    07/12/18
                                                                        PagePage
                                                                             59
                                                                             Page
                                                                                of249
                                                                                   72
                                                                                    34of
                                                                                       ofPage
                                                                                          326
                                                                                           47 ID #:219




Updated Terms and Conditions Agreement

         AAA Rules. The Arbitrator shall be an
         attorney with experience in the law
         underlying the dispute.
      b. If the parties cannot otherwise agree on a
         location for the arbitration, the arbitration
         shall take place within 45 miles of
         CONTRACTOR's residence as of the
         effective date of this Agreement.
      c. Unless applicable law provides otherwise, as
         determined by the Arbitrator, the parties
         agree that DOOR DASH shall pay all of the
         Arbitrator's fees and costs.
      d. The Arbitrator may issue orders (including
         subpoenas to third parties) allowing the
         parties to conduct discovery sufficient to
         allow each party to prepare that party's
         claims and/or defenses, taking into
         consideration that arbitration is designed to
         be a speedy and efficient method for
         resolving disputes.
      e. Except as provided in the Class Action
         Waiver, the Arbitrator may award all
         remedies to which a party is entitled under

   I have read, understand, and agree to the
   Independent Contractor Agreement


    Disagree                                                                                Agree


                                                                                                         Page 58
           Case 2:17-cv-01496-BRO-SS
                    Case
                    Case3:19-cv-07646-JCS
                          4:18-cv-03395-PJH
                                        Document
                                            Document
                                            Document
                                                 19-2 1-1
                                                       18-1
                                                       FiledFiled
                                                             04/28/17
                                                              Filed
                                                                  11/20/19
                                                                    07/12/18
                                                                        PagePage
                                                                             60
                                                                             Page
                                                                                of250
                                                                                   72
                                                                                    35of
                                                                                       ofPage
                                                                                          326
                                                                                           47 ID #:220




Updated Terms and Conditions Agreement

         remedies to which a party is entitled under
         applicable law and which would otherwise
         be available in a court of law, but shall not
         be empowered to award any remedies that
         would not have been available in a court of
         law for the claims presented in arbitration.
         The Arbitrator shall apply the state or federal
         substantive law, or both, as is applicable.
      f. The Arbitrator may hear motions to dismiss
         and/or motions for summary judgment and
         will apply the standards of the Federal Rules
         of Civil Procedure governing such motions.
      g. The Arbitrator's decision or award shall be in
         writing with findings of fact and conclusions
         of law.
      h. The Arbitrator may issue orders to protect
         the confidentiality of proprietary information,
         trade secrets, or other sensitive information.
         Subject to the discretion of the Arbitrator or
         agreement of the parties, any person having
         a direct interest in the arbitration may attend
         the arbitration hearing. The Arbitrator may
         exclude any non-party from any part of the

   I have read, understand, and agree to the
   Independent Contractor Agreement


    Disagree                                                                                Agree


                                                                                                         Page 59
             Case 2:17-cv-01496-BRO-SS
                      Case
                      Case3:19-cv-07646-JCS
                            4:18-cv-03395-PJH
                                          Document
                                              Document
                                              Document
                                                   19-2 1-1
                                                         18-1
                                                         FiledFiled
                                                               04/28/17
                                                                Filed
                                                                    11/20/19
                                                                      07/12/18
                                                                          PagePage
                                                                               61
                                                                               Page
                                                                                  of251
                                                                                     72
                                                                                      36of
                                                                                         ofPage
                                                                                            326
                                                                                             47 ID #:221




Updated Terms and Conditions Agreement

           exclude any non-party from any part of the
          hearing.
        i. Either CONTRACTOR or DOORDASH may
          apply to a court of competent jurisdiction for
          temporary or preliminary injunctive relief on
          the ground that without such relief the
          arbitration provided in this paragraph may
          be rendered ineffectual.

 6. Nothing in this Mutual Arbitration Provision
    prevents you from making a report to or filing a
    claim or charge with the Equal Employment
    Opportunity Commission, U.S. Department of
    Labor, U.S. Securities and Exchange Commission,
    National Labor Relations Board, or Office of
    Federal Contract Compliance Programs. Nothing in
    this Mutual Arbitration Provision prevents the
    investigation by a government agency of any
    report, claim or charge otherwise covered by this
    Mutual Arbitration Provision. This Mutual
    Arbitration Provision also does not prevent federal
    administrative agencies from adjudicating claims
    and awarding remedies based on those claims,
    even if the claims would otherwise be covered bv

   I have read, understand, and agree to the
   Independent Contractor Agreement


    Disagree                                                                                  Agree


                                                                                                           Page 60
             Case 2:17-cv-01496-BRO-SS
                      Case
                      Case3:19-cv-07646-JCS
                            4:18-cv-03395-PJH
                                          Document
                                              Document
                                              Document
                                                   19-2 1-1
                                                         18-1
                                                         FiledFiled
                                                               04/28/17
                                                                Filed
                                                                    11/20/19
                                                                      07/12/18
                                                                          PagePage
                                                                               62
                                                                               Page
                                                                                  of252
                                                                                     72
                                                                                      37of
                                                                                         ofPage
                                                                                            326
                                                                                             47 ID #:222




Updated Terms and Conditions Agreement
    even it the claims would otherwise be covered by
    this Mutual Arbitration Provision. Nothing in this
    Mutual Arbitration Provision prevents or excuses a
    party from satisfying any conditions precedent
    and/or exhausting administrative remedies under
    applicable law before bringing a claim in
    arbitration. DOORDASH will not retaliate against
    CONTRACTOR for filing a claim with an
    administrative agency or for exercising rights
    (individually or in concert with others) under
    Section 7 of the National Labor Relations Act.
    Disputes between the parties that may not be
    subject to predispute arbitration agreement,
    including as provided by an Act of Congress or
    lawful, enforceable Executive Order, are excluded
    from the coverage of this Mutual Arbitration
    Provision.
  7. The AAA Rules may be found at www.adr.org or by
    searching for "AAA Commercial Arbitration Rules"
    using a service such as www.google.com or
    www.bing.com or by asking DOORDASH's General
    Counsel to provide a copy.
 8. CONTRACTOR's Right to Ogt Out of Arbitration
    -  ..     .. .     -.  •       • •          . .
    I have read, understand, and agree to the
    Independent Contractor Agreement


     Disagree                                                                                 Agree


                                                                                                           Page 61
            Case 2:17-cv-01496-BRO-SS
                     Case
                     Case3:19-cv-07646-JCS
                           4:18-cv-03395-PJH
                                         Document
                                             Document
                                             Document
                                                  19-2 1-1
                                                        18-1
                                                        FiledFiled
                                                              04/28/17
                                                               Filed
                                                                   11/20/19
                                                                     07/12/18
                                                                         PagePage
                                                                              63
                                                                              Page
                                                                                 of253
                                                                                    72
                                                                                     38of
                                                                                        ofPage
                                                                                           326
                                                                                            47 ID #:223




Updated Terms and Conditions Agreement

 8. CONTRACTOR's Right to OP-t Out of Arbitration
    Provision. Arbitration is not a mandatory
    condition of CONTRACTOR's contractual
    relationship with DOORDASH, and therefore
    CONTRACTOR may submit a statement notifying
    DOORDASH that CONTRACTOR wishes to opt
    out and not be subject to this MUTUAL
   ARBITRATION PROVISION. In order to opt out,
    CONTRACTOR must notify DOORDASH of
    CONTRACTOR's intention to opt out by sending an
    email to dasheroptout@doordash .com stating
    CONTRACTOR's intention to opt out. In order to be
    effective, CONTRACTOR's opt out notice must be
    provided within 30 days of the effective date of this
    Agreement. If CONTRACTOR opts out as provided
    in this paragraph, CONTRACTOR will not be
    subject to any adverse action from DOORDASH as
    a consequence of that decision and he/she may
    pursue available legal remedies without regard to
    this Mutual Arbitration Provision. If CONTRACTOR
    does not opt out within 30 days of the effective
    date of this Agreement, CONTRACTOR and
    DOORDASH shall be deemed to have agreed to

   I have read, understand, and agree to the
   Independent Contractor Agreement


    Disagree                                                                                 Agree


                                                                                                          Page 62
               Case 2:17-cv-01496-BRO-SS
                        Case
                        Case3:19-cv-07646-JCS
                              4:18-cv-03395-PJH
                                            Document
                                                Document
                                                Document
                                                     19-2 1-1
                                                           18-1
                                                           FiledFiled
                                                                 04/28/17
                                                                  Filed
                                                                      11/20/19
                                                                        07/12/18
                                                                            PagePage
                                                                                 64
                                                                                 Page
                                                                                    of254
                                                                                       72
                                                                                        39of
                                                                                           ofPage
                                                                                              326
                                                                                               47 ID #:224




Updated Terms and Conditions Agreement

     DOORDASH shall be deemed to have agreed to
     this Mutual Arbitration Provision. CONTRACTOR
     has the right to consult with counsel of
     CONTRACTOR's choice concerning this Mutual
     Arbitration Provision (or any other provision of this
     Agreement.
  9. Subject to the Pending Claim Exclusion in Section
     Xl(1) above, this arbitration agreement is the full
     and complete agreement relating to the formal
     resolution of disputes covered by this arbitration
     agreement. In the event any portion of this
     arbitration agreement is deemed unenforceable,
     the remainder of this arbitration agreement will be
     enforceable. The award issued by the Arbitrator
     may be entered in any court of competent
    ju ris diction.

XII. TERMINATION OF AGREEMENT
  1. CONTRACTOR may terminate this Agreement
     upon seven (7) days written notice. DOORDASH
     may terminate this Agreement and deactivate
     CONTRACTOR'S Dasher account only for the
     reasons set forth in the DOORDASH Deactivation

    I have read, understand, and agree to the
    Independent Contractor Agreement


     Disagree                                                                                   Agree


                                                                                                             Page 63
             Case 2:17-cv-01496-BRO-SS
                      Case
                      Case3:19-cv-07646-JCS
                            4:18-cv-03395-PJH
                                          Document
                                              Document
                                              Document
                                                   19-2 1-1
                                                         18-1
                                                         FiledFiled
                                                               04/28/17
                                                                Filed
                                                                    11/20/19
                                                                      07/12/18
                                                                          PagePage
                                                                               65
                                                                               Page
                                                                                  of255
                                                                                     72
                                                                                      40of
                                                                                         ofPage
                                                                                            326
                                                                                             47 ID #:225




Updated Terms and Conditions Agreement

    reasons set forth in the DOORDASH Deactivation
    Policy, or for a material breach of this Agreement.
    Notwithstanding any other provision in this
    Agreement, the DOORDASH Deactivation Policy is
    subject to change. DOORDASH shall provide
    notice of any such changes to CONTRACTOR via
    e-mail. Changes to the Deactivation Policy shall be
    effective and binding on the parties upon
    CONTRACTOR's continued use of the DOOR DASH
    platform following DOORDASH's e-mail notice of
    such changes.
  2. CONTRACTOR's and DOORDASH's obligations and
    rights arising under the Mutual Arbitration Provision
    of this Agreement shall survive termination of this
    Agreement. Notwithstanding any other provision in
    this Agreement, the Deactivation Policy is subject
    to change; such changes shall be effective and
    binding on the parties upon DOORDASH'S
    provision of notice to CONTRACTOR via e-mail.

XIII. ENTIRE AGREEMENT,
TRANSFERABILITY, AND WAIVER
  1. This Agreement shall constitute the entire

    I have read, understand, and agree to the
    Independent Contractor Agreement


     Disagree                                                                                 Agree


                                                                                                           Page 64
             Case 2:17-cv-01496-BRO-SS
                      Case
                      Case3:19-cv-07646-JCS
                            4:18-cv-03395-PJH
                                          Document
                                              Document
                                              Document
                                                   19-2 1-1
                                                         18-1
                                                         FiledFiled
                                                               04/28/17
                                                                Filed
                                                                    11/20/19
                                                                      07/12/18
                                                                          PagePage
                                                                               66
                                                                               Page
                                                                                  of256
                                                                                     72
                                                                                      41of
                                                                                         ofPage
                                                                                            326
                                                                                             47 ID #:226




Updated Terms and Conditions Agreement

  1. This Agreement shall constitute the entire
    agreement and understanding between the parties
    with respect to the subject matter of this
    Agreement and shall not be modified, altered,
    changed or amended in any respect, unless in
    writing and signed by both parties. Before
    accepting any modifications, alterations, changes
    or amendments, CONTRACTOR shall have the
    right to discuss any proposed changes with
    DOORDASH and consider whether to continue
    his/her contractual relationship with DOORDASH.
    Subject to the Pending Claim Exclusion in Section
    Xl(1) above, this Agreement supersedes any prior
    contract between the parties. To the extent
    DOORDASH's consumer facing Terms and
    Conditions Agreement (or updated consumer
    facing Terms and Conditions Agreement, if
    applicable) is inconsistent or conflicts with this
    Agreement, this Agreement controls. This
    Agreement may not be assigned by either party
    without written consent of the other and shall be
    binding upon the parties hereto, including their
    heirs and successors, provided, however, that

    I have read, understand, and agree to the
    Independent Contractor Agreement


     Disagree                                                                                 Agree


                                                                                                           Page 65
               Case 2:17-cv-01496-BRO-SS
                        Case
                        Case3:19-cv-07646-JCS
                              4:18-cv-03395-PJH
                                            Document
                                                Document
                                                Document
                                                     19-2 1-1
                                                           18-1
                                                           FiledFiled
                                                                 04/28/17
                                                                  Filed
                                                                      11/20/19
                                                                        07/12/18
                                                                            PagePage
                                                                                 67
                                                                                 Page
                                                                                    of257
                                                                                       72
                                                                                        42of
                                                                                           ofPage
                                                                                              326
                                                                                               47 ID #:227




Updated Terms and Conditions Agreement

    heirs and successors, provided, however, that
    DOORDASH may assign its rights and obligations
    under this Agreement to an affiliate of DOORDASH
     or any successor(s) to its business and/or
    purchaser of substantially all of its stock or assets.
    References in this Agreement to DOORDASH shall
    be deemed to include such successor(s).
  2. The failure of DOORDASH or CONTRACTOR in any
    instance to insist upon a strict performance of the
    terms of this Agreement or to exercise any option
    herein, shall not be construed as a waiver or
    relinquishment of such term or option and such
    term or option shall continue in full force and
     effect.

XIV. MISCELLANEOUS
  1. CAPTIONS: Captions appearing in this Agreement
    are for convenience only and do not in any way
    limit, amplify, modify, or otherwise affect the terms
    and provisions of this Agreement.
  2. SEVERABILITY Clause: Except as specifically
     provided in Section XI, if any part of this
    Agreement is declared unlawful or unenforceable,

    I have read, understand, and agree to the
    Independent Contractor Agreement


     Disagree                                                                                   Agree


                                                                                                             Page 66
             Case 2:17-cv-01496-BRO-SS
                      Case
                      Case3:19-cv-07646-JCS
                            4:18-cv-03395-PJH
                                          Document
                                              Document
                                              Document
                                                   19-2 1-1
                                                         18-1
                                                         FiledFiled
                                                               04/28/17
                                                                Filed
                                                                    11/20/19
                                                                      07/12/18
                                                                          PagePage
                                                                               68
                                                                               Page
                                                                                  of258
                                                                                     72
                                                                                      43of
                                                                                         ofPage
                                                                                            326
                                                                                             47 ID #:228




Updated Terms and Conditions Agreement

    Agreement is declared unlawful or unenforceable,
    the remainder of this Agreement shall remain in full
    force and effect.
 3. GOVERNING LAW: Except for the Mutual
    Arbitration Provision above, which is governed by
    the Federal Arbitration Act, the choice of law for
    interpretation of this Agreement, and the right of
    the parties hereunder, as well as substantive
    interpretation of claims asserted pursuant to
    Section XI, shall be the rules of law of the state in
    which CONTRACTOR performs the majority of the
    services covered by this Agreement.
 4. NOTICE AND OPPORTUNITY TO CURE:
    CONTRACTOR agrees to notify DOORDASH in
    writing at dasher@doordash.com of any breach or
    perceived breach of this Agreement, of any claim
    arising out of or related to this Agreement, or of
    any claim that CONTRACTOR's services or scope
    of work differ in any way from what is
    contemplated in this Agreement, including but not
    limited to the terms in Sections II (Contractor's
    Operations) and Ill (Contractor's Services), or if the
    relationship of the parties differs from the terms

   I have read, understand, and agree to the
   Independent Contractor Agreement


    Disagree                                                                                  Agree


                                                                                                           Page 67
                    Case 2:17-cv-01496-BRO-SS
                             Case
                             Case3:19-cv-07646-JCS
                                   4:18-cv-03395-PJH
                                                 Document
                                                     Document
                                                     Document
                                                          19-2 1-1
                                                                18-1
                                                                FiledFiled
                                                                      04/28/17
                                                                       Filed
                                                                           11/20/19
                                                                             07/12/18
                                                                                 PagePage
                                                                                      69
                                                                                      Page
                                                                                         of259
                                                                                            72
                                                                                             44of
                                                                                                ofPage
                                                                                                   326
                                                                                                    47 ID #:229




Updated Terms and Conditions Agreement
    -''-'-LIVI I   .,,1,    .JI I U I I       IJ\..,    LI I\..,     I Ul'-.J          VI      IUVV         VI    LI I ' -   .JLUL\..,   111



    which CONTRACTOR performs the majority of the
    services covered by this Agreement.
 4. NOTICE AND OPPORTUNITY TO CURE:
    CONTRACTOR agrees to notify DOORDASH in
    writing at dasher@doordash.com of any breach or
    perceived breach of this Agreement, of any claim
    arising out of or related to this Agreement, or of
    any claim that CONTRACTOR's services or scope
    of work differ in any way from what is
    contemplated in this Agreement, including but not
    limited to the terms in Sections II (Contractor's
    Operations) and Ill (Contractor's Services), or if the
    relationship of the parties differs from the terms
    contemplated in Section IV (Relationship of
    Parties).
  5. PRIVACY POLICY: CONTRACTOR represents and
    warrants that he or she has reviewed and
    understands DOORDASH'S Dasher Privacy
    Statement, which can be found here. By using the
    Dasher Services, you consent to all actions taken
    by DOORDASH with respect to your information in
    accordance with the Dasher Privacy Statement.


    I have read, understand, and agree to the
    Independent Contractor Agreement


     Disagree                                                                                        Agree


                                                                                                                                               Page 68
                    Case 2:17-cv-01496-BRO-SS
                             Case
                             Case3:19-cv-07646-JCS
                                   4:18-cv-03395-PJH
                                                 Document
                                                     Document
                                                     Document
                                                          19-2 1-1
                                                                18-1
                                                                FiledFiled
                                                                      04/28/17
                                                                       Filed
                                                                           11/20/19
                                                                             07/12/18
                                                                                 PagePage
                                                                                      70
                                                                                      Page
                                                                                         of260
                                                                                            72
                                                                                             45of
                                                                                                ofPage
                                                                                                   326
                                                                                                    47 ID #:230




Updated Terms and Conditions Agreement
    -''-'-LIVI I   .,,1,    .JI I U I I       IJ\..,    LI I\..,     I Ul'-.J          VI      IUVV         VI    LI I ' -   .JLUL\..,   111



    which CONTRACTOR performs the majority of the
    services covered by this Agreement.
 4. NOTICE AND OPPORTUNITY TO CURE:
    CONTRACTOR agrees to notify DOORDASH in
    writing at dasher@doordash.com of any breach or
    perceived breach of this Agreement, of any claim
    arising out of or related to this Agreement, or of
    any claim that CONTRACTOR's services or scope
    of work differ in any way from what is
    contemplated in this Agreement, including but not
    limited to the terms in Sections II (Contractor's
    Operations) and Ill (Contractor's Services), or if the
    relationship of the parties differs from the terms
    contemplated in Section IV (Relationship of
    Parties).
  5. PRIVACY POLICY: CONTRACTOR represents and
    warrants that he or she has reviewed and
    understands DOORDASH'S Dasher Privacy
    Statement, which can be found here. By using the
    Dasher Services, you consent to all actions taken
    by DOORDASH with respect to your information in
    accordance with the Dasher Privacy Statement.


    I have read, understand, and agree to the
    Independent Contractor Agreement


     Disagree                                                                                        Agree


                                                                                                                                               Page 69
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 261 of 326




              Exhibit
                D
                Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 262 of 326




From:                           AAA Heather Santo <heathersanto@adr.org>
Sent:                           Thursday, October 03, 2019 7:40 AM
To:                             Warren Postman; Sean Duddy; Ashley Keller; Justin Griffin; Lipshutz, Joshua S.; Holecek,
                                Michael; AAA Heather Santo
Subject:                        4,000 Individuals v. DoorDash, Inc.
Attachments:                    Wire Transfer Information.pdf


                                                 [EXTERNAL EMAIL]


Dear Counsel,

This will acknowledge receipt on September 27, 2019 of 4,000 individual Demands for Arbitration alleging
claims against DoorDash, Inc. Upon review of the documents, the AAA’s Commercial Arbitration Rules and
Mediation Procedures and the Employment/Workplace Fee Schedule shall apply to these disputes. We have
assigned AAA Case # 01-19-0003-0832 to these matters. Please note all individual arbitrations will be assigned
their own case numbers upon receipt of Respondent’s portion of filing fees.

Pursuant to the Employment/Workplace Fee Schedule a filing fee of $300.00 is due from the individuals when
claims are filed, unless the agreement provides that the individual pay less. A fee of $1,900.00 per case is due
from the company, unless the agreement provides that the company pay more.

Claimants have met their filing fee requirements. Accordingly, we request that the company pay its share of the
fees in the amount of $7,600,000.00 ($1,900.00 for 4,000 cases) on or before October 24, 2019.

Payment may be submitted via check, wire transfer or credit card. Attached are the AAA Wire Transfer
instructions. If paying by check, please reference the above case number, and mail your payment to:

Attention: Larry Allston
American Arbitration Association
13727 Noel Road, Suite 700
Dallas, TX 75240

If you wish to pay by credit card, please contact me directly and I will provide an AAA Paylink.

Please note: no answering statement or counterclaim is due at this time. The AAA will notify the parties of the
response deadlines when all fees have been received.

Should you have any questions, please do not hesitate to contact me.

Sincerely,



             Heather Santo



                                                          1
                      Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 263 of 326

               American Arbitration Association

               1301 Atwood Ave, Suite 211N, Johnston, RI 02919
               T: 401 431 4703 F: 401 435 6529 E: heathersanto@adr.org
               adr.org | icdr.org | aaamediation.org

The information in this transmittal (including attachments, if any) is privileged and/or confidential and is intended only for the recipient(s) listed above. Any review,
use, disclosure, distribution or copying of this transmittal is prohibited except by or on behalf of the intended recipient. If you have received this transmittal in error,
please notify me immediately by reply email and destroy all copies of the transmittal. Thank you.




                                                                                       2
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 264 of 326




              Exhibit
                E
               Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 265 of 326




From:                               Holecek, Michael <MHolecek@gibsondunn.com>
Sent:                               Wednesday, October 16, 2019 10:19 AM
To:                                 AAA Heather Santo; Warren Postman; Sean Duddy; Ashley Keller; Justin Griffin;
                                    Lipshutz, Joshua S.
Subject:                            RE: 4,000 Individuals v. DoorDash, Inc.


                                                     [EXTERNAL EMAIL]




Dear Ms. Santo,

On behalf of DoorDash, I write to request a 2‐week extension on the October 24, 2019, filing‐fee deadline AAA has set
for the matter of 4,000 Individuals v. DoorDash, Inc. We request the extension because we need more time to review
the arbitration demand, analyze its compliance with DoorDash’s arbitration agreement, and research company records
to try to identify the 4,000 claimants who are purportedly asserting claims. In the past, AAA has extended the filing‐fee
deadlines to provide DoorDash sufficient time to identify claimants and obtain the necessary approvals for large
payments. Indeed, Claimants’ counsel consented to a two‐week extension last week with respect to a smaller filing fee.

Thank you for your consideration.



Michael J. Holecek

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 South Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7018 • Fax +1 213.229.6018
MHolecek@gibsondunn.com • www.gibsondunn.com
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 266 of 326




              Exhibit
                F
                  Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 267 of 326




From:                                     Warren Postman <wdp@kellerlenkner.com>
Sent:                                     Wednesday, October 16, 2019 10:55 AM
To:                                       Holecek, Michael; AAA Heather Santo; Sean Duddy; Ashley Keller; Justin Griffin;
                                          Lipshutz, Joshua S.
Subject:                                  Re: 4,000 Individuals v. DoorDash, Inc.


                                                           [EXTERNAL EMAIL]


Ms. Santo,

Claimants oppose DoorDash’s request, and never “consented to a two‐week extension last week” as Mr. Holecek
incorrectly claims. Claimants previously stated:

         We request that AAA deny DoorDash’s request for an extension to its filing‐fee deadline. To the extent AAA
         grants DoorDash an extension notwithstanding our objection, we ask (a) that the extension be limited to two
         weeks and (b) that the extension be combined with a final deadline, after which AAA will dismiss any demands
         for which DoorDash has not paid filing fees so that those claimants may pursue judicial remedies.

Claimants’ position remains that DoorDash is seeking delay disconnected from any actual review it is conducting
regarding its filing fee obligations. DoorDash does not require any additional time to explain why it will not meet its
contractual obligations on or before October 24.

Sincerely,

Warren D. Postman
Partner
Keller | Lenkner
1300 I Street, N.W., Suite 400E | Washington, D.C. 20005
202.749.8334 | Website | Email
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 268 of 326




              Exhibit
                G
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 269 of 326


From:            Holecek Michael
To:              AAA Heather Santo; Warren Postman; Sean Duddy; Ashley Keller; Justin Griffin; Lipshutz Joshua S.
Cc:              AAA Tacy Zysk
Subject:         RE: 4,000 Individuals v. DoorDash, Inc.
Date:            Monday, October 28, 2019 6:31:27 PM
Attachments:     image002.png
                 image004.jpg


Dear Ms. Santo and Ms. Zysk,
We have completed our analysis of the most recent 6,250 arbitration demands filed by Keller Lenkner. See 2,250 Individuals v.
DoorDash, Inc. and 4,000 Individuals v. DoorDash, Inc. We have determined that there are significant deficiencies with the
claimants’ filings, rendering the demands insufficient to launch arbitration under the DoorDash Independent Contractor
Agreement, as well as AAA’s own rules. As a result, DoorDash is under no obligation to, and will not at this time, tender to AAA the
nearly $12 million in administrative fees that have been requested.   
As you are aware from DoorDash’s past actions, including the hundreds of pending AAA arbitrations in which the company is
presently engaged, the company is ready and willing to engage in individual arbitration with any independent contractor who has
non-frivolous claims and follows the proper procedures for initiating arbitration. But requiring DoorDash to pay almost $12 million
in filing fees for deficient arbitration demands constitutes an excessive and unreasonable hardship.
We are happy to discuss these matters further with you if helpful.
Thank you,

Michael J. Holecek


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
333 Sou h Grand Avenue, Los Angeles, CA 90071-3197
Tel +1 213.229.7018 • Fax +1 213.229.6018
MHolecek@gibsondunn.com • www.gibsondunn.com
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 270 of 326




             Exhibit
               H
           Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 271 of 326


From:                    AAA Heather Santo
To:                      Warren Postman; Holecek Michael; Sean Duddy; Ashley Keller; Justin Griffin; Lipshutz Joshua S.
Cc:                      AAA Tacy Zysk
Subject:                 RE: 4,000 Individuals v. DoorDash, Inc.
Date:                    Friday, November 8, 2019 10:45:49 AM
Attachments:             image001.png
                         image002.jpg
                         image003.png
                         image004.jpg
                         image005.png
                         image006.jpg
                         image05b409.PNG
                         imagee64b32.JPG




Dear Counsel:
Respondent has failed to submit the previously requested filing fees for the 6,250 individual matters; accordingly, we have
administratively closed our files. Claimants filing fees will be refunded under separate cover.

Please do not hesitate to contact me, should you have any questions.

Sincerely,

Heather Santo




                Heather Santo
                American Arbitration Association

                1301 Atwood Ave, Suite 211N, Johnston, RI 02919
                T: 401 431 4703 F: 401 435 6529 E: heathersanto@adr.org
                adr.org  | icdr.org | aaamediation.org

The information in this transmittal (including attachments, if any) is privileged and/or confidential and is intended only for the recipient(s) listed above. Any review, use, disclosure,
distribution or copying of this transmittal is prohibited except by or on behalf of the intended recipient. If you have received this transmittal in error, please notify me immediately by
reply email and destroy all copies of the transmittal. Thank you.
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 272 of 326




              Exhibit
                I
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 273 of 326




From: "Lipshutz, Joshua S." <JLipshutz@gibsondunn.com>
Date: Wednesday, August 14, 2019 at 10:31 AM
To: AAA Heather Santo <heathersanto@adr.org>
Cc: Warren Postman <wdp@kellerlenkner.com>, Travis Lenkner <tdl@kellerlenkner.com>, Ashley Keller
<ack@kellerlenkner.com>, "Holecek, Michael" <MHolecek@gibsondunn.com>
Subject: RE: 250 Individuals v. DoorDash, Inc.

Ms. Santo,
I write on behalf of DoorDash, Inc. regarding the July 2, 2019 group arbitration demand filed by Keller Lenkner on behalf of 250 individuals
(the “Demand”). After receiving the Demand, the American Arbitration Association (“AAA”) sent an invoice to DoorDash for filing fees of
$1,900 per claimant, totaling $475,000. Pursuant to AAA’s July 30, 2019 correspondence (below), the deadline for DoorDash to pay these
fees is August 20, 2019.

I am writing because I understand that AAA plans to launch a new fee schedule for group arbitration demands. Although the new
schedule has not yet been launched, my understanding is that AAA intends to assess defendants an upfront filing fee of approximately
$300 per claimant, with subsequent payments to be made in the event individual arbitrations hit particular milestones.

A separate fee schedule for group filings makes good sense. Many of the arbitrations initiated by group demand may never proceed past
initial filing, and few of them are likely to proceed through completion of arbitration. A separate fee schedule thus avoids imposing
unnecessary and excessive upfront costs on defendants, requiring instead that both parties pay modest amounts to initiate arbitration
and then compensate AAA for additional time and expense commensurate with the proceedings. Such a fee schedule also reduces the
risk that claimants will use the threat of massive upfront filing fees as a means of extorting excessive settlement payments from
defendants that bear no relation to the merits of the underlying claims.
    
We believe that the Demand DoorDash received on behalf of 250 individuals would qualify under AAA’s forthcoming fee schedule. In light
of the advantages outlined above, we respectfully request that AAA apply the new fee schedule to the Demand. Doing so would not
prejudice the claimants in any way. Indeed, if the new fee schedule would benefit claimants over the prior fee schedule, DoorDash
requests that they be entitled to those benefits as well. But it makes little sense for DoorDash to pay full filing fees for 250 claimants at
this time before any proceedings have occurred.

We appreciate your consideration of this request. Please do not hesitate to contact me if I can provide additional information. If AAA
grants the request, DoorDash requests that AAA send a new invoice reflecting the amount due under the new group filing fee schedule.

Best,
Josh

Joshua S. Lipshutz
Partner


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
1050 Connecticut Avenue, N.W., Washington, DC 20036-5306
Tel +1 202.955.8217 • Fax +1 202.530 9614

555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8233 • Fax +1 415.374 8469
JLipshutz@gibsondunn.com • www.gibsondunn.com
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 274 of 326




             Exhibit
               J
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 275 of 326


From:            AAA Heather Santo
To:              Warren Postman; Lipshutz Joshua S.
Cc:              Ashley Keller; Travis Lenkner; Holecek Michael
Subject:         RE: 250 Individuals v. DoorDash, Inc.
Date:            Friday, August 16, 2019 3:27:50 PM
Attachments:     image005 png
                 image007 jpg
                 image009 png
                 image011 jpg
                 imagec4317b.PNG
                 imagea10fa8.JPG




Dear Counsel:

The AAA acknowledges letters from the parties on August 14, 2019 and August 15, 2019. The AAA is considering a revised fee schedule
for cases where a large number of individual filings are received. This fee schedule is not finalized and a time frame for implementation is
not in place. The AAA at this time applies the current Employment/Workplace fee schedule to cases that are currently filed with the AAA.

In accordance with the AAA’s current Employment/Workplace Fee Schedule, the Respondent’s share of the fees, totaling $475,000.00,
remain due on or before August 20, 2019.

Should you have any questions, please do not hesitate to contact me.

Sincerely,

Heather Santo
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 276 of 326




             Exhibit
               K
      Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 277 of 326




From: Warren Postman
Sent: Wednesday, November 13, 2019 1:45 PM
To: Lipshutz, Joshua S. <JLipshutz@gibsondunn.com>; Holecek, Michael
<MHolecek@gibsondunn.com>
Cc: Ashley Keller <ack@kellerlenkner.com>; Travis Lenkner <tdl@kellerlenkner.com>
Subject: DoorDash ICA

Josh, Michael,

It appears that DoorDash has either already issued, or may soon be issuing, a revised arbitration
agreement to its Dashers that materially changes the terms of arbitration. As you know, we
represent tens of thousands of Dashers seeking to arbitrate misclassification claims against
DoorDash, including nearly 7,000 who have already filed arbitration demands. We sent you a list of
nearly 18,000 of those clients on October 7.

I expect that you have advised your client against sending the revised arbitration agreement to our
clients directly. See S.F. Unified Sch. Dist. ex rel. Contreras v. First Student, Inc., 213 Cal. App. 4th
1212, 1235 (2013) (“[A]n attorney is prohibited from drafting documents, correspondence, or other
written materials, to be delivered to an opposing party represented by counsel even if they are
prepared at the request of the client, are conveyed by the client and appear to be from the client
rather than the attorney.”). But as a reminder, DoorDash attorneys may propose material changes
to DoorDash’s agreement to our clients only through us, because they are aware that our clients
have retained us to bring claims against DoorDash in arbitration, and these changes relate to the
subject of our representation. See Cal R. Prof. Conduct 4.2(a) (“[A] lawyer shall not communicate
directly or indirectly about the subject of the representation with a person the lawyer knows to be
represented by another lawyer in the matter, unless the lawyer has the consent of the other
lawyer.”).

Sincerely,

Warren D. Postman
Partner
Keller | Lenkner
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 278 of 326




             Exhibit
               L
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 279 of 326




From: "Lipshutz, Joshua S." <JLipshutz@gibsondunn.com>
Date: November 14, 2019 at 7:04:39 PM EST
To: Warren Postman <wdp@kellerlenkner.com>, "Holecek, Michael"
<MHolecek@gibsondunn.com>
Cc: Ashley Keller <ack@kellerlenkner.com>, Travis Lenkner
<tdl@kellerlenkner.com>
Subject: RE: DoorDash ICA



Warren,
Thank you for your email. We are more than comfortable that we have satisfied our
obligations under Rule 4.2(a). The revised DoorDash IC Agreement went into effect on
November 9 in the ordinary course of business. As you know, DoorDash periodically
rolls out revisions to the Agreement, and this was the latest such rollout. To the extent
your clients received notice of the new Agreement, it would only be because they
chose to use the DoorDash app after the rollout date. If your clients continue to use
the platform, they will receive the same communications from DoorDash as all other
Dashers. In any event, none of the changes to the IC Agreement are about the subject
of your representation.

Best,
Josh

Joshua S. Lipshutz
Partner


GIBSON DUNN
Gibson, Dunn & Crutcher LLP
1050 Connecticut Avenue, N.W., Washington, DC 20036-5306
Tel +1 202.955.8217 • Fax +1 202.530.9614

555 Mission Street, San Francisco, CA 94105-0921
Tel +1 415.393.8233 • Fax +1 415.374.8469
JLipshutz@gibsondunn.com • www.gibsondunn.com
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 280 of 326




             Exhibit
               M
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 281 of 326



ICA United States
  help.doordash.com/dashers/s/ica-us


This Agreement (“Agreement”) is made and entered into by and between you, the
undersigned contractor (“CONTRACTOR”), an independent contractor engaged in the
business of performing the services contemplated by this Agreement, and DoorDash, Inc.
(“DOORDASH” or “COMPANY”). CONTRACTOR may enter this Agreement either as an
individual or as a corporate entity. This Agreement will become effective on the date it is
accepted regardless of whether you are eligible to, or ever do, perform any Contracted
Services.

IMPORTANT: PLEASE REVIEW THIS AGREEMENT CAREFULLY. IN PARTICULAR, PLEASE
REVIEW THE MUTUAL ARBITRATION PROVISION IN SECTION XI, AS IT REQUIRES THE
PARTIES (UNLESS YOU VALIDLY OPT OUT OF ARBITRATION, AS PROVIDED BELOW) TO
RESOLVE DISPUTES ON AN INDIVIDUAL BASIS, TO THE FULLEST EXTENT PERMITTED BY
LAW, THROUGH FINAL AND BINDING ARBITRATION. BY ACCEPTING THIS AGREEMENT,
YOU ACKNOWLEDGE THAT YOU HAVE READ AND UNDERSTOOD ALL OF THE TERMS,
INCLUDING SECTION XI, AND HAVE TAKEN THE TIME AND SOUGHT ANY ASSISTANCE
NEEDED TO COMPREHEND THE CONSEQUENCES OF ACCEPTING THIS AGREEMENT.

RECITALS

DOORDASH is a company that provides an online marketplace connection using web-based
technology that connects contractors, restaurants and/or other businesses, and consumers
(“DOORDASH platform” or “platform”). DOORDASH’s software permits registered users to
place orders for food and/or other goods from various restaurants and businesses. Once
such orders are made, DOORDASH software notifies contractors that a delivery opportunity
is available and the DOORDASH software facilitates completion of the delivery. DOORDASH
is not a restaurant, food delivery service, or food preparation business.

CONTRACTOR is an independent provider of delivery and other services, authorized to
conduct the services contemplated by this Agreement in the geographic location(s) in which
CONTRACTOR operates. CONTRACTOR possesses all equipment and personnel necessary to
perform the delivery and any other services contemplated by this Agreement in accordance
with applicable laws. CONTRACTOR desires to enter into this Agreement for the right to
receive delivery opportunities made available through DOORDASH'S platform.
CONTRACTOR understands and expressly agrees that he/she is not an employee of
DOORDASH or any restaurant, other business or consumer and that he/she is providing
delivery and other services on behalf of him/herself and his/her business, not on behalf of
DOORDASH. CONTRACTOR understands (i) he/she is free to select those times he/she
wishes to be available on the platform to receive delivery opportunities; (ii) he/she is free to
                                                                                                   1/17
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 282 of 326

accept or reject the opportunities transmitted through the DOORDASH platform by
consumers, and can make such decisions to maximize his/her opportunity to profit; and (iii)
he/she has the sole right to control the manner in which deliveries are performed and the
means by which those deliveries are completed.

In consideration of the above, as well as the mutual promises described herein, DOORDASH
and CONTRACTOR (collectively “the parties”) agree as follows:

I. PURPOSE OF THE AGREEMENT

  1. This Agreement governs the relationship between DOORDASH and CONTRACTOR, and
     establishes the parties’ respective rights and obligations. In exchange for the promises
     contained in this Agreement, CONTRACTOR shall have the right and obligation to
     perform the “Contracted Services” as defined herein. However, nothing in this
     Agreement requires CONTRACTOR to perform any particular volume of Contracted
     Services during the term of this Agreement, and nothing in this Agreement shall
     guarantee CONTRACTOR any particular volume of business for any particular time
     period.
  2. CONTRACTOR shall have no obligation to accept or perform any particular “Delivery
     Opportunity” (as that term is defined herein) offered by DOORDASH. However, once a
     Delivery Opportunity is accepted, CONTRACTOR shall be contractually bound to
     complete the Contracted Services in accordance with all consumer specifications and
     the terms laid out in this Agreement,

II. CONTRACTOR'S OPERATIONS

  1. CONTRACTOR represents that he/she operates an independently established
     enterprise that provides delivery and other services, and that he/she satisfies all legal
     requirements and has all necessary licenses and permits necessary to perform any
     services contemplated by this Agreement. As an independent contractor/enterprise,
     CONTRACTOR shall be solely responsible for determining how to operate his/her
     business and how to perform the Contracted Services.
  2. CONTRACTOR agrees to fully perform the Contracted Services in a timely, efficient,
     safe, and lawful manner. DOORDASH shall have no right to, and shall not, control the
     manner, method or means CONTRACTOR uses to perform the Contracted Services.
     Instead, CONTRACTOR shall be solely responsible for determining the most effective,
     efficient, and safe manner to perform the Contracted Services, including determining
     the manner of pickup, delivery, and route selection.




                                                                                                 2/17
       Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 283 of 326

  3. As an independent business enterprise, CONTRACTOR retains the right to perform
     services (whether delivery services or other services) for others and to hold
     him/herself out to the general public as a separately established business. The parties
     recognize that they are or may be engaged in similar arrangements with others and
     nothing in this Agreement shall prevent CONTRACTOR or DOORDASH from doing
     business with others. DOORDASH does not have the right to restrict CONTRACTOR
     from performing services for other businesses, customers or consumers at any time,
     even if such business directly competes with DOORDASH, and even during the time
     CONTRACTOR is logged into the DOORDASH platform. CONTRACTOR’s right to
     compete with DOORDASH, or perform services for business that compete with
     DOORDASH, will survive even after termination of this Agreement.
  4. CONTRACTOR is not required to purchase, lease, or rent any products, equipment or
     services from DOORDASH as a condition of doing business with DOORDASH or
     entering into this Agreement.
  5. CONTRACTOR agrees to immediately notify DOORDASH in writing at
     www.doordash.com/help/ if CONTRACTOR's right to control the manner or method
     he/she uses to perform services differs from the terms contemplated in this Section.

III. CONTRACTED SERVICES

  1. From time to time, the DOORDASH platform will notify CONTRACTOR of the
     opportunity to complete deliveries from restaurants or other businesses to consumers
     in accordance with orders placed by consumers through the DOORDASH platform
     (each of these is referred to as a "Delivery Opportunity"). For each Delivery
     Opportunity accepted by CONTRACTOR ("Contracted Service"), CONTRACTOR agrees
     to retrieve the orders from restaurants or other businesses on time and safely, ensure
     the order is accurately filled, and complete delivery orders to consumers in a safe and
     timely fashion. CONTRACTOR understands and agrees that the parameters of each
     Contracted Service are established by the consumer, not DOORDASH, and represent
     the end result desired, not the means by which CONTRACTOR is to accomplish the
     result. CONTRACTOR has the right to cancel, from time to time, a Contracted Service
     when, in the exercise of CONTRACTOR's reasonable discretion and business
     judgment, it is appropriate to do so. Notwithstanding the foregoing, CONTRACTOR
     agrees to maintain both a customer rating and a completion rate found here as of the
     date this Agreement becomes effective. Failure to satisfy this obligation constitutes a
     material breach of this Agreement, and DOORDASH shall have the right to terminate
     this Agreement and/or deactivate CONTRACTOR'S account.
  2. CONTRACTOR acknowledges that DOORDASH has discretion as to which, if any,
     Delivery Opportunity to offer, just as CONTRACTOR has the discretion whether and to
     what extent to accept any Delivery Opportunity.



                                                                                               3/17
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 284 of 326

  3. CONTRACTOR acknowledges that CONTRACTOR is engaged in CONTRACTOR’s own
     business, separate and apart from DOORDASH’S business, which is to provide an
     online marketplace connection using web-based technology that connects contractors,
     restaurants and/or other businesses, and consumers.
  4. CONTRACTOR authorizes DOORDASH, during the course of a Contracted Service, to
     communicate with CONTRACTOR, consumer, and/or restaurant or other business to
     assist CONTRACTOR, to the extent permitted by CONTRACTOR, in facilitating
     deliveries. However, under no circumstances shall DOORDASH be authorized to
     control the manner or means by which CONTRACTOR performs delivery services or
     other services contemplated under this agreement. This includes, but is not limited to,
     the following:
  5. DOORDASH does not require any specific type, or quality, of CONTRACTOR’s choice of
     transportation.
  6. CONTRACTOR does not have a supervisor or any individual at DOORDASH to whom
     they report.
  7. CONTRACTOR is not required to use any signage or other designation of DOORDASH
     on his or her vehicle or person at any point in their use of the platform to perform the
     Contracted Services.
  8. DOORDASH has no control over CONTRACTOR’s personal appearance.
  9. CONTRACTOR does not receive regular performance evaluations by DOORDASH.
 10. CONTRACTOR may use whatever payment method he/she chooses to purchase items
     to be delivered to consumers, including, but not limited to CONTRACTOR's personal
     credit or debit card, cash or a prepaid card. CONTRACTOR may use, for
     CONTRACTOR's convenience, the prepaid card solely for purchasing items to be
     delivered to consumers. If CONTRACTOR chooses to use his/her personal credit or
     debit card or cash, CONTRACTOR shall invoice DOORDASH on a weekly basis and
     DOORDASH agrees to pay all invoices within 10 days of receipt.
 11. In the event CONTRACTOR fails to fully perform any Contracted Service (a "Service
     Failure") due to CONTRACTOR's action or omission, CONTRACTOR shall forfeit all or
     part of the agreed upon fee for that service. If CONTRACTOR disputes responsibility
     for a Service Failure, the dispute shall be resolved pursuant to the "Payment Disputes"
     provision below.
 12. CONTRACTOR agrees to immediately notify DOORDASH in writing by submitting a
     Support inquiry through https://help.doordash.com/consumers/s/contactsupport if
     CONTRACTOR's services or scope of work differ in any way from what is contemplated
     in this Section.

IV. RELATIONSHIP OF PARTIES




                                                                                                4/17
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 285 of 326

  1. The parties acknowledge and agree that this Agreement is between two co-equal,
     independent business enterprises that are separately owned and operated. The
     parties intend this Agreement to create the relationship of principal and independent
     contractor and not that of employer and employee. The parties are not employees,
     agents, joint venturers, or partners of each other for any purpose. Neither party shall
     have the right to bind the other by contract or otherwise except as specifically
     provided in this Agreement.
  2. DOORDASH shall not have the right to, and shall not, control the manner or the
     method of accomplishing Contracted Services to be performed by CONTRACTOR. The
     parties acknowledge and agree that those provisions of the Agreement reserving
     ultimate authority in DOORDASH have been inserted solely for the safety of
     consumers and other CONTRACTORS using the DOORDASH platform or to achieve
     compliance with federal, state, or local laws, regulations, and interpretations thereof.
  3. DOORDASH shall report all payments made to CONTRACTOR on a calendar year basis
     using an appropriate IRS Form 1099, if the volume of payments to CONTRACTOR
     qualify. CONTRACTOR agrees to report all such payments and any cash gratuities to
     the appropriate federal, state and local taxing authorities.

V. PAYMENT FOR SERVICES

  1. Unless notified otherwise by DOORDASH in writing or except as provided herein,
     CONTRACTOR will receive payment per accurate Contracted Service completed in an
     amount consistent with the publicly provided pay model, which you can view here.
     From time to time, DOORDASH may offer opportunities for CONTRACTOR to earn
     more money for performing Contracted Services at specified times or in specified
     locations. Nothing prevents the parties from negotiating a different rate of pay, and
     CONTRACTOR is free to accept or deny any such opportunities to earn different rates
     of pay.
  2. DOORDASH’s online credit card software may permit consumers to add a gratuity to
     be paid to CONTRACTOR, and consumers can also pay a gratuity to CONTRACTOR in
     cash. CONTRACTOR shall retain 100% of any gratuity paid by the consumer, whether
     by cash or credit card. DOORDASH acknowledges it has no right to interfere with the
     amount of gratuity given by the consumer to the CONTRACTOR.
  3. DOORDASH will process payments made by consumers and transmit to
     CONTRACTOR. Payments for all deliveries completed in a given week will be
     transferred via direct deposit on no less than a weekly basis unless it notifies
     CONTRACTOR otherwise in writing.




                                                                                                5/17
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 286 of 326

  4. Notwithstanding the terms of Section V(1) – (3), fulfillment orders placed directly with
     merchants rather than through the App or doordash.com (“Fulfillment Orders”) may
     be subject to a different payment model. More information regarding Fulfillment
     Orders may be found here. Nothing prevents the parties from negotiating a different
     rate of pay for a Fulfillment Order, and the CONTRACTOR is free to accept or reject
     Fulfillment Order opportunities. As with all Delivery Opportunities, CONTRACTOR shall
     retain 100% of any gratuity paid by the consumer for a Fulfillment Order. DoorDash's
     software may not always include an option to add gratuity for Fulfillment Orders;
     however, consumers can pay a gratuity to CONTRACTOR in cash.
  5. From time to time, DOORDASH may offer various Dasher promotions or referral
     programs. CONTRACTOR agrees that he or she will not manipulate or abuse the
     referral programs or Dasher promotions by, among other things: (a) tampering with
     the location feature on his or her mobile phone; (b) collecting incentive or
     promotional pay when not eligible to receive such pay under relevant policies; or, (c)
     creating multiple Dasher or consumer accounts. CONTRACTOR understands that
     engaging in this type of manipulation or abuse constitutes a material breach of this
     Agreement and may lead to deactivation of his or her account.

VI. PAYMENT DISPUTES

  1. CONTRACTOR's Failure: In the event there is a Service Failure, CONTRACTOR shall not be
     entitled to payment as described above (as determined in DOORDASH’s reasonable
     discretion). Any withholding of payment shall be based upon proof provided by the
     consumer, restaurant or other business, CONTRACTOR, and any other party with
     information relevant to the dispute. DOORDASH shall make the initial determination
     as to whether a Service Failure was the result of CONTRACTOR's action/omission.
     CONTRACTOR shall have the right to challenge DOORDASH’s determination through
     any legal means contemplated by this Agreement; however, CONTRACTOR shall notify
     DOORDASH in writing at www.doordash.com/help/ of the challenge and provide
     DOORDASH the opportunity to resolve the dispute. CONTRACTOR should include any
     documents or other information in support of his/her challenge.
  2. DOORDASH’s Failure: In the event DOORDASH fails to remit payment in a timely or
     accurate manner, CONTRACTOR shall have the right to seek proper payment by any
     legal means contemplated by this Agreement and, should CONTRACTOR prevail, shall
     be entitled to recover reasonable costs incurred in pursuing proper payment,
     provided, however, CONTRACTOR shall first inform DOORDASH in writing at
     www.doordash.com/help/ of the failure and provide a reasonable opportunity to cure
     it.

VII. EQUIPMENT AND EXPENSES



                                                                                                6/17
       Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 287 of 326

  1. CONTRACTOR represents that he/she has or can lawfully acquire all equipment,
     including vehicles and food hot bags ("Equipment") necessary for performing
     Contracted Services, and CONTRACTOR is solely responsible for ensuring that the
     vehicle used conforms to all vehicle laws pertaining to safety, equipment, inspection,
     and operational capability.
  2. CONTRACTOR agrees that he/she is responsible for all costs and expenses arising
     from CONTRACTOR's performance of Contracted Services, including, but not limited
     to, costs related to CONTRACTOR's Personnel (defined below) and Equipment. Except
     as otherwise required by law, CONTRACTOR assumes all risk of damage or loss to its
     Equipment.

VIII. PERSONNEL

  1. In order to perform any Contracted Services, CONTRACTOR must, for the safety of
     consumers on the DOORDASH platform, pass a background check administered by a
     third-party vendor, subject to CONTRACTOR's lawful consent. CONTRACTOR is not
     required to perform any Contracted Services personally, but may, to the extent
     permitted by law and subject to the terms of this Agreement, hire or engage others
     (as employees or subcontractors of CONTRACTOR) to perform all or some of the
     Contracted Services, provided any such employees or subcontractors meet all the
     requirements applicable to CONTRACTOR including, but not limited to, the
     background check requirements that CONTRACTOR must meet in order to perform
     Contracted Services. To the extent CONTRACTOR furnishes his/her own employees or
     subcontractors (collectively "Personnel"), CONTRACTOR shall be solely responsible for
     the direction and control of the Personnel it uses to perform all Contracted Services.
  2. CONTRACTOR assumes full and sole responsibility for the payment of all
     amounts due to his/her Personnel for work performed in relation to this
     Agreement, including all wages, benefits and expenses, if any, and for all
     required state and federal income tax withholdings, unemployment insurance
     contributions, and social security taxes as to CONTRACTOR and all Personnel
     employed by CONTRACTOR in the performance of Contracted Services under this
     Agreement. DOORDASH shall have no responsibility for any wages, benefits,
     expenses, or other payments due CONTRACTOR's Personnel, nor for income tax
     withholding, social security, unemployment insurance contributions, or other
     payroll taxes relating to CONTRACTOR or his/her Personnel. Neither
     CONTRACTOR nor his/her Personnel shall receive any wages, including vacation
     pay or holiday pay, from DOORDASH, nor shall they participate in or receive any
     other benefits, if any, available to DOORDASH's employees.
  3. Unless mandated by law, DOORDASH shall have no authority to withhold state
     or federal income taxes, social security taxes, unemployment insurance
     taxes/contributions, or any other local, state or federal tax on behalf of
     CONTRACTOR or his/her Personnel.
                                                                                              7/17
       Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 288 of 326

  4. CONTRACTOR and his/her Personnel shall not be required to wear a uniform or other
     clothing of any type bearing DOORDASH's name or logo.
  5. If CONTRACTOR uses the services of any Personnel to perform the Contracted
     Services, CONTRACTOR's Personnel must satisfy and comply with all of the terms of
     this Agreement, which CONTRACTOR must make enforceable by written agreement
     between CONTRACTOR and such Personnel. A copy of such written agreement must
     be provided to DOORDASH at least 7 days in advance of such Personnel performing
     the Contracted Services. The parties acknowledge that the sole purpose of this
     requirement is to ensure CONTRACTOR's compliance with the terms of this
     Agreement.

IX. INSURANCE

  1. CONTRACTOR agrees, as a condition of doing business with DOORDASH, that during
     the term of this Agreement, CONTRACTOR will maintain current insurance, in amounts
     and of types required by law to provide the Contracted Services, at his/her own
     expense. CONTRACTOR acknowledges that failure to secure or maintain satisfactory
     insurance coverage shall be deemed a material breach of this Agreement and shall
     result in the termination of the Agreement and the loss of CONTRACTOR's right to
     receive Delivery Opportunities.
  2. NOTIFICATION OF COVERAGE: CONTRACTOR agrees to deliver to DOORDASH, upon
     request, current certificates of insurance as proof of coverage. CONTRACTOR agrees to
     provide updated certificates each time CONTRACTOR purchases, renews, or alters
     CONTRACTOR's insurance coverage. CONTRACTOR agrees to give DOORDASH at least
     thirty (30) days' prior written notice before cancellation of any insurance policy
     required by this Agreement.
  3. WORKERS' COMPENSATION/OCCUPATIONAL ACCIDENT
     INSURANCE: CONTRACTOR agrees that CONTRACTOR will maintain sufficient
     insurance to cover any risks or claims arising out of or related to CONTRACTOR’S
     relationship with DoorDash, including workers’ compensation insurance where
     required by law. CONTRACTOR acknowledges and understands that CONTRACTOR will
     not be eligible for workers’ compensation benefits through DOORDASH and is instead
     responsible for maintaining CONTRACTOR’S own workers’ compensation insurance
     or occupational accident insurance. CONTRACTOR’S maintenance of CONTRACTOR’S
     own workers’ compensation insurance or occupational accident insurance will not
     disqualify CONTRACTOR from participating in the Occupational Accident Insurance
     Policy for Dashers, which DoorDash may make available to CONTRACTOR.

X. INDEMNITY




                                                                                             8/17
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 289 of 326

  1. DOORDASH agrees to indemnify, protect and hold harmless CONTRACTOR from any
     and all claims, demands, damages, suits, losses, liabilities and causes of action arising
     directly from DOORDASH's actions arranging and offering the Contracted Services to
     CONTRACTOR.
  2. CONTRACTOR agrees to indemnify, protect and hold harmless DOORDASH, including
     all parent, subsidiary and/or affiliated companies, as well as its and their past and
     present successors, assigns, officers, owners, directors, agents, representatives,
     attorneys, and employees, from any and all claims, demands, damages, suits, losses,
     liabilities and causes of action arising directly or indirectly from, as a result of or in
     connection with, the actions of CONTRACTOR and/or his/her Personnel arising from
     the performance of delivery services under this Agreement, including personal injury
     or death to any person (including to CONTRACTOR and/or his/her Personnel), as well
     as any liability arising from CONTRACTOR's failure to comply with the terms of this
     Agreement. CONTRACTOR's obligations hereunder shall include the cost of defense,
     including attorneys' fees, as well as the payment of any final judgment rendered
     against or settlement agreed upon by DOORDASH or its parent, subsidiary and/or
     affiliated companies.
  3. CONTRACTOR agrees to indemnify, protect and hold harmless DOORDASH, including
     all parent, subsidiary, and/or affiliated companies, as well as its and their past and
     present successors, assigns, officers, owners, directors, agents, representatives,
     attorneys, and employees, from any and all tax liabilities and responsibilities for
     payment of all federal, state and local taxes, including, but not limited to all payroll
     taxes, self-employment taxes, workers compensation premiums, and any
     contributions imposed or required under federal, state and local laws, with respect to
     CONTRACTOR and CONTRACTOR's Personnel.
  4. CONTRACTOR shall be responsible for, indemnify and hold harmless DOORDASH,
     including all parent, subsidiary, and/or affiliated companies, as well as its and their
     past and present successors, assigns, officers, owners, directors, agents,
     representatives, attorneys, and employees, from all costs of CONTRACTOR's business,
     including, but not limited to, the expense and responsibility for any and all applicable
     insurance, local, state or federal licenses, permits, taxes, and assessments of any and
     all regulatory agencies, boards or municipalities.

XI. MUTUAL ARBITRATION PROVISION




                                                                                                  9/17
      Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 290 of 326

1. CONTRACTOR and DOORDASH mutually agree to this Mutual Arbitration Provision,
   which is governed by the Federal Arbitration Act (9 U.S.C. §§ 1-16) (“FAA”) and shall
   apply to any and all disputes arising out of or relating to this Agreement,
   CONTRACTOR’s classification as an independent contractor, CONTRACTOR’s provision
   of Contracted Services to consumers, the payments received by CONTRACTOR for
   providing services to consumers, the termination of this Agreement, and all other
   aspects of CONTRACTOR's relationship with DOORDASH, past, present or future,
   whether arising under federal, state or local statutory and/or common law, including
   without limitation harassment, discrimination or retaliation claims and claims arising
   under or related to the Civil Rights Act of 1964 (or its state or local equivalents),
   Americans With Disabilities Act (or its state or local equivalents), Age Discrimination in
   Employment Act (or its state or local equivalents), Family Medical Leave Act (or its state
   or local equivalents), Federal Credit Reporting Act (or its state or local equivalents),
   Telephone Consumer Protection Act (or its state or local equivalents), or Fair Labor
   Standards Act (or its state or local equivalents), state and local wage and hour laws,
   state and local statutes or regulations addressing the same or similar subject matters,
   and all other federal, state or local claims arising out of or relating to CONTRACTOR’s
   relationship or the termination of that relationship with DOORDASH. The parties
   expressly agree that this Agreement shall be governed by the FAA even in the event
   CONTRACTOR and/or DOORDASH are otherwise exempted from the FAA. Any
   disputes in this regard shall be resolved exclusively by an arbitrator. If for any reason
   the FAA does not apply, the state law governing arbitration agreements in the state in
   which the CONTRACTOR operates shall apply.
2. If either CONTRACTOR or DOORDASH wishes to initiate arbitration, the initiating party
   must notify the other party in writing via certified mail, return receipt requested, or
   hand delivery within the applicable statute of limitations period. This demand for
   arbitration must include (1) the name and address of the party seeking arbitration, (2)
   a statement of the legal and factual basis of the claim, and (3) a description of the
   remedy sought and (4) the amount in controversy. Any demand for arbitration by
   CONTRACTOR must be delivered to General Counsel, 901 Market Street, 6th Floor, San
   Francisco, California 94103.




                                                                                            10/17
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 291 of 326

  3. Arbitration Class Action Waiver. CONTRACTOR and DOORDASH mutually agree that by
     entering into this agreement to arbitrate, both waive their right to have any dispute or
     claim brought, heard or arbitrated as, or to participate in, a class action, collective
     action and/or representative action—including but not limited to actions brought
     pursuant to the Private Attorney General Act (“PAGA”), California Labor Code section
     2699 et seq., and any request seeking a public injunction—and an arbitrator shall not
     have any authority to hear or arbitrate any class, collective or representative action, or
     to award relief to anyone but the individual in arbitration (“Arbitration Class Action
     Waiver”). Notwithstanding any other clause contained in this Agreement or the CPR
     Rules, as defined below, any claim that all or part of this Arbitration Class Action
     Waiver is unenforceable, unconscionable, void or voidable may be determined only by
     a court of competent jurisdiction and not by an arbitrator. In any case in which (1) the
     dispute is filed as a class, collective, or representative action and (2) there is a final
     judicial determination that all or part of the Arbitration Class Action Waiver is
     unenforceable, the class, collective and/or representative action to that extent must be
     litigated in a civil court of competent jurisdiction, but the portion of the Arbitration
     Class Action Waiver that is enforceable shall be enforced in arbitration. All other
     disputes with respect to whether this Mutual Arbitration Provision is unenforceable,
     unconscionable, applicable, valid, void or voidable, and all disputes regarding the
     payment of arbitrator or arbitration-organization fees including the timing of such
     payments and remedies for nonpayment, shall be determined exclusively by an
     arbitrator, and not by any court. For sake of clarification only, nothing in this
     paragraph shall be construed to prohibit settlements on a class-wide, collective,
     and/or representative basis.
  4. CONTRACTOR agrees and acknowledges that entering into this Mutual Arbitration
     Provision does not change CONTRACTOR’s status as an independent contractor in fact
     and in law, that CONTRACTOR is not an employee of DOORDASH or its customers and
     that any disputes in this regard shall be subject to arbitration as provided in this
     agreement.
  5. Any arbitration shall be governed by the CPR Administered Arbitration Rules and,
     when applicable, the CPR Employment-Related Mass-Claims Protocol (together, the
     “CPR Rules”) of the International Institute for Conflict Prevention & Resolution, except
     as follows:

a. The arbitration shall be heard by one arbitrator (the “Arbitrator”) selected in accordance
with the CPR Rules. The Arbitrator shall be an attorney with experience in the law
underlying the dispute.

b. If the parties cannot otherwise agree on a location for the arbitration, the arbitration
shall take place within 45 miles of CONTRACTOR’s residence as of the effective date of this
Agreement.

                                                                                                11/17
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 292 of 326

c. The CPR fee schedule will apply with the following exceptions. Unless applicable law
provides otherwise, in the event that DOORDASH and CONTRACTOR have agreed to this
Mutual Arbitration Provision, DOORDASH and CONTRACTOR shall equally share filing fees
and other similar and usual administrative costs, as are common to both court and
administrative proceedings, but CONTRACTOR’s share of such fees and costs will not exceed
the filing fee to file the case in a court of competent jurisdiction embracing the location of
the arbitration. DOORDASH shall pay any costs uniquely associated with arbitration, such as
payment of the fees of the Arbitrator, as well as room rental.

d. The Arbitrator may issue orders (including subpoenas to third parties) allowing the
parties to conduct discovery sufficient to allow each party to prepare that party's claims
and/or defenses, taking into consideration that arbitration is designed to be a speedy and
efficient method for resolving disputes.

e. Except as provided in the Arbitration Class Action Waiver, the Arbitrator may award all
remedies to which a party is entitled under applicable law and which would otherwise be
available in a court of law, but shall not be empowered to award any remedies that would
not have been available in a court of law for the claims presented in arbitration. The
Arbitrator shall apply the state or federal substantive law, or both, as is applicable.

f. The Arbitrator may hear motions to dismiss and/or motions for summary judgment and
will apply the standards of the Federal Rules of Civil Procedure governing such motions.

g. The Arbitrator's decision or award shall be in writing with findings of fact and
conclusions of law.

h. The Arbitrator may issue orders to protect the confidentiality of proprietary
information, trade secrets, or other sensitive information. Subject to the discretion of the
Arbitrator or agreement of the parties, any person having a direct interest in the arbitration
may attend the arbitration hearing. The Arbitrator may exclude any non-party from any part
of the hearing.

i. Either CONTRACTOR or DOORDASH may apply to a court of competent jurisdiction for
temporary or preliminary injunctive relief on the ground that without such relief the
arbitration provided in this paragraph may be rendered ineffectual.




                                                                                             12/17
      Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 293 of 326

1. Nothing in this Mutual Arbitration Provision prevents you from making a report to or
   filing a claim or charge with the Equal Employment Opportunity Commission, U.S.
   Department of Labor, U.S. Securities and Exchange Commission, National Labor
   Relations Board, or Office of Federal Contract Compliance Programs. Nothing in this
   Mutual Arbitration Provision prevents the investigation by a government agency of
   any report, claim or charge otherwise covered by this Mutual Arbitration
   Provision. This Mutual Arbitration Provision also does not prevent federal
   administrative agencies from adjudicating claims and awarding remedies based on
   those claims, even if the claims would otherwise be covered by this Mutual Arbitration
   Provision. Nothing in this Mutual Arbitration Provision prevents or excuses a party
   from satisfying any conditions precedent and/or exhausting administrative remedies
   under applicable law before bringing a claim in arbitration. DOORDASH will not
   retaliate against CONTRACTOR for filing a claim with an administrative agency or for
   exercising rights (individually or in concert with others) under Section 7 of the National
   Labor Relations Act. Disputes between the parties that may not be subject to
   predispute arbitration agreement, including as provided by an Act of Congress or
   lawful, enforceable Executive Order, are excluded from the coverage of this Mutual
   Arbitration Provision.
2. The CPR Rules may be found at www.cpradr.org or by searching for “CPR
   Administered Arbitration Rules” and “CPR Employment-Related Mass-Claims Protocol”
   using a service such as www.google.com or www.bing.com or by asking DOORDASH’s
   General Counsel to provide a copy.




                                                                                            13/17
       Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 294 of 326

  3. CONTRACTOR’s Right to Opt Out of Mutual Arbitration Provision. Arbitration is
     not a mandatory condition of CONTRACTOR’s contractual relationship with
     DOORDASH, and therefore CONTRACTOR may submit a statement notifying
     DOORDASH that CONTRACTOR wishes to opt out and not be subject to this
     MUTUAL ARBITRATION PROVISION. In order to opt out, CONTRACTOR must notify
     DOORDASH in writing of CONTRACTOR's intention to opt out by sending a letter, by
     First Class Mail, to General Counsel, 901 Market Street, Suite 600, San Francisco, CA,
     94103. Any attempt to opt out by email will be ineffective. The letter must state
     CONTRACTOR's intention to opt out. In order to be effective, CONTRACTOR's opt out
     letter must be postmarked within 30 days of the effective date of this Agreement. The
     letter must be signed by CONTRACTOR himself/herself, and not by any agent or
     representative of CONTRACTOR. The letter may opt out, at most, only one
     CONTRACTOR, and letters that purport to opt out multiple CONTRACTORS will not be
     effective as to any. No CONTRACTOR (or his or her agent or representative) may
     effectuate an opt out on behalf of other CONTRACTORS. If CONTRACTOR opts out as
     provided in this paragraph, CONTRACTOR will not be subject to any adverse action
     from DOORDASH as a consequence of that decision and he/she may pursue available
     legal remedies without regard to this Mutual Arbitration Provision. If CONTRACTOR
     does not opt out within 30 days of the effective date of this Agreement, CONTRACTOR
     and DOORDASH shall be deemed to have agreed to this Mutual Arbitration Provision.
     CONTRACTOR has the right to consult with counsel of CONTRACTOR's choice
     concerning this Mutual Arbitration Provision (or any other provision of this
     Agreement).
  4. This Mutual Arbitration Provision is the full and complete agreement relating to the
     formal resolution of disputes covered by this Mutual Arbitration Provision. In the
     event any portion of this Mutual Arbitration Provision is deemed unenforceable, the
     remainder of this Mutual Arbitration Provision will be enforceable. The award issued
     by the Arbitrator may be entered in any court of competent jurisdiction.

XII. LITIGATION CLASS ACTION WAIVER




                                                                                              14/17
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 295 of 326

  1. To the extent allowed by applicable law, separate and apart from the Mutual
     Arbitration Provision found in Section XI, CONTRACTOR agrees that any proceeding to
     litigate in court any dispute arising out of or relating to this Agreement, whether
     because CONTRACTOR opted out of the Mutual Arbitration Provision or any other
     reason, will be conducted solely on an individual basis, and CONTRACTOR agrees not
     to seek to have any controversy, claim or dispute heard as a class action, a
     representative action, a collective action, a private attorney-general action, or in any
     proceeding in which CONTRACTOR acts or proposes to act in a representative capacity
     (“Litigation Class Action Waiver”). CONTRACTOR further agrees that no proceeding will
     be joined, consolidated, or combined with another proceeding, without the prior
     written consent of all parties to any such proceeding. If a court of competent
     jurisdiction determines that all or part of this Litigation Class Action Waiver is
     unenforceable, unconscionable, void or voidable, the remainder of this Agreement
     shall remain in full force and effect.

XIII. TERMINATION OF AGREEMENT

  1. CONTRACTOR may terminate this Agreement upon seven (7) days written notice.
     DOORDASH may terminate this Agreement and deactivate CONTRACTOR’S Dasher
     account only for the reasons set forth in the DOORDASH Deactivation Policy, or for a
     material breach of this Agreement. Notwithstanding any other provision in this
     Agreement, DOORDASH reserves the right to modify the Deactivation Policy if, in
     DOORDASH’s good faith and reasonable discretion, it is necessary to do so for the safe
     and/or effective operation of the DOORDASH platform. DOORDASH shall provide
     notice of any such changes to CONTRACTOR via e-mail. Changes to the Deactivation
     Policy shall be effective and binding on the parties upon CONTRACTOR’s continued
     use of the DOORDASH platform following DOORDASH’s e-mail notice of such
     modifications. Nothing will prevent CONTRACTOR from attempting to negotiate an
     exemption from any modification to the Deactivation Policy.
  2. CONTRACTOR’s and DOORDASH’s obligations and rights arising under the Mutual
     Arbitration Provision of this Agreement shall survive termination of this Agreement.
     Notwithstanding any other provision in this Agreement, the Deactivation Policy is
     subject to change; such changes shall be effective and binding on the parties upon
     DOORDASH’S provision of notice to CONTRACTOR via e-mail.

XIV. ENTIRE AGREEMENT, TRANSFERABILITY, AND WAIVER




                                                                                            15/17
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 296 of 326

  1. This Agreement shall constitute the entire agreement and understanding between the
     parties with respect to the subject matter of this Agreement and shall not be modified,
     altered, changed or amended in any respect, unless in writing and signed by both
     parties. Before accepting any modifications, alterations, changes or amendments,
     CONTRACTOR shall have the right to discuss any proposed changes with DOORDASH
     and consider whether to continue his/her contractual relationship with DOORDASH.
     This Agreement supersedes any prior contract between the parties. To the extent
     DOORDASH’s consumer facing Terms and Conditions Agreement (or updated
     consumer facing Terms and Conditions Agreement, if applicable) is inconsistent or
     conflicts with this Agreement, this Agreement controls. However, the decision to opt-
     out of the Mutual Arbitration Provision in this Agreement does not affect the
     enforceability of any arbitration agreement in the consumer facing Terms and
     Conditions Agreement to which Contractor may be bound (and vice versa). This
     Agreement may not be assigned by either party without written consent of the other
     and shall be binding upon the parties hereto, including their heirs and successors,
     provided, however, that DOORDASH may assign its rights and obligations under this
     Agreement to an affiliate of DOORDASH or any successor(s) to its business and/or
     purchaser of substantially all of its stock or assets. References in this Agreement to
     DOORDASH shall be deemed to include such successor(s).
  2. The failure of DOORDASH or CONTRACTOR in any instance to insist upon a strict
     performance of the terms of this Agreement or to exercise any option herein, shall not
     be construed as a waiver or relinquishment of such term or option and such term or
     option shall continue in full force and effect.

XV. MISCELLANEOUS

  1. CAPTIONS: Captions appearing in this Agreement are for convenience only and do not
     in any way limit, amplify, modify, or otherwise affect the terms and provisions of this
     Agreement.
  2. SEVERABILITY Clause: Except as specifically provided in Section XI, if any part of this
     Agreement is declared unlawful or unenforceable, the remainder of this Agreement
     shall remain in full force and effect.
  3. GOVERNING LAW: Except for the Mutual Arbitration Provision above, which is
     governed by the Federal Arbitration Act, the choice of law for interpretation of this
     Agreement, and the right of the parties hereunder, as well as substantive
     interpretation of claims asserted pursuant to Section XI, shall be the rules of law of the
     state in which CONTRACTOR performs the majority of the services covered by this
     Agreement.




                                                                                              16/17
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 297 of 326

4. NOTICE AND OPPORTUNITY TO CURE: CONTRACTOR agrees to notify DOORDASH in
   writing at https://www.doordash.com/help/ of any breach or perceived breach of this
   Agreement, of any claim arising out of or related to this Agreement, or of any claim
   that CONTRACTOR’s services or scope of work differ in any way from what is
   contemplated in this Agreement, including but not limited to the terms in Sections II
   (Contractor’s Operations) and III (Contracted Services), or if the relationship of the
   parties differs from the terms contemplated in Section IV (Relationship of Parties).




                                                                                            17/17
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 298 of 326




             Exhibit
               N
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 299 of 326
                                                                                             1




                    WHAT IS THE EMPLOYMENT-RELATED
                       MASS CLAIMS PROTOCOL?

        Arbitration is a private process where a neutral third-party acts like a judge
         and resolves a claim for two parties. Sometimes employment contracts
         require employees to use arbitration in claims against their employer. Where
         many employees (sometimes tens of thousands) have brought arbitration
         claims against a single entity, it is often difficult for the arbitration provider to
         process these claims quickly and efficiently.
        CPR, which is short for the International Institute for Conflict Prevention and
         Resolution, is also an arbitration provider. CPR has developed a process
         called the Employment Related Mass Claims Protocol to help with the
         administration of these mass claims. Since this process affects each
         employee’s (or claimant’s) legal rights, the full Protocol should be read
         carefully and in consultation with a lawyer.
        The Protocol uses “test” cases (a randomly-selected initial round of
         arbitrations) to provide examples for a mediator (a neutral third party who
         helps the parties to a claim find a solution). While the test cases go forward,
         the others will stand by. This should in most circumstances take about 6
         months.
        Once the test cases result in decisions, CPR will remove information from the
         decisions that would reveal who the claimant is and give copies of the
         decisions to the mediator. Using these examples, the mediator will try for 90
         days to assist the parties through their lawyers in coming to a process for
         resolving all of the remaining claims.
        If a global resolution is reached by the parties to the mediation, but the
         individual claimant doesn’t like it, the claimant can proceed to an individual
         arbitration of the claim by a neutral arbitrator.
        If a global resolution is not reached, the company or the individual parties can
         choose to either proceed in court or in arbitration. If the company chooses to
         go to court, everyone can refile their claim in court. If the company chooses to
         proceed in arbitration, each claimant will still have the opportunity to decide to
         go to court instead of arbitration.



*The Employment Related Mass Claims Protocol is attached hereto.



                                                                                    11/4/2019
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 300 of 326
                                                                                                                    2




                              EMPLOYMENT-RELATED MASS-CLAIMS PROTOCOL

Any time greater than 30 individual employment-related arbitration claims1 of a nearly identical nature
are, or have been, filed with CPR against the same Respondent(s) in close proximity one to another,
where Respondent(s) and claimants have agreed to arbitrate such claims in accordance with the CPR
Administered Arbitration Rules (“Admin Rules”) or CPR Non-Administered Arbitration Rules (“NA Rules”)
and where each claimant has been afforded the due process protections specified on CPR’s website,2
then the parties agree that this Protocol shall apply to any such arbitration claims for which an arbitrator
has not yet been appointed (collectively, the “Initial Mass Arbitrations”).3 All parties also agree that
claims are of a “Nearly Identical” nature if they arise out of a factual scenario and raise legal issues so
similar one to another that application of the Protocol to the number of claims at issue will reasonably
result in an efficient and fair adjudication of the claims. To the extent the parties agree on the
application of the Protocol to particular claims, they shall so advise CPR, and CPR shall confirm
application of the Protocol. To the extent the parties disagree on the application of the Protocol to
particular claims, the disagreeing party shall advise CPR, and CPR shall appoint a standing arbitrator
(“Administrative Arbitrator”) to determine the Protocol’s applicability.4 In an effort to expedite
resolution of any such dispute by the Administrative Arbitrator, the parties agree the Arbitrator may set
forth such procedures as are necessary to resolve any disputes promptly. The arbitrator fees for work
by the Administrative Arbitrator shall be paid by the Respondent(s).5

Selection of the Initial Cases

1.   Once CPR has advised Respondent(s) that the Protocol applies to the Initial Mass Arbitrations,6 the
     Respondent(s) shall submit an initiation fee to CPR;
2.   Once the Excel spreadsheet from claimants and the initiation fee from Respondent(s) have been
     submitted to CPR, CPR will assign random sequential numbers to each of the Initial Mass
     Arbitrations. Those claims assigned numbers 1-10 will be the initial Test Cases to proceed to

1
  Any time multiple arbitrations are filed with CPR against the same Respondent(s), the claimants filing the
arbitrations must complete the Excel spreadsheet for each of the arbitrations per the template provided by CPR on
its website. Failure to do so will result in rejection of the filings by CPR.
2
  As specified on CPR’s website, to the extent these protections are not afforded to each claimant, CPR will decline
to administer any portion of the proceeding, and this Protocol shall not apply.
3
  The application of this Protocol to arbitration claims means that the procedures set forth in this Protocol, rather
than those set forth in the Admin Rules or NA Rules, shall apply to the arbitrations unless otherwise specified.
And, for the avoidance of doubt, this means that the submission of the Excel spreadsheet by claimants for claims
governed by the Protocol shall be deemed the complete filing for purposes of the Admin Rules.
4
  To the extent that the parties all agree to treat a claim separately from this Protocol, CPR will separate the claim
from this Protocol. In that event, the claim shall be treated in accordance with the Admin Rules or NA Rules
specified by the parties and any other provisions agreed to by the parties. The same shall be true for any claim
that is determined by the Administrative Arbitrator to not be subject to this Protocol.
5
  To the extent claimants commence arbitrations subsequent to the Initial Mass Arbitrations that are of a Nearly
Identical nature (“Newly Commenced Mass Arbitrations”) and that the parties believe should be treated pursuant
to this Protocol, the claims shall proceed in accordance with the Protocol as outlined in the Protocol. If the parties
disagree on the application of the Protocol to particular claims amongst the Newly Commenced Mass Arbitrations,
the disagreement shall be resolved by the Administrative Arbitrator, as set forth above
6
  At its discretion and once there are 30 or more Initial Mass Arbitrations, CPR may initiate the application of the
Protocol even while the application of the Protocol to other arbitrations is still being resolved.

                                                                                                          11/4/2019
          Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 301 of 326
                                                                                                            3


        arbitration. To the extent that either counsel for the Respondent(s) or the claimants in the Initial
        Mass Arbitrations believe that there are claims in addition to the Test Cases that are necessary to
        guide the mediation process set forth below, counsel collectively for the claimants and counsel for
        the Respondent(s), within 5 days of the identification of the Test Cases, may submit up to an
        additional 5 claims, along with the reasons why the addition of such claims would be necessary to
        the mediation process, to counsel for the counterparty and to the Administrative Arbitrator for
        determination. The parties agree that the Administrative Arbitrator may determine whether these
        additional claims should proceed to arbitration based alone on the submissions by counsel or may,
        in its discretion, seek a response from counsel for the counterparty;
3.      Each of the Test Cases along with any additional cases added by the Administrative Arbitrator
        pursuant to the process outlined above (collectively, the “Initial Cases”) shall proceed to be
        arbitrated in accordance with the NA Rules. However, selection of the single arbitrator for each of
        these Initial Cases shall be made only by each of the claimants pursuant to the following process.
        CPR shall first present a Master List of qualified arbitrators to the Respondent(s) within 5 days of
        receipt of the initiation fee. Respondent(s) shall have 7 days after presentation to object to any
        candidate on that list only on the ground that there exists justifiable doubt as to the arbitrator’s
        independence or impartiality in serving in these matters. The objection shall state with specificity
        the reasons for the objection. CPR shall decide objections by referring them to a Challenge Review
        Committee;
4.      Selection of the sole arbitrator in each of the Initial Cases shall be conducted pursuant to Rule 6 of
        the NA Rules with the following modifications:
            a. Each claimant will be presented with CPR’s Master List subject to any objections from
                Respondent(s) sustained by CPR;
            b. Each claimant will nominate up to 3 arbitrators from CPR’s Master List within 7 days of its
                presentation to each claimant;
            c. If a Claimant fails to nominate 3 candidates within the time period, CPR will choose 3
                candidates;
            d. CPR will query the nominated candidates for disclosures, rates and availability;
            e. The disclosures, rates and availability shall be shared with the parties and any objections
                based on the disclosures shall be raised with CPR within 5 days of the parties’ receipt of the
                disclosures; and
            f. Subject to payment by Respondent(s) of an appointment fee per appointment to CPR, CPR
                will then appoint any candidate who has received no objections or for whom CPR has not
                sustained an objection7, and who is available to commence the arbitration within a
                reasonable timeframe after appointment.
5.      Any additional fees for services in connection with these Initial Cases shall be as per the CPR Fee
        Schedule;
6.      As provided in the NA Rules, and unless these matters resolve in advance, arbitrators will render
        final, reasoned awards (an award that sets out the reasoning on which it is based) in these matters
        within 120 days of the initial pre-hearing conference, and any extensions of time that would result
        in a final award being rendered more than 120 days after the initial pre-hearing conference shall be
        approved by CPR; and
7.      The reasoned awards shall be reasonably anonymized by CPR.

The Mediation Process


7
    CPR may refer objections where necessary to its Challenge Review Committee.

                                                                                                   11/4/2019
        Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 302 of 326
                                                                                                                        4


8.    Upon receipt of a mediation administrative fee from Respondent(s), and pursuant to CPR’s
      Mediation Procedure, CPR shall appoint a suitable mediator or counsel for the parties to the Initial
      Mass Arbitrations as well as counsel for any Newly Commenced Mass Arbitrations that were
      commenced prior to initiation of the process to select the mediator may by agreement select a
      suitable mediator. The Respondent(s) shall also pay the mediator’s fees. The mediator shall be
      provided with the anonymized reasoned awards;
9.    The mediator shall conduct the mediation pursuant to the CPR Mediation Procedure. The object
      of the mediation shall be to identify a substantive methodology for resolving any outstanding,
      Nearly Identical claims, whether already commenced or not;
10.   Once the reasoned awards are provided to the mediator by CPR, the mediator and the counsel
      identified in paragraph 8 above shall have 90 days (the “mediation period”) to arrive at an
      approach for efficiently and fairly resolving the remaining claims;
11.   From the commencement of the Initial Mass Arbitrations until the expiration of the mediation
      period, all remaining arbitrations (other than the Initial Cases) shall be stayed, and the
      Respondent(s) agrees to toll the statute of limitations from the commencement of the arbitrations
      until an arbitrator is selected for each of the claims or until such time as the claimant provides
      notice of opting-out, whichever is earlier, in accord with this Protocol;
12.   If by the expiration of the mediation period the parties are unable to agree upon a methodology
      for further resolution, then at this point (and only at this point) the Respondent(s) and each
      remaining claimant may choose to opt out of the arbitration process and proceed in court with the
      remaining claims;8
13.   Notice of opting out shall be provided within 60 days of the close of the mediation period by
      Respondent(s) and each of the claimants choosing to opt out on a Claimant Opt-Out form requiring
      each claimant’s signature. The opt-outs shall be submitted to cprneutrals@cpradr.org. Absent an
      opt-out, the arbitrations shall proceed in the order determined by the random sequential numbers
      assigned to the Initial Mass Arbitrations, with as many proceeding simultaneously as practicable
      consistent with the procedures set forth in this Protocol;
14.   To the extent by the expiration of the mediation period the parties can agree upon a methodology
      for further resolution, the parties shall then seek to apply the methodology, as agreed upon during
      the mediation, to the remaining claims in an orderly and fair fashion;
15.   The remaining claimants at their individual discretion can choose to accept the approach as agreed
      upon and as applied by the mediator to their claim;
16.   If claimant accepts the approach, the parties shall enter into a settlement agreement that shall
      fully and finally resolve the claim;
17.   To the extent a claimant chooses not to accept the approach of the mediator, then the claimant
      shall promptly notify CPR at cprneutrals@cpradr.org that the arbitration is to proceed; and
18.   The arbitrations shall proceed in a sequence determined by CPR, which sequence shall in part turn
      on the timing of these notifications and on any other factors necessary for the efficient and orderly
      arbitration of the remaining claims.



8
  The ability to opt-out at the close of an unsuccessful mediation process by each remaining claimant shall be
available to each claimant proceeding under this Protocol, including with respect to Newly Commenced Mass
Arbitrations unless and until there is an agreement by counsel for Respondent(s) and counsel for at least 30
claimants to reinitiate the mediation process and the newly-initiated mediation process results in an agreed-upon
approach for efficiently and fairly resolving the remaining claims. At that point, all outstanding claimants shall no
longer be given the option to opt out but shall be given the option resolve their claims pursuant to the agreed-
upon approach as applied to their claim or proceed with their individual arbitration.

                                                                                                          11/4/2019
       Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 303 of 326
                                                                                                                   5


Selection of the Arbitrator

19. Within 10 days of the completion of the mediation period, and upon CPR receiving a presentation
    fee from Respondent(s), CPR shall present a Master List of qualified candidates to the
    Respondent(s);9
20. Within 7 days of the presentation of the Master List, Respondent(s) shall object to any candidate
    on that list only on the ground that there exists justifiable doubt as to the arbitrator’s
    independence or impartiality in serving in these matters. The objection shall state with specificity
    the reasons for the objection;
21. CPR shall decide objections by referring them to a Challenge Review Committee; and
22. The arbitration selection process for each of the remaining arbitrations shall proceed as set forth
    above at Paragraph 4, and prior to each appointment of an arbitrator for each arbitration,
    Respondent(s) shall pay to CPR the appointment fee.

The Arbitration Process

23. The arbitration shall then proceed with CPR pursuant to the NA Rules, provided that:
        a. All arbitration hearings must take place no more than 50 miles from the claimant’s
            residence, or the parties and the arbitrator may agree to conduct the hearing via video
            conferencing;
        b. Arbitrator will handle all scheduling and other administrative matters with the parties;
        c. Arbitrator will handle all fundholding; and
        d. To the extent CPR is requested to provide a la carte assistance, it shall do so if practicable at
            the posted fee.
24. Every two months, CPR shall indicate to counsel for the parties the availability for arbitral
    appointments over the next 60-day period;
25. At the request of CPR, and with the agreement of counsel for Respondent(s) and counsel for 30 or
    more claimants, the mediation process as set forth above may be re-initiated pursuant to the CPR
    Mediation Procedure; however, the parties may agree to split the mediator’s fee, and there shall
    be no stay of pending arbitrations;
26. If the parties to the re-initiated mediation are successful in the 90-day timeframe at agreeing upon
    a substantive methodology for resolving any outstanding, Nearly Identical claims, those claimants
    who have not received final decisions in their arbitrations shall be given the opportunity to resolve
    their claims pursuant to the methodology agreed upon by the parties to the mediation. To the
    extent the parties to the re-initiated mediation are unable to agree upon a methodology for
    resolving claims, then only those claimants who were not previously provided an opt-out option in
    connection with their claims shall be afforded that option pursuant to Paragraphs 12-13 above.
    Otherwise, all claimants’ arbitrations shall continue to proceed under this Protocol; and
27. This Protocol shall be subject to requirements of applicable law.
28. CPR reserves the right in its sole discretion to change the elements of this Protocol and any fees at
    any time, provided that any arbitration in which a selection had already been made will not be
    affected.




9
 The Master List shall be refreshed and re-presented to the Respondent(s) at least every 6 months or earlier, if
requested by Respondent(s). Respondent(s) shall pay the presentation fee in advance of each presentation.

                                                                                                        11/4/2019
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 304 of 326




             Exhibit
               O
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 305 of 326




 1.   Aaron, Marjorie                                                                  United   Mediator and
                                                       Cincinnati       Ohio
      Corman                                                                           States   Arbitrator
 2.   Arrington, Robert                                                                United   Mediator and
                                                       Kingsport        Tennessee
      L.                                                                               States   Arbitrator
 3.   Badway, Ernest                                                                   United   Mediator and
                           Partner                     New York         New York
      Edward                                                                           States   Arbitrator
                                                                                       United   Mediator and
 4.   Balkan, Kenneth J.                               Garden City      New York
                                                                                       States   Arbitrator
                                                                                       United   Mediator and
 5.   Belen, Ariel E.                                  New York         New York
                                                                                       States   Arbitrator
                                                                                       United   Mediator and
 6.   Bennett, Bruce       Attorney / CPA              Grayson          Georgia
                                                                                       States   Arbitrator
                                                                                       United   Mediator and
 7.   Benson, Roger C.                                 St. Petersburg   Florida
                                                                                       States   Arbitrator
                                                                                       United   Mediator and
 8.   Chalk, John Allen                                Fort Worth       Texas
                                                                                       States   Arbitrator
                                                                                       United   Mediator and
 9.   Creo, Robert                                     Pittsburgh       Pennsylvania
                                                                                       States   Arbitrator
                                                                                       United   Mediator and
 10. Deitz, Roger M.                                   New York         New York
                                                                                       States   Arbitrator
                                                                                       United   Mediator and
 11. DiBlasi, John P.                                  Garden City      New York
                                                                                       States   Arbitrator
                                                                                       United
 12. Evans, Cameron J.                                 Rochester        Michigan                Arbitrator
                                                                                       States
                           Former Dean of Fordham
                           University Law School,
                                                                                       United   Mediator and
 13. Feerick, John D.      Former Partner of           New York         New York
                                                                                       States   Arbitrator
                           Skadden, Arps, Slate,
                           Meagher & Flom
                           Special Master, September
 14. Feinberg, Kenneth                                                  District of    United   Mediator and
                           11 Victim Compensation      Washington
     R.                                                                 Columbia       States   Arbitrator
                           Fund
                                                                                       United   Mediator and
 15. Feliu, Alfred                                     New Rochelle     New York
                                                                                       States   Arbitrator
                                                                                       United   Mediator and
 16. Gerstel, Linda                                    New York         New York
                                                                                       States   Arbitrator
                                                                                       United   Mediator and
 17. Hanft, Noah J.                                    New York         New York
                                                                                       States   Arbitrator
                                                                                       United   Mediator and
 18. Holmes, Reginald A.                               Pasadena         California
                                                                                       States   Arbitrator
                                                                                       United   Mediator and
 19. Jacobs, Roger B.                                  New York         New York
                                                                                       States   Arbitrator
                                                                                       United   Mediator and
 20. Jayson, Melinda G.                                Dallas           Texas
                                                                                       States   Arbitrator
 21. Kavanagh, E.                                                                      United   Mediator and
                                                       Garden City      New York
     Michael                                                                           States   Arbitrator
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 306 of 326



                                                                                     United   Mediator and
 22. Keyes, Jeffrey J.                                Edina          Minnesota
                                                                                     States   Arbitrator
                                                                                     United   Mediator and
 23. Kheel, Robert J.                                 New York       New York
                                                                                     States   Arbitrator
                                                                                     United   Mediator and
 24. Kreismann, Ronald                                New York       New York
                                                                                     States   Arbitrator
                                                                                     United   Mediator and
 25. Krouse, Allen J.                                 New Orleans    Louisiana
                                                                                     States   Arbitrator
                                                                                     United   Mediator and
 26. Lampert, Michael A.                              New York       New York
                                                                                     States   Arbitrator
                                                                     District of     United   Mediator and
 27. Lesser, Nancy F.                                 Washington
                                                                     Columbia        States   Arbitrator
                                                                                     United   Mediator and
 28. Levin, Jack P.                                   New York       New York
                                                                                     States   Arbitrator
                           Former U.S. Court of                                      United   Mediator and
 29. Lewis, Timothy K.                                Pittsburgh     Pennsylvania
                           Appeals Judge                                             States   Arbitrator
                                                                                     United   Mediator and
 30. Lichter, David H.                                Aventura       Florida
                                                                                     States   Arbitrator
                                                                                     United   Mediator and
 31. Malone, Bernard J.                               Garden City    New York
                                                                                     States   Arbitrator
 32. Marinello, Mitchell                                                             United   Mediator and
                                                      Chicago        Illinois
     L.                                                                              States   Arbitrator
 33. McDowell, Michael                                                               United   Mediator and
                                                      Pittsburgh     Pennsylvania
     D.                                                                              States   Arbitrator
                                                                                     United
 34. Mentz, Barbara A.                                New York       New York                 Arbitrator
                                                                                     States
                                                      Haverford,                     United   Mediator and
 35. Meyer, Judith P.                                                Pennsylvania
                                                      Pennsylvania                   States   Arbitrator
                                                                                     United   Mediator and
 36. Morril, Mark C.                                  New York       New York
                                                                                     States   Arbitrator
                                                                                     United   Mediator and
 37. Moxley, Charles J.                               New York       New York
                                                                                     States   Arbitrator
                           Former U.S. Magistrate                                    United   Mediator and
 38. Naranjo, Dan A.                                  San Antonio    Texas
                           Judge                                                     States   Arbitrator
                           Fmr. U.S. District Court                                  United   Mediator and
 39. Nevas, Alan H.                                   Westport       Connecticut
                           Judge                                                     States   Arbitrator
                           Member of the firm-wide
                           Management Committee,
                           Executive Committee, co-
                                                                                     United
 40. Ostolaza, Yvette      head of the Firm’s         Dallas         Texas                    Arbitrator
                                                                                     States
                           Litigation practice, and
                           Managing Partner of the
                           Dallas office.
                                                                                     United
 41. Panarella, Merriann                              Natick         Massachusetts            Arbitrator
                                                                                     States
                                                                                     United   Mediator and
 42. Phillips, F. Peter                               Montclair      New Jersey
                                                                                     States   Arbitrator
                                                                                     United   Mediator and
 43. Phillips, John R.                                Kansas City    Missouri
                                                                                     States   Arbitrator
                                                                                     United   Mediator and
 44. Platt, Steven I.                                 Annapolis      Maryland
                                                                                     States   Arbitrator
                                                                                     United
 45. Prather, Robert C.                               Dallas         Texas                    Arbitrator
                                                                                     States
                                                                                     United   Mediator and
 46. Ravala, M. Salman                                New York       New York
                                                                                     States   Arbitrator
                                                                                     United   Mediator and
 47. Rosenblatt, Arnold                               Manchester     New Hampshire
                                                                                     States   Arbitrator
                                                                                     United   Mediator and
 48. Rosengard, Lee A.                                Philadelphia   Pennsylvania
                                                                                     States   Arbitrator
                                                                                     United   Mediator and
 49. Shea, Robert M.                                  Boston         Massachusetts
                                                                                     States   Arbitrator
                                                                                     United   Mediator and
 50. Singer, David C.                                 New York       New York
                                                                                     States   Arbitrator
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 307 of 326



                                                                                 United   Mediator and
 51. Skelos, Peter B.                                 Garden City   New York
                                                                                 States   Arbitrator
 52. Smith Dedrick,                                                              United   Mediator and
                                                      Denver        Colorado
     Katherine                                                                   States   Arbitrator
                           Former Texas State Civil                              United   Mediator and
 53. Soussan, Susan S.                                Houston       Texas
                           District Judge                                        States   Arbitrator
                                                                                 United   Mediator and
 54. Thorpe, R. Wayne                                 Atlanta       Georgia
                                                                                 States   Arbitrator
                                                                                 United   Mediator and
 55. Travis, Mark C.                                  Cookeville    Tennessee
                                                                                 States   Arbitrator
                                                                                 United
 56. Wang, Tong                                       New York      New York              Arbitrator
                                                                                 States
                                                                                 United   Mediator and
 57. Warshawsky, Ira B.                               Garden City   New York
                                                                                 States   Arbitrator
                                                                                 United
 58. Welch, Dana                                      Berkeley      California            Arbitrator
                                                                                 States
                                                                                 United   Mediator and
 59. Wickliff, A. Martin                              Houston       Texas
                                                                                 States   Arbitrator
                                                                                 United   Mediator and
 60. Zulkey, Edward J.                                Chicago       Illinois
                                                                                 States   Arbitrator
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 308 of 326



 1   Justin Griffin (#234675)
       justingriffin@quinnemanuel.com
 2   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 3   865 S. Figueroa St., 10th Floor
     Los Angeles, California 90017
 4   (213) 443-3100

 5   Travis Lenkner (pro hac vice forthcoming)
       tdl@kellerlenkner.com
 6   KELLER LENKNER LLC
 7   150 N. Riverside Plaza, Suite 4270
     Chicago, Illinois 60606
 8   (312) 741-5220

 9   Warren Postman (pro hac vice forthcoming)
       wdp@kellerlenkner.com
10   KELLER LENKNER LLC
11   1300 I Street, N.W., Suite 400E
     Washington, D.C. 20005
12   (202) 749-8334

13   Attorneys for Petitioners

14                     SUPERIOR COURT OF THE STATE OF CALIFORNIA

15                               FOR THE COUNTY OF SAN FRANCISCO
16                                               )
     CHRISTINE BOYD, et al.,                     )   Case No. CPF-19-516930
17
                                                 )
18                                               )   DECLARATION OF CHRISTINE BOYD
                    Petitioners,                 )   IN SUPPORT OF PETITIONERS’
19                                               )   MOTION FOR TEMPORARY
            vs.                                  )   RESTRAINING ORDER AND ORDER
20                                               )   TO SHOW CAUSE
21   DOORDASH, INC.,                             )
                                                 )
22                                               )
                    Respondent.                  )
23                                               )
                                                 )
24

25

26
27

28
                                   DECLARATION OF CHRISTINE BOYD
                                        CASE NO. CPF-19-516930
DocuSign Envelope ID: 0BD660DF-657B-454A-9A6F-BA56578C5E6F
                    Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 309 of 326



              1               I, Christine Boyd, declare as follows:

              2               1.        I am over the age of 18. I have personal knowledge of the facts stated herein,

              3     and if called upon as a witness I could and would testify competently thereto.

              4               2.        I live in Pomona, California and work in Claremont and LaVerne, California.

              5               3.        To the best of my recollection, I started working for DoorDash as a driver

              6     (called a “Dasher”) with an orientation on February 10, 2018 and with deliveries starting

              7     approximately two weeks later in late February 2018 or early March 2018.

              8               4.        When I signed up to be a Dasher, I was required to sign a contract that

              9     DoorDash provided me. I signed the agreement and do not recall opting out of its arbitration

             10     clause.

             11               5.        I still work as a Dasher.

             12               6.        On or around July 19, 2019, I signed an engagement agreement authorizing

             13     Keller Lenkner LLC to bring misclassification related claims on my behalf against DoorDash.

             14               7.        About a week ago, I logged into the DoorDash app to begin making deliveries

             15     for DoorDash.

             16               8.        But before I could begin making deliveries, DoorDash presented me with its

             17     new terms and agreement. It would not let me proceed until I accepted its terms.

             18               9.        I thought that the new agreement was merely an update to the app. I did not

             19     realize that this agreement contained new provisions that could affect my ongoing case against

             20     DoorDash.

             21               10.       The App does not give drivers a lot of time to sign on. That day, I had put

             22     myself on pause. When I went back to the App, I only had about five to ten minutes to sign in. If

             23     I did not do it within that time period, I would be kicked off the App for the day, and I would not

             24     have been able to make any deliveries. Because of the timing pressure, I did not have a lot of

             25     time to look at the agreement. The update caught me at a time where, if I did not sign quickly, I

             26     would lose the hours that I was signed up to work. I do not recall receiving any other information

             27

             28

                                                   DECLARATION OF CHRISTINE BOYD
                                                         CASE NO. _________
DocuSign Envelope ID: 0BD660DF-657B-454A-9A6F-BA56578C5E6F
                    Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 310 of 326



              1     about this new agreement ahead of the time that I was scheduled to work, which would have

              2     allowed me to read the agreement more thoroughly.

              3             11.        I accepted the terms of the agreement even though I did not have the time to

              4     fully read through and understand them. I did so because I rely on the income being a Dasher

              5     provides, and I did what I had to do to start working.

              6

              7     I affirm that the foregoing is true under penalty of perjury under the laws of the United States.

              8
                                  11/18/2019                      Pomona                   California
              9     Signed on _________________________ in __________________, ________.

             10

             11                                                            ____________________
                                                                           Christine Boyd
             12

             13

             14

             15

             16

             17

             18

             19
             20

             21

             22

             23

             24

             25

             26
             27

             28

                                                   DECLARATION OF CHRISTINE BOYD
                                                         CASE NO. _________
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 311 of 326



 1   Justin Griffin (#234675)
       justingriffin@quinnemanuel.com
 2   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 3   865 S. Figueroa St., 10th Floor
     Los Angeles, California 90017
 4   213-443-3100

 5   Travis Lenkner (pro hac vice forthcoming)
       tdl@kellerlenkner.com
 6   KELLER LENKNER LLC
 7   150 N. Riverside Plaza, Suite 4270
     Chicago, Illinois 60606
 8   (312) 741-5220

 9   Warren Postman (pro hac vice forthcoming)
       wdp@kellerlenkner.com
10   KELLER LENKNER LLC
11   1300 I Street, N.W., Suite 400E
     Washington, D.C. 20005
12   (202) 749-8334

13   Attorneys for Petitioners

14                     SUPERIOR COURT OF THE STATE OF CALIFORNIA

15                               FOR THE COUNTY OF SAN FRANCISCO
16                                               )
     CHRISTINE BOYD, et al.,                     )   Case No. CPF-19-516930
17
                                                 )
18                                               )   DECLARATION OF JUSTIN GRIFFIN
                    Petitioners,                 )   IN SUPPORT OF PETITIONERS’
19                                               )   MOTION FOR A TEMPORARY
            vs.                                  )   RESTRAINING ORDER AND ORDER
20                                               )   TO SHOW CAUSE
21   DOORDASH, INC.,                             )
                                                 )
22                                               )
                    Respondent.                  )
23                                               )
                                                 )
24

25

26
27

28

                                   DECLARATION OF JUSTIN GRIFFIN
                                       CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 312 of 326



 1                                 DECLARATION OF JUSTIN GRIFFIN

 2           I, Justin Griffin, declare based on personal knowledge as follows:

 3           1.        I am a Partner at Quinn Emanuel Urquhart & Sullivan, LLP, counsel for Petitioners

 4   in this matter.

 5           2.        I have personal knowledge of the facts stated herein, and if called upon as a witness,

 6   I could and would testify competently thereto.

 7           3.        This declaration is submitted in support of Petitioners’ Motion For A Temporary

 8   Restraining Order.

 9           4.        I certify that on 4:30 p.m. on November 19, 2019, Petitioners’ counsel provided

10   notice of Petitioners’ motion for a temporary restraining order and order to show cause to

11   DoorDash, Inc. via an email to DoorDash’s counsel in this matter, Joshua Lipshutz and Michael

12   Holecek of Gibson, Dunn & Crutcher LLP.

13           5.        In the email, Petitioners’ counsel informed DoorDash’s counsel that Petitioners’

14   motion for a temporary restraining order will be heard at 11 a.m. on Thursday, November 21, 2019

15   in Department 302 of the Superior Court of California, County of San Francisco, 400 McAllister

16   St, San Francisco, CA 94102. Petitioners’ counsel further informed DoorDash’s counsel of the

17   relief sought in Petitioners’ motion. Specifically, Petitioners’ counsel informed DoorDash’s

18   counsel that Petitioners seek a temporary restraining order and an order to show cause why a

19   preliminary injunction should not issue enjoining DoorDash, Inc. and its counsel from sending

20   revised arbitration agreements directly to Petitioners in an attempt to alter or eliminate the rights

21   Petitioners are pursuing in this action and in circumvention of Petitioners’ counsel.

22           6.        Petitioners’ counsel’s notice to DoorDash complied with California Rule of Court

23   3.1203, as counsel informed DoorDash of the ex parte application and when and where the

24   application would be made prior to 10:00 a.m. on the day before Petitioners’ ex parte appearance.

25

26
27

28

                                     DECLARATION OF JUSTIN GRIFFIN
                                         CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 313 of 326



 1          7.      DoorDash’s counsel confirmed receipt of Petitioners’ notice at 5:57 p.m on

 2   November 19, 2019. DoorDash’s counsel did not indicate whether they intended to oppose, though

 3   Petitioners expect that DoorDash will oppose the motion.

 4

 5   I affirm that the foregoing is true under penalty of perjury under the laws of the State of California

 6   California.

 7   Signed on November 19, 2019 in Los Angeles, California
                                                                           _______________        _
 8                                                                         Justin Griffin
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                   DECLARATION OF JUSTIN GRIFFIN
                                       CASE NO. CPF-19-516930
                                                      L;l
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 314 of 326



 1   Justin Griffin (#234675)
       justingriffin@quinnemanuel.com
 2   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 3   865 S. Figueroa St., 10th Floor
     Los Angeles, California 90017
 4   213-443-3100

 5   Travis Lenkner (pro hac vice forthcoming)
       tdl@kellerlenkner.com
 6   KELLER LENKNER LLC
 7   150 N. Riverside Plaza, Suite 4270
     Chicago, Illinois 60606
 8   (312) 741-5220

 9   Warren Postman (pro hac vice forthcoming)
       wdp@kellerlenkner.com
10   KELLER LENKNER LLC
11   1300 I Street, N.W., Suite 400E
     Washington, D.C. 20005
12   (202) 749-8334

13   Attorneys for Petitioners

14                     SUPERIOR COURT OF THE STATE OF CALIFORNIA

15                               FOR THE COUNTY OF SAN FRANCISCO
16                                               )
     CHRISTINE BOYD, et al.,                     )   Case No. CPF-19-516930
17
                                                 )
18                                               )   [PROPOSED] ORDER GRANTING
                    Petitioners,                 )   PETITIONERS’ APPLICATION FOR
19                                               )   ORDER TO SHOW CAUSE RE
            vs.                                  )   PRELIMINARY INJUNCTION
20                                               )
21   DOORDASH, INC.,                             )
                                                 )
22                                               )
                    Respondent.                  )
23                                               )
                                                 )
24

25

26
27

28

                                  [PROPOSED] ORDER TO SHOW CAUSE
                                        CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 315 of 326



 1    [PROPOSED] ORDER GRANTING PETITIONERS’ APPLICATION FOR ORDER TO

 2                        SHOW CAUSE RE PRELIMINARY INJUNCTION:

 3          Petitioners Application for an Order to Show Cause re Preliminary Injunction (the

 4   “Application”) was heard before this Court on November 21, 2019 at 11:00 a.m. Having

 5   considered the Application together with the papers on file, as well as any oral argument of

 6   counsel, for good cause showing, the Court hereby GRANTS Petitioners’ Application.

 7          RESPONDENTS ARE HEREBY ORDERED to appear on _________ at

 8   ___________ in Department _________ of this Court located at 400 McAllister St., San

 9   Francisco, CA 94102, to show cause why a preliminary injunction should not be issued

10   restraining and enjoining, Respondent, its affiliates, agents, servants, assigns, and all those in

11   concert with them as follows:

12          (1) DoorDash is hereby enjoined from presenting Petitioners with any updated arbitration

13              agreement until the permissibility of presenting each Petitioner with an updated

14              agreement is decided in individual arbitrations administered by AAA.

15          IT IS FURTHER ORDERED THAT:

16          This Order to Show Cause and supporting papers shall be served on Respondents no later

17   than _____________________ by [personal service/facsimile transmission/overnight mail].

18   Proof of such service shall be filed and delivered in the manner provided by California Civil

19   Procedure Code section 527 at least _______ court days before prior to the hearing.

20          Any opposition papers to the Order to Show Cause shall be filed and served on Petitioners

21   by [personal service/facsimile transmission/overnight mail] no later than ___________________.

22   Any reply papers to the opposition shall be filed and served on Respondents by [personal

23   service/facsimile transmission/overnight mail] no later than ____________________.

24          SO ORDERED.

25   DATED: November __, 2019                               _____________________________

26                                                  Judge of the San Francisco Superior Court

27

28

                                 [PROPOSED] ORDER TO SHOW CAUSE
                                       CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 316 of 326



 1   Justin Griffin (#234675)
       justingriffin@quinnemanuel.com
 2   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 3   865 S. Figueroa St., 10th Floor
     Los Angeles, California 90017
 4   213-443-3100

 5   Travis Lenkner (pro hac vice forthcoming)
       tdl@kellerlenkner.com
 6   KELLER LENKNER LLC
 7   150 N. Riverside Plaza, Suite 4270
     Chicago, Illinois 60606
 8   (312) 741-5220

 9   Warren Postman (pro hac vice forthcoming)
       wdp@kellerlenkner.com
10   KELLER LENKNER LLC
11   1300 I Street, N.W., Suite 400E
     Washington, D.C. 20005
12   (202) 749-8334

13   Attorneys for Petitioners

14                     SUPERIOR COURT OF THE STATE OF CALIFORNIA

15                               FOR THE COUNTY OF SAN FRANCISCO
16                                               )
     CHRISTINE BOYD, et al.,                     )   Case No. CPF-19-516930
17
                                                 )
18                                               )   [PROPOSED] ORDER GRANTING
                    Petitioners,                 )   PETITIONERS’ MOTION FOR A
19                                               )   TEMPORARY RESTRAINING ORDER
            vs.                                  )
20                                               )
21   DOORDASH, INC.,                             )
                                                 )
22                                               )
                    Respondent.                  )
23                                               )
                                                 )
24

25

26
27

28
         [PROPOSED] ORDER GRANTING MOTION FOR A TEMPORARY RESTRAINING
                                     ORDER
                              CASE NO. CPF-19-516930
     Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 317 of 326



 1                       [PROPOSED] ORDER GRANTING PETITIONERS’

 2                    MOTION FOR A TEMPORARY RESTRAINING ORDER

 3          Petitioners’ Application for a Temporary Restraining Order (the “Application”) was heard

 4   before this Court on November 21, 2019 at 11:00 a.m. Petitioners moved this Court for an order

 5   enjoining Respondent DoorDash, Inc. from presenting Petitioners with its updated contractor

 6   agreement and requiring Petitioners to sign that agreement to continue working for the company.

 7   The Court, having considered the motion and supporting papers, any opposition, reply, or other

 8   submissions of the parties, counsels’ arguments, and any other material properly before the Court,

 9   and for good cause shown, hereby grants the motion for a temporary restraining order and orders

10   as follows:

11          DoorDash must immediately stop presenting Petitioners with any updated arbitration

12   agreement until the permissibility of presenting each Petitioner with an updated agreement is

13   decided in individual arbitrations administered by American Arbitration Association.

14

15          SO ORDERED.

16   DATED: November __, 2019                            _____________________________

17                                                Judge of the San Francisco Superior Court

18

19
20

21

22

23

24

25

26
27

28
         [PROPOSED] ORDER GRANTING MOTION FOR A TEMPORARY RESTRAINING
                                     ORDER
                              CASE NO. CPF-19-516930
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 318 of 326




             EXHIBIT G
                 Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 319 of 326

                                                                                       EMPLOYMENT ARBITRATION RULES
                                                                                            DEMAND FOR ARBITRATION

    To ensure your demand is processed promptly, please include a copy of the Arbitration Agreement, Plan or Contract.


Mediation: If you would like the AAA to contact the other parties and attempt to arrange mediation, please check this box    .


Parties (Claimant)

Name of Claimant: Felipe Rosas (KL Tracking No. 5906761)

Address: 5217 Silver Springs Ln

City: Bakersfield                                                 State: California                 Zip Code: 93313

Phone No.: 6615995254                                             Fax No.:

Email Address: rosasfelipedoordashz5906761@projects.filevine.com

Representative’s Name (if known): Ashley Keller

Firm (if applicable): Keller Lenkner LLC

Representative’s Address: 150 N. Riverside Plaza, Suite 4270

City: Chicago                                                     State: Illinois                   Zip Code: 60606

Phone No.: 3127415222                                             Fax No.:

Email Address: ack@kellerlenkner.com

Parties (Respondent)

Name of Respondent: DoorDash, Inc.

Address: 901 Market Street, 6th Floor

City: San Francisco                                               State: California                 Zip Code: 94103

Phone No.: 8559731040                                             Fax No.:

Email Address:

Representative’s Name (if known): Joshua S. Lipshutz

Firm (if applicable): Gibson, Dunn & Crutcher LLP
Representative’s Address: 1050 Connecticut Avenue, N.W.

City: Washington                                                  State: DC                         Zip Code: 20036

Phone No.: 2029558217                                             Fax No.: 2025309614

Email Address: jlipshutz@gibsondunn.com
Claim: What was/is the employee/worker’s annual wage range?       Less than $100,000    $100,000-$250,000    Over $250,000
Note: This question is required by California law.

Amount of Claim: Claimant declines to specify the amount in controversy at this time, as the information needed to calculate
damages is exclusively within DoorDash’s control.
Claim involves:  Statutorily Protected Rights  Non-Statutorily Protected Rights
                Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 320 of 326

                                                                                           EMPLOYMENT ARBITRATION RULES
                                                                                                DEMAND FOR ARBITRATION




In detail, please describe the nature of each claim. You may attach additional pages if necessary:
Claimant has been a courier for DoorDash. DoorDash has exercised significant control over Claimant, including by determining which
deliveries it has offered Claimant and how much it has paid Claimant for each delivery. Because DoorDash sets the material terms of
its couriers’ conduct, Claimant has not used managerial skill to increase profits. Claimant, along with other couriers, has made up
DoorDash’s core workforce; Claimant is integral to DoorDash’s business. While working for DoorDash, Claimant has not operated a
transportation-based business independent of DoorDash. DoorDash has thus misclassified Claimant as an independent contractor
instead of an employee. Claimant seeks all available relief under the following provisions, as showing to be applicable following
discovery of information exclusively within the control of Respondent: 29 U.S.C. §§ 206, 207 (Minimum Wage & Overtime); California
Labor Code, Wage Order No. 9 (Minimum Wage & Overtime); Applicable Municipal Codes (Minimum Wage, Overtime, Sick Time &
Notice Violations); California Labor Code § 226 (Wage Statement and Records Access); and Cal. Bus. & Prof. Code § 17200 (Unfair
and Unlawful Business Practices).

Other Relief Sought:     Attorneys Fees       Interest     Arbitration Costs     Punitive/ Exemplary
  Other: declaratory relief; appropriate individual equitable relief, damages; penalties; and restitution
Please describe the qualifications for arbitrator(s) to hear this dispute:
Claimant requests that the arbitrator “be an attorney with experience in the law underlying the dispute.” § XI.5.a.
Hearing: Estimated time needed for hearings overall: 6 hours

Hearing Locale: Claimant request a hearing location within 45 miles of Claimant’s residence. § XI.5.b.
(check one)    Requested by Claimant        Locale provision included in the contract
Filing Fee requirement or $300 (max amount per AAA) – Claimant will satisfy the $300 filing fee requirement.
Filing by Company:     $2,200 single arbitrator $2,800 three arbitrator panel

Notice: To begin proceedings, please send a copy of this Demand and the Arbitration Agreement, along with filing fee as
provided for in the Rules, to: American Arbitration Association, Case Filing Services, 1101 Laurel Oak Road, Suite 100, Voorhees, NJ
08043. Send the original Demand to the Respondent.
Signature (may be signed by a representative):                         Date:
                                                                       August 26, 2019


Pursuant to Section 1284.3 of the California Code of Civil Procedure, consumers with a gross monthly income of less than 300% of
the federal poverty guidelines are entitled to a waiver of arbitration fees and costs, exclusive of arbitrator fees. This law applies to all
consumer agreements subject to the California Arbitration Act, and to all consumer arbitrations conducted in California. Only those
disputes arising out of employer plans are included in the consumer definition. If you believe that you meet these requirements, you
must submit to the AAA a declaration under oath regarding your monthly income and the number of persons in your household.
Please contact the AAA’s Western Case Management Center at1-800-778-7879. If you have any questions regarding the waiver of
administrative fees, AAA Case Filing Services can be reached at 877-495-4185. Please visit our website at www.adr.org if you would
like to file this case online. AAA Customer Service can be reached at 800-778-7879.
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 321 of 326




             EXHIBIT H
                 Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 322 of 326

                                                                                       EMPLOYMENT ARBITRATION RULES
                                                                                            DEMAND FOR ARBITRATION

    To ensure your demand is processed promptly, please include a copy of the Arbitration Agreement, Plan or Contract.


Mediation: If you would like the AAA to contact the other parties and attempt to arrange mediation, please check this box    .


Parties (Claimant)

Name of Claimant: Kaneisha Grim (KL Tracking No. 5764546)

Address: 1501 E Century Blvd #227

City: Los Angeles                                                 State: California                 Zip Code: 90002

Phone No.: 2133730972                                             Fax No.:

Email Address: grimkaneishadoordashz5764546@projects.filevine.com

Representative’s Name (if known): Ashley Keller

Firm (if applicable): Keller Lenkner LLC

Representative’s Address: 150 N. Riverside Plaza, Suite 4270

City: Chicago                                                     State: Illinois                   Zip Code: 60606

Phone No.: 3127415222                                             Fax No.:

Email Address: ack@kellerlenkner.com

Parties (Respondent)

Name of Respondent: DoorDash, Inc.

Address: 901 Market Street, 6th Floor

City: San Francisco                                               State: California                 Zip Code: 94103

Phone No.: 8559731040                                             Fax No.:

Email Address:

Representative’s Name (if known): Joshua S. Lipshutz

Firm (if applicable): Gibson, Dunn & Crutcher LLP
Representative’s Address: 1050 Connecticut Avenue, N.W.

City: Washington                                                  State: DC                         Zip Code: 20036

Phone No.: 2029558217                                             Fax No.: 2025309614

Email Address: jlipshutz@gibsondunn.com
Claim: What was/is the employee/worker’s annual wage range?       Less than $100,000    $100,000-$250,000    Over $250,000
Note: This question is required by California law.

Amount of Claim: Claimant declines to specify the amount in controversy at this time, as the information needed to calculate
damages is exclusively within DoorDash’s control.
Claim involves:  Statutorily Protected Rights  Non-Statutorily Protected Rights
                Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 323 of 326

                                                                                           EMPLOYMENT ARBITRATION RULES
                                                                                                DEMAND FOR ARBITRATION




In detail, please describe the nature of each claim. You may attach additional pages if necessary:
Claimant has been a courier for DoorDash. DoorDash has exercised significant control over Claimant, including by determining which
deliveries it has offered Claimant and how much it has paid Claimant for each delivery. Because DoorDash sets the material terms of
its couriers’ conduct, Claimant has not used managerial skill to increase profits. Claimant, along with other couriers, has made up
DoorDash’s core workforce; Claimant is integral to DoorDash’s business. While working for DoorDash, Claimant has not operated a
transportation-based business independent of DoorDash. DoorDash has thus misclassified Claimant as an independent contractor
instead of an employee. Claimant seeks all available relief under the following provisions, as showing to be applicable following
discovery of information exclusively within the control of Respondent: 29 U.S.C. §§ 206, 207 (Minimum Wage & Overtime); California
Labor Code, Wage Order No. 9 (Minimum Wage & Overtime); Applicable Municipal Codes (Minimum Wage, Overtime, Sick Time &
Notice Violations); California Labor Code § 226 (Wage Statement and Records Access); and Cal. Bus. & Prof. Code § 17200 (Unfair
and Unlawful Business Practices).

Other Relief Sought:     Attorneys Fees       Interest     Arbitration Costs     Punitive/ Exemplary
  Other: declaratory relief; appropriate individual equitable relief, damages; penalties; and restitution
Please describe the qualifications for arbitrator(s) to hear this dispute:
Claimant requests that the arbitrator “be an attorney with experience in the law underlying the dispute.” § XI.5.a.
Hearing: Estimated time needed for hearings overall: 6 hours

Hearing Locale: Claimant request a hearing location within 45 miles of Claimant’s residence. § XI.5.b.
(check one)    Requested by Claimant        Locale provision included in the contract
Filing Fee requirement or $300 (max amount per AAA) – Claimant will satisfy the $300 filing fee requirement.
Filing by Company:     $2,200 single arbitrator $2,800 three arbitrator panel

Notice: To begin proceedings, please send a copy of this Demand and the Arbitration Agreement, along with filing fee as
provided for in the Rules, to: American Arbitration Association, Case Filing Services, 1101 Laurel Oak Road, Suite 100, Voorhees, NJ
08043. Send the original Demand to the Respondent.
Signature (may be signed by a representative):                         Date:
                                                                       August 26, 2019


Pursuant to Section 1284.3 of the California Code of Civil Procedure, consumers with a gross monthly income of less than 300% of
the federal poverty guidelines are entitled to a waiver of arbitration fees and costs, exclusive of arbitrator fees. This law applies to all
consumer agreements subject to the California Arbitration Act, and to all consumer arbitrations conducted in California. Only those
disputes arising out of employer plans are included in the consumer definition. If you believe that you meet these requirements, you
must submit to the AAA a declaration under oath regarding your monthly income and the number of persons in your household.
Please contact the AAA’s Western Case Management Center at1-800-778-7879. If you have any questions regarding the waiver of
administrative fees, AAA Case Filing Services can be reached at 877-495-4185. Please visit our website at www.adr.org if you would
like to file this case online. AAA Customer Service can be reached at 800-778-7879.
Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 324 of 326




               EXHIBIT I
                  Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 325 of 326

                                                                                       EMPLOYMENT ARBITRATION RULES
                                                                                            DEMAND FOR ARBITRATION

    To ensure your demand is processed promptly, please include a copy of the Arbitration Agreement, Plan or Contract.


Mediation: If you would like the AAA to contact the other parties and attempt to arrange mediation, please check this box    .


Parties (Claimant)

Name of Claimant: Irwin Allen (KL Tracking No. 5906887)

Address: 415 E. Pine st. #3

City: Santa Ana                                                   State: California                 Zip Code: 92701

Phone No.: 7149473556                                             Fax No.:

Email Address: allenirwindoordashz5906887@projects.filevine.com

Representative’s Name (if known): Ashley Keller

Firm (if applicable): Keller Lenkner LLC

Representative’s Address: 150 N. Riverside Plaza, Suite 4270

City: Chicago                                                     State: Illinois                   Zip Code: 60606

Phone No.: 3127415222                                             Fax No.:

Email Address: ack@kellerlenkner.com

Parties (Respondent)

Name of Respondent: DoorDash, Inc.

Address: 901 Market Street, 6th Floor

City: San Francisco                                               State: California                 Zip Code: 94103

Phone No.: 8559731040                                             Fax No.:

Email Address:

Representative’s Name (if known): Joshua S. Lipshutz

Firm (if applicable): Gibson, Dunn & Crutcher LLP
Representative’s Address: 1050 Connecticut Avenue, N.W.

City: Washington                                                  State: DC                         Zip Code: 20036

Phone No.: 2029558217                                             Fax No.: 2025309614

Email Address: jlipshutz@gibsondunn.com
Claim: What was/is the employee/worker’s annual wage range?       Less than $100,000    $100,000-$250,000    Over $250,000
Note: This question is required by California law.

Amount of Claim: Claimant declines to specify the amount in controversy at this time, as the information needed to calculate
damages is exclusively within DoorDash’s control.
Claim involves:  Statutorily Protected Rights  Non-Statutorily Protected Rights
                Case 3:19-cv-07646-JCS Document 1-1 Filed 11/20/19 Page 326 of 326

                                                                                           EMPLOYMENT ARBITRATION RULES
                                                                                                DEMAND FOR ARBITRATION




In detail, please describe the nature of each claim. You may attach additional pages if necessary:
Claimant has been a courier for DoorDash. DoorDash has exercised significant control over Claimant, including by determining which
deliveries it has offered Claimant and how much it has paid Claimant for each delivery. Because DoorDash sets the material terms of
its couriers’ conduct, Claimant has not used managerial skill to increase profits. Claimant, along with other couriers, has made up
DoorDash’s core workforce; Claimant is integral to DoorDash’s business. While working for DoorDash, Claimant has not operated a
transportation-based business independent of DoorDash. DoorDash has thus misclassified Claimant as an independent contractor
instead of an employee. Claimant seeks all available relief under the following provisions, as showing to be applicable following
discovery of information exclusively within the control of Respondent: 29 U.S.C. §§ 206, 207 (Minimum Wage & Overtime); California
Labor Code, Wage Order No. 9 (Minimum Wage & Overtime); Applicable Municipal Codes (Minimum Wage, Overtime, Sick Time &
Notice Violations); California Labor Code § 226 (Wage Statement and Records Access); and Cal. Bus. & Prof. Code § 17200 (Unfair
and Unlawful Business Practices).

Other Relief Sought:     Attorneys Fees       Interest     Arbitration Costs     Punitive/ Exemplary
  Other: declaratory relief; appropriate individual equitable relief, damages; penalties; and restitution
Please describe the qualifications for arbitrator(s) to hear this dispute:
Claimant requests that the arbitrator “be an attorney with experience in the law underlying the dispute.” § XI.5.a.
Hearing: Estimated time needed for hearings overall: 6 hours

Hearing Locale: Claimant request a hearing location within 45 miles of Claimant’s residence. § XI.5.b.
(check one)    Requested by Claimant        Locale provision included in the contract
Filing Fee requirement or $300 (max amount per AAA) – Claimant will satisfy the $300 filing fee requirement.
Filing by Company:     $2,200 single arbitrator $2,800 three arbitrator panel

Notice: To begin proceedings, please send a copy of this Demand and the Arbitration Agreement, along with filing fee as
provided for in the Rules, to: American Arbitration Association, Case Filing Services, 1101 Laurel Oak Road, Suite 100, Voorhees, NJ
08043. Send the original Demand to the Respondent.
Signature (may be signed by a representative):                         Date:
                                                                       August 26, 2019


Pursuant to Section 1284.3 of the California Code of Civil Procedure, consumers with a gross monthly income of less than 300% of
the federal poverty guidelines are entitled to a waiver of arbitration fees and costs, exclusive of arbitrator fees. This law applies to all
consumer agreements subject to the California Arbitration Act, and to all consumer arbitrations conducted in California. Only those
disputes arising out of employer plans are included in the consumer definition. If you believe that you meet these requirements, you
must submit to the AAA a declaration under oath regarding your monthly income and the number of persons in your household.
Please contact the AAA’s Western Case Management Center at1-800-778-7879. If you have any questions regarding the waiver of
administrative fees, AAA Case Filing Services can be reached at 877-495-4185. Please visit our website at www.adr.org if you would
like to file this case online. AAA Customer Service can be reached at 800-778-7879.
